Exhibit 10.1

 

 

CREDIT AGREEMENT

Dated as of January 31, 2018

among

MEREDITH CORPORATION,

as the Borrower,

THE SUBSIDIARY GUARANTORS PARTY HERETO FROM TIME TO TIME,

THE LENDERS PARTY HERETO FROM TIME TO TIME,

and

ROYAL BANK OF CANADA,

as Administrative Agent and Collateral Agent

 

 

RBC CAPITAL MARKETS*,

CREDIT SUISSE SECURITIES (USA) LLC,

BARCLAYS BANK PLC,

and

CITIGROUP GLOBAL MARKETS INC.,

as Joint Lead Arrangers and Joint Bookrunners

and

BNP PARIBAS,

CAPITAL ONE, NATIONAL ASSOCIATION,

FIFTH THIRD BANK,

BANKERS TRUST COMPANY,

and

THE NORTHERN TRUST COMPANY,

as Co-Documentation Agents

 

 

 

 

* RBC Capital Markets is a brand name for the capital markets activities of
Royal Bank of Canada and its affiliates.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page   ARTICLE I   DEFINITIONS AND ACCOUNTING TERMS  

SECTION 1.01.

     Defined Terms      7  

SECTION 1.02.

     Other Interpretive Provisions      64  

SECTION 1.03.

     Accounting Terms; GAAP      64  

SECTION 1.04.

     Rounding      65  

SECTION 1.05.

     References to Agreements, Laws, Etc.      65  

SECTION 1.06.

     Times of Day      66  

SECTION 1.07.

     Timing of Payment of Performance      66  

SECTION 1.08.

     Pro Forma and Other Calculations      66  

SECTION 1.09.

     Letter of Credit Amounts      67  

SECTION 1.10.

     Determination of Dollar Equivalents      67  

SECTION 1.11.

     Cashless Rollovers      67  

SECTION 1.12.

     Limited Condition Acquisition      67  

SECTION 1.13.

     Basket Amounts and Applicability of Multiple Relevant Previsions      68  
ARTICLE II   THE COMMITMENTS AND CREDIT EXTENSIONS  

SECTION 2.01.

     The Loans      69  

SECTION 2.02.

     Borrowings, Conversions and Continuations of Loans      69  

SECTION 2.03.

     Letters of Credit      71  

SECTION 2.04.

     Swingline Loans      81  

SECTION 2.05.

     Prepayments      82  

SECTION 2.06.

     Termination or Reduction of Commitments      85  

SECTION 2.07.

     Repayment of Loans      86  

SECTION 2.08.

     Interest      86  

SECTION 2.09.

     Fees      87  

SECTION 2.10.

     Computation of Interest and Fees      88  

SECTION 2.11.

     Evidence of Indebtedness      88  

SECTION 2.12.

     Payments Generally      88  

SECTION 2.13.

     Sharing of Payments      90  

SECTION 2.14.

     Incremental Credit Extensions      91  

SECTION 2.15.

     Refinancing Amendments      93  

SECTION 2.16.

     Extension Offers      94  

SECTION 2.17.

     Defaulting Lenders      95  

SECTION 2.18.

     MIRE Events      96   ARTICLE III   TAXES, INCREASED COSTS PROTECTION AND
ILLEGALITY  

SECTION 3.01.

     Taxes      96  

SECTION 3.02.

     Illegality      99  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

            Page  

SECTION 3.03.

     Inability to Determine Rates      100  

SECTION 3.04.

     Increased Cost and Reduced Return; Capital Adequacy      101  

SECTION 3.05.

     Funding Losses      102  

SECTION 3.06.

     Matters Applicable to All Requests for Compensation      102  

SECTION 3.07.

     Replacement of Lenders under Certain Circumstances      103  

SECTION 3.08.

     Survival      103   ARTICLE IV   CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 

SECTION 4.01.

     Conditions to the Initial Credit Extensions      104  

SECTION 4.02.

     Conditions to All Credit Extensions After the Closing Date      106  
ARTICLE V   REPRESENTATIONS AND WARRANTIES  

SECTION 5.01.

     Existence, Qualification and Power; Compliance with Laws      107  

SECTION 5.02.

     Authorization; No Contravention      107  

SECTION 5.03.

     Governmental Authorization; Other Consents      108  

SECTION 5.04.

     Binding Effect      108  

SECTION 5.05.

     Financial Statements; No Material Adverse Effect      108  

SECTION 5.06.

     Litigation      108  

SECTION 5.07.

     Ownership of Property; Liens      108  

SECTION 5.08.

     Environmental Compliance      109  

SECTION 5.09.

     Taxes      109  

SECTION 5.10.

     ERISA Compliance      109  

SECTION 5.11.

     Restricted Subsidiaries; Equity Interests      110  

SECTION 5.12.

     Margin Regulations; Investment Company Act      110  

SECTION 5.13.

     Disclosure      110  

SECTION 5.14.

     Sanctions, OFAC and Patriot Act      110  

SECTION 5.15.

     Intellectual Property; Licenses, Etc.      111  

SECTION 5.16.

     Solvency      111  

SECTION 5.17.

     Security Documents      111  

SECTION 5.18.

     Use of Proceeds      112  

SECTION 5.19.

     Insurance      112  

SECTION 5.20.

     Undisclosed Liabilities      112  

SECTION 5.21.

     Labor Matters      112  

SECTION 5.22.

     Senior Indebtedness; Subordination      112  

SECTION 5.23.

     EEA Financial Institutions      113  

SECTION 5.24.

     Broadcast Licenses      113   ARTICLE VI   AFFIRMATIVE COVENANTS  

SECTION 6.01.

     Financial Statements      114  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

            Page  

SECTION 6.02.

     Certificates; Other Information      114  

SECTION 6.03.

     Notices      116  

SECTION 6.04.

     Payment of Taxes      116  

SECTION 6.05.

     Preservation of Existence, Etc.      116  

SECTION 6.06.

     Maintenance of Properties      116  

SECTION 6.07.

     Maintenance of Insurance      116  

SECTION 6.08.

     Compliance with Laws      117  

SECTION 6.09.

     Books and Records      117  

SECTION 6.10.

     Inspection Rights      117  

SECTION 6.11.

     Additional Collateral; Additional Guarantors      117  

SECTION 6.12.

     Compliance with Environmental Laws      120  

SECTION 6.13.

     Post-Closing Conditions and Further Assurances      120  

SECTION 6.14.

     Designation of Subsidiaries      120  

SECTION 6.15.

     Use of Proceeds      121  

SECTION 6.16.

     Maintenance of Ratings      121  

SECTION 6.17.

     Lender Calls      121  

SECTION 6.18.

     Anti-Corruption Laws      122   ARTICLE VII   NEGATIVE COVENANTS  

SECTION 7.01.

     Liens      122  

SECTION 7.02.

     Incurrence of Indebtedness and Issuance of Disqualified Stock and Preferred
Stock      126  

SECTION 7.03.

     Fundamental Changes      130  

SECTION 7.04.

     Dispositions      132  

SECTION 7.05.

     Restricted Payments      134  

SECTION 7.06.

     Dividend and Other Payment Restrictions Affecting Restricted Subsidiaries
     139  

SECTION 7.07.

     Transactions with Affiliates      141  

SECTION 7.08.

     Financial Covenant      143  

SECTION 7.09.

     Accounting Changes      143  

SECTION 7.10.

     Change in Nature of Business      143  

SECTION 7.11.

     Sale and Lease-Back Transactions      143  

SECTION 7.12.

     Modifications of Organizational Documents      144  

SECTION 7.13.

     Sanctions      144   ARTICLE VIII   EVENTS OF DEFAULT AND REMEDIES  

SECTION 8.01.

     Events of Default      144  

SECTION 8.02.

     Remedies Upon Event of Default      146  

SECTION 8.03.

     Application of Funds      147  

SECTION 8.04.

     Equity Cure      148  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

            Page   ARTICLE IX   ADMINISTRATIVE AGENT AND OTHER AGENTS  

SECTION 9.01.

     Appointment and Authority      149  

SECTION 9.02.

     Delegation of Duties      149  

SECTION 9.03.

     Exculpatory Provisions      150  

SECTION 9.04.

     Reliance by Administrative Agent      150  

SECTION 9.05.

     Non-Reliance on Administrative Agent and Other Lenders; Certain ERISA
Matters      151  

SECTION 9.06.

     Rights as a Lender      153  

SECTION 9.07.

     Resignation of Administrative Agent      153  

SECTION 9.08.

     Administrative Agent May File Proofs of Claim      154  

SECTION 9.09.

     Collateral and Guaranty Matters      154  

SECTION 9.10.

     No Other Duties, Etc.      155  

SECTION 9.11.

     Treasury Services Agreements and Secured Hedge Agreements      155  

SECTION 9.12.

     Withholding Tax      156   ARTICLE X   MISCELLANEOUS  

SECTION 10.01.

     Amendments, Etc.      156  

SECTION 10.02.

     Notices; Effectiveness; Electronic Communications      159  

SECTION 10.03.

     No Waiver; Cumulative Remedies; Enforcement      161  

SECTION 10.04.

     Expenses; Indemnity; Damage Waiver      161  

SECTION 10.05.

     Payments Set Aside      163  

SECTION 10.06.

     Successors and Assigns      164  

SECTION 10.07.

     Treatment of Certain Information; Confidentiality      169  

SECTION 10.08.

     Setoff      170  

SECTION 10.09.

     Interest Rate Limitation      170  

SECTION 10.10.

     Counterparts; Effectiveness      170  

SECTION 10.11.

     Integration      171  

SECTION 10.12.

     Survival of Representations and Warranties      171  

SECTION 10.13.

     Replacement of Lenders      171  

SECTION 10.14.

     Severability      172  

SECTION 10.15.

     GOVERNING LAW      172  

SECTION 10.16.

     WAIVER OF RIGHT TO TRIAL BY JURY      173  

SECTION 10.17.

     Binding Effect      173  

SECTION 10.18.

     No Advisory or Fiduciary Responsibility      173  

SECTION 10.19.

     Lender Action      174  

SECTION 10.20.

     USA Patriot Act      174  

SECTION 10.21.

     Electronic Execution of Assignments and Certain Other Documents      174  

SECTION 10.22.

     Judgment Currency      174  

SECTION 10.23.

     Acknowledgment and Consent to Bail-In of EEA Financial Institutions     
175  

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

            Page   ARTICLE XI   GUARANTEE  

SECTION 11.01.

     The Guarantee      175  

SECTION 11.02.

    

Obligations Unconditional

     176  

SECTION 11.03.

    

Reinstatement

     177  

SECTION 11.04.

    

Subrogation; Subordination

     177  

SECTION 11.05.

    

Remedies

     177  

SECTION 11.06.

    

Instrument for the Payment of Money

     177  

SECTION 11.07.

    

Continuing Guarantee

     178  

SECTION 11.08.

    

General Limitation on Guarantee Obligations

     178  

SECTION 11.09.

    

Release of Liens and Guarantees

     178  

SECTION 11.10.

    

Right of Contribution

     178  

SECTION 11.11.

    

Subject to Intercreditor Agreement

     178  

SECTION 11.12.

    

Keepwell

     179  

 

v



--------------------------------------------------------------------------------

DISCLOSURE LETTER SCHEDULES

 

1.01A    Commitments 1.01B    Letter of Credit Commitments 1.01C    Subsidiary
Guarantors 1.01D    Existing Investments 2.03(a)    Existing Letters of Credit
5.06    Litigation 5.07    Exceptions to Ownership of Property 5.08   
Environmental Matters 5.11    Restricted Subsidiaries 5.19    Insurance 5.24   
Broadcast Licenses and Stations 6.13(a)    Certain Collateral Documents 7.01   
Existing Liens 7.02(b)    Existing Indebtedness 10.02    Administrative Agent’s
Office, Certain Addresses for Notices EXHIBITS    Form of    A-1    Committed
Loan Notice A-2    Swingline Request B-1    Term Note B-2    Revolving Credit
Note C    Compliance Certificate D    Assignment and Assumption E    Security
Agreement F-1    Perfection Certificate F-2    Perfection Certificate Supplement
G-1    U.S. Tax Compliance Certificate or Foreign Non-Partnership Lenders G-2   
U.S. Tax Compliance Certificate or Foreign Non-Partnership Participants G-3   
U.S. Tax Compliance Certificate or Foreign Partnership Lenders G-4    U.S. Tax
Compliance Certificate or Foreign Partnership Participants H    Solvency
Certificate I    Prepayment Notice

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of January 31, 2018 (as amended, amended and
restated, supplemented or otherwise modified from time to time, this
“Agreement”), among Meredith Corporation, an Iowa corporation, as borrower (the
“Borrower”), the Subsidiary Guarantors party hereto from time to time, each
lender party hereto from time to time (collectively, the “Lenders” and
individually, a “Lender”) and Royal Bank of Canada (“Royal Bank”), as Swingline
Lender, Administrative Agent and Collateral Agent.

The Borrower has entered into that certain Agreement and Plan of Merger, dated
as of November 26, 2017 (the “Merger Agreement”), among the Borrower, Time Inc.
(the “Target”) and Gotham Merger Sub, Inc. (the “Merger Sub”).

The Borrower has requested that (a) the Term Lenders lend Term Loans to the
Borrower on the Closing Date the proceeds of which, together with the proceeds
of the Senior Notes and the Equity Contribution, will be used to (i) acquire all
of the Target Stock from the holders thereof (the “Acquisition”), (ii) refinance
or repay in full all existing Indebtedness for borrowed money of the Borrower
and the Target (except for Indebtedness permitted under Section 7.02), and
(iii) pay fees and expenses incurred in connection with the Transactions; and
(b) from time to time (i) the Revolving Credit Lenders make Revolving Credit
Loans to the Borrower, and (ii) the L/C Issuers issue Letters of Credit.

The applicable Lenders have indicated their willingness to lend, and the L/C
Issuers have indicated their willingness to issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“Accounting Opinion” has the meaning set forth in Section 6.01(a).

“Acquired Indebtedness” means, with respect to any specified Person,
(a) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Restricted Subsidiary of such specified Person,
including Indebtedness incurred in connection with, or in contemplation of, such
other Person merging with or into or becoming a Restricted Subsidiary of such
specified Person, and (b) Indebtedness secured by a Lien encumbering any asset
acquired by such specified Person. The term “Acquired Indebtedness” does not
include Indebtedness of a Person that is redeemed, discharged, defeased, retired
or otherwise repaid at the time of, or immediately upon consummation of, the
transactions by which such Person became a Restricted Subsidiary or such asset
acquisition.

“Acquisition” has the meaning specified in the recitals to this Agreement.

“Additional Lender” has the meaning set forth in Section 2.14(c).

 

7



--------------------------------------------------------------------------------

“Additional Refinancing Lender” means, at any time, any bank, financial
institution or other institutional lender or investor that, in any case, is not
an existing Lender and that agrees to provide any portion of Credit Agreement
Refinancing Indebtedness pursuant to a Refinancing Amendment in accordance with
Section 2.15; provided, that each Additional Refinancing Lender shall be subject
to the approval of (x) the Administrative Agent and (y) solely with respect to
any Refinancing Amendment establishing any Revolving Credit Commitments, each
L/C Issuer and the Swingline Lender, such approvals not to be unreasonably
withheld or delayed, to the extent that any such consent would be required from
the Administrative Agent under Section 10.06(b)(iii)(B) or from such L/C Issuers
and the Swingline Lender under Section 10.06(b)(iii)(C), as the case may be, for
an assignment of Loans to such Additional Refinancing Lender, solely to the
extent such consent would be required for any assignment to such Lender.

“Administrative Agent” means Royal Bank, in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02 of the Disclosure Letter, or such other
address or account as the Administrative Agent may from time to time notify the
Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

“Affiliate Transaction” has the meaning set forth in Section 7.07(a).

“Affiliated Lender” means any Lender that holds beneficial ownership of 10% or
more of the total voting power of the Voting Stock of the Borrower.

“Agent Parties” has the meaning set forth in Section 10.02(c).

“Agents” means, collectively, the Administrative Agent and the Collateral Agent.

“Aggregate Commitments” mean the Commitments of all the Lenders.

“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.

“Agreement Currency” has the meaning set forth in Section 10.22(b).

“All-In Yield” means, at any time, with respect to any Term Loan or other
Indebtedness, the weighted average yield to stated maturity of such Term Loan or
other Indebtedness based on the interest rate or rates applicable thereto and
giving effect to all upfront or similar fees or original issue discount payable
to the Lenders or other creditors advancing such Term Loan or other Indebtedness
with respect thereto (but not arrangement or underwriting fees paid to an
arranger for their account) and to any interest rate “floor” (with original
issue discount and upfront fees, which shall be deemed to constitute like
amounts of original issue discount, being equated to interest margins in a
manner consistent with generally accepted financial practice based on an assumed
four year life to maturity).

 

8



--------------------------------------------------------------------------------

“Alternative Currency” means (a) Sterling and (b) any Permitted Additional L/C
Currency.

“Alternative Currency Exposure” means, at any time, the Dollar Equivalent of all
L/C Obligations denominated in an Alternative Currency.

“Alternative Currency Sublimit” means the lesser of (a) $150 million and (b) the
aggregate amount of the L/C Commitments. The Alternative Currency Sublimit is
part of, and not in addition to, the Letter of Credit Sublimit.

“Applicable Creditor” has the meaning set forth in Section 10.22(b).

“Applicable ECF Percentage” means, for any Excess Cash Flow Period, (a) 50% if
the Consolidated Net Leverage Ratio as of the last day of such Excess Cash Flow
Period is greater than 2.50 to 1.00, (b) 25% if the Consolidated Net Leverage
Ratio as of the last day of such Excess Cash Flow Period is less than or equal
to 2.50 to 1.00 but greater than 2.00 to 1.00, and (c) 0% if the Consolidated
Net Leverage Ratio as of the last day of such Excess Cash Flow Period is less
than or equal to 2.00 to 1.00.

“Applicable Percentage” means, with respect to any Revolving Credit Lender, the
percentage of the total Revolving Credit Commitments represented by such
Revolving Credit Lender’s Revolving Credit Commitment. If the Revolving Credit
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Revolving Credit Commitments most recently in effect,
giving effect to any assignments.

“Applicable Period” has the meaning set forth in the definition of “Applicable
Rate”.

“Applicable Rate” means a percentage per annum equal to:

(a) with respect to Term Loans, 3.00% in the case of Eurocurrency Rate Loans and
2.00% in the case of Base Rate Loans.

(b) with respect to Revolving Credit Loans, Swingline Loans, commitment fees on
unused Revolving Credit Commitments and Letter of Credit fees, as the case may
be, the applicable rate set forth in the table below under the caption
“Eurocurrency Rate and Letter of Credit Fees”, “Base Rate” or “Unused Commitment
Fee Rate”, respectively, subject to the adjustment as provided in the paragraph
set forth beneath the table below:

Applicable Rate

 

Pricing Level

   Consolidated Net
Leverage Ratio    Eurocurrency
Rate and Letter
of Credit Fees     Base Rate     Unused
Commitment Fee
Rate  

1

   > 2.50 to 1.00      3.00 %      2.00 %      0.500 % 

2

   < 2.50 to 1.00 and
> 2.00 to 1.00      2.75 %      1.75 %      0.375 % 

3

   < 2.00 to 1.00      2.50 %      1.50 %      0.375 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(a); provided, that the highest pricing level

 

9



--------------------------------------------------------------------------------

shall apply as of the first Business Day after the date on which a Compliance
Certificate was required to have been delivered but was not delivered, and shall
continue to so apply up to and including the date on which such Compliance
Certificate is so delivered (and thereafter the pricing level otherwise
determined in accordance with this definition shall apply).

In the event that any Compliance Certificate is shown by the Administrative
Agent to be inaccurate (whether as a result of an inaccuracy in the financial
statements on which such Compliance Certificate is based, a mistake in
calculating the applicable Consolidated Net Leverage Ratio or otherwise) at any
time that this Agreement is in effect and any Revolving Credit Loans or
Revolving Credit Commitments are outstanding such that the Applicable Rate for
any period (an “Applicable Period”) should have been higher than the Applicable
Rate applied for such Applicable Period, then (i) the Borrower shall promptly
(and in no event later than five Business Days thereafter) deliver to the
Administrative Agent a corrected Compliance Certificate for such Applicable
Period; (ii) the Applicable Rate shall be determined by reference to the
corrected Compliance Certificate (but in no event shall the Revolving Credit
Lenders owe any amounts to the Borrower); and (iii) the Borrower shall pay to
the Administrative Agent promptly (and in no event later than five Business Days
after the date such corrected Compliance Certificate is delivered) any
additional interest owing as a result of such increased Applicable Rate for such
Applicable Period, which payment shall be promptly applied by the Administrative
Agent in accordance with the terms hereof. Notwithstanding anything to the
contrary in this Agreement, any nonpayment of such interest as a result of any
such inaccuracy shall not constitute a Default (whether retroactively or
otherwise), and no such amounts shall be deemed overdue (and no amounts shall
accrue interest at the Default Rate), at any time prior to the date that is five
Business Days following the date such corrected Compliance Certificate is
delivered. The Borrower’s Obligations under this paragraph shall survive the
termination of the Aggregate Commitments and the repayment of all other
Obligations hereunder.

“Applicable Reserve Requirement” means, at any time, for any Eurocurrency Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto against Eurocurrency liabilities (as such
term is defined in Regulation D issued by the FRB) under regulations issued from
time to time by the FRB or other applicable banking regulator. Without limiting
the effect of the foregoing, the Applicable Reserve Requirement shall reflect
any other reserves maintained by such member banks with respect to any category
of liabilities which includes deposits by reference to which the applicable
Eurocurrency Rate or any other interest rate of a Loan is to be determined, and
any category of extensions of credit or other assets which include Eurocurrency
Rate Loans. A Eurocurrency Rate Loan shall be deemed to constitute Eurocurrency
liabilities and as such shall be deemed subject to reserve requirements without
benefits of credit for proration, exceptions or offsets that may be available
from time to time to the applicable Lender. The rate of interest on Eurocurrency
Rate Loans shall be adjusted automatically on and as of the effective date of
any change in the Applicable Reserve Requirement.

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class and (b) with respect to Letters of Credit, (i) the
relevant L/C Issuers and (ii) the Revolving Credit Lenders.

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

 

10



--------------------------------------------------------------------------------

“Arrangers” means the Persons identified on the cover page of this Agreement as
“joint lead arrangers” and “joint arrangers”; provided that the reference to
Citigroup Global Markets Inc. shall be deemed to be a reference to Citi.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)(iii), and accepted by the Administrative Agent, in
substantially the form of Exhibit D hereto or any other form (including
electronic documentation generated by any electronic platform) approved by the
Administrative Agent.

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external legal counsel.

“Attributable Indebtedness” means, in respect of any Sale and Lease-Back
Transaction, at the time of determination, the present value of the total
obligations of the lessee for net rental payments during the remaining term of
the lease included in such Sale and Lease-Back Transaction, including any period
for which such lease has been extended or may, at the option of the lessor, be
extended. Such present value shall be calculated using a discount rate equal to
the rate of interest implicit in such transaction, determined in accordance with
GAAP.

“Audited Financial Statements” means (a) the audited combined balance sheet of
the Borrower, as of each of June 30, 2015, June 30, 2016 and June 30, 2017, and
the related audited combined statements of income, of changes in shareholders’
equity and of cash flows and (b) the audited combined balance sheet of the
Target, as of each of December 31, 2014, December 31, 2015 and December 31,
2016, and the related audited combined statements of income, of changes in
shareholders’ equity and of cash flows, respectively.

“Auto-Extension Letter of Credit” has the meaning set forth in
Section 2.03(b)(iii).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Barclays” means Barclays Bank PLC.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1.00%, (b) the rate of interest in
effect for such day as publicly announced from time to time by the
Administrative Agent as its base rate, and (c) the Eurocurrency Rate for a Loan
denominated in Dollars and an Interest Period of one month plus 1.00%; provided,
that for purposes of this clause (c), the Base Rate with respect to Term Loans
will be deemed not to be less than 2.00%. For the purposes of clause (b) above,
the base rate is a rate set by the Administrative Agent based upon various
factors including the Administrative Agent’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such base rate announced by the Administrative Agent shall take
effect at the opening of business on the day specified in the public
announcement of such change.

 

11



--------------------------------------------------------------------------------

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA or otherwise for purposes of
Title I of ERISA or Section 4975 of the Code) the assets of any such “employee
benefit plan” or “plan”.

“Board of Directors” means (1) with respect to the Borrower or any corporation,
the board of directors or managers, as applicable, of the corporation, or any
duly authorized committee thereof; (2) with respect to any partnership, the
board of directors or other governing body of the general partner of the
partnership or any duly authorized committee thereof; and (3) with respect to
any other Person, the board or any duly authorized committee of such Person
serving a similar function. Whenever any provision requires any action or
determination to be made by, or any approval of, a Board of Directors, such
action, determination or approval shall be deemed to have been taken or made if
approved by a majority of the directors on any such Board of Directors (whether
or not such action or approval is taken as part of a formal board meeting or as
a formal board approval).

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

“Borrower Materials” has the meaning assigned to such term in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing, a Term Borrowing or Swingline
Loans, as the context may require.

“Broadcast Licenses” means the main station license issued by the FCC for each
of the Stations, as such main station licenses may have been extended, modified,
or renewed from time to time. This definition of “Broadcast Licenses” may be
used with respect to any single Broadcast License meeting the preceding
requirements or multiple Broadcast Licenses meeting such requirements, as the
context requires.

“Business Day” means a day of the year on which banks are required to be open or
are not authorized by law to close in New York City and, if the applicable
Business Day relates to any Eurocurrency Rate Loans, on which dealings are
carried on in the London interbank market and banks are open for business in
London.

“Capital Expenditures” means, for any period, the aggregate of, without
duplication (a) all expenditures (whether paid in cash or accrued as
liabilities) by the Borrower and its Restricted Subsidiaries during such period
that, in conformity with GAAP, are or are required to be included as additions
during such period to property, plant or equipment reflected in the consolidated
balance sheet of the Borrower and its Restricted Subsidiaries and
(b) Capitalized Lease Obligations incurred by the Borrower and its Restricted
Subsidiaries during such period.

“Capital Stock” means:

(a) in the case of a corporation, corporate stock;

 

12



--------------------------------------------------------------------------------

(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(c) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

“Capitalized Lease Obligation” means, with respect to any Person, at the time
any determination thereof is to be made, the amount of the liability in respect
of a Capitalized Lease that would at such time be required to be capitalized and
reflected as a liability on a balance sheet (excluding the footnotes thereto) in
accordance with GAAP. The amount of Indebtedness represented by such liability
will be the capitalized amount of such liability at the time any determination
thereof is to be made as determined on the basis of GAAP.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateral” has the meaning specified in Section 2.03(g).

“Cash Collateral Account” means a blocked account at the Administrative Agent
(or another commercial bank selected in compliance with Section 9.09) in the
name of the Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established in a manner satisfactory to the
Administrative Agent.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Equivalents” means:

(a) United States dollars;

(b) (i) Euros, Canadian dollars, Sterling or any national currency of any member
state of the European Union; and

(ii) any other foreign currency held by the Borrower or any of its Restricted
Subsidiaries in the ordinary course of business;

(c) securities issued or directly and fully and unconditionally guaranteed or
insured by the U.S. government, Canadian government or any member state of the
European Union or, in each case, any agency or instrumentality thereof
(provided, that full faith and credit obligation of such country or member state
is pledged in support thereof), with maturities of 24 months or less from the
date of acquisition;

(d) certificates of deposit, time deposits, eurodollar deposits and dollar time
deposits with maturities of one year or less from the date of acquisition
thereof, bankers’ acceptances with maturities not exceeding one year and
overnight bank deposits, in each case with any commercial bank having capital
and surplus of not less than $500.0 million in the case of U.S. banks and
$100.0 million (or the dollar equivalent calculated based on the relevant
currency exchange rate as of the date of determination) in the case of non-U.S.
banks;

 

13



--------------------------------------------------------------------------------

(e) repurchase obligations for underlying securities of the types described in
clauses (c) and (d) above and clause (h) below entered into with any financial
institution meeting the qualifications specified in clause (d) above;

(f) commercial paper rated at least (i) “P-1” by Moody’s or at least “A-1” by
S&P (or if at any time neither Moody’s nor S&P shall be rating such obligations,
an equivalent rating from another Rating Agency) and in each case maturing
within 24 months after the date of creation thereof and (ii) “P-2” by Moody’s or
at least “A-2” by S&P (or if at any time neither Moody’s nor S&P shall be rating
such obligations, an equivalent rating from another Rating Agency) and in each
case maturing within 12 months after creation thereof;

(g) marketable short-term money market and similar securities having a rating of
at least “P-2” or “A-2” from either Moody’s or S&P, respectively (or, if at any
time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another Rating Agency) and in each case maturing within 24 months
after the date of creation thereof;

(h) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States, any province of Canada, any member state of the
European Union or any political subdivision or taxing authority thereof having
an Investment Grade Rating from either Moody’s or S&P (or if at any time neither
Moody’s nor S&P shall be rating such obligations, an equivalent rating from
another Rating Agency) with maturities of 24 months or less from the date of
acquisition;

(i) Investments with average maturities of 24 months or less from the date of
acquisition in money market funds rated “AAA” (or the equivalent thereof) or
better by S&P or “Aaa3” (or the equivalent thereof) or better by Moody’s (or
reasonably equivalent ratings of another internationally recognized rating
agency); and

(j) investment funds investing 95% of their assets in securities of the types
described in clauses (a) through (i) above.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (a) and (b)
above, provided that such amounts are converted into any currency listed in
clauses (a) and (b) as promptly as practicable and in any event within 10
Business Days following the receipt of such amounts.

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as subsequently amended.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

 

14



--------------------------------------------------------------------------------

“CFC Holdco” means a Domestic Subsidiary or a Foreign Subsidiary that is a
disregarded entity for U.S. federal income tax purposes, in each case
substantially all of the assets of which consist, directly or indirectly, of
Equity Interests in (i) one or more Foreign Subsidiaries that are CFCs or
(ii) any other Person described in this definition.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Change of Control” means the occurrence of any of the following, in each case
excluding any of the Transactions:

(a) the sale, lease or transfer (other than by way of merger or consolidation),
in one or a series of related transactions, of all or substantially all of the
assets of the Borrower and its Restricted Subsidiaries, taken as a whole, to any
Person other than the Borrower or a Restricted Subsidiary;

(b) the Borrower becomes aware of (by way of a report or any other filing
pursuant to Section 13(d) of the Exchange Act, proxy, vote, written notice or
otherwise) the acquisition by any Person or “group” (within the meaning of Rules
13d-3 and 13d-5 under the Exchange Act), other than any Person or Persons that
are members of the Meredith Family, in a single transaction or in a related
series of transactions, of “beneficial ownership” (within the meaning of Rule
13d-3 under the Exchange Act, except that in calculating the beneficial
ownership of any particular Person or “group”, such Person or “group” will not
be deemed to have beneficial ownership of any securities that such Person or
“group” has the right to acquire or vote only upon the happening of any future
event or contingency, including the passage of time, that has not yet occurred)
of 35% or more of the total voting power of the Voting Stock of the Borrower
(determined on a fully diluted basis but without giving effect to contingent
voting rights that have not yet vested) (other than a transaction following
which holders of securities that represented 100% of the Voting Stock of the
Borrower immediately prior to such transaction (or other securities into which
such securities are converted as part of such transaction) own, directly or
indirectly, at least a majority of the voting power of the Voting Stock of the
surviving Person in such transaction immediately after such transaction);

(c) the adoption of a plan of liquidation and dissolution of the Borrower; or

(d) a “change of control” (or similar event) shall occur under the Senior Notes
Indenture or any Indebtedness for borrowed money or any Disqualified Stock, in
each case incurred by any Loan Party as permitted under Section 7.08 with an
aggregate outstanding principal amount in excess of the Threshold Amount.

 

15



--------------------------------------------------------------------------------

“Citi” means Citigroup Global Markets Inc., Citibank, N.A., Citicorp USA, Inc.,
Citicorp North America, Inc. and/or any of their affiliates as may be
appropriate to consummate the transactions contemplated hereby.

“Class” means (a) when used with respect to Lenders, whether such Lenders are
Revolving Credit Lenders, Term Lenders or the Swingline Lender, (b) when used
with respect to Commitments, whether such Commitments are Revolving Credit
Commitments, Swingline Commitments or Term Commitments, and (c) when used with
respect to Loans or a Borrowing, whether such Loans, or the Loans comprising
such Borrowing, are Revolving Credit Loans, Swingline Loans or Term Loans.
Additional Classes may be established as provided in this Agreement.

“Closing Date” the date on which the conditions precedent set forth in
Section 4.01 are satisfied or duly waived.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Collateral” means the “Collateral” as defined in the Security Agreement, all
the “Collateral” or “Pledged Assets” as defined in any other Collateral Document
and any other assets a Lien in which is granted or purported to be granted
pursuant to any Collateral Document.

“Collateral Agent” means Royal Bank, in its capacity as collateral agent or
pledgee in its own name under any of the Loan Documents, or any successor
collateral agent.

“Collateral Documents” means, collectively, the Security Agreement, each of the
Mortgages (if any), collateral assignments, security agreements, pledge
agreements, the Intellectual Property Security Agreements or other similar
agreements delivered to the Administrative Agent and the Lenders pursuant to
Section 6.11 or Section 6.13, and each other agreement, instrument or document
that creates or purports to create a Lien securing any or all of the Obligations
in favor of the Collateral Agent for the benefit of the Secured Parties.

“Commitment” means a Term Commitment, Revolving Credit Commitment or Swingline
Commitment of any Class or of multiple Classes, as the context may require.

“Committed Loan Notice” means a notice of (a) a Borrowing (other than Swingline
Loans), (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.15(a), which
shall be substantially in the form of Exhibit A-1 hereto.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications Act” has the meaning set forth in Section 8.02(e).

“Communications Laws” means the Communications Act, and any similar or successor
federal statute, together with all published rules, regulations, policies,
orders and decisions of the FCC promulgated thereunder.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C hereto.

“Consolidated Adjusted EBITDA” means, with respect to any Person for any period,
the Consolidated Net Income of such Person for such period:

 

16



--------------------------------------------------------------------------------

(a) increased (without duplication) by (to the extent the same were deducted
(and not added back) in computing such Consolidated Net Income (other than
clause (x)):

(i) provision for taxes based on income or profits or capital gains, including
federal, state, provincial, local, foreign, non-U.S. franchise, excise, value
added and similar taxes, foreign withholding taxes and taxes (whether paid in
full or in installments) incurred as a result of or in order to consummate the
Transactions, of such Person paid or accrued during such period, including any
penalties and interest relating to such taxes or arising from any tax
examinations; plus

(ii) Consolidated Interest Expense of such Person for such period; plus

(iii) Consolidated Depreciation and Amortization Expense of such Person for such
period; plus

(iv) any fees, premiums, expenses or charges related to (x) the Transactions,
(y) any actual, proposed or contemplated Equity Offering, Permitted Investment,
acquisition, Disposition, recapitalization, the incurrence or repayment of
Indebtedness permitted to be incurred by this Agreement (including a refinancing
thereof) or (z) any amendments, consents, waivers or other modifications
relating to the Senior Notes or the Facilities (whether or not consummated or
successful); plus

(v) the amount of any restructuring charge, accrual or reserve, integration cost
or other business optimization expense, including any restructuring costs
incurred in connection with the Transactions, acquisitions, mergers or
consolidations after the Closing Date and any other restructuring expenses,
severance expenses, one-time compensation charges, post-retirement employee
benefits plans, any expenses relating to reconstruction, decommissioning or
recommissioning fixed assets for alternate use, expenses or charges relating to
facility closing costs, acquisition integration costs and signing, retention or
completion bonuses or expenses; plus

(vi) any other non-cash charges or expenses, including any write-offs or
write-downs and non-cash compensation charges or expenses recorded from grants
of stock appreciation or similar rights, stock options, restricted stock or
other rights (provided that if any such non-cash charges represent an accrual or
reserve for potential cash items in any future period, the cash payment in
respect thereof in such future period shall be subtracted from Consolidated
Adjusted EBITDA in such future period to the extent paid, but excluding from
this proviso, for the avoidance of doubt, amortization of a prepaid cash item
that was paid in a prior period); plus

(vii) the amount of any minority interest expense consisting of Subsidiary
income attributable to minority equity interests of third parties in any
non-Wholly Owned Subsidiary; plus

(viii) the amount of loss on sale of receivables and related assets to any
Receivables Subsidiary in connection with a Receivables Facility; plus

(ix) any costs or expenses incurred by the Borrower or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such costs or expenses are funded with
cash

 

17



--------------------------------------------------------------------------------

proceeds contributed to the capital of the Borrower or net cash proceeds of an
issuance of Equity Interest of the Borrower (other than Disqualified Stock)
solely to the extent that such net cash proceeds are excluded from the
calculation set forth in Section 7.05(a)(iii); plus

(x) other than with respect to the Transactions, the amount of cost savings,
operating expense reductions, other operating improvements and initiatives and
synergies projected by the Borrower in good faith to result from actions taken
or to be taken in connection with any Investment, acquisition, Disposition,
merger, amalgamation, consolidation, discontinued operations, operational
changes or other action being given pro forma effect (which will be added to
Consolidated Adjusted EBITDA as so projected until fully realized and calculated
on a Pro Forma Basis as though such cost savings, operating expense reductions,
other operating improvements and initiatives and synergies had been realized on
the first day of such period), net of the amount of actual benefits realized
during such period from such actions; provided that (x) such actions have been
taken or are expected to be taken within 18 months after the consummation of the
Investment, acquisition, Disposition, merger, amalgamation, consolidation,
discontinued operations, operational change or other action expected to result
in such cost savings or other benefits, (y) such cost savings are reasonably
identifiable and factually supportable (in the good faith determination of the
Borrower) and (z) the aggregate amount of cost savings, operating expense
reductions, other operating improvements and initiatives and synergies added
back pursuant to this clause (x) in any Test Period shall not exceed 20% of
Consolidated Adjusted EBITDA (prior to giving effect to such addbacks); plus

(xi) solely with respect to the Transactions, such add-backs reflected in the
financial model delivered by the Borrower to the Arrangers on or about
October 17, 2017, and projected by the Borrower in good faith to result from
actions with respect to the Transactions that have been taken or are expected to
be taken (in the good faith determination of the Borrower) within 18 months of
the Closing Date, in an aggregate amount not to exceed $400 million;

(b) decreased by (without duplication) the amount of non-cash gains increasing
such Consolidated Net Income, excluding (i) any non-cash gains to the extent
they represent the reversal of an accrual or reserve for a potential cash item
that reduced Consolidated Adjusted EBITDA in any prior period and (ii) any
non-cash gains in respect of which cash was actually received in a prior period
so long as such cash did not increase Consolidated Adjusted EBITDA in such prior
period; and (iii) the accrual of revenue in the ordinary course of business; and

(c) increased or decreased by (without duplication):

(A) any net loss or gain resulting in such period from Hedging Obligations and
the application of Financial Accounting Codification No. 815-Derivatives and
Hedging; and

(B) any net loss or gain resulting in such period from currency translation
gains or losses related to currency remeasurements of Indebtedness (including
any net loss or gain resulting from hedge agreements for currency exchange
risk).

“Consolidated Current Assets” means, as at any date of determination, the total
assets of the Borrower and its Restricted Subsidiaries which may properly be
classified as current assets (excluding deferred tax assets without duplication
of amounts otherwise added in calculating Excess Cash

 

18



--------------------------------------------------------------------------------

Flow) on a consolidated balance sheet for the Borrower and its Restricted
Subsidiaries in accordance with GAAP, excluding cash and Cash Equivalents;
provided that Consolidated Current Assets shall be calculated without giving
effect to the impact of purchase accounting.

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities (excluding deferred taxes and taxes payable, in each case,
without duplication of amounts otherwise deducted in calculating Excess Cash
Flow) of the Borrower and its Restricted Subsidiaries which may properly be
classified as current liabilities (other than (a) the current portion of any
Indebtedness and other long-term liabilities, and accrued interest thereon,
(b) accruals for current or deferred Taxes based on income or profits,
(c) accruals, if any, of transaction costs resulting from the Transactions, and
(d) accruals of any costs or expenses related to (x) severance or termination of
employees prior to the Closing Date or (y) bonuses, pension and other
post-retirement benefit obligations) on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries in accordance with GAAP; provided that
Consolidated Current Liabilities shall be calculated without giving effect to
the impact of purchase accounting.

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person, for any period, the total amount of depreciation and amortization
expense, including the amortization of intangibles and deferred financing fees
or debt issuance costs, of such Person and its Restricted Subsidiaries for such
period on a consolidated basis and otherwise determined in accordance with GAAP.

“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:

(a) consolidated interest expense of such Person and its Restricted Subsidiaries
for such period to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income of such Person (including (i) amortization of
original issue discount resulting from the issuance of Indebtedness at less than
par, (ii) all commissions, discounts and other fees and charges owed with
respect to letters of credit or bankers acceptances, (iii) non-cash interest
expense (but excluding any non-cash interest expense attributable to the
movement in the mark to market valuation of Hedging Obligations or other
derivative instruments pursuant to GAAP), (iv) the interest component of
Capitalized Lease Obligations, (v) imputed interest with respect to Attributable
Indebtedness, and (vi) net payments, if any, pursuant to interest rate Hedging
Obligations with respect to Indebtedness, and excluding (1) amortization of
deferred financing fees, debt issuance costs, commissions, fees and expenses,
(2) any expensing of bridge, commitment and other financing fees and
(3) commissions, discounts, yield and other fees and charges (including any
interest expense) related to any Receivables Facility); plus

(b) consolidated capitalized interest of such Person and such Subsidiaries for
such period, whether paid or accrued; plus

(c) whether or not treated as interest expense in accordance with GAAP, all cash
dividends or other distributions accrued (excluding dividends payable solely in
Equity Interests (other than Disqualified Stock) of the Borrower) on any series
of Disqualified Stock or any series of Preferred Stock (excluding the Series A
Preferred Stock) during such period (other than dividends or distributions to
the Borrower or a Restricted Subsidiary).

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by the
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP.

 

19



--------------------------------------------------------------------------------

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided, however, that, without duplication:

(a) any after-tax effect of extraordinary, non-recurring or unusual gains or
losses or expenses (including fees and expenses relating to (i) the
Transactions, (ii) severance, relocation and transition costs and (iii) any
rebranding or corporate name change) shall be excluded;

(b) the cumulative effect of a change in accounting principles during such
period shall be excluded;

(c) any after-tax effect of income (or loss) from disposed or discontinued
operations and any net after-tax gains (or losses) on disposal of disposed,
abandoned or discontinued operations shall be excluded;

(d) any after-tax effect of gains (or losses) (less all fees and expenses
relating thereto) attributable to asset Dispositions other than in the ordinary
course of business, as determined in good faith by the Borrower, shall be
excluded;

(e) any impairment charge or asset write-off or write-down, including impairment
charges, write-offs or write-downs related to goodwill, intangible assets,
long-lived assets, investments in debt and equity securities, in accordance with
GAAP or as a result of a change in law or regulation, and the amortization of
intangibles arising pursuant to GAAP shall be excluded;

(f) the Net Income for such period of any Person that is not a Subsidiary, or is
an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be excluded; provided that Consolidated Net Income of the
Borrower shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash (or to the extent converted into cash or
Cash Equivalents) to the Borrower or a Restricted Subsidiary in respect of such
period;

(g) the Net Income for such period of any Non-Guarantor Subsidiary shall be
excluded to the extent of any portion of its Net Income that may not be
transferred (including by way of any one or more of the following (i) dividends
or similar distributions, (ii) returns of capital, (iii) loans or advances or
the repayment thereof or (iv) other conveyances) at the date of determination
without any prior governmental approval (which has not been obtained) and
without violating, directly or indirectly, the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Restricted Subsidiary or its stockholders, unless
such restriction has been legally waived; provided that Consolidated Net Income
of the Borrower will be increased by the amount of dividends or other
distributions or other payments actually paid in cash (or to the extent
converted into cash or Cash Equivalents) to the Borrower or a Restricted
Subsidiary thereof in respect of such period;

(h) any non-cash compensation charge or expense, including any such charge or
expense arising from the grants of stock appreciation or similar rights,
employee benefit plans or agreements, stock options, restricted stock or other
rights, and any non-cash deemed finance charges or expenses in respect of any
pension liabilities or other retiree provisions or on the revaluation of any
benefit plan obligation and any non-cash charges or expenses in respect of
curtailments, discontinuations or modifications to pension plans shall be
excluded;

 

20



--------------------------------------------------------------------------------

(i) any after-tax effect of income (or loss) from the early extinguishment or
cancellation of Indebtedness or Hedging Obligations or other derivative
instruments shall be excluded;

(j) any unrealized foreign currency translation or transaction gains or losses
(or similar charges) (i) in respect of Indebtedness of any Person denominated in
a currency other than the functional currency of such Person, (ii) relating to
translation of assets and liabilities denominated in foreign currencies and
(iii) in respect of Indebtedness or other obligations of the Borrower or any
Restricted Subsidiary owing to the Borrower or any Restricted Subsidiary shall
be excluded;

(k) accruals and reserves for liabilities or expenses that are established or
adjusted as a result of the Transactions, calculated in accordance with GAAP,
within 18 months after the Closing Date shall be excluded;

(l) any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with the Transactions and any
acquisition, Investment, Disposition, issuance or repayment of Indebtedness,
issuance of Equity Interests, refinancing transaction or amendment or
modification of any debt instrument (in each case, including any such
transaction consummated prior to the Closing Date and any such transaction
undertaken but not completed) and any charges or non-recurring merger costs
incurred during such period as a result of any such transaction shall be
excluded;

(m) losses, charges and expenses that are covered by indemnification or other
reimbursement provisions in connection with any Investment, acquisition, sale,
conveyance, transfer or other Disposition of assets will be excluded to the
extent actually reimbursed, or, so long as such Person has made a determination
that a reasonable basis exists for indemnification or reimbursement, but only to
the extent that such amount is in fact indemnified or reimbursed within 365 days
of such determination (with a deduction in the applicable future period for any
amount so added back to the extent not so indemnified or reimbursed within such
365 days) shall be excluded;

(n) losses, charges and expenses with respect to liability or casualty events or
business interruption, to the extent covered by insurance and actually
reimbursed, or, so long as such Person has made a determination that a
reasonable basis exists for reimbursement by the insurer and such amount (A) is
not denied by the applicable carrier in writing and (B) is in fact reimbursed
within 365 days of the date on which such liability was discovered or such
casualty event or business interruption occurred (with a deduction in the
applicable future period for any amount so added back to the extent not so
reimbursed within 365 days) shall be excluded;

(o) the effects of purchase accounting, fair value accounting or
recapitalization accounting adjustments (including the effects of such
adjustments pushed down to such Person and its Restricted Subsidiaries)
resulting from the application of purchase accounting, fair value accounting or
recapitalization accounting in relation to the Transactions or any acquisition
consummated before or after the Closing Date, and the amortization, write-down
or write-off of any amounts thereof, shall be excluded;

(p) all non-cash gains, losses, expenses or charges attributable to the movement
in the mark-to-market valuation of Hedging Obligations or other derivative
instruments shall be excluded; and

(q) any deferred tax expense associated with tax deductions or net operating
losses as a result of the Transactions, or the release of any valuation
allowance related to such item shall be excluded.

 

21



--------------------------------------------------------------------------------

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) the Consolidated Total Net Debt of the Borrower and its Restricted
Subsidiaries on such date, to (b) Consolidated Adjusted EBITDA of the Borrower
and its Restricted Subsidiaries for the most recently ended Test Period ending
immediately prior to such date for which Required Financial Statements have been
delivered.

In the event that the Borrower or any of its Restricted Subsidiaries (i) incurs,
assumes, guarantees, redeems, retires or extinguishes any Indebtedness (other
than Indebtedness repaid, redeemed, retired or extinguished under any revolving
credit facility (including the Revolving Credit Facility), except to the extent
that such revolving credit facility is permanently reduced and has not been
replaced) or (ii) issues or redeems Disqualified Stock or Preferred Stock, in
each case subsequent to the period for which the Consolidated Net Leverage Ratio
is being calculated but prior to or substantially simultaneously with the event
for which the calculation of the Consolidated Net Leverage Ratio is made (the
“Consolidated Net Leverage Ratio Calculation Date”), then (x) the Consolidated
Total Net Debt shall be calculated giving pro forma effect to such incurrence,
assumption, guarantee, redemption, retirement or extinguishment of Indebtedness,
or such issuance or redemption of Disqualified Stock or Preferred Stock, as if
the same had occurred as of the date of determination of Consolidated Total Net
Debt referred to in clause (a) above and (y) the Consolidated Adjusted EBITDA
shall be calculated giving pro forma effect to such incurrence, assumption,
guarantee, redemption, retirement or extinguishment of Indebtedness, or such
issuance or redemption of Disqualified Stock or Preferred Stock, as if the same
had occurred as of the beginning of the applicable four fiscal quarter period.

For purposes of making the computation referred to above, Investments,
acquisitions, Dispositions, mergers, amalgamations, consolidations and
discontinued operations in each case with respect to a business (as such term is
used in Regulation S-X Rule 11-01), a company, a segment, an operating division
or unit or line of business that the Borrower or any of its Restricted
Subsidiaries has determined to make and/or made during the Test Period or
subsequent to such reference period and on or prior to or simultaneously with
the Consolidated Net Leverage Ratio Calculation Date (each, for purposes of this
definition, a “pro forma event”) shall be calculated on a Pro Forma Basis
assuming that all such Investments, acquisitions, Dispositions, mergers,
amalgamations, consolidations and discontinued operations had occurred on the
first day of such Test Period. If since the beginning of such Test Period any
Person that subsequently became a Restricted Subsidiary or was merged with or
into the Borrower or any of its Restricted Subsidiaries since the beginning of
such Test Period shall have made or effected any Investment, acquisition,
Disposition, merger, amalgamation, consolidation or discontinued operation, in
each case with respect to a business (as such term is used in Regulation S-X
Rule 11-01), a company, a segment, an operating division or unit or line of
business that would have required adjustment pursuant to this definition, then
the Consolidated Net Leverage Ratio shall be calculated giving pro forma effect
thereto for such Test Period as if such Investment, acquisition, Disposition,
merger, amalgamation, consolidation or discontinued operation had occurred at
the beginning of such Test Period.

For purposes of this definition, whenever pro forma effect is to be given to a
transaction, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Borrower. Any such pro forma
calculation may include adjustments appropriate, in the good faith determination
of the Borrower as set forth in an officer’s certificate, to reflect reasonably
identifiable and factually supportable operating expense reductions and other
operating improvements or synergies reasonably expected to result from any
action taken or expected to be taken within 12 months after the date of any pro
forma event; provided, that (x) no such amounts shall be included pursuant to
this

 

22



--------------------------------------------------------------------------------

paragraph to the extent duplicative of any amounts that are otherwise added back
in computing Consolidated Adjusted EBITDA with respect to such period and
(y) such amounts shall be subject to the limitations contained in clause (a)(x)
of the definition of Consolidated Adjusted EBITDA.

If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date of determination had been the applicable rate for the
entire period (taking into account any Hedging Obligations applicable to such
Indebtedness).

“Consolidated Net Leverage Ratio Calculation Date” has the meaning specified in
the definition of “Consolidated Net Leverage Ratio”.

“Consolidated Secured Net Leverage Ratio” means, as of the date of
determination, the ratio of (a) the Consolidated Total Net Debt of the Borrower
and its Restricted Subsidiaries that is secured by a Lien on any property or
assets of the Borrower or any of its Restricted Subsidiaries as of such date, to
(b) Consolidated Adjusted EBITDA of the Borrower and its Restricted Subsidiaries
for the most recently ended Test Period for which Required Financial Statements
have been delivered, in each case with such pro forma adjustments to the
Consolidated Total Net Debt and Consolidated Adjusted EBITDA as are appropriate
and consistent with the pro forma adjustment provisions set forth in the
definition of Consolidated Net Leverage Ratio as determined in good faith by the
Borrower.

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Restricted Subsidiaries calculated in
accordance with GAAP on a consolidated basis as of such date.

“Consolidated Total Net Debt” means, as of any date of determination, the sum,
without duplication, of (a) the total amount of (i) Indebtedness for borrowed
money, (ii) Indebtedness evidenced by bonds, notes (other than notes in favor of
trade creditors evidencing trade payables incurred in the ordinary course of
business), debentures or other similar instruments for the payment of which such
Person is liable, (iii) Capitalized Lease Obligations, (iv) the Senior Notes and
(v) guarantees of the foregoing, in each case of the Borrower and of its
Restricted Subsidiaries (excluding (w) the U.K. Pension Security Obligations,
(x) Indebtedness in respect of undrawn letters of credit (including Letters of
Credit) and bankers’ acceptances (or, without duplication, reimbursement
agreements in respect thereof) and for the avoidance of doubt, performance and
surety bonds not constituting bonds evidencing indebtedness for borrowed money,
except to the extent of unreimbursed amounts drawn thereunder, (y) intercompany
Indebtedness and (z) Indebtedness in respect of Hedging Obligations not yet due
and owing) outstanding on such date; minus (b) up to $250 million of Eligible
Cash included in the consolidated balance sheet of the Borrower and its
Restricted Subsidiaries (x) for purposes of determining compliance with
Section 7.08, as of the last day of the relevant Test Period or (y) otherwise,
as of the most recently ended Test Period for which Required Financial
Statements have been delivered (with such pro forma adjustments as are
appropriate and consistent with the pro forma adjustment provisions set forth in
the definition of “Consolidated Net Leverage Ratio” as determined in good faith
by the Borrower); plus (c) the greater of (i) the aggregate liquidation value
and (ii) maximum fixed repurchase price without regard to any change of control
or redemption premiums of all Disqualified Stock of the Borrower and the
Subsidiary Guarantors and all Preferred Stock of Restricted Subsidiaries, in
each case determined on a consolidated basis in accordance with GAAP; provided
that (1) for purposes of determining the Consolidated Secured Net Leverage Ratio
in connection with the incurrence of any Incremental Credit Extension incurred
pursuant to Section 2.14 or any Permitted Debt Offerings incurred pursuant to
Section 7.02(b)(xxi) only, the cash proceeds of such Incremental Credit
Extension and/or Permitted Debt Offering being incurred shall not be deemed to
be included on the consolidated balance sheet of the Borrower and its Restricted
Subsidiaries and (2) for purposes of this definition, the “maximum fixed
repurchase price” of any

 

23



--------------------------------------------------------------------------------

Disqualified Stock or Preferred Stock that does not have a fixed repurchase
price shall be calculated in accordance with the terms of such Disqualified
Stock or Preferred Stock as if such Disqualified Stock or Preferred Stock were
purchased on any date on which Consolidated Total Net Debt shall be required to
be determined pursuant to this Agreement, and if such price is based upon, or
measured by, the fair market value of such Disqualified Stock or Preferred
Stock, such fair market value shall be the fair market value (as determined in
good faith by the Borrower).

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person, whether or not contingent:

(a) to purchase any such primary obligation or any property constituting direct
or indirect security therefor;

(b) to advance or supply funds:

(A) for the purchase or payment of any such primary obligation, or

(B) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor; or

(c) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate”.

“Credit Agreement Refinancing Indebtedness” means any (a) Permitted Pari Passu
Secured Refinancing Debt, (b) Permitted Junior Secured Refinancing Debt,
(c) Permitted Unsecured Refinancing Debt or (d) Indebtedness incurred hereunder
pursuant to a Refinancing Amendment, in each case, issued, incurred or otherwise
obtained (including by means of the extension or renewal of existing
Indebtedness) in exchange for, or to extend, renew, replace, repurchase, retire
or refinance, in whole or part, existing Loans or Commitments hereunder, or any
then-existing Credit Agreement Refinancing Indebtedness (“Refinanced Debt”);
provided, that (i) such exchanging, extending, renewing, replacing,
repurchasing, retiring or refinancing Indebtedness (including, if such
Indebtedness includes or relates to any Other Revolving Credit Commitments, the
unused portion of such Other Revolving Credit Commitments) is in an original
aggregate principal amount (or accreted value, if applicable) not greater than
the aggregate principal amount (or accreted value, if applicable) of the
Refinanced Debt (and, in the case of Refinanced Debt consisting, in whole or in
part, of unused Revolving Credit Commitments or Other Revolving Credit
Commitments, the amount thereof) except by an amount equal to unpaid accrued
interest and premium (including tender premium) and penalties thereon plus
reasonable upfront fees and OID on such exchanging, extending, renewing,
replacing, repurchasing, retiring or refinancing Indebtedness, plus other
reasonable and customary fees and expenses in connection with such exchange,
modification, refinancing, refunding, renewal, replacement, repurchase,
retirement or extension and (ii) such Indebtedness shall has the same or later
maturity and, except in the case of Other Revolving Credit Commitments, a
Weighted Average Life to Maturity equal to or greater than the Refinanced Debt
and (iii)

 

24



--------------------------------------------------------------------------------

such Refinanced Debt shall be repaid, repurchased, retired, defeased or
satisfied and discharged, and all accrued interest, fees, premiums (if any) and
penalties in connection therewith shall be paid, substantially concurrently with
the date such Credit Agreement Refinancing Indebtedness is issued, incurred or
obtained; provided that to the extent such Refinanced Debt consists, in whole or
in part, of Revolving Credit Commitments or Other Revolving Credit Commitments
(or Revolving Credit Loans or Other Revolving Credit Loans incurred pursuant to
any Revolving Credit Commitments or Other Revolving Credit Commitments), such
Revolving Credit Commitments or Other Revolving Credit Commitments, as
applicable, shall be terminated and all accrued fees in connection therewith
shall be paid, on the date such Credit Agreement Refinancing Indebtedness is
issued, incurred or obtained.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Credit Suisse” means Credit Suisse AG, Cayman Islands Branch.

“Cure Amount” has the meaning specified in Section 8.04(a).

“Cure Right” has the meaning specified in Section 8.04(a).

“Debtor Relief Laws” means the United States Bankruptcy Code and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declined Proceeds” has the meaning set forth in Section 2.05(b)(vi).

“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2.00% per annum;
provided, that with respect to a Eurocurrency Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2.00% per annum, in each case, to the
fullest extent permitted by applicable Laws.

“Defaulting Lender” means, subject to Section 2.17(d), any Lender that (a) has
failed to fund any portion of the Term Loans, Revolving Credit Loans or
participations in L/C Obligations or Swingline Loans required to be funded by it
hereunder within two Business Days of the date required to be funded by it
hereunder, unless subsequently cured or unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s good faith determination that one or more conditions precedent
to funding (which conditions precedent, together with the applicable default or
breach of a representation, if any, shall be specifically identified in such
writing) has not been satisfied, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within two Business Days of the date when due, unless the subject
of a good faith dispute or subsequently cured, (c) has notified the Borrower or
the Administrative Agent or an L/C Issuer in writing that it does not intend to
comply with its funding obligations hereunder or has made a public statement to
that effect with respect to its funding obligations hereunder or generally under
agreements in which it commits to extend credit (unless such writing or public
statement relates to such Lender’s obligation to fund a Loan or L/C Obligation
hereunder and states that such position is based on such Lender’s good faith
determination that one or more conditions precedent to funding (which condition
precedent, together with any applicable default, shall be

 

25



--------------------------------------------------------------------------------

specifically identified in writing or public statement) cannot be satisfied),
(d) has failed, within three Business Days after written request by the
Administrative Agent, an L/C Issuer or the Borrower to confirm in a manner
satisfactory to the Administrative Agent, such L/C Issuer or the Borrower that
it will comply with its funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (d) upon receipt
of such confirmation by the Administrative Agent, such L/C Issuer or the
Borrower), or (e) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, (iii) taken any action in furtherance
of, or indicated its consent to, approval of or acquiescence in any such
proceeding or appointment or (iv) become the subject of a Bail-In Action;
provided, that a Lender shall not be a Defaulting Lender solely by virtue of
(1) the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender or (2) an Undisclosed Administration.

“Designated Non-cash Consideration” means the fair market value (as determined
in good faith by the Borrower) of non-cash consideration received by the
Borrower or any of its Restricted Subsidiaries in connection with a Disposition
that is so designated as Designated Non-cash Consideration pursuant to an
officer’s certificate setting forth the basis of such valuation, less the amount
of cash or Cash Equivalents received in connection with a subsequent sale of or
conversion of or collection on such Designated Non-cash Consideration.

“Disclosure Letter” means the disclosure letter, dated as of the Closing Date,
and delivered to the Administrative Agent and the Lenders in respect of this
Agreement.

“Disposition” or “Dispose” means:

(a) the sale, conveyance, transfer or other disposition, whether in a single
transaction or a series of related transactions, of property or assets
(including by way of a Sale and Lease-Back Transaction) of the Borrower or any
of its Restricted Subsidiaries; or

(b) the issuance or sale of Equity Interests of any Restricted Subsidiary (other
than Preferred Stock of Restricted Subsidiaries issued in compliance with
Section 7.02 and the issuance or sale of Equity Interests representing
directors’ qualifying shares or shares or interests required to be held by
foreign nationals or other third parties to the extent required by applicable
law), whether in a single transaction or a series of related transactions.

“Disposition Deficiency” means the excess, if any, of (a) the fair market value
(as determined in good faith by the Borrower) of any property or asset that is
Disposed of by any Loan Party to any Non-Guarantor Subsidiary pursuant to
Section 7.04(e) over (b) the fair market value (as determined in good faith by
the Borrower) of the consideration received by such Loan Party in respect of
such Disposition.

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms, or by the terms of any security into which it
is convertible or for which it is putable or exchangeable, or upon the happening
of any event (1) matures or is mandatorily redeemable (other than solely as a
result of a change of control or asset sale) pursuant to a sinking fund
obligation or otherwise, or (2) is redeemable at the option of the holder
thereof (other than solely as a result of a change

 

26



--------------------------------------------------------------------------------

of control or asset sale), in whole or in part, in each case prior to the date
that is 91 days after the earlier of the Latest Maturity Date at the time of
issuance of such Capital Stock or the date the Loans are no longer outstanding;
provided, however, that only the portion of Capital Stock which so matures or is
mandatorily redeemable, is so putable, convertible or exchangeable or is so
redeemable at the option of the holder thereof prior to such date shall be
deemed to be Disqualified Stock; provided further, however, that if such Capital
Stock is issued to any employee or any plan for the benefit of employees of the
Borrower or its Subsidiaries or by any such plan to such employees, such Capital
Stock shall not constitute Disqualified Stock solely because it may be required
to be repurchased by the Borrower or its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of any such
employee’s termination, death or disability; provided further, however, that any
class of Capital Stock of such Person that by its terms authorizes such Person
to satisfy its obligations thereunder by delivery of Capital Stock that is not
Disqualified Stock shall not be deemed to be Disqualified Stock; provider
further that any Capital Stock issued in connection with the Equity Contribution
shall not constitute Disqualified Stock.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, of any amount expressed, at the time of determination
thereof, (a) if such amount is expressed in Dollars, such amount, and (b) if
such amount is expressed in any Alternative Currency, the equivalent amount
thereof in Dollars as determined by the Administrative Agent at such time on the
basis of the Spot Rate in effect on the date that is three Business Days prior
to the date of such determination for the purchase of Dollars with such
Alternative Currency.

“Domestic Subsidiary” means any Restricted Subsidiary that is organized or
existing under the laws of the United States, any state thereof or the District
of Columbia.

“Dutch Auction” means an auction conducted by the Borrower or any Restricted
Subsidiary in order to purchase Term Loans of any Class as contemplated by
Section 10.06(i), which auction shall be open to all Term Lenders of such
Class on a pro rata basis and shall be conducted in accordance with customary
Dutch auction procedures reasonably established by the Administrative Agent and
acceptable to the Borrower.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means and includes a commercial bank, an insurance company,
a finance company, a financial institution, any Fund or any other “accredited
investor” (as defined in Regulation D of the Securities Act) other than a Person
engaged in a Similar Business to the Borrower or its Subsidiaries (which Persons
shall be determined in good faith by the Borrower and identified to the
Administrative Agent in writing) but in any event excluding (x) the Borrower and
its Affiliates and Subsidiaries, (y) natural persons and (z) any Defaulting
Lender.

 

27



--------------------------------------------------------------------------------

“Eligible Cash” means any cash and Cash Equivalents held by (a) the Borrower or
a Subsidiary Guarantor or (b) any Non-Guarantor Subsidiary, but only to the
extent that such cash and Cash Equivalents held by such Non-Guarantor Subsidiary
in excess of the amount of Indebtedness of such Non-Guarantor Subsidiary
included in Consolidated Total Net Debt (before subtracting Eligible Cash) are
reduced by the amount of taxes (if any) that would be incurred (as determined
assuming a tax rate of 21% or, if less, the highest U.S. corporate tax rate then
in effect at that time) if such cash and Cash Equivalents were to be transferred
to (i) the Borrower or a Subsidiary Guarantor or (ii) another Non-Guarantor
Subsidiary; provided that, in the case of clause (ii), any such after-tax cash
and Cash Equivalents will only qualify as “Eligible Cash” hereunder to the
extent that the amount of cash and Cash Equivalents that would be held by such
other Non-Guarantor Subsidiary after giving effect to such deemed transfer is
not in excess of the amount of its Indebtedness included in Consolidated Total
Net Debt (before subtracting Eligible Cash). In determining any taxes that would
be incurred for these purposes, the Borrower may select among the group of
eligible transferees (and the manner in which transfers could be effected) so as
to minimize any taxes that would be deemed incurred.

“EMU” means economic and monetary union as contemplated in the Treaty on
European Union.

“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata, and natural resources such as
wetlands, flora and fauna.

“Environmental Laws” means the common law and any and all Federal, state, local,
and foreign statutes, Laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution, the protection of the
Environment (or, to the extent relating to exposure to Hazardous Materials,
human health) or to the Release or threat of Release of Hazardous Materials into
the Environment.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities), of the Loan Parties or any Restricted
Subsidiary directly or indirectly resulting from or based upon (a) violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials into the Environment, or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Contribution” means the issuance and sale on the Closing Date to an
Affiliate of Koch Equity Development LLC for gross consideration of $650 million
of 650,000 shares of Series A Preferred Stock, warrants to purchase up to
1,625,000 shares of the Borrower’s Class A Common Stock and options to purchase
up to 875,000 shares of the Borrower’s Class A Common Stock.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock, but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock.

 

28



--------------------------------------------------------------------------------

“Equity Offering” means any public or private sale of common stock or Preferred
Stock of the Borrower (excluding Disqualified Stock), other than:

(a) the Equity Contribution;

(b) public offerings with respect to any of the Borrower’s common stock
registered on Form S-4 or Form S-8 (or any successor form);

(c) issuances to any Subsidiary of the Borrower; and

(d) Refunding Capital Stock.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
together with any Loan Party or any Restricted Subsidiary is treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code or
Section 4001(a)(14) of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) with respect to any Pension Plan, the failure to satisfy the minimum funding
standards under Section 412 of the Code or Section 302 of ERISA, whether or not
waived; (c) a withdrawal by a Loan Party, any Restricted Subsidiary or any ERISA
Affiliate from a Pension Plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer (as defined in Section 4001(a)(2) of
ERISA) or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (d) a complete or partial withdrawal by a Loan Party,
any Restricted Subsidiary or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is insolvent, within the meaning of Title
IV of ERISA, or in endangered or critical status, within the meaning of
Section 432 of the Code or Section 305 of ERISA; (e) the filing of a notice of
intent to terminate the treatment of a plan amendment as a termination under
Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate, a Pension Plan or Multiemployer Plan; (f) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; or (g) the imposition of any liability under Title IV of ERISA by the
PBGC, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon a Loan Party, any Restricted Subsidiary or any ERISA Affiliate with
respect to any Pension Plan or Multiemployer Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” or “€” means the single currency of participating member states of the
EMU.

“Eurocurrency Rate” means:

(a) for any Interest Period with respect to a Eurocurrency Rate Loan, the
greater of (i) 0% per annum; and (ii) the rate per annum obtained by dividing
(x)(A) the rate per annum equal to the rate determined by the Administrative
Agent to be the London Interbank Offered Rate (“LIBOR”), as administered by ICE
Benchmark Administration Limited (or any other Person which takes over the
administration of that rate) for deposits (for delivery on the first day of such
period) with a term equivalent to such period in Dollars displayed on page
LIBOR01 of the Reuters Screen (or, in the event such rate does not appear on a
Reuters page or screen, on any

 

29



--------------------------------------------------------------------------------

successor or substitutive page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion), determined as of approximately 11:00 a.m. (London, England time) on
such Interest Rate Determination Date, or (B) in the event the rate referenced
in the preceding clause (A) is not available, the rate per annum determined by
the Administrative Agent as the rate of interest equal to the offered quotation
rate to major banks in the offshore Dollar market at their request by the
Administrative Agent’s London Branch for deposits (for delivery of the first day
of the relevant period) in Dollars of amounts in same day funds comparable to
the principal amount of the Loan, for which the Eurocurrency Rate is then being
determined with maturities comparable to such period as of approximately 11:00
a.m. (London, England time) on such Interest Rate Determination Date, by (y) an
amount equal to (A) one minus (B) the Applicable Reserve Requirement; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, with respect to the Borrower and its Restricted
Subsidiaries on a consolidated basis for any Excess Cash Flow Period,
Consolidated Net Income of the Borrower and its Restricted Subsidiaries for such
Excess Cash Flow Period,

(a) minus, without duplication,

(i) repayments, prepayments and other cash payments made with respect to the
principal of any Indebtedness or the principal component of any Capitalized
Lease Obligations of the Borrower or any Restricted Subsidiary during such
period (excluding voluntary and mandatory prepayments of Term Loans, voluntary
prepayments of Indebtedness described in Section 2.05(b)(iii)(B) and prepayments
of other revolving Indebtedness (except to the extent accompanied by a
corresponding reduction in commitments), but including all premium, make-whole
or penalty payments paid in cash (to the extent such payments were not already
deducted in calculating Consolidated Net Income and are not otherwise prohibited
under this Agreement)); provided that a mandatory prepayment of Indebtedness
will only be deducted pursuant to this clause (i) to the extent not already
deducted in the computation of Net Proceeds of Dispositions;

(ii) (A) cash payments made by the Borrower or any Restricted Subsidiary during
such period in respect of Capital Expenditures, Permitted Acquisitions,
Investments and Restricted Payments (excluding Investments in Cash Equivalents
and other items (including Investments and Restricted Payments) that are
eliminated in consolidation) and (B) cash payments that the Borrower or any
Restricted Subsidiary is required to make in respect of Capital Expenditures,
Permitted Acquisitions and Investments within 365 days after the end of such
period pursuant to binding obligations entered into prior to or during such
period; provided that amounts described in this clause (B) will not reduce
Excess Cash Flow in subsequent periods and, to the extent not so paid, will
increase Excess Cash Flow in the subsequent period;

 

30



--------------------------------------------------------------------------------

(iii) cash payments made by the Borrower or any Restricted Subsidiary during
such period in respect of (A) long-term liabilities other than Indebtedness or
(B) items for which an accrual or reserve was established in a prior period;

(iv) (A) cash payments made by the Borrower or any Restricted Subsidiary during
such period in respect of Taxes (including distributions to any parent entity in
respect of Taxes), to the extent such payments exceed the amount of tax expense
deducted in calculating such Consolidated Net Income, and (B) cash payments that
the Borrower or any Restricted Subsidiary will be required to make in respect of
Taxes (including distributions to any parent entity in respect of Taxes)
within 180 days after the end of such period; provided that amounts described in
this clause (B) will not reduce Excess Cash Flow in subsequent periods;

(v) cash payments and other cash expenditures made by the Borrower or any
Restricted Subsidiary during such period (A) with respect to items that were
excluded in the calculation of such Consolidated Net Income pursuant to
clauses (a) through (q) of the definition of Consolidated Net Income or (B) that
were not expensed during such period in accordance with GAAP;

(vi) all non-cash credits included in calculating such Consolidated Net Income
(including insured or indemnified losses referred to in clauses (m) and (n) of
Consolidated Net Income to the extent not reimbursed in cash during such
period);

(vii) an amount equal to the sum of (A) the increase in the Working Capital of
the Borrower during such period, if any, plus (B) the increase in long-term
accounts receivable of the Borrower and the Restricted Subsidiaries, if any
(other than any such increases contemplated by clauses (A) and (B) of this
clause (vii) that are directly attributable to acquisitions of a Person or
business unit by the Borrower and the Restricted Subsidiaries during such
period);

(b) plus, without duplication,

(i) all non-cash charges, losses and expenses of the Borrower or any Restricted
Subsidiary that were deducted in calculating such Consolidated Net Income;

(ii) all cash payments received by the Borrower or any Restricted Subsidiary
during such period pursuant to Hedge Agreements that were not treated as revenue
or net income under GAAP;

(iii) an amount equal to the sum of (A) the decrease in Working Capital of the
Borrower during such period, if any, plus (B) decrease in long-term accounts
receivable of the Borrower and the Restricted Subsidiaries, if any;

(iv) all amounts referred to in clauses (a)(i), (a)(ii) and (a)(iii) above to
the extent funded with the proceeds of the issuance or the incurrence of
Indebtedness (other than proceeds of revolving loans), the sale or issuance of
Equity Interests or any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition to any Person of, any assets.

“Excess Cash Flow Period” means each fiscal year of the Borrower commencing with
the first full fiscal year of the Borrower ending after the Closing Date.

 

31



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Excluded Subsidiary” means (a) any Subsidiary that is not a Wholly Owned
Subsidiary; (b) any Immaterial Subsidiary; (c) any Subsidiary that is prohibited
or restricted by applicable Law, or by Contractual Obligations existing on the
Closing Date (or, in the case of any future acquisition, as of the closing date
of such acquisition, so long as such prohibition is not incurred in
contemplation of such acquisition), from guaranteeing the Obligations or would
require the approval, consent, license or authorization of any Governmental
Authority in order to guarantee the Obligations (unless such approval, consent,
license or authorization has been received); (d) any other Subsidiary with
respect to which, the a guarantee therefrom would reasonably be expected to
result in material adverse tax consequences to the Borrower and its Subsidiaries
(as determined by the Borrower in good faith); (e) any not-for-profit
Subsidiary, captive insurance entity or special purpose entity (including, for
the avoidance of doubt, any Receivables Subsidiary); (f) any Unrestricted
Subsidiary; or (g) any CFC or CFC Holdco or any direct or indirect Subsidiary of
any CFC or CFC Holdco.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act at
the time the Guarantee of such Guarantor becomes effective with respect to such
related Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one Swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Swaps for which such Guarantee or
security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) any Taxes imposed on or measured by net income (however
denominated), franchise Taxes or branch profits Taxes, in each case, (i) imposed
as a result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable Lending Office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes; (b) in the case of a Lender,
any U.S. federal withholding Taxes imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a Law in effect at the time (i) such Lender becomes a
party hereto or acquires such interest in the Loan or Commitment (other than
pursuant to the Borrower’s request under Section 10.13) or (ii) such Lender
designates a new Lending Office, except in each case to the extent that such
Lender (or its assignor, if any) was entitled, immediately prior to the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from a Loan Party with respect to such Taxes pursuant to Section 3.01;
(c) any Taxes attributable to such Recipient’s failure to comply with
Section 3.01(d); and (d) any U.S. federal withholding Taxes imposed pursuant to
FATCA.

“Existing Letters of Credit” has the meaning set forth in Section 2.03(a).

“Extended Revolving Credit Commitment” has the meaning set forth in
Section 2.16.

“Extended Term Loan” has the meaning set forth in Section 2.16.

“Extending Lender” has the meaning set forth in Section 2.16.

 

32



--------------------------------------------------------------------------------

“Extension” has the meaning set forth in Section 2.16.

“Extension Offer” has the meaning set forth in Section 2.16.

“Facility” means the Term Loans, the Revolving Credit Facility, the Swingline
Commitment or the Letter of Credit Sublimit, as the context may require.

“FATCA” means Sections 1471 through 1474 of the Code as of the Closing Date (and
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any agreements entered into pursuant to
current Section 1471(b)(1) of the Code (or any amended or successor version
described above), any current or future Treasury regulations or official
administrative interpretations thereof and any intergovernmental agreements
entered into in connection with the implementation thereof.

“FCC” has the meaning set forth in Section 8.02(e).

“FCC License” means a License issued or granted by the FCC.

“FCPA” means Foreign Corrupt Practices Act of 1977, as amended, and the rules
and regulations thereunder.

“Federal Funds Rate” means, for any day, the rate calculated by the Federal
Reserve Bank of New York based on such day’s federal funds transactions by
depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided, that (a) if such day is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1.00%) charged to Royal Bank on such day on such transactions as determined by
the Administrative Agent.

“Financial Covenant Event of Default” has the meaning set forth in
Section 8.01(b).

“Foreign Currency Letter of Credit” has the meaning set forth in
Section 2.03(p).

“Foreign Lender” means any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Code.

“Foreign Plan” means any employee benefit plan, program or agreement maintained
or contributed to by, or entered into with, the Borrower or any of its
Subsidiaries with respect to employees employed outside the United States (other
than benefit plans, programs or agreements that are mandated by applicable
Laws).

“Foreign Subsidiary” means (i) any Subsidiary which is not a Domestic Subsidiary
or (ii) any Subsidiary of a Subsidiary described in the preceding clause (i).

“Four Quarter EBITDA” means, as of any date of determination, Consolidated
Adjusted EBITDA of the Borrower and its Restricted Subsidiaries for the most
recently ended Test Period for which Required Financial Statements have been
delivered, in each case with such pro forma adjustments to Consolidated Adjusted
EBITDA as are appropriate and consistent with the pro forma adjustment
provisions set forth in the definition of Consolidated Net Leverage Ratio as
determined in good faith by the Borrower.

 

33



--------------------------------------------------------------------------------

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by such L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Applicable Percentage of Swingline
Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders in accordance
with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time, subject to Section 1.03.

“Governmental Authority” means any nation or government, any state, county,
provincial or other political subdivision thereof, any agency, authority,
instrumentality, regulatory body, court, administrative tribunal, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 10.06(h).

“Guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection or deposit in the ordinary course of business),
direct or indirect, in any manner (including letters of credit and reimbursement
agreements in respect thereof), of all or any part of any Indebtedness or other
obligations.

“Guaranteed Obligations” has the meaning specified in Section 11.01.

“Guarantors” means (a) the Subsidiary Guarantors and (b) with respect to
obligations and liabilities owing by any Loan Party (other than the Borrower) or
Non-Guarantor Subsidiary in respect of Secured Hedge Agreements or Treasury
Services Agreements, the Borrower.

“Guaranty” means, collectively, the guaranty of the Obligations by the
Guarantors pursuant to this Agreement.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or pollutants, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes that are
regulated pursuant to applicable Environmental Law.

“Hedge Bank” means any Person that is the Administrative Agent, an Arranger or a
Lender or an Affiliate of the Administrative Agent, an Arranger or a Lender at
the time it enters into a Secured Hedge Agreement or a Treasury Services
Agreement (or, in the case of a Secured Hedge

 

34



--------------------------------------------------------------------------------

Agreement or Treasury Services Agreement that is in effect on the Closing Date,
any Person that is the Administrative Agent, an Arranger or a Lender or an
Affiliate of the Administrative Agent, an Arranger or a Lender as of the Closing
Date), as applicable, in its capacity as a party thereto, and (other than a
Person already party hereto as a Lender) delivers to the Administrative Agent a
letter agreement reasonably satisfactory to it (i) appointing the Collateral
Agent as its agent under the applicable Loan Documents and (ii) agreeing to be
bound by Sections 9.09 and 10.05 as if it were a Lender.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any interest rate swap agreement, interest rate cap agreement,
interest rate collar agreement, commodity swap agreement, commodity cap
agreement, commodity collar agreement, foreign exchange contract, currency swap
agreement or similar agreement providing for the transfer or mitigation of
interest rate or currency risks or commodity pricing risks either generally or
under specific contingencies.

“Honor Date” has the meaning set forth in Section 2.03(c)(i).

“Immaterial Subsidiary” means any Subsidiary of the Borrower that does not have
assets (after intercompany eliminations) in excess of 5% of Consolidated Total
Assets or revenues in excess of 5% of annual consolidated revenues of the
Borrower and its Restricted Subsidiaries for the most recently ended Test Period
(provided that the assets (after intercompany eliminations) of all Immaterial
Subsidiaries (other than those that would be Excluded Subsidiaries even if they
were not Immaterial Subsidiaries) shall not exceed 10% of Consolidated Total
Assets in the aggregate and the annual revenues of all Immaterial Subsidiaries
for the most recently ended Test Period (other than those that would be Excluded
Subsidiaries even if they were not Immaterial Subsidiaries) shall not exceed 10%
of the annual consolidated revenues of the Borrower and its Restricted
Subsidiaries for the most recently ended Test Period in the aggregate), in each
case as determined as of the date of the most recent Required Financial
Statements that have been delivered.

“Incremental Amendment” has the meaning set forth in Section 2.14(c).

“Incremental Extensions of Credit” has the meaning specified in Section 2.14(a).

“Incremental Term Loans” has the meaning set forth in Section 2.14(a).

“Indebtedness” means, with respect to any Person on the day of determination,
without duplication:

(a) the principal in respect of (i) any indebtedness of such Person for borrowed
money and (ii) indebtedness evidenced by bonds, notes (other than notes in favor
of trade creditors evidencing trade payables incurred in the ordinary course of
business), debentures or other similar instruments for the payment of which such
Person is liable;

(b) the net obligations under all Hedging Obligations of such Person (the amount
of such obligations to be equal at any time to the net payment under such
agreements or arrangements giving rise to such obligation that would be payable
by such Person at the termination of such agreement or arrangement);

(c) all Attributable Indebtedness in respect of a Sale and Lease-Back
Transaction entered into by such Person and all Capitalized Lease Obligations of
such Person;

(d) the principal component of all obligations of such Person to pay the
deferred and unpaid purchase price of any property (excluding trade payables
incurred in the ordinary course of business), to the extent the same would be
required to be shown as a long-term liability on a balance sheet prepared in
accordance with GAAP;

 

35



--------------------------------------------------------------------------------

(e) the principal amount of all reimbursement obligations of such Person in
respect of letters of credit, bankers’ acceptances or other similar instruments
(the amount of such obligations being equal at any time to the aggregate then
undrawn and unexpired amount of such letters of credit or other similar
instruments plus the aggregate amount of drawings thereunder that have not been
reimbursed) (except to the extent such reimbursement obligations relate to trade
payables incurred in the ordinary course of business);

(f) the principal component of Indebtedness of the type referred to in clause
(a) of a third Person secured by a Lien on any asset owned by the Person first
referenced in this definition (other than Liens on Equity Interests of
Unrestricted Subsidiaries securing Indebtedness of such Unrestricted
Subsidiaries), whether or not such Indebtedness is assumed by such first Person;
provided, however, that the amount of such Indebtedness will be the lesser of
(i) the Indebtedness so secured and (ii) the fair market value (as determined in
good faith by the Borrower) of the assets of such first Person securing such
Indebtedness; and

(g) to the extent not otherwise included, any obligation by the Person first
referenced in this definition to be liable for, or to pay, as obligor, guarantor
or otherwise, on Indebtedness of the type referred to in clause (a) of a third
Person (whether or not such items would appear upon the balance sheet of such
obligor or guarantor), other than by endorsement of negotiable instruments for
collection in the ordinary course of business;

provided, however, that notwithstanding the foregoing, Indebtedness shall be
deemed not to include (A) Contingent Obligations incurred in the ordinary course
of business, (B) deferred or prepaid revenues, (C) trade payables, accrued
expenses and intercompany liabilities arising in the ordinary course of
business, (D) any earn-out obligations until such obligation becomes a liability
on the balance sheet of such Person in accordance with GAAP, (E) purchase price
holdbacks arising in the ordinary course of business in respect of a portion of
the purchase price of an asset to satisfy underperformed obligations of the
seller of such asset or (F) obligations under or in respect of Receivables
Facilities.

“Indemnified Taxes” means (a) all Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in clause (a) above, Other Taxes.

“Indemnitees” has the meaning set forth in Section 10.04.

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant to Persons engaged in Similar Businesses of
nationally recognized standing that is, in the good faith determination of the
Borrower, qualified to perform the task for which it has been engaged.

“Information” has the meaning set forth in Section 10.07.

“Intellectual Property” has the meaning specified in the Security Agreement.

“Intellectual Property Security Agreements” has the meaning specified in
Section 4.01(d)(iv)(E).

 

36



--------------------------------------------------------------------------------

“Intercreditor Agreement” means a first lien intercreditor agreement among the
Loan Parties, the Administrative Agent, the Collateral Agent and the trustee,
agent or other representative for holders of any Indebtedness (a) incurred
pursuant to Section 7.02(b)(xxi) or Section 7.02(b)(xxii) and (b) secured by a
Lien on the Collateral permitted by Section 7.01(38), which intercreditor
agreement shall be consistent with the then existing market practice and
reasonably acceptable to the Required Lenders (it being understood that (i) any
such intercreditor agreement shall be considered acceptable to a Lender if made
available to such Lender by the Administrative Agent (through IntraLinks,
SyndTrak, DebtDomain or similar facility) and such Lender is informed that such
intercreditor agreement shall be considered acceptable to it if there is no
objection within five Business Days, and no such objection is made and (ii) such
intercreditor agreement shall be deemed accepted if accepted or deemed accepted
by the Required Lenders).

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, that if any Interest Period
for a Eurocurrency Rate Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates, and (b) as to any Base Rate Loan (including a
Swingline Loan), the last Business Day of each March, June, September and
December and the Maturity Date of the Facility under which such Loan was made.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter or, to the extent agreed by each Lender of such
Eurocurrency Rate Loan, 12 months thereafter, as selected by the Borrower in its
Committed Loan Notice; provided, that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other Rating Agency, and in each such case with a “stable” or
better outlook.

“Investment Grade Securities” means:

(a) securities issued or directly and fully guaranteed or insured by the United
States, United Kingdom or Canadian government or any agency or instrumentality
thereof (other than Cash Equivalents);

 

37



--------------------------------------------------------------------------------

(b) debt securities or debt instruments with an Investment Grade Rating, but
excluding any debt securities or instruments constituting loans or advances
among the Borrower and its Subsidiaries;

(c) investments in any fund that invests exclusively in investments of the type
described in clauses (a) and (b) which fund may also hold immaterial amounts of
cash pending investment or distribution; and

(d) corresponding instruments in countries other than the United States, the
United Kingdom and Canada customarily utilized for high quality investments.

“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of loans (including
guarantees of loans), advances or capital contributions (excluding accounts
receivable, trade credit, deposits, advances to customers, dealers, distributors
and suppliers, commission, payroll, travel and similar advances to directors,
officers and employees, in each case made in the ordinary course of business),
purchases or other acquisitions for consideration of Indebtedness, Equity
Interests or other securities issued by any other Person and investments that
are required by GAAP to be classified on the balance sheet (excluding the
footnotes) of such Person in the same manner as the other investments included
in this definition to the extent such transactions involve the transfer of cash
or other property; provided, however, that endorsements of negotiable
instruments and documents in the ordinary course of business will not be deemed
to be an Investment. For purposes of the definition of “Unrestricted Subsidiary”
and Section 7.05:

(a) “Investments” shall include the portion (proportionate to the Borrower’s
direct or indirect equity interest in such Subsidiary) of the fair market value
(as determined in good faith by the Borrower) of the net assets of a Subsidiary
of the Borrower at the time that such Subsidiary is designated an Unrestricted
Subsidiary; provided, however, that upon a redesignation of such Subsidiary as a
Restricted Subsidiary, the Borrower or applicable Restricted Subsidiary shall be
deemed to continue to have a permanent “Investment” in an Unrestricted
Subsidiary in an amount (if positive) equal to:

(i) the Borrower’s direct or indirect “Investment” in such Subsidiary at the
time of such redesignation; less

(ii) the portion (proportionate to the Borrower’s direct or indirect equity
interest in such Subsidiary) of the fair market value (as determined in good
faith by the Borrower) of the net assets of such Subsidiary at the time of such
redesignation; and

(b) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its fair market value (as determined in good faith by the Borrower) at
the time of such transfer.

The amount of any Investment outstanding at any time shall be the original cost
of such Investment (determined, in the case of any Investment made with assets
of the Borrower or any Restricted Subsidiary, based on the fair market value (as
determined in good faith by the Borrower) at the time of such Investment of the
assets invested), reduced by any dividend, distribution, interest payment,
return of capital, repayment or other amount received in cash by Borrower or a
Restricted Subsidiary in respect of such Investment.

“IP Rights” has the meaning set forth in Section 5.15.

 

38



--------------------------------------------------------------------------------

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by any L/C Issuer and the Borrower (or any Subsidiary) or in favor of such
L/C Issuer and relating to such Letter of Credit.

“Judgment Currency” has the meaning set forth in Section 10.22(b).

“Junior Indebtedness” means unsecured Indebtedness with an aggregate principal
amount in excess of the Threshold Amount, Junior Lien Secured Indebtedness and
any Subordinated Indebtedness.

“Junior Lien Secured Indebtedness” means Indebtedness secured by Liens on the
Collateral that are junior to the Liens securing the Obligations.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been timely reimbursed or refinanced as a
Revolving Credit Borrowing in accordance with Section 2.03(c).

“L/C Commitment” means, with respect to any L/C Issuer, the aggregate face
amount of Letters of Credit that such L/C Issuer has committed, in writing, to
provide subject to the terms and conditions set forth in this Agreement. The L/C
Commitments of the L/C Issuers as of the Closing Date are as set forth on
Schedule 1.01B of the Disclosure Letter.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means (a) each Person identified on Schedule 1.01B of the
Disclosure Letter, (b) any other Revolving Credit Lender that becomes an L/C
Issuer in accordance with Section 2.03(k) following the Closing Date, in each
case, in its capacity as an issuer of Letters of Credit hereunder, or any
successor issuer of Letters of Credit hereunder and, in the case of clause (b),
subject to such Lender’s acceptance of such appointment, (c) BNP Paribas in its
capacity as Letter of Credit issuer with respect to Existing Letters of Credit
issued by it and any amendment or extension thereof that BNP Paribas agrees to
in its sole and absolute discretion, and (d) any Affiliate of any L/C Issuer
referred to in clause (a) through (c) above that has issued an Existing Letter
of Credit or issues a Letter of Credit under such L/C Issuer’s L/C Commitment,
but such Affiliate shall constitute an L/C Issuer solely for purposes of Letters
of Credit issued by it; provided that in no event shall Royal Bank, Credit
Suisse, Barclays or Citi (or any of their respective Affiliates) be required to
issue commercial or documentary letters of credit. Any reference to “L/C Issuer”
herein shall be to the applicable L/C Issuer, as appropriate.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate amount of all
Unreimbursed Amounts, including all L/C Borrowings.

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any

 

39



--------------------------------------------------------------------------------

Incremental Extensions of Credit, any Other Term Loan Commitment, any Extended
Term Loan, any Other Revolving Credit Commitment, any Other Revolving Credit
Loan, any Extended Revolving Credit Commitment and any Incremental Extensions of
Credit, in each case as extended in accordance with this Agreement from time to
time.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

“LCA Election” means the Borrower’s election to treat a specified acquisition as
a Limited Condition Acquisition in accordance with Section 1.12.

“LCA Test Date” has the meaning specified in Section 1.12.

“Lender” has the meaning specified in the preamble to this Agreement and
includes the Swingline Lender and its successors and assigns as permitted
hereunder and, as the context requires, includes an L/C Issuer and its
successors and assigns as permitted hereunder, each of which is referred to
herein as a “Lender”.

“Lending Office” means, as to any Lender, such office or offices as a Lender may
from time to time notify the Borrower and the Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder, including the
Existing Letters of Credit. A Letter of Credit shall include any standby,
commercial or documentary letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the scheduled Maturity Date then in effect for the Revolving Credit
Facility (or, if such day is not a Business Day, the next preceding Business
Day).

“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$175 million and (b) the aggregate amount of the Revolving Credit Commitments.
The Letter of Credit Sublimit is part of, and not in addition to, the Revolving
Credit Facility.

“LIBOR” has the meaning specified in the definition of “Eurocurrency Rate”.

“License” means any authorization, permit, consent, special temporary
authorization, franchise, ordinance, registration, certificate, license,
agreement or other right filed with, granted by or entered into with a
Governmental Authority which permits or authorizes the acquisition,
construction, ownership or operation of a television broadcast station or any
part thereof.

“Lien” means, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement, any lease in the nature
thereof, any

 

40



--------------------------------------------------------------------------------

option or similar agreement to sell or give a security interest in and any
filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction in respect of a
security interest; provided that in no event shall an operating lease be deemed
to constitute a Lien.

“Limited Condition Acquisition” means any acquisition by the Borrower or one or
more of its Restricted Subsidiaries permitted pursuant to the Loan Documents
whose consummation is not conditioned on the availability of, or on obtaining,
third party financing and which is designated as a Limited Condition Acquisition
by the Borrower or such Restricted Subsidiary in writing to the Administrative
Agent and the Lenders; provided that the Consolidated Net Income (and any other
financial defined term derived therefrom) shall not include any Consolidated Net
Income of or attributable to the target company or assets associated with any
such Limited Condition Acquisition for usages other than in connection with the
applicable transaction pertaining to such Limited Condition Acquisition unless
and until the closing of such Limited Condition Acquisition shall have actually
occurred.

“Loan” means an extension of credit by a Lender to the Borrower pursuant to
Article II.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes (if
any), (c) the Collateral Documents, (d) the Disclosure Letter and (e) other
amendments of and joinders to any Loan Documents that are deemed pursuant to
their terms to be Loan Documents for purposes hereof.

“Loan Extension Agreement” means an agreement among the Borrower and one or more
Extending Lenders implementing the terms of any applicable Extension Offer
pursuant to Section 2.16.

“Loan Parties” means, collectively, the Borrower and the Subsidiary Guarantors.

“Margin Stock” has the meaning specified in Section 5.12(a).

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or results of operations of the Borrower and its
Subsidiaries, taken as a whole, (b) the ability of the Borrower and the other
Loan Parties, taken as a whole, to perform their obligations under this
Agreement, or (c) the material rights and remedies of the Administrative Agent
and the Lenders under this Agreement and the other Loan Documents.

“Material Disposition” means a Disposition or Dispositions, whether in a single
transaction or multiple transactions, pursuant to Sections 7.04(c) (solely to
the extent the Borrower or any Restricted Subsidiary receives Net Proceeds from
a Disposition to a Person that is not the Borrower or any of its Restricted
Subsidiaries), 7.04(h) and/or 7.04(x) to the extent that the aggregate amount of
Consolidated Adjusted EBITDA attributable to all Dispositions, transfers or
separations pursuant to Sections 7.04(c) (solely to the extent the Borrower or
any Restricted Subsidiary receives Net Proceeds from a Disposition to a Person
that is not the Borrower or any of its Restricted Subsidiaries), 7.04(h) and/or
7.04(x) (as reasonably determined by the Borrower at the time of each such
Disposition) following the Closing Date exceeds 15% or more of the Consolidated
Adjusted EBITDA of the Borrower as of the last day of the Fiscal Quarter of the
Borrower for which Required Financial Statements have been delivered or, prior
to the first such delivery, the most recent Audited Financial Statements or
Quarterly Financial Statements (as applicable) delivered prior to the Closing
Date (excluding, for the avoidance of doubt, the Merger Agreement Dispositions);
provided that any Dispositions, whether in a single transaction or a series of
related transactions, yielding less than $20 million of Net Proceeds shall not
be included in calculating the foregoing percentage of Consolidated Adjusted
EBITDA.

 

41



--------------------------------------------------------------------------------

“Material Non-Guarantor Subsidiary” means any Non-Guarantor Subsidiary of the
Borrower that has assets (after intercompany eliminations) in excess of 5% of
Consolidated Total Assets or annual consolidated revenues in excess of 5% of the
annual consolidated revenues of the Borrower and its Restricted Subsidiaries, in
each case as determined as of the date of the most recent Required Financial
Statements that have been delivered.

“Maturity Date” means (a) with respect to the Term Loans, the date that is seven
years after the Closing Date and (b) with respect to the Revolving Credit
Facility, the date that is five years after the Closing Date; provided, that if
either such day is not a Business Day, the Maturity Date shall be the Business
Day immediately succeeding such day.

“Maximum Incremental Extension of Credit Amount” means, at any date of
determination, a principal amount not to exceed the sum of (a) $700 million and
(b) an amount such that, so long as on a Pro Forma Basis after giving effect to
the incurrence of any such Incremental Extension of Credit (in the case of an
Revolving Credit Commitment Increase, assuming such Revolving Credit Commitment
Increase was fully drawn) or any Permitted Debt Offering (and, in each case,
after giving effect to any acquisition consummated concurrently therewith), the
Consolidated Secured Net Leverage Ratio is equal to or less than 2.00 to 1.00
for the most recently ended Test Period for which Required Financial Statements
have been delivered; provided, that, subject to the immediately succeeding
sentence, the principal amount of any Incremental Extension of Credit incurred
pursuant to Section 2.14 or any Permitted Debt Offerings incurred pursuant to
Section 7.02(b)(xxi), in each case shall reduce the amount in clause (a) on a
dollar for dollar basis until reduced to zero. In calculating the Maximum
Incremental Extension of Credit Amount, the Borrower may utilize capacity
available under both clauses (a) and (b) of the preceding sentence in the same
transaction and under such circumstances amounts incurred under clause (a) will
be disregarded for purposes of calculating the ratio set forth in clause (b);
provided that absent direction from the Borrower, if amounts are available under
both clauses (a) and (b), the Borrower will be deemed to have first utilized
amounts permitted under clause (b) to the extent compliant therewith before any
utilization under clause (a).

“Maximum Rate” has the meaning specified in Section 10.09.

“Meredith Family” means, collectively: (a) the lineal descendants by blood or
adoption of E.T. Meredith (“descendants”), and the spouses and surviving spouses
of such descendants; (b) any estate, trust, guardianship, custodianship or other
fiduciary arrangement for the primary benefit of any one or more individuals
described in clause (a) of this definition; and (c) any corporation,
partnership, limited liability company or other business organization so long as
(i) one or more individuals or entities described in clause (a) or clause (b) of
this definition possess, directly or indirectly, the power to direct or cause
the direction of the management and policies of such corporation, partnership,
limited liability company or other business organization, and (ii) substantially
all of the ownership, beneficial or other Equity Interests in such corporation,
partnership, limited liability company or other business organization are owned,
directly or indirectly, by one or more individuals or entities described in
clause (a) or clause (b) of this definition.

“Merger Agreement” has the meaning specified in the recitals of this Agreement.

“Merger Agreement Dispositions” means those certain Dispositions listed on
Schedule 6.2 of the Disclosure Letter (as defined in the Merger Agreement), each
as in effect on the Closing Date.

 

42



--------------------------------------------------------------------------------

“Merger Sub” has the meaning specified in the recitals of this Agreement.

“MIRE Event” means, if there are any Mortgages at such time, any increase,
extension of the maturity or renewal of any of the Commitments or Loans
(including an Incremental Amendment or an Extension, but excluding for the
avoidance of doubt (a) any continuation or conversion of borrowings, (b) the
making of any Loan or (c) the issuance, renewal or extension of Letters of
Credit).

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Mortgage” has the meaning specified in Section 6.11(c).

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower, any Subsidiary or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.

“Net Income” means, with respect to any Person, the net income (loss)
attributable to such Person and its Restricted Subsidiaries, determined in
accordance with GAAP and before any reduction in respect of Preferred Stock
dividends.

“Net Proceeds” means:

(a) with respect to any Disposition or Casualty Event, 100% of the cash proceeds
actually received by the Borrower or any of its Restricted Subsidiaries from
such Disposition or Casualty Event, net of (i) attorneys’ fees, accountants’
fees, investment banking fees, survey costs, title insurance premiums, and
related search and recording charges, transfer taxes, deed or mortgage recording
taxes, required debt payments and required payments of other obligations
relating to the applicable asset to the extent such debt or obligations are
secured by a Lien permitted hereunder (other than pursuant to the Loan Documents
and Credit Agreement Refinancing Indebtedness) on such asset, other customary
expenses and brokerage, consultant and other customary fees actually incurred in
connection therewith, (ii) Taxes paid or payable as a result thereof, and
(iii) the amount of any reasonable reserve established in accordance with GAAP
against any adjustment to the sale price or any liabilities (other than any
taxes deducted pursuant to clause (i) above) (x) related to any of the
applicable assets and (y) retained by the Borrower or any of its Restricted
Subsidiaries including pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations (however, the amount of any subsequent reduction of such reserve
(other than in connection with a payment in respect of any such liability) shall
be deemed to be Net Proceeds of such Disposition or Casualty Event occurring on
the date of such reduction); provided, that, if the Borrower intends to use any
portion of such proceeds (other than the proceeds from a Material Disposition)
to acquire, maintain, develop, construct, improve, upgrade or repair assets
useful in the business of the Borrower or any of its Restricted Subsidiaries or
to make Permitted Acquisitions or any acquisition of all or substantially all
the assets of, or all the Equity Interests (other than directors’ qualifying
shares) in, a Person or division or line of business of a Person (or any
subsequent investment made in a Person, division or line of business previously
acquired), in each case within 12 months of such receipt, such portion of such
proceeds shall not constitute Net Proceeds except to the extent not, within 12
months of such receipt, so used or contractually committed to be so used (it
being understood that (x) if any portion of such proceeds are not so used within
such 12 month period but within such 12 month period are contractually committed
to be used, then upon the termination of such contract or if such Net Proceeds
are not so used

 

43



--------------------------------------------------------------------------------

prior to the expiration of the period ending 180 days after the end of such 12
month period, such remaining portion shall constitute Net Proceeds as of the
date of such termination or expiry without giving effect to this proviso and
(y) Net Proceeds from a Material Disposition shall not be subject to this
proviso and shall be used to repay the Term Loans in an amount equal to 100% of
all such Net Proceeds received in connection therewith); and

(b) with respect to any Indebtedness, 100% of the cash proceeds from the
incurrence, issuance or sale by the Borrower or any of its Restricted
Subsidiaries of such Indebtedness, net of all taxes and fees (including
investment banking fees), commissions, costs and other expenses, in each case
incurred in connection with such issuance or sale.

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower or any of its Subsidiaries
shall be disregarded.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Non-Guarantor Subsidiary” means any Restricted Subsidiary that is not a
Guarantor.

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all (a) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding and (b) obligations of any Loan Party (or any Non-Guarantor
Subsidiary) arising under any Secured Hedge Agreement or any Treasury Services
Agreement, excluding, in the case of clauses (a) and (b), with respect to any
Guarantor at any time, any Excluded Swap Obligations with respect to such
Guarantor (or such Non-Guarantor Subsidiary) at such time. Without limiting the
generality of the foregoing, the Obligations of the Loan Parties under the Loan
Documents include (i) the obligation (including guarantee obligations) to pay
principal, interest, Letter of Credit fees, reimbursement obligations, charges,
expenses, fees, Attorney Costs, indemnities and other amounts payable by any
Loan Party under any Loan Document and (ii) the obligation of any Loan Party to
reimburse any amount in respect of any of the foregoing that any Lender may
elect to pay or advance on behalf of such Loan Party in accordance with this
Agreement.

“obligations” means any principal (including any accretion), interest (including
any interest accruing subsequent to the filing of a petition in bankruptcy,
reorganization or similar proceeding at the rate provided for in the
documentation with respect thereto, whether or not such interest is an allowed
claim under applicable state, federal or foreign law), penalties, fees,
indemnifications, reimbursements (including reimbursement obligations with
respect to letters of credit and bankers’ acceptances), damages and other
liabilities, and guarantees of payment of such principal (including any
accretion), interest, penalties, fees, indemnifications, reimbursements, damages
and other liabilities, payable under the documentation governing any
Indebtedness.

 

44



--------------------------------------------------------------------------------

“OFAC” means the United States Department of the Treasury’s Office of Foreign
Assets Control, which administers and enforces U.S. economic sanctions
regulations set forth under (31 C.F.R. Subtitle B, Chapter V).

“Offering Memorandum” means the offering memorandum, dated January 19, 2018,
pursuant to which the Senior Notes were offered to potential purchasers.

“Organization Documents” means, (a) with respect to any corporation, the
certificate, charter or articles of incorporation and the bylaws (or equivalent
or comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement; and (c) with respect to any partnership, joint venture, trust
or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Other Applicable Indebtedness” has the meaning set forth in Section 2.05(b)(i).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax, other than any connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Documents or sold or assigned an interest in any Loan or Loan Document.

“Other Encumbrances” has the meaning specified clause (5) of Section 7.01.

“Other Revolving Credit Commitments” means one or more Classes of revolving
credit commitments hereunder that result from a Refinancing Amendment.

“Other Revolving Credit Loans” means one or more Classes of Revolving Credit
Loans that result from a Refinancing Amendment.

“Other Taxes” has the meaning specified in Section 3.01(b).

“Other Term Loan Commitments” means one or more Classes of term loan commitments
hereunder to fund Other Term Loans of the applicable Refinancing Series
hereunder that result from a Refinancing Amendment.

“Other Term Loans” means one or more Classes of Term Loans that result from a
Refinancing Amendment.

“Outstanding Amount” means (a) with respect to the Term Loans and Revolving
Credit Loans on any date, the outstanding principal amount thereof after giving
effect to any borrowings and prepayments or repayments of Term Loans and
Revolving Credit Loans (including any refinancing of outstanding unpaid drawings
under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing), as the case may be, occurring on such date; (b) with respect to
Swingline Loans on any date, the outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Swingline Loans
(including any refinancing of outstanding Swingline Loans as a Revolving Credit
Borrowing), as the case may be, occurring on such date and (c) with respect to
any L/C

 

45



--------------------------------------------------------------------------------

Obligations on any date, the outstanding amount thereof on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes thereto as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Letters of Credit (including any
refinancing of outstanding unpaid drawings under Letters of Credit or L/C Credit
Extensions as a Revolving Credit Borrowing) or any reductions in the maximum
amount available for drawing under Letters of Credit taking effect on such date.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning set forth in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

“Perfection Certificate” means a certificate in the form of Exhibit F-1 hereto
or any other form approved by the Collateral Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.

“Perfection Certificate Supplement” means a certificate supplement in the form
of Exhibit F-2 hereto or any other form approved by the Collateral Agent.

“Permitted Acquisition” means any Investment permitted under clause (c) of the
definition of Permitted Investments.

“Permitted Additional L/C Currency” means any currency (other than Sterling) in
which a Letter of Credit is denominated, as agreed between the Borrower and the
applicable L/C Issuer in its discretion.

“Permitted Asset Swap” means the substantially concurrent purchase and sale or
exchange of Related Business Assets or a combination of Related Business Assets
and cash or Cash Equivalents between the Borrower or any of its Restricted
Subsidiaries and another Person; provided that any cash or Cash Equivalents
received must be applied in accordance with Sections 2.05(b) and 7.04.

“Permitted Debt Offering” means any issuance of senior secured or junior secured
or senior unsecured or junior unsecured Indebtedness by any Loan Party after the
Closing Date through an incurrence of term loans or through a public offering or
private issuance of debt securities under Rule 144A or Regulation S under the
Securities Act, or otherwise; provided that, (a) such Indebtedness may be
secured by a first priority Lien on the Collateral that is pari passu with the
Lien securing the Obligations (other than any Permitted Debt Offering
Indebtedness incurred in the form of term loans, which shall not be secured by a
first priority Lien on the Collateral), or may be secured by a Lien ranking
junior to the Lien on the Collateral securing the Obligations or may be
unsecured; (b) such Indebtedness is not secured by any collateral other than the
Collateral securing the Obligations; (c) such Indebtedness does not mature on or
prior to the Latest Maturity Date of, or have a shorter Weighted Average Life to
Maturity than, the Term Loans; (d) the covenants and events of default in
respect of such Indebtedness, taken as a whole, are substantially similar, or
more favorable to the Loan Parties than, those governing the Senior Notes or are

 

46



--------------------------------------------------------------------------------

otherwise not more restrictive to the Loan Parties in the aggregate than those
set forth in this Agreement (it being understood to the extent that any
financial maintenance covenant is added for the benefit of any Permitted Debt
Offering, no consent shall be required from the Administrative Agent or any
Lender to the extent that such financial maintenance covenant is also added for
the benefit of any corresponding existing Facility); (e) a certificate of a
Responsible Officer of the issuing Loan Party delivered to the Administrative
Agent at least three Business Days (or such shorter period as the Administrative
Agent may reasonably agree) prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the issuing Loan Party has determined in good faith that such terms
and conditions satisfy the foregoing requirements shall be conclusive evidence
that such terms and conditions satisfy the foregoing requirements; (f) none of
the Borrower’s Subsidiaries (other than the Loan Parties) is a guarantor or
borrower under such Permitted Debt Offering. Any debt securities (including
registered debt securities) issued by any Loan Party in exchange for any
Indebtedness issued in connection with a Permitted Debt Offering in accordance
with the terms of a registration rights agreement entered into in connection
with the issuance of such Permitted Debt Offering Indebtedness shall also be
considered a Permitted Debt Offering and (g) the Borrower shall be in Pro Forma
Compliance with the financial covenant in Section 7.08 (whether or not then
required to be tested); provided, further, that a “Permitted Debt Offering” may
be incurred in the form of a bridge or other interim credit facility intended to
be refinanced or replaced with long term indebtedness (so long as such credit
facility includes customary “rollover provisions” that satisfy the requirements
of clause (c) above following such rollover), in which case, on or prior to the
first anniversary of the incurrence of such “bridge” or other credit facility,
clause (c) of the first proviso in this definition shall not prohibit the
inclusion of customary terms for “bridge” facilities, including customary
mandatory prepayment, repurchase or redemption provisions.

“Permitted Investments” means:

(a) any Investment in the Borrower or any of its Restricted Subsidiaries;
provided, that any Investment by the Loan Parties in Non-Guarantor Subsidiaries
pursuant to this clause (a), together with, but without duplication of,
Investments made by Loan Parties in Non-Guarantor Subsidiaries pursuant to
clause (c) below, Indebtedness of a Non-Guarantor Subsidiary owing to the
Borrower or a Subsidiary Guarantor incurred pursuant to Section 7.02(b)(vii) and
Disposition Deficiencies shall not exceed an aggregate amount outstanding equal
to the greater of (x) $375 million and (y) 33% of Four Quarter EBITDA at the
time of such Investment;

(b) any Investment in cash, the Senior Notes, Cash Equivalents and Investments
that were Cash Equivalents when made;

(c) any Investment by the Borrower or any of its Restricted Subsidiaries in a
Person if as a result of such Investment (i) such Person becomes a Restricted
Subsidiary, or (ii) such Person, in one transaction or a series of related
transactions, is merged, consolidated or amalgamated with or into, or transfers
or conveys substantially all of its assets to, or is liquidated into, the
Borrower or a Restricted Subsidiary; provided:

(i) that any Investment by the Loan Parties in a Person that becomes a
Non-Guarantor Subsidiary pursuant to this clause (c), together with, but without
duplication of, Investments made by Loan Parties in Non-Guarantor Subsidiaries
pursuant to clause (a) above, Indebtedness of a Non-Guarantor Subsidiary owing
to the Borrower or a Subsidiary Guarantor incurred pursuant to
Section 7.02(b)(vii) and Disposition Deficiencies, shall not exceed an aggregate
amount outstanding equal to the greater of (x) $375 million and (y) 33% of Four
Quarter EBITDA at the time of such Investment;

 

47



--------------------------------------------------------------------------------

(ii) subject to Section 1.12, no Event of Default shall exist either immediately
before or after such purchase or acquisition;

(iii) such Investment is in compliance with Section 7.10 regarding Change in
Nature of Business; and

(iv) Section 6.11 shall be complied with respect to such newly acquired
Restricted Subsidiary and property;

and, in each case, any Investment held by such Person at the time such Person
becomes a Restricted Subsidiary; provided, that such Investment was not acquired
by such Person in contemplation of such acquisition, merger, consolidation,
amalgamation, transfer or conveyance;

(d) any Investment in securities or other assets not constituting cash or Cash
Equivalents and received in connection with a Disposition made pursuant to
Section 7.04;

(e) any Investment (i) existing on the Closing Date or made pursuant to binding
commitments in effect on the Closing Date and listed on Schedule 1.01D of the
Disclosure Letter or (ii) consisting of any replacement, refinancing, extension,
modification or renewal of any Investment listed on Schedule 1.01D of the
Disclosure Letter; provided that the amount of any such Investment may only be
increased (A) as required by the terms of such Investment as in existence on the
Closing Date or (B) as otherwise permitted under this Agreement;

(f) any Investment acquired by the Borrower or any of its Restricted
Subsidiaries:

(i) in exchange for any other Investment or accounts receivable held by the
Borrower or any such Restricted Subsidiary in connection with or as a result of
a bankruptcy workout, reorganization or recapitalization of the issuer of such
other Investment or accounts receivable;

(ii) as a result of a foreclosure by the Borrower or any of its Restricted
Subsidiaries with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default; or

(iii) as a result of the settlement, compromise or resolution of litigation,
arbitration or other disputes with Persons who are not Affiliates of the
Borrower;

(g) Hedging Obligations permitted under Section 7.02(b)(ix);

(h) Investments the payment for which consists of Equity Interests (exclusive of
Disqualified Stock) of the Borrower; provided, however, that such Equity
Interests will not increase the amount available for Restricted Payments under
Section 7.05(a)(iii);

(i) guarantees of Indebtedness permitted under Section 7.02;

(j) any transaction to the extent it constitutes an Investment that is permitted
and made in accordance with the provisions of Section 7.07(b) (except
transactions described in clauses (1), (2), (6), (8), (9), (11), (13) and
(17) thereof);

(k) Investments consisting of (i) purchases and acquisitions of inventory,
supplies, material, services or equipment, or other similar assets or purchases
of contract rights or licenses

 

48



--------------------------------------------------------------------------------

or leases of intellectual property, in each case in the ordinary course of
business or (ii) the leasing or licensing of intellectual property in the
ordinary course of business or the leasing, licensing or contribution of
intellectual property pursuant to joint marketing arrangements with other
Persons;

(l) Investments in a Receivables Subsidiary or any Investment by a Receivables
Subsidiary in any Person that, in the good faith determination of the Borrower,
are necessary or advisable to effect any Receivables Facility or any repurchases
in connection therewith;

(m) advances to, or guarantees of Indebtedness of, officers, directors and
employees of the Borrower and its Subsidiaries not in excess of $10 million
outstanding at any one time, in the aggregate;

(n) loans and advances to officers, directors and employees of the Borrower or
its Subsidiaries for business-related travel expenses, moving expenses, payroll
expenses and other similar expenses, in each case incurred in the ordinary
course of business or consistent with past practice or to fund such Person’s
direct or indirect purchase of Equity Interests of the Borrower;

(o) any Investment by the Borrower or any of its Restricted Subsidiaries in an
Unrestricted Subsidiary or a joint venture engaged in a Similar Business in an
aggregate amount, taken together with all other Investments made pursuant to
this clause (o) that are at the time outstanding, not to exceed the greater of
(i) $150 million and (ii) 12.5% of Four Quarter EBITDA (with the fair market
value (as determined in good faith by the Borrower) of each Investment being
measured at the time made and without giving effect to subsequent changes in
value); provided, however, that if any Investment pursuant to this clause (o) is
made in any Person that is not a Restricted Subsidiary at the date of the making
of such Investment and such Person becomes a Restricted Subsidiary after such
date, such Investment will thereafter be deemed to have been made pursuant to
clauses (a) or (c) above and shall not be included as having been made pursuant
to this clause (o);

(p) any Investment in any Subsidiary or joint venture in connection with
intercompany cash management arrangements or related activities arising in the
ordinary course of business;

(q) endorsements for collection or deposit in the ordinary course of business;

(r) Investments resulting from pledges or deposits with respect to leases or
utilities provided to third parties in the ordinary course of business or that
are made in connection with Permitted Liens;

(s) advances, prepayments, loans or extensions of credit to customers and
suppliers in the ordinary course of business;

(t) Investments in joint ventures to the extent required by, or made pursuant
to, customary buy/sell arrangements between the joint venture parties set forth
in the joint venture arrangements and similar binding arrangements;

(u) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practice; and

 

49



--------------------------------------------------------------------------------

(v) other Investments by the Borrower or any of its Restricted Subsidiaries in
an aggregate amount, taken together with all other Investments made pursuant to
this clause (v) that are at the time outstanding, not to exceed the greater of
(i) $500 million and (ii) 50% of Four Quarter EBITDA (with the fair market value
(as determined in good faith by the Borrower) of each Investment being measured
at the time made and without giving effect to subsequent changes in value).

“Permitted Junior Secured Refinancing Debt” means any secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Borrower in the form
of one or more series of second lien (or other junior lien) secured notes or
second lien (or other junior lien) secured loans; provided, that (a) such
Indebtedness is secured by the Collateral on a second priority (or other junior
priority) basis to the liens securing the Obligations and the obligations in
respect of any Permitted Pari Passu Secured Refinancing Debt and is not secured
by any property or assets of the Borrower or any Restricted Subsidiary other
than the Collateral, (b) such Indebtedness may be secured by a Lien on the
Collateral that is junior to the Liens securing the Obligations and the
obligations in respect of any Permitted Pari Passu Secured Refinancing Debt,
notwithstanding any provision to the contrary contained in the definition of
Credit Agreement Refinancing Indebtedness, (c) a Representative acting on behalf
of the holders of such Indebtedness shall have become party to or otherwise
subject to the provisions of a Second Lien Intercreditor Agreement with the
Borrower, the Subsidiary Guarantors and the Administrative Agent, and (d) such
Indebtedness meets the Permitted Other Debt Conditions. Permitted Junior Secured
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.

“Permitted Liens” has the meaning assigned to such term in Section 7.01.

“Permitted Other Debt Conditions” means, in respect of any Indebtedness other
than the Obligations, that such Indebtedness (a) does not mature or have
scheduled amortization payments of principal or payments of principal and is not
subject to mandatory redemption, repurchase, prepayment or sinking fund
obligations (other than customary offers to repurchase upon a change of control,
asset sale or event of loss and a customary acceleration right after an event of
default), in each case prior to the Latest Maturity Date at the time such
Indebtedness is incurred, (b) is not at any time guaranteed by any Subsidiaries
other than any Subsidiary Guarantors, (c) to the extent secured, the security
agreements relating to such Indebtedness are substantially the same as or more
favorable to the Loan Parties than the Collateral Documents (with such
differences as are reasonably satisfactory to the Administrative Agent) and
(d) in regard to any Refinancing Notes, the other terms and conditions
(excluding pricing and optional prepayment or redemption terms) are
substantially identical to or (taken as a whole) less favorable to the investors
providing such Refinancing Notes than the those applicable to the Term Loans
being refinanced (except for covenants or other provisions applicable only to
periods after the latest final maturity date of the Term Loans and it being
understood that the terms contained in the Senior Notes Indenture satisfy the
requirements of this clause (d)); provided, that a certificate of a Responsible
Officer delivered to the Administrative Agent at least five Business Days prior
to the incurrence of the applicable Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
and drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the requirements
of this clause (d) shall be conclusive evidence that such terms and conditions
satisfy such requirements.

“Permitted Pari Passu Secured Refinancing Debt” means any secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Borrower in the form
of one or more series of senior secured notes; provided, that (a) such
Indebtedness is secured by the Collateral on a pari passu basis (but without
regard to the control of remedies) with the Obligations and is not secured by
any property or assets of the Borrower or any Restricted Subsidiary other than
the Collateral, (b) such

 

50



--------------------------------------------------------------------------------

Indebtedness is not at any time guaranteed by any Subsidiaries other than any
Subsidiary Guarantors, (c) such Indebtedness, (i) unless incurred as a Term Loan
under this Agreement, does not mature or have scheduled amortization or payments
of principal (other than customary offers to repurchase upon a change of
control, asset sale or event of loss and a customary acceleration right after an
event of default) prior to the date that is the Latest Maturity Date at the time
such Indebtedness is incurred or issued, and (ii) if incurred as a term loan
under this Agreement, does not mature earlier than, or have a Weighted Average
Life to Maturity shorter than, the applicable Refinanced Debt, (d) the security
agreements relating to such Indebtedness (to the extent such Indebtedness is not
incurred hereunder) are substantially the same as or more favorable to the Loan
Parties than the Collateral Documents (with such differences as are reasonably
satisfactory to the Administrative Agent), (e) to the extent such Indebtedness
is not incurred hereunder, a Representative acting on behalf of the holders of
such Indebtedness shall have become party to or otherwise subject to the
provisions of an Intercreditor Agreement with the Administrative Agent and
(f) such Indebtedness, if consisting of Refinancing Notes, satisfies clause
(d) of the definition of Permitted Other Debt Conditions. Permitted Pari Passu
Secured Refinancing Debt will include any Registered Equivalent Notes issued in
exchange therefor.

“Permitted Payments” has the meaning set forth in Section 7.05(b).

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness (including
any Registered Equivalent Notes) incurred by the Borrower in the form of one or
more series of senior unsecured notes or loans; provided, that (a) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness and (b) meets
the Permitted Other Debt Conditions.

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.

“Plan” means any “employee benefit plan” as such term is defined in Section 3(3)
of ERISA established or maintained by any Loan Party or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, any
ERISA Affiliate.

“Platform” has the meaning assigned to such term in Section 6.02.

“Preferred Stock” means any Equity Interest with preferential rights of payment
of dividends or upon liquidation, dissolution, or winding up.

“Prepayment Premium” has the meaning specified in Section 2.05(a)(ii).

“Pro Forma Balance Sheet” means a pro forma combined balance sheet of the
Borrower that is prepared using the most recent such balance sheet included in
the Audited Financial Statements and Quarterly Financial Statements (if any)
delivered to the Administrative Agent, with such changes as necessary to give
pro forma effect to the Transactions as though the Transactions had been
consummated on the date of such balance sheet.

“Pro Forma Basis” and “Pro Forma Compliance” mean, with respect to compliance
with any test or covenant hereunder, that such test or covenant shall have been
calculated in accordance with Section 1.08.

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender under the
applicable Facility or Facilities at such time and the denominator

 

51



--------------------------------------------------------------------------------

of which is the amount of the Aggregate Commitments under the applicable
Facility or Facilities at such time; provided, that if such Commitments have
been terminated, then the Pro Rata Share of each Lender shall be determined
based on the Pro Rata Share of such Lender immediately prior to such termination
and after giving effect to any subsequent assignments made pursuant to the terms
hereof.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning assigned to such term in Section 6.02.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that, at the time the relevant Guarantee or grant of the relevant
security interest becomes effective with respect to such Swap Obligation, has
total assets exceeding $10 million or such other Person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another Person to qualify as an
“eligible contract participant” with respect to such Swap Obligation at such
time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

“Qualified Equity Interests” means Equity Interests that are not Disqualified
Stock.

“Quarterly Financial Statements” means the unaudited combined balance sheet and
related unaudited combined statements of income and cash flows of (a) the
Borrower, prepared on a stand-alone basis for each fiscal quarter (other than
the fourth fiscal quarter of any fiscal year) ended after September 30, 2017,
and at least 45 days prior to the Closing Date and (b) the Target, prepared on a
stand-alone basis for each fiscal (other than the fourth fiscal quarter of any
fiscal year) quarter ended after September 30, 2017, and at least 45 days prior
to the Closing Date.

“Rating Agencies” means Moody’s and S&P or if Moody’s or S&P or both shall not
make a rating on the Facilities publicly available, a nationally recognized
statistical rating organization or organizations, as the case may be, selected
by the Borrower which shall be substituted for Moody’s or S&P or both, as the
case may be.

“Ratio” means each of (a) the Consolidated Secured Net Leverage Ratio and
(b) the Consolidated Net Leverage Ratio.

“Real Property” means, collectively, all right, title and interest in and to any
and all parcels of or interests in real property owned by a Loan Party, together
with, in each case, all improvements and appurtenant fixtures.

“Receivables Exposure” means, in respect of any Receivables Facility at any
time, the amount that would be required to repay, discharge or satisfy all
obligations owing to lenders or other third party investors that have made loans
to the relevant Receivables Subsidiary or otherwise purchased interests in the
receivables sold to the relevant Receivables Subsidiary or extended credit in
respect thereof, if such Receivables Facility were to be terminated at such
time.

“Receivables Facility” means any of one or more receivables financing facilities
as amended, supplemented, modified, extended, renewed, restated or refunded from
time to time, the obligations of which are non-recourse (except for customary
representations, warranties, covenants and indemnities made in connection with
such facilities) to the Borrower or any of its Restricted Subsidiaries (other
than a Receivables Subsidiary) pursuant to which the Borrower or any of its
Restricted Subsidiaries sells its accounts receivable to either (a) a Person
that is not a Restricted Subsidiary or (b) a Receivables Subsidiary that in turn
sells its accounts receivable to (or finances its accounts receivable with) one
or more Persons that are not Restricted Subsidiaries.

 

52



--------------------------------------------------------------------------------

“Receivables Fees” means distributions or payments made directly or by means of
discounts with respect to any accounts receivable or participation interest
therein issued or sold in connection with, and other fees paid to a Person that
is not a Restricted Subsidiary in connection with, any Receivables Facility.

“Receivables Subsidiary” means any Subsidiary formed for the purpose of, and
that solely engages only in, one or more Receivables Facilities and other
activities reasonably related thereto.

“Recipient” means the Administrative Agent, any Lender and any L/C Issuer, as
applicable.

“Refinance” means, in respect of any Indebtedness, Disqualified Stock or
Preferred Stock, to refinance, extend, renew, refund, repay, prepay, redeem,
defease or retire, or to issue other Indebtedness, Disqualified Stock or
Preferred Stock in exchange or replacement for, such Indebtedness, Disqualified
Stock or Preferred Stock. “Refinanced” and “Refinancing” shall have correlative
meanings.

“Refinanced Debt” has the meaning set forth in the definition of “Credit
Agreement Refinancing Indebtedness”.

“Refinancing” means the repayment in full of all existing Indebtedness for
borrowed money of the Borrower, the Target and each of their Subsidiaries (other
than Indebtedness permitted by Section 7.02(b)(iii)) and the termination and
release of all commitments, security interests and guarantees in respect
thereof.

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower, (b) the Administrative Agent, and (c) each Additional
Refinancing Lender and each Lender that agrees to provide any portion of the
Other Term Loans, Other Term Loan Commitments, Other Revolving Credit Loans or
Other Revolving Credit Commitments incurred pursuant thereto, in accordance with
Section 2.15, and provided, that the Indebtedness pursuant to any such
Refinancing Amendment (i) does not mature earlier than, or have a Weighted
Average Life to Maturity shorter than, the applicable Refinanced Debt and
(ii) is not at any time guaranteed by any Subsidiaries other than Subsidiary
Guarantors.

“Refinancing Indebtedness” means Indebtedness, Disqualified Stock or Preferred
Stock (including any Indebtedness, Disqualified Stock or Preferred Stock
incurred to pay premiums (including tender premiums), accrued interest,
defeasance costs and reasonable fees and expenses in connection therewith) that
Refinances any Indebtedness, Disqualified Stock or Preferred Stock existing on
the Closing Date or incurred thereafter in compliance with this Agreement,
including Indebtedness, Disqualified Stock or Preferred Stock that Refinances
Refinancing Indebtedness; provided that such Refinancing Indebtedness:

(1) either (A) has a Weighted Average Life to Maturity at the time such
Refinancing Indebtedness is incurred which is not less than the remaining
Weighted Average Life to Maturity of the Indebtedness, Disqualified Stock or
Preferred Stock being Refinanced or (B) does not require payments of principal
(other than any such payment that may arise as a result of an acceleration
following default or pursuant to customary change of control, asset sale or
casualty event provisions) prior to the date that is 91 days following the final
scheduled maturity of the Facility;

 

53



--------------------------------------------------------------------------------

(2) to the extent such Refinancing Indebtedness refinances (A) Indebtedness
subordinated in right of payment to the Facilities or any Guarantee thereof,
such Refinancing Indebtedness is subordinated in right of payment to the
Facilities or the Guarantee, as applicable, at least to the same extent as the
Indebtedness being Refinanced or (B) Disqualified Stock or Preferred Stock, such
Refinancing Indebtedness must be Disqualified Stock or Preferred Stock,
respectively; and

(3) shall not include:

(A) Indebtedness, Disqualified Stock or Preferred Stock of a Non-Guarantor
Subsidiary that refinances Indebtedness, Disqualified Stock or Preferred Stock
of the Borrower or a Subsidiary Guarantor; or

(B) Indebtedness, Disqualified Stock or Preferred Stock of the Borrower or a
Restricted Subsidiary that refinances Indebtedness, Disqualified Stock or
Preferred Stock of an Unrestricted Subsidiary.

“Refinancing Notes” means Credit Agreement Refinancing Indebtedness incurred in
the form of notes rather than loans.

“Refinancing Series” means all Other Term Loans, Other Term Loan Commitments,
Other Revolving Credit Loans or Other Revolving Credit Commitments that are
established pursuant to the same Refinancing Amendment (or any subsequent
Refinancing Amendment to the extent such Refinancing Amendment expressly
provides that the Other Term Loans, Other Term Loan Commitments, Other Revolving
Credit Loans or Other Revolving Credit Commitments provided for therein are
intended to be a part of any previously established Refinancing Series) and that
provide for the same terms, including the same yield (taking into account any
applicable interest rate margin, original issue discount, up-front fees and any
LIBOR “floor”) and amortization schedule (if any).

“Refunding Capital Stock” has the meaning set forth in Section 7.05(b)(ii).

“Register” has the meaning set forth in Section 10.06(c).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act, substantially identical notes
(having the same guarantees) issued in a dollar-for-dollar exchange therefor
pursuant to an exchange offer registered with the SEC.

“Rejection Notice” has the meaning set forth in Section 2.05(b)(vi).

“Related Business Assets” means assets (other than cash or Cash Equivalents)
used or useful in a Similar Business; provided, that any assets received by the
Borrower or a Restricted Subsidiary in exchange for assets transferred by the
Borrower or a Restricted Subsidiary shall not be deemed to be Related Business
Assets if they consist of securities of a Person, unless upon receipt of the
securities of such Person, such Person would be or become a Restricted
Subsidiary.

“Related Parties” means, with respect to any Person, its Affiliates and the
directors, officers, employees, agents, advisors and representatives of such
Person and its Affiliates.

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing or migrating in, into, onto or through the Environment.

 

54



--------------------------------------------------------------------------------

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the 30 day
notice period has been waived.

“Representative” means, with respect to any Indebtedness, the trustee,
administrative agent, collateral agent, security agent or similar agent under
the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

“Repricing Transaction” means (a) any voluntary or mandatory prepayment
(including by way of any refinancing, replacement or conversion) of all or a
portion of the initial Term Loans with proceeds from the incurrence by the
Borrower of any new long-term financing in the bank debt market the primary
purpose of which is to lower the All-In Yield below the All-In Yield of the
initial Term Loans (excluding any prepayments or refinancings in connection with
a Change of Control) (as such comparable yields are determined in the reasonable
judgment of the Administrative Agent consistent with generally accepted
financial practices), (b) any amendment, amendment and restatement or other
modification to this Agreement the primary purpose of which is to reduce the
All-In Yield of the initial Term Loans or (c) a Lender must assign its initial
Term Loans as a result of its failure to consent to an amendment, amendment and
restatement or other modification of the initial Term Loans the primary purpose
of which is to reduce the All-In Yield of the initial Term Loans.

“Request for Credit Extension” means (a) with respect to a Borrowing,
continuation or conversion of Term Loans or Revolving Credit Loans, a Committed
Loan Notice, (b) with respect to Swingline Loans, a Swingline Request and
(c) with respect to an L/C Credit Extension, a Letter of Credit Application.

“Required Class Lenders” means, as of any date of determination (subject to
Section 10.01(f)), Lenders of a Class having more than 50% of the sum of (a) the
Total Outstandings (with, in the case of the Revolving Credit Facility, the
aggregate amount of each Lender’s risk participation and funded participation in
L/C Obligations being deemed “held” by such Lender for purposes of this
definition) of all Lenders of such Class and (b) the aggregate unused
Commitments of all Lenders of such Class; provided, that the unused Commitment
and the portion of the Total Outstandings of such Class held or deemed held by,
any Defaulting Lender of such Class shall be excluded for purposes of making a
determination of Required Class Lenders.

“Required Financial Statements” means the financial statements required to be
delivered pursuant to Sections 6.01(a) and (b).

“Required Lenders” means, as of any date of determination (subject to
Section 10.01(f)), Lenders having more than 50% of the sum of the (a) Total
Outstandings (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations being deemed “held” by such Lender for
purposes of this definition), (b) aggregate unused Term Commitments, and
(c) aggregate unused Revolving Credit Commitments; provided, that the unused
Term Commitment and unused Revolving Credit Commitment of, and the portion of
the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party and, as to any document delivered on the Closing
Date, any secretary or assistant secretary of such Loan Party and, solely for
purposes of notices given pursuant to Article II, any other officer or employee
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent; provided that, for the purposes of
Section 6.03, “Responsible Officer” shall only mean the chief executive

 

55



--------------------------------------------------------------------------------

officer, president, chief financial officer, treasurer or chief accounting
officer or other similar officer of the Borrower. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted solely in
his/her representative capacity on behalf of such Loan Party and not
individually.

“Restricted Investment” means an Investment other than a Permitted Investment.

“Restricted Payment” has the meaning set forth in Section 7.05(a).

“Restricted Subsidiary” means, at any time, each direct and indirect Subsidiary
of the Borrower (including any Foreign Subsidiary) that is not then an
Unrestricted Subsidiary; provided, however, that upon the occurrence of an
Unrestricted Subsidiary ceasing to be an Unrestricted Subsidiary while such
entity remains a Subsidiary of the Borrower, such Subsidiary shall be included
in the definition of “Restricted Subsidiary”.

“Revaluation Date” means with respect to any Letter of Credit denominated in an
Alternative Currency, (i) the date of issuance of such Letter of Credit,
(ii) each date such Letter of Credit is amended to increase its stated amount,
(iii) each date that such Letter of Credit is extended or renewed, (iv) each
date of any payment by the applicable L/C Issuer under such Letter of Credit,
(v) if such Letter of Credit is denominated in a Permitted Additional L/C
Currency, such additional dates as the Administrative Agent or applicable L/C
Issuer shall reasonably determine based on changes in exchange rates, and
(vi) the last Business Day of each March, June, September and December (unless a
Revaluation Date shall have occurred in respect of such Letter of Credit
pursuant to clause (i), (ii), (iii), (iv) or (v) above less than 30 days prior
to such last Business Day).

“Revolving Commitment Increase Lender” has the meaning specified in
Section 2.14(f).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and Class, and in the same currency,
and, in the case of Eurocurrency Rate Loans, having the same Interest Period
made by each of the Revolving Credit Lenders of such Class pursuant to
Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b) and (b) purchase participations in L/C Obligations in respect of
Letters of Credit and Swingline Loans, in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth, and opposite such
Lender’s name on Schedule 1.01A of the Disclosure Letter under the caption
“Revolving Credit Commitment” or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement (including
Section 2.14). The aggregate Revolving Credit Commitments of all Revolving
Credit Lenders on the Closing Date was $350 million.

“Revolving Credit Commitment Increase” has the meaning specified in
Section 2.14(a).

“Revolving Credit Exposure” means, as to each Revolving Credit Lender at any
time, the sum of the outstanding principal amount of each of such Revolving
Credit Lender’s Revolving Credit Loans and its Pro Rata Share of the amount of
the L/C Obligations and Swingline Loans.

 

56



--------------------------------------------------------------------------------

“Revolving Credit Facility” means, at any time, the credit facility represented
by the aggregate amount of the Revolving Credit Lenders’ Revolving Credit
Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit B-2 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender to the Borrower.

“Revolving Extension Offers” has the meaning specified in Section 2.16(a).

“Royal Bank” has the meaning set forth in the preamble of this Agreement.

“S&P” means Standard & Poor’s Ratings Group or any successor to the rating
agency business thereof.

“Sale and Lease-Back Transaction” means any direct or indirect arrangement
providing for the leasing by the Borrower or any of its Restricted Subsidiaries
of any real or tangible personal property (other than a lease for a term not
exceeding 12 months), which property has been or is to be sold or transferred
for value by the Borrower or such Restricted Subsidiary to a third Person in
contemplation of such leasing.

“Same Day Funds” means immediately available funds.

“Sanctions” has the meaning specified in Section 5.14(a).

“SEC” means the U.S. Securities and Exchange Commission.

“Second Lien Intercreditor Agreement” means a second-lien intercreditor
agreement among the Loan Parties, the Administrative Agent, the Collateral Agent
and the trustee, agent or other representative for holders of any Indebtedness
(a) constituting Permitted Junior Secured Refinancing Debt and (b) secured by a
Lien on the Collateral that is (i) permitted by Section 7.01(38) and (ii) on a
second priority (or other junior priority) basis to the liens securing the
Obligations and the obligations in respect of any Permitted Pari Passu Secured
Refinancing Debt and (iii) is not secured by any property or assets of the
Borrower or any Restricted Subsidiary other than the Collateral, which
intercreditor agreement shall be consistent with the then existing market
practice and reasonably acceptable to the Required Lenders (it being understood
that (A) any such intercreditor agreement shall be considered acceptable to a
Lender if made available to such Lender by the Administrative Agent (through
IntraLinks, SyndTrak, DebtDomain or similar facility) and such Lender is
informed that such intercreditor agreement shall be considered acceptable to it
if there is no objection within five Business Days, and no such objection is
made and (B) such intercreditor agreement shall be deemed accepted if accepted
or deemed accepted by the Required Lenders).

“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between any Loan Party (or Non-Guarantor Subsidiary)
and any Hedge Bank, other than any such Swap Contract that, by its terms, or by
the terms of any separate agreement between the parties thereto, is agreed not
to constitute a Secured Hedge Agreement.

 

57



--------------------------------------------------------------------------------

“Secured Indebtedness” means any Indebtedness of the Borrower or any of its
Restricted Subsidiaries secured by a Lien. For the avoidance of doubt,
Attributable Indebtedness will be considered to be secured by the assets that
are the subject of a Sale and Lease-Back Transaction.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Hedge Banks and each co-agent or sub-agent appointed by
the Administrative Agent or Collateral Agent from time to time pursuant to
Section 9.02.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Security Agreement” has the meaning specified in Section 4.01(d)(iv).

“Senior Notes” means the Borrower’s senior unsecured notes due 2026 in an
aggregate original principal amount of $1,400 million issued under the Senior
Notes Indenture.

“Senior Notes Indenture” means the indenture for the Senior Notes, entered into
among the Borrower as issuer, U.S. Bank National Association, as trustee, and
the other entities from time to time party thereto, as the same may be amended,
modified, supplemented, replaced or refinanced to the extent not prohibited by
this Agreement.

“Series A Preferred Stock” means the Series A Preferred Stock, with an initial
stated value equal to $1,000 per share, of the Borrower issued on the Closing
Date.

“Similar Business” means any business, services or activities conducted or
proposed to be conducted by the Borrower or any of its Subsidiaries on the
Closing Date or any business, services or activities that are similar,
reasonably related, incidental, complementary or ancillary to any of the
foregoing or are extensions or developments of any thereof.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person; (b) the present fair salable value of the assets of
such Person is greater than the amount that will be required to pay the probable
liability of such Person on the sum of its debts and other liabilities,
including contingent liabilities; (c) such Person has not incurred debts or
liabilities beyond such Person’s ability to pay such debts and liabilities as
they become due (whether at maturity or otherwise); and (d) such Person does not
have unreasonably small capital with which to conduct the businesses in which it
is engaged as such businesses are now conducted and are proposed to be conducted
following the Closing Date. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“SPC” has the meaning specified in Section 10.06(h).

“Specified Equity Contribution” means any cash contribution to the common equity
of the Borrower and/or any purchase or investment in Qualified Equity Interests
of the Borrower in respect of the Cure Amount pursuant to Section 8.04.

“Specified Merger Agreement Representations” has the meaning specified in
Section 4.01(f).

 

58



--------------------------------------------------------------------------------

“Specified Representations” means those representations and warranties made by
any Loan Party in Section 5.01(a), Section 5.01(b)(ii), Section 5.02(a),
Section 5.02(b), Section 5.02(c)(i), Section 5.04, Section 5.12, Section 5.14
(in respect of the incurrence of Credit Extensions hereunder), Section 5.16 and
Section 5.17 (subject to the proviso at the end of Section 4.01(d)).

“Specified Transaction” means, with respect to any period, any Investment,
Disposition, incurrence or repayment of Indebtedness, Restricted Payment,
Subsidiary designation (as “Restricted” or “Unrestricted”), merger,
amalgamation, consolidation, Incremental Credit Extension or any other
transaction, in each case that by the terms of this Agreement requires “Pro
Forma Compliance” with a test or covenant hereunder or requires such test or
covenant to be calculated on a “Pro Forma Basis”.

“Spot Rate” means, in relation to the conversion of one currency into another
currency, the spot rate of exchange for such conversion as quoted by the
Administrative Agent at the close of business on the Business Day that such
conversion is to be made (or, if such conversion is to be made before close of
business on such Business Day, then at approximately close of business on the
immediately preceding Business Day), and, in either case, if no such rate is
quoted, the spot rate of exchange quoted for wholesale transactions by the
Administrative Agent on the Business Day such conversion is to be made in
accordance with its normal practice.

“Station” means, at any time, a full-service television broadcast station of any
Loan Party or its Subsidiaries (a) as set forth on Schedule 5.24 of the
Disclosure Letter, or (b) as acquired, directly or indirectly, by any Loan Party
or its Subsidiaries thereof after the Closing Date pursuant to a transaction
permitted under the Loan Documents; provided that any such television broadcast
station that ceases to be owned, directly or indirectly, by a Loan Party or its
Subsidiaries pursuant to a transaction permitted under the Loan Documents shall,
upon consummation of such transaction, cease to be a “Station” hereunder. This
definition of “Station” may be used with respect to any single television
station meeting the preceding requirements or all such television stations
meeting such requirements, as the context requires.

“Sterling” or “£” means the lawful currency of the United Kingdom.

“Subordinated Indebtedness” means:

(a) any Indebtedness of the Borrower which is by its terms subordinated in right
of payment to the Obligations; and

(b) any Indebtedness of a Guarantor which is by its terms subordinated in right
of payment to the Guaranty of such Guarantor.

“Subsidiary” means, with respect to any Person:

(a) any corporation, association, or other business entity (other than a
partnership, limited liability company or similar entity) of which more than 50%
of the total voting power of shares of Capital Stock entitled (without regard to
the occurrence of any contingency) to vote in the election of directors,
managers or trustees thereof is at the time of determination owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of that Person or a combination thereof; and

(b) any partnership, limited liability company or similar entity of which

 

59



--------------------------------------------------------------------------------

(i) more than 50% of the voting interests or general partnership interests, as
applicable, are owned or controlled, directly or indirectly, by such Person or
one or more of the other Subsidiaries of that Person or a combination thereof
whether in the form of membership, general, special or limited partnership or
otherwise; and

(ii) such Person or any Restricted Subsidiary of such Person is a controlling
general partner or otherwise controls such entity.

“Subsidiary Guarantor” means (a) any Restricted Subsidiary listed on Schedule
1.01C of the Disclosure Letter and party hereto as of the Closing Date that
Guarantees the Obligations pursuant to Article XI and (b) those Restricted
Subsidiaries that become a party hereto after the Closing Date and Guarantee the
Obligations pursuant to Article XI, in each case until its Guarantee is released
or terminated in accordance with the terms hereof.

“Successor Company” has the meaning specified in Section 7.03(d).

“Survey” means a survey of any Real Property subject to a Mortgage (and all
improvements thereon) which is (a) prepared by a surveyor or engineer licensed
to perform surveys in the jurisdiction where such Real Property is located and
(b) complying in all material respects with the minimum detail requirements of
the American Land Title Association as such requirements are in effect on the
date of preparation of such survey.

“Swap” means any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1 a(47) of the Commodity Exchange Act.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate swaps and
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any Swap.

“Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans up to an aggregate principal amount not to exceed $35 million.
The Swingline Commitment is a part of, and not in addition to, the Revolving
Credit Commitments.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Credit Lender at any time shall be its Applicable Percentage of the
Aggregate Swingline Exposure at such time.

 

60



--------------------------------------------------------------------------------

“Swingline Lender” means Royal Bank, in its capacity as the lender of Swingline
Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Swingline Request” has the meaning assigned to such term in Section 2.04(b).

“Target” has the meaning specified in the recitals of this Agreement.

“Target Stock” has the meaning specified in the Merger Agreement for the term
“Company Stock”.

“Tax Group” has the meaning specified in Section 7.05(b)(xii).

“Taxes” means any present or future taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings (including backup withholding) or similar
charges imposed by any Governmental Authority, including any interest, additions
to tax and penalties applicable thereto.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and Class and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term Lenders.

“Term Commitment” means, as to each Term Lender, its obligation to make a Term
Loan to the Borrower pursuant to Section 2.01(a) in an aggregate amount not to
exceed the amount set forth opposite such Lender’s name on Schedule 1.01A of the
Disclosure Letter under the caption “Term Commitment” or in the Assignment and
Assumption pursuant to which such Term Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement (including Section 2.14). The aggregate amount of the Term
Commitments as of the Closing Date was $1,800 million.

“Term Extension Offers” has the meaning specified in Section 2.16(a).

“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.

“Term Loan” means a Loan made pursuant to Section 2.01(a).

“Term Loan Standstill Period” has the meaning set forth in Section 8.01(b).

“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit B-1 hereto,
evidencing the aggregate Indebtedness of the Borrower to such Term Lender
resulting from the Term Loans made by such Term Lender.

“Test Period” means, for any date of determination under this Agreement, the
four consecutive fiscal quarters of the Borrower then last ended.

“Threshold Amount” means $150 million (or the equivalent thereof in any foreign
currency).

 

61



--------------------------------------------------------------------------------

“Title Policy” means a policy of title insurance (or marked-up title insurance
commitment having the effect of a policy of title insurance) insuring the Lien
of a Mortgage as a valid mortgage Lien (subject only to Permitted Liens and such
other exceptions to title reasonably acceptable to the Administrative Agent) on
the mortgaged property described therein in the amount equal to no more than the
fair market value of such mortgaged property, issued by a title company
reasonably acceptable to the Collateral Agent which shall (a) to the extent
necessary, include such reinsurance arrangements (with provisions for direct
access, if necessary) as shall be reasonably acceptable to the Collateral Agent;
(b) contain a “tie-in” or “cluster” endorsement, if available under applicable
law (i.e., policies which insure against losses regardless of location or
allocated value of the insured property up to a stated maximum coverage amount)
if multiple policies are simultaneously issued; and (c) have been supplemented
by such endorsements as shall be reasonably requested by the Collateral Agent
(including endorsements, if available, on matters relating to usury, first loss,
zoning, contiguity, revolving credit, doing business, public road access,
survey, variable rate, environmental lien, subdivision, mortgage recording tax,
separate tax lot, revolving credit and so-called comprehensive coverage over
covenants and restrictions); provided that, where the cost of a zoning
endorsement is excessive in light of the nature of the transaction the
Administrative Agent shall reasonably consider the Borrower’s requests to waive
such zoning endorsement and to provide a zoning opinion, report or other letter
in form and substance reasonably satisfactory to the Administrative Agent.

“Total Outstandings” means the aggregate Outstanding Amount of (a) all Loans and
all L/C Obligations or (b) if the context requires, all Loans and all L/C
Obligations of the applicable Class.

“Transaction Expenses” means any fees or expenses incurred or paid by the
Borrower (or any direct or indirect parent of the Borrower) or any of its
Subsidiaries in connection with the Transactions (including expenses in
connection with hedging transactions), this Agreement and the other Loan
Documents and the transactions contemplated hereby and thereby.

“Transactions” means (a) the Acquisition and other related transactions
contemplated by the Merger Agreement, including for the avoidance of doubt the
Merger Agreement Dispositions, (b) the Equity Contribution, (c) the execution
and delivery of the Loan Documents and funding of the Term Loans and initial
Revolving Credit Loans, (d) the issuance of the Senior Notes, (e) the
Refinancing and (f) the payment of Transaction Expenses.

“Treasury Services Agreement” means (x) any agreement between any Loan Party (or
any Non-Guarantor Subsidiary) and any Hedge Bank relating to commercial credit
or debit card, merchant card, or purchasing card programs (including non-card
e-payables services), or treasury, depository, or cash management services
(including automatic clearing house transfer of funds, overdraft, controlled
disbursement, electronic funds transfer, lockbox, stop payment, return item and
wire transfer services) and (y) any agreement between any Loan Party (or any
Non-Guarantor Subsidiary) and any Hedge Bank related to a bilateral line of
credit to be provided by such Hedge Bank, in each case of the foregoing clauses
(x) and (y), other than any such agreement that by its terms, or by the terms of
any separate agreement between the parties thereto, is agreed not to constitute
a Treasury Services Agreement; provided that, with respect to the lines of
credit described in clause (y), (i) any extensions of credit thereunder are
permitted by Section 7.02 and (ii) the aggregate principal amount outstanding
under all such lines of credit at any time shall not exceed $20 million.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“U.K. Pension Security Obligations” means amounts posted as security under that
certain deed of guaranty, dated as of October 19, 2015, among Time Inc., Time
Inc. (UK) Ltd. and IPC Media Pension Trustee Limited, or any successor or
replacement agreement or amendment thereto, and letters of credit issued or
acquired in connection therewith.

 

62



--------------------------------------------------------------------------------

“U.S. Lender” means any Lender that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“Undisclosed Administration” means in relation to a Lender the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator under or based
on the law in the country where such Lender is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“United States Tax Compliance Certificate” has the meaning set forth in
Section 3.01(d)(ii)(C).

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

“Unrestricted Subsidiary” means:

(a) any Subsidiary of the Borrower which at the time of determination is an
Unrestricted Subsidiary (as designated by the Borrower pursuant to
Section 6.14); and

(b) any Subsidiary of an Unrestricted Subsidiary.

As of the Closing Date, all of the Borrower’s Subsidiaries are Restricted
Subsidiaries.

“USA Patriot Act” has the meaning specified in Section 5.14.

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors or other governing body of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness,
Disqualified Stock or Preferred Stock, as the case may be, at any date, the
quotient obtained by dividing: (a) the sum of the products of the number of
years from the date of determination to the date of each successive scheduled
principal payment of such Indebtedness or scheduled redemption or similar
payment with respect to such Disqualified Stock or Preferred Stock multiplied by
the amount of such payment, by (b) the sum of all such payments; provided, that
for purposes of determining the Weighted Average Life to Maturity of any
Refinanced Debt or any Indebtedness that is being modified, refinanced,
refunded, renewed, replaced or extended, the effects of any amortization or
prepayments made on such Indebtedness prior to the date of the applicable
modification, refinancing, refunding, renewal, replacement or extension shall be
disregarded.

“Wholly Owned Subsidiary” of any Person means a Subsidiary of such Person, 100%
of the outstanding Equity Interests of which (other than directors’ qualifying
shares or shares or interests required to be held by foreign nationals or other
third parties to the extent required by applicable law) shall at the time be
owned by such Person or by one or more Wholly Owned Subsidiaries of such Person.

 

63



--------------------------------------------------------------------------------

“Withholding Agent” means any Loan Party, the Administrative Agent and, in the
case of any U.S. federal withholding Tax, any other applicable withholding
agent.

“Working Capital” means, at any time, Consolidated Current Assets at such time
minus Consolidated Current Liabilities at such time provided that, for purposes
of calculating Excess Cash Flow, increases or decreases in Working Capital will
be calculated without regard to any changes in Consolidated Current Assets or
Consolidated Current Liabilities as a result of (a) reclassification after the
date hereof in accordance with GAAP of assets or liabilities, as applicable,
between current and non-current or (b) the effects of purchase accounting.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document or the context otherwise requires:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “herein,” “hereto,” “hereof” and “hereunder “and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.

(c) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(d) The term “including” is by way of example and not limitation.

(e) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(f) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including; “the words “to” and
“until” each mean “to but excluding; “and the word “through” means “to and
including.”

(g) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(h) The term “fair market value (as determined in good faith by the Borrower)”
means the fair market value (as determined in good faith by the Borrower) whose
determination will be conclusive for all purposes under this Agreement.

SECTION 1.03. Accounting Terms; GAAP. (a) All accounting terms not specifically
or completely defined herein shall be construed in conformity with GAAP, except
as otherwise specifically prescribed herein.

 

64



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary herein, for purposes of this
Agreement (including in determining compliance with any test or covenant
contained herein) with respect to (i) any Test Period during which any Specified
Transaction occurs, the applicable Ratio shall be calculated with respect to
such Test Period and such Specified Transaction on a Pro Forma Basis and
(ii) any Test Period with respect to which testing is based on a Specified
Transaction happening after the end of such Test Period, the applicable Ratio
shall be calculated as if such Specified Transaction had taken place on the
first day of such Test Period.

(c) If the Borrower notifies the Administrative Agent that the Borrower wishes
to amend any provision hereof to eliminate the effect of any change in GAAP (or
in the application thereof) occurring after the Closing Date on the operation of
such provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then the compliance of the Borrower and its
Subsidiaries with such provision shall be determined on the basis of GAAP as in
effect (and as applied) immediately before the relevant change became effective,
until either such notice is withdrawn or such provision is amended in a manner
satisfactory to the Borrower and the Required Lenders. Until such notice is
withdrawn or the relevant provision is so amended, the Borrower shall provide to
the Administrative Agent and the Lenders financial statements and other
documents required under this Agreement setting forth a reconciliation between
calculations made with respect to the relevant provision before and after giving
effect to such change in GAAP. Notwithstanding any other provision of this
agreement, in no event shall a lease obligation that does not constitute a
Capitalized Lease Obligation under GAAP as in effect on the Closing Date be
treated as a Capitalized Lease Obligation for any purpose hereof.

(d) Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, (i) without
giving effect to any election under Statement of Financial Accounting Standards
159, The Fair Value Option for Financial Assets and Financial Liabilities, or
any successor thereto (including pursuant to the Accounting Standards
Codification), to value any Indebtedness or other liabilities of the Borrower or
any Subsidiary at “fair value”, as defined therein and (ii) without giving
effect to any change to GAAP occurring after the Closing Date as a result of the
adoption of any proposals set forth in the Proposed Accounting Standards Update,
Leases (Topic 840), issued by the Financial Accounting Standards Board on
August 17, 2010, or any other proposals issued by the Financial Accounting
Standards Board in connection therewith, in each case if such change would
require treating any lease (or similar arrangement conveying the right to use)
as a capital lease where such lease (or similar arrangement) was not required to
be so treated under GAAP as in effect on Closing Date.

SECTION 1.04. Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a rounding
up if there is no nearest number).

SECTION 1.05. References to Agreements, Laws, Etc.. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
the Loan Documents, and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

65



--------------------------------------------------------------------------------

SECTION 1.06. Times of Day. Unless otherwise specified or the context otherwise
requires, all references herein to times of day shall be references to Eastern
time (daylight or standard, as applicable).

SECTION 1.07. Timing of Payment of Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

SECTION 1.08. Pro Forma and Other Calculations. (a) Notwithstanding anything to
the contrary herein, financial ratios and tests, including the Ratios, shall be
calculated in the manner prescribed by this Section 1.08; provided, that
notwithstanding anything to the contrary in clauses (b), (c), (d) or (e) of this
Section 1.08, when calculating any Ratio for purposes of (i) the definition of
“Applicable Rate” and (ii) Section 7.08 (other than for the purpose of
determining Pro Forma Compliance with Section 7.08), the events described in
this Section 1.08 that occurred subsequent to the end of the applicable Test
Period shall not be given pro forma effect.

(b) In the event that the Borrower or any of its Restricted Subsidiaries incurs,
assumes, guarantees, redeems, retires or extinguishes any Indebtedness or issues
or redeems Disqualified Stock or Preferred Stock subsequent to the Test Period
for which any Ratio is being calculated but prior to or simultaneously with the
event for which the calculation of the applicable Ratio is made (the “Ratio
Calculation Date”), then the applicable Ratio shall be calculated giving pro
forma effect to such incurrence, assumption, guarantee, redemption, retirement
or extinguishment of Indebtedness, or such issuance or redemption of
Disqualified Stock or Preferred Stock, as if the same had occurred on the last
day of the applicable Test Period; provided, however, that, for purposes of any
pro forma calculation of the Consolidated Net Leverage Ratio on such
determination date pursuant to the provisions described in Section 7.02(a), the
pro forma calculation shall not give effect to any Indebtedness incurred on such
determination date pursuant to the provisions described under Section 7.02(b).

(c) For purposes of making the computation referred to above, Investments,
acquisitions, Dispositions, mergers, amalgamations and consolidations (as
determined in accordance with GAAP), in each case with respect to a business (as
such term is used in Regulation S-X Rule 11-01 under the Securities Act), a
company, a segment, an operating division or unit or line of business that the
Borrower, or any of its Restricted Subsidiaries has determined to make and/or
made during the Test Period or subsequent to such Test Period and on or prior to
or simultaneously with the Ratio Calculation Date shall be calculated on a pro
forma basis in accordance with GAAP (except as set forth in the last sentence of
clause (d) below) assuming that all such Investments, acquisitions,
Dispositions, mergers, amalgamations and consolidations (and the change in any
associated fixed charge obligations and the change in Consolidated Adjusted
EBITDA resulting therefrom, subject to any limitations set forth in clause
(a)(x) of the definition thereof, to the extent applicable) had occurred on the
first day of the Test Period. If since the beginning of such Test Period any
Person that subsequently became a Restricted Subsidiary or was merged with or
into the Borrower or any of its Restricted Subsidiaries since the beginning of
such Test Period shall have made any Investment, acquisition, disposition,
merger, amalgamation and consolidation, in each case with respect to a business
(as such term is used in Regulation S-X Rule 11-01 under the Securities Act), a
company, a segment, an operating division or unit or line of business that would
have required adjustment pursuant to this Section 1.08, then the applicable
Ratio shall be calculated giving pro forma effect thereto for such Test Period
as if such Investment, acquisition, disposition, merger and consolidation had
occurred at the beginning of the applicable Test Period.

 

66



--------------------------------------------------------------------------------

(d) For purposes of making the computation referred to above, whenever pro forma
effect is to be given to a transaction, the pro forma calculations shall be made
in good faith by a responsible financial or accounting officer of the Borrower.
Any such pro forma calculation may include adjustments appropriate, in the
reasonable determination of the Borrower as set forth in an officer’s
certificate, to reflect reasonably identifiable and factually supportable
operating expense reductions and other operating improvements or synergies
reasonably expected to result from any action taken or expected to be taken
within 18 months after the date of any acquisition, amalgamation or merger
(subject to any limitations set forth in clause (a)(x) of the definition of
Consolidated Adjusted EBITDA, to the extent applicable); provided, that no such
amounts shall be included pursuant to this paragraph to the extent duplicative
of any amounts that are otherwise added back in computing Consolidated Adjusted
EBITDA with respect to such period.

SECTION 1.09. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

SECTION 1.10. Determination of Dollar Equivalents. The Administrative Agent
shall determine the Dollar Equivalent of any Letter of Credit denominated in an
Alternative Currency, in each case, on the applicable Revaluation Date. In such
determination, the Administrative Agent shall use the Spot Rate for such
currency in relation to Dollars in effect on the date that is three Business
Days prior to the applicable Revaluation Date, and each resulting amount of such
determination shall be the Dollar Equivalent of such Letter of Credit, as the
case may be, until the next required calculation thereof pursuant to this
Section. The Administrative Agent shall notify the Borrower and the Revolving
Credit Lenders of each calculation of the Dollar Equivalent of each Letter of
Credit.

SECTION 1.11. Cashless Rollovers. Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, to the extent that
any Lender extends the maturity date of, or replaces, renews or refinances, any
of its then-existing Loans (including with Incremental Credit Extensions, Loans
in connection with any Refinancing Indebtedness or loans incurred under a new
credit facility), in each case, to the extent such extension, replacement,
renewal or refinancing is effected by means of a “cashless roll” by such Lender,
such extension, replacement, renewal or refinancing shall be deemed to comply
with any requirement hereunder or any other Loan Document that such payment be
made “in Dollars”, “in immediately available funds”, “in cash” or any other
similar requirement.

SECTION 1.12. Limited Condition Acquisition. Notwithstanding anything to the
contrary herein, for purposes of (i) measuring the relevant financial ratios
(including the Consolidated Net Leverage Ratio and the Consolidated Secured Net
Leverage Ratio and including any calculation in connection with any pro forma
calculation of the financial covenant under Section 7.08 or any other financial
covenant), the amount of cash or Cash Equivalents (collectively, the “cash
amounts”) and baskets measured as a percentage of Consolidated Adjusted EBITDA
with respect to the incurrence of any Indebtedness or Liens or the making of any
Permitted Acquisition or other similar Investments, Restricted Payment,
Dispositions or other sales or dispositions of assets or fundamental changes or
the designation of any Restricted Subsidiary as an Unrestricted Subsidiary or
(ii) determining compliance with the representations and warranties other than
Specified Representations or the occurrence of any Default or Event of Default
other than, to the extent set forth in the applicable covenant, an Event of
Default under Section 8.01(a) or Section 8.01(f), in the case of clauses (i) and
(ii), in connection with a

 

67



--------------------------------------------------------------------------------

Limited Condition Acquisition, if the Borrower has made an LCA Election with
respect to such Limited Condition Acquisition, the date of determination of
whether any such action is permitted hereunder (including, in the case of
calculating Consolidated Adjusted EBITDA, the reference date for determining
which Test Period shall be the most recently ended Test Period for purposes of
making such calculation) shall be deemed to be the date the definitive
agreements for such Limited Condition Acquisition are entered into (the “LCA
Test Date”), and if, after giving pro forma effect to such Limited Condition
Acquisition and the other transactions to be entered into in connection
therewith as if they had occurred (with respect to income statement items) at
the beginning of, or (with respect to balance sheet items) on the last day of,
the most recent test period ending prior to the LCA Test Date, the Borrower
could have taken such action on the relevant LCA Test Date in compliance with
such ratio, cash amount, basket or representation and warranty, such ratio, cash
amount, basket or representation and warranty shall be deemed to have been
complied with. For the avoidance of doubt, if the Borrower has made an LCA
Election and any of the ratios, cash amount, baskets or representations and
warranties for which compliance was determined or tested as of the LCA Test Date
would thereafter have failed to have been satisfied as a result of fluctuations
in any such ratio, cash amount or basket, including due to fluctuations in
Consolidated Adjusted EBITDA or Consolidated Total Assets, at or prior the
consummation of the relevant transaction or action, such cash amount, basket,
ratios or representations or warranties will not be deemed to have failed to
have been satisfied as a result of such fluctuations. If the Borrower has made
an LCA Election for any Limited Condition Acquisition, then in connection with
any subsequent calculation of any ratio, cash amount or basket on or following
the relevant LCA Test Date and prior to the earlier of (i) the date on which
such Limited Condition Acquisition is consummated or (ii) the date that the
definitive agreement for such Limited Condition Acquisition is terminated or
expires, or the date for redemption, repurchase, defeasance, satisfaction and
discharge or repayment specified in an irrevocable notice for such Limited
Condition Acquisition expires or passes, in each case without consummation of
such Limited Condition Acquisition, any such ratio (including the financial
covenant under Section 7.08), such cash amount or basket (x) shall be calculated
on a Pro Forma Basis assuming such Limited Condition Acquisition and other
transactions in connection therewith (including any incurrence of Indebtedness
and the use of proceeds there) have been consummated and (y) with respect to the
making of dividends only (and only until such time as the applicable Limited
Condition Acquisition is terminated), also on a standalone basis without giving
effect to such Limited Condition Acquisition and the other transactions in
connection therewith.

SECTION 1.13.    Basket Amounts and Applicability of Multiple Relevant
Previsions. Notwithstanding anything to the contrary, (a) unless specifically
stated otherwise herein, any dollar, number, percentage or other amount
available under any carve-out, basket, exclusion or exception to any
affirmative, negative or other covenant in this Agreement or the other Loan
Documents may be accumulated, added, combined, aggregated or used together by
any Loan Party and its Subsidiaries without limitation for any purpose not
prohibited hereby, (b) any action or event permitted by this Agreement or the
other Loan Documents need not be permitted solely by reference to one provision
permitting such action or event but may be permitted in party by one such
provision and in part by one or more other provisions of this Agreement and the
other Loan Documents and (c) to the extent that the size of any basket or
carve-out set forth in Article VII is determined by reference to a percentage of
Four-Quarter EBITDA, a percentage of Consolidated Adjusted EBITDA or the
Consolidated Secured Net Leverage Ratio, no Default or Event of Default shall be
deemed to occur with respect to any transaction consummated or incurred pursuant
to such basket or carve-out as a result of any decrease in the amount of
Four-Quarter EBITDA, Consolidated Adjusted EBITDA or the Consolidated Secured
Net Leverage Ratio subsequent to such consummation or incurrence which results
in such basket or carve-out no longer being sufficient to permit such
transaction or incurrence.

 

68



--------------------------------------------------------------------------------

SECTION 1.14. Currency Translation. For purposes of any determination under
Article VI, Article VII (other than Section 7.08) or Article VIII or any
determination under any other provision of this Agreement expressly requiring
the use of a current exchange rate, all amounts incurred, outstanding or
proposed to be incurred or outstanding in currencies other than Dollars shall be
translated into Dollars at currency exchange rates in effect on the date of such
determination; provided, however, that for purposes of determining compliance
with Article VII with respect to the amount of any Permitted Lien, Indebtedness,
Disposition, Restricted Payment, Affiliate Transaction, Permitted Investment or
Permitted Payment in a currency other than Dollars, no Default or Event of
Default shall be deemed to have occurred solely as a result of changes in rates
of exchange occurring after the time such Permitted Lien or Indebtedness is
incurred or Disposition, Restricted Payment, Affiliate Transaction, Permitted
Investment or Permitted Payment is made; provided that, for the avoidance of
doubt, the foregoing provisions of this Section 1.14 shall otherwise apply to
such Sections, including with respect to determining whether any Permitted Lien
or Indebtedness is incurred or Disposition, Restricted Payment, Affiliate
Transaction, Permitted Investment or Permitted Payment is made at any time under
such Sections. For purposes of calculation Section 7.08, amounts in currencies
other than Dollars shall be translated into Dollars at the currency exchange
rates used in preparing the Required Financial Statements.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

SECTION 2.01. The Loans. (a) The Term Borrowings. Subject to the terms and
conditions set forth herein, each Term Lender severally agrees to make to the
Borrower, on the Closing Date, Term Loans denominated in Dollars in the
aggregate amount of such Term Lender’s Term Commitment. Amounts borrowed under
this Section 2.01(a) and repaid or prepaid may not be reborrowed. Term Loans may
be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make Loans
denominated in Dollars to the Borrower from its applicable Lending Office (each
such loan, a “Revolving Credit Loan”) from time to time, on any Business Day
during the period from and including the Closing Date until the Business Day
preceding the Maturity Date for the Revolving Credit Facility; provided, that
after giving effect to any Revolving Credit Borrowing, (i) the Revolving Credit
Exposure of any Revolving Credit Lender shall not exceed such Lender’s Revolving
Credit Commitment and (ii) the aggregate Revolving Credit Exposures shall not
exceed the aggregate Revolving Credit Commitments. Within the limits of each
Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01(b), prepay
under Section 2.05, and reborrow under this Section 2.01(b). Revolving Credit
Loans denominated in Dollars may be Base Rate Loans or Eurocurrency Rate Loans,
as further provided herein.

SECTION 2.02. Borrowings, Conversions and Continuations of Loans. (a) Each Term
Borrowing, each Revolving Credit Borrowing, each conversion of Term Loans or
Revolving Credit Loans from one Type to the other, and each continuation of
Eurocurrency Rate Loans shall be made upon the Borrower’s notice to the
Administrative Agent, which may be given by telephone; provided that this
Section shall not apply to Swingline Loans, which shall not be continued or
converted. Each such notice must be received by the Administrative Agent not
later than 1:00 p.m. New York City time (i) three Business Days prior to the
requested date of any Borrowing or continuation of Eurocurrency Rate Loans or
any conversion of Base Rate Loans to Eurocurrency Rate Loans (or, in the case of
any such Borrowing of the initial Term Loans, such shorter period of time as may
be agreed to by the Administrative Agent), and (ii) one Business Day prior to
the requested date of any Borrowing of Base Rate Loans. Each telephonic notice
by the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by

 

69



--------------------------------------------------------------------------------

delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Except as provided in Section 2.14(a), each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a minimum principal amount
of $5 million, or a whole multiple of $1 million, in excess thereof. Except as
provided in Section 2.03(c), 2.14(a) or the last sentence of this paragraph,
each Borrowing of or conversion to Base Rate Loans shall be in a minimum
principal amount of $1 million or a whole multiple of $500,000 in excess
thereof. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Term Borrowing, a Revolving
Credit Borrowing, a conversion of Term Loans or Revolving Credit Loans from one
Type to the other, or a continuation of Eurocurrency Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Term Loans or Revolving Credit Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto. If
the Borrower fails to specify a Type of Loan in a Committed Loan Notice or fails
to give a timely notice requesting a conversion or continuation, then the
applicable Term Loans or Revolving Credit Loans shall be made as, or converted
to, Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurocurrency Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation described in Section 2.02(a). In the case of each Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office
(i) not later than the later of (A) 1:00 p.m. New York City time and (B) two
hours after the Administrative Agent’s receipt of the notice described in
Section 2.02(a)(ii), in the case of any Base Rate Loan and (ii) not later than
1:00 p.m. New York City time in the case of any Loan (other than a Base Rate
Loan) denominated in Dollars; provided that Swingline Loans shall be made as
provided in Section 2.04. Upon satisfaction of the applicable conditions set
forth in Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, that if, on the date the Committed Loan Notice with
respect to such Revolving Credit Borrowing denominated in Dollars is given by
the Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing shall be applied, first, to the payment in full of any such L/C
Borrowing, and second, to the Borrower as provided above.

(c) Except as otherwise provided herein, if a Eurocurrency Rate Loan is
continued or converted on any day other than the last day of the Interest Period
for such Eurocurrency Rate Loan, the Borrower shall pay the amount due, if any,
under Section 3.05 in connection therewith. During the existence of an Event of
Default, the Administrative Agent or the Required Lenders may require that no
Loans may be converted to or continued as Eurocurrency Rate Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of demonstrable error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
the base rate used in determining the Base Rate promptly following the public
announcement of such change.

 

70



--------------------------------------------------------------------------------

(e) After giving effect to all Term Borrowings, all Revolving Credit Borrowings,
all conversions of Term Loans or Revolving Credit Loans from one Type to the
other, and all continuations of Term Loans or Revolving Credit Loans as the same
Type, there shall not be more than (i) six Interest Periods in effect for any
Class of Term Loans and (ii) 12 Interest Periods in effect for any Class of
Revolving Credit Loans.

(f) The failure of any Lender to make any Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make any Loan to be made by
such other Lender on the date of any Borrowing.

SECTION 2.03. Letters of Credit. (a) The Letter of Credit Commitment.
(i) Subject to Section 4.02 and all of the other terms and conditions set forth
herein, (A) each L/C Issuer agrees, in reliance upon the agreements of the other
Revolving Credit Lenders set forth in this Section 2.03, (1) from time to time
on any Business Day during the period from the Closing Date to the date that is
30 days prior to the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or an Alternative Currency for the account of the
Borrower (provided, that any Letter of Credit may be for the benefit of any
Subsidiary of the Borrower) and to amend or renew Letters of Credit previously
issued by it, in accordance with Section 2.03(b), and (2) to honor drafts under
the Letters of Credit and (B) the Revolving Credit Lenders severally agree to
participate in Letters of Credit issued pursuant to this Section 2.03; provided,
that no L/C Issuer shall be obligated to make any L/C Credit Extension with
respect to any Letter of Credit, and no Lender shall be obligated to participate
in any Letter of Credit, if as of the date of such L/C Credit Extension, (x) the
Revolving Credit Exposure of any Revolving Credit Lender would exceed such
Lender’s Revolving Credit Commitment, (y) the Outstanding Amount of the L/C
Obligations would exceed the Letter of Credit Sublimit or (z) the Alternative
Currency Exposures (excluding those in respect of Letters of Credit denominated
in a Permitted Additional L/C Currency) would exceed the Alternative Currency
Sublimit. Letters of Credit denominated in a Permitted Additional L/C Currency
shall be subject to the provisions set forth in Section 2.03(p). Within the
foregoing limits, and subject to the terms and conditions hereof, the Borrower’s
ability to obtain Letters of Credit shall be fully revolving, and accordingly
the Borrower may, during the foregoing period, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed. It is hereby acknowledged and agreed that each of the letters of
credit described on Schedule 2.03(a) of the Disclosure Letter (the “Existing
Letters of Credit”) shall constitute a “Letter of Credit” for all purposes of
this Agreement and shall be deemed issued under this Agreement on the Closing
Date.

(ii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which such L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

 

71



--------------------------------------------------------------------------------

(B) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than 12 months after the date of issuance or last
extension, unless (1) each Appropriate Lender has approved of such expiration
date or (2) the Outstanding Amount of L/C Obligations in respect of such
requested Letter of Credit has been Cash Collateralized or back-stopped by a
letter of credit reasonably satisfactory to the applicable L/C Issuer;

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless (1) each Appropriate Lender has
approved of such expiration date or (2) the Outstanding Amount of L/C
Obligations in respect of such requested Letter of Credit has been Cash
Collateralized or back-stopped by a letter of credit reasonably satisfactory to
the applicable L/C Issuer;

(D) the issuance of such Letter of Credit would violate any Laws binding upon
such L/C Issuer;

(E) the issuance of the Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(F) the Letter of Credit is to be denominated in a currency other than Dollars
or an Alternative Currency;

(G) any Revolving Credit Lender is at that time a Defaulting Lender, unless such
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to such L/C Issuer (in its sole discretion) with the
Borrower or such Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.17(a)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which such
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion; or

(H) after giving effect to such issuance, the Dollar Equivalent of the aggregate
face amount of Letters of Credit issued by such L/C Issuer would exceed such L/C
Issuer’s L/C Commitment.

(iii) An L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(iv) Each L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and such L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included such L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to such L/C
Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit. (i) Subject to Section 4.02, each Letter of Credit shall be
issued or amended, as the case may be, upon the request of the Borrower
delivered to an L/C Issuer during the period specified in

 

72



--------------------------------------------------------------------------------

Section 2.03(a) (with a copy to the Administrative Agent) in the form of a
Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Borrower. Unless otherwise agreed by the Borrower and
the relevant L/C Issuer, such Letter of Credit Application must be received by
the relevant L/C Issuer and the Administrative Agent not later than noon at
least one Business Day prior to the proposed issuance date or date of amendment,
as the case may be; or, in each case, such later date and time as the relevant
L/C Issuer may agree in a particular instance in its sole discretion; provided
that in the case of a request of a Letter of Credit denominated in a Permitted
Additional L/C Currency, such Letter of Credit Application must be received by
the relevant L/C Issuer and the Administrative Agent not later than 2:00 p.m. at
least three Business Days prior to the proposed issuance date or date of
amendment, as the case may be; or, in each case, such later date and time as the
relevant L/C Issuer may agree in a particular instance in its sole discretion.
In the case of a request for an initial issuance of a Letter of Credit, such
Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the relevant L/C Issuer: (a) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (b) the amount and
currency thereof; (c) the expiry date thereof; (d) the name and address of the
beneficiary thereof; and (e) such other matters as the relevant L/C Issuer may
reasonably request (which may include the form of the requested Letter of
Credit). In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the relevant L/C Issuer (1) the Letter of Credit to
be amended; (2) the proposed date of amendment thereof (which shall be a
Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the relevant L/C Issuer may reasonably request. Additionally, the
Borrower shall furnish to each L/C Issuer and the Administrative Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Issuer Documents, as such L/C Issuer or the
Administrative Agent may reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the relevant L/C Issuer has
received written notice from any Revolving Credit Lender, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the relevant L/C Issuer shall, on
the requested date, issue a Letter of Credit for the account of the Borrower or
enter into the applicable amendment, as the case may be, in each case in
accordance with the relevant L/C Issuer’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to (regardless of whether the conditions set forth in
Section 4.02 have been satisfied), purchase from the relevant L/C Issuer without
recourse or warranty a risk participation in such Letter of Credit in an amount
equal to the product of such Lender’s Pro Rata Share times the amount of such
Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer may, in its discretion, agree to issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided, that any such Auto-Extension
Letter of Credit must permit the relevant L/C Issuer to prevent any such
extension at least once in each 12 month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such 12
month period to be agreed upon at the time such Letter of Credit is issued. Once
an Auto-Extension Letter of Credit has been issued, unless otherwise directed by
the relevant L/C Issuer, the Borrower shall not be required to make a specific
request to the relevant L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) the relevant L/C Issuer
to permit the extension of such Letter of Credit at any time to an expiry

 

73



--------------------------------------------------------------------------------

date not later than the Letter of Credit Expiration Date; provided, that the
relevant L/C Issuer shall not permit any such extension if (A) the relevant L/C
Issuer has determined that it would have no obligation at such time to issue
such Letter of Credit in its extended form under the terms hereof (by reason of
the provisions of Section 2.03(a)(ii) or otherwise), or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
five Business Days before the Non-Extension Notice Date from the Administrative
Agent, any Revolving Credit Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the relevant L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any compliant notice of a
drawing under such Letter of Credit and subsequent payment by an L/C Issuer, the
relevant L/C Issuer shall notify promptly the Borrower and the Administrative
Agent thereof. Not later than 1:00 p.m. on the Business Day immediately
following the later of the date of payment by an L/C Issuer under a Letter of
Credit and the date of notice by an L/C Issuer to the Borrower of such payment
(each such date, an “Honor Date”), the Borrower shall reimburse such L/C Issuer
through the Administrative Agent (or directly to such L/C Issuer with a written
notice to the Administrative Agent) in an amount equal to the amount of such
drawing (x) with respect to any Letter of Credit issued in Dollars, in Dollars
or (y) with respect to any Letter of Credit issued in an Alternative Currency,
in such Alternative Currency (or if requested by the applicable L/C Issuer at
least two Business Days prior to the Honor Date, the Dollar Equivalent thereof
in Dollars). If the Borrower fails to so reimburse such L/C Issuer by such time,
the L/C Issuer shall notify the Administrative Agent and the Administrative
Agent shall promptly notify each Revolving Credit Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Revolving Credit Lender’s Pro Rata Share thereof. In such event, the
Borrower shall be deemed to have requested a Revolving Credit Borrowing of Base
Rate Loans (or, in the case of an Unreimbursed Amount denominated in an
Alternative Currency that is required to be reimbursed in such Alternative
Currency, Eurocurrency Loans in such Alternative Currency with an Interest
Period of one month) to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans but subject to the
amount of the unutilized portion of the Revolving Credit Commitments of the
Revolving Credit Lenders and the conditions set forth in Section 4.02 (other
than the delivery of a Committed Loan Notice). Any notice given by an L/C Issuer
or the Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if promptly confirmed in writing; provided, that the lack of such a
prompt confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (x) with respect to any Unreimbursed
Amount denominated in Dollars, in Dollars or (y) with respect to any
Unreimbursed Amount denominated in an Alternative Currency, in Dollars in
accordance with Section 2.03(p)(ii) for the account of the relevant L/C Issuer
at the Administrative Agent’s Office for payments in an amount equal to its Pro
Rata Share of the Unreimbursed Amount not later than 4:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Revolving Credit Lender that so
makes funds available shall be deemed to have made a Base Rate Loan (or, in the
case of an Alternative Currency, a Eurocurrency Loan with an Interest Period of
one month) to the Borrower in such amount. The Administrative Agent shall remit
the funds so received to the relevant L/C Issuer.

 

74



--------------------------------------------------------------------------------

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing because the conditions set forth in Section 4.02
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the relevant L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the relevant L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until a Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share of such amount shall be solely for the account of the
relevant L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default; (C) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any Letter of
Credit or any document submitted by any party in connection with the application
for and issuance of a Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(D) failure of the beneficiary to comply fully with conditions required in order
to demand payment under a Letter of Credit; or (E) any other occurrence, event
or condition, whether or not similar to any of the foregoing, including without
limitation, any of the events specified in Section 2.03(e); provided, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.03(c) is subject to the conditions set forth in Section 4.02
(other than delivery by the Borrower of a Committed Loan Notice). No such making
of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the relevant L/C Issuer for the amount of any payment made
by such L/C Issuer under any Letter of Credit, together with interest as
provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this agreement, such L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the applicable L/C Issuer in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by such L/C Issuer in connection
with the foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid (other than such interest and fees) shall
constitute such Lender’s Loan included in the relevant Borrowing or L/C Advance
in respect of the relevant L/C Borrowing, as the case may be. A certificate of
the relevant L/C Issuer submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent demonstrable error.

 

75



--------------------------------------------------------------------------------

(d) Repayment of Participations. (i) If, at any time after an L/C Issuer has
made a payment under any Letter of Credit and has received from any Revolving
Credit Lender such Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(c), the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Pro Rata Share thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Federal
Funds Rate from time to time in effect. The obligations of the Lenders under
this clause (ii) shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(v) any amendment or waiver of or any consent to departure from all or any of
the provisions of the Loan Documents;

(vi) any adverse change in the business, assets, operations or financial
condition of the Borrower or any of its Subsidiaries; or

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party.

 

76



--------------------------------------------------------------------------------

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it by an L/C Issuer prior to the issuance
of such Letter of Credit or amendment thereto and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the applicable L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid prior to the
issuance of such Letter of Credit or amendment thereto.

(f) Role of L/C Issuers. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than all documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. None of the L/C Issuers, any Related Parties nor
any of the respective correspondents, participants or assignees of any L/C
Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders holding a
majority of the Revolving Credit Commitments; (ii) any action taken or omitted
in the absence of bad faith, gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Letter of Credit
Application. The Borrower hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided, that this assumption is not intended to, and shall not, preclude the
Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the L/C
Issuers, any Related Parties, nor any of the respective correspondents,
participants or assignees of any L/C Issuer, shall be liable or responsible for
any of the matters described in clauses (i) through (v) of Section 2.03(e);
provided, that anything herein to the contrary notwithstanding, the Borrower
shall have a claim against an L/C Issuer, and such L/C Issuer shall be liable to
the Borrower, to the extent, but only to the extent, of any direct, as opposed
to consequential or exemplary, damages suffered by the Borrower which were
caused by such L/C Issuer’s bad faith, willful misconduct or gross negligence or
such L/C Issuer’s willful or grossly negligent failure to pay under any Letter
of Credit after the presentation to it by the beneficiary of all documents
specified in the Letter of Credit strictly complying with the terms and
conditions of a Letter of Credit, in each case, as determined in a final
judgment by a court of competent jurisdiction. In furtherance and not in
limitation of the foregoing, each L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation, and
no L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
Notwithstanding anything to the contrary contained in this Section 2.03(f), the
Borrower shall retain any and all rights it may have against any L/C Issuer for
any liability arising out of the bad faith, gross negligence or willful
misconduct of such L/C Issuer, as determined by a final judgment of a court of
competent jurisdiction.

(g) Cash Collateral. (i) If an L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing that has not been repaid and the conditions set forth in
Section 4.02 to a Revolving Credit Borrowing cannot then be met, (ii) if, as of
the Letter of Credit Expiration Date, any Letter of Credit for any reason
remains outstanding and partially or wholly undrawn (and arrangements that are
reasonably satisfactory to the applicable L/C Issuer have not otherwise been
made), (iii) if any Event of Default occurs and is continuing and the
Administrative Agent or the Lenders holding a majority of the Revolving Credit
Commitments, as applicable, require the Borrower to Cash Collateralize, on a
joint and several basis, the L/C Obligations pursuant to Section 8.02, (iv) if,
after the issuance of any Letter of Credit, any Revolving Credit Lender becomes
a Defaulting Lender or (v) if an Event of Default set forth under
Section 8.01(f) occurs and is continuing, then the Borrower shall Cash
Collateralize the then Outstanding Amount of (A) the applicable L/C Borrowing,
in the case of the preceding clause (i), (B) all L/C Obligations, in the case of
the

 

77



--------------------------------------------------------------------------------

preceding clauses (ii), (iii) and (v), or (C) such L/C Issuer’s Fronting
Exposure with respect to such Defaulting Lender that has not been re-allocated
to Non-Defaulting Lenders in accordance with Section 2.17(a) in the case of the
preceding clause (iv), and shall do so not later than 4:00 p.m., on (x) in the
case of the immediately preceding clauses (i) through (iv), (1) the Business Day
that the Borrower receives notice thereof, if such notice is received on such
day prior to 12:00 Noon, or (2) if clause (1) above does not apply, the Business
Day immediately following the day that the Borrower receives such notice and
(y) in the case of the immediately preceding clause (v), the Business Day on
which an Event of Default set forth under Section 8.01(f) occurs or, if such day
is not a Business Day, the Business Day immediately succeeding such day. For
purposes hereof, “Cash Collateralize” means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the relevant L/C Issuer
and the Revolving Credit Lenders, as collateral for the L/C Obligations, cash or
deposit account balances (“Cash Collateral”) pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and the
relevant L/C Issuer (which documents are hereby consented to by the Lenders);
provided that, if the Borrower requests to Cash Collateralize any or all L/C
Obligations, the Borrower, the Administrative Agent and the relevant L/C Issuer
or L/C Issuers shall cooperate in good faith to prepare, execute and deliver
such documentation as promptly as practicable. Derivatives of such term have
corresponding meanings. The Borrower hereby grants to the Administrative Agent,
for the benefit of the L/C Issuers and the Revolving Credit Lenders, a security
interest in all such cash, deposit accounts and all balances therein and all
proceeds of the foregoing. Cash Collateral shall be maintained in blocked
accounts at the Administrative Agent and may be invested in readily available
Cash Equivalents. If at any time the Administrative Agent determines that any
funds held as Cash Collateral are subject to any right or claim of any Person
other than the Administrative Agent (on behalf of the Secured Parties) or that
the total amount of such funds is less than the aggregate Outstanding Amount of
all L/C Obligations then required to be Cash Collateralized, the Borrower will,
forthwith upon demand by the Administrative Agent, pay to the Administrative
Agent, as additional funds to be deposited and held in the deposit accounts at
the Administrative Agent as aforesaid, an amount equal to the excess of (a) such
aggregate Outstanding Amount over (b) the total amount of funds, if any, then
held as Cash Collateral that the Administrative Agent reasonably determines to
be free and clear of any such right and claim. Upon the drawing of any Letter of
Credit for which funds are on deposit as Cash Collateral, such funds shall be
applied, to the extent permitted under applicable Law, to reimburse the relevant
L/C Issuer. To the extent the amount of any Cash Collateral exceeds the then
Outstanding Amount of such L/C Obligations then required to be Cash
Collateralized and so long as no Event of Default has occurred and is
continuing, the excess shall be refunded to the Borrower.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its Pro Rata
Share a Letter of Credit fee for each Letter of Credit outstanding pursuant to
this Agreement, which shall accrue at a rate per annum equal to the Applicable
Rate on the Dollar Equivalent of the daily maximum amount available to be drawn
under such Letter of Credit. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.09. Such letter of
credit fees shall be due and payable in arrears in Dollars on the date that is
three Business Days after the last day of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. If there is any change in the Applicable Rate during any quarter, such
fee shall be computed separately for each period during such quarter that such
Applicable Rate was in effect. For purposes of determining the Letter of Credit
fee applicable to any Letter of Credit denominated in an Alternative Currency
(and not for any other purpose), the daily amount available to be drawn under
any Letter of Credit shall be determined on the basis of the Dollar Equivalent
in effect on the first Business Day of each January, April, July and October and
such Dollar Equivalent shall be used for determining the Letter of Credit fee
with respect to each Letter of Credit which is outstanding at any time and
during such calendar quarter and regardless of the issue date of such Letter of
Credit.

 

78



--------------------------------------------------------------------------------

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit issued by it, which shall
accrue at a rate per annum equal to 0.125% on the Dollar Equivalent of the daily
maximum amount available to be drawn under such Letter of Credit. For purposes
of computing the daily amount available to be drawn under any Letter of Credit,
the amount of such Letter of Credit shall be determined in accordance with
Section 1.09. Such fronting fees shall be due and payable in arrears on the date
that is three Business Days after the last day of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of determining the fronting fee applicable to any Letter of
Credit denominated in an Alternative Currency (and not for any other purpose),
the daily maximum amount available to be drawn under any Letter of Credit shall
be determined on the basis of the Dollar Equivalent in effect on the first
Business Day of each January, April, July and October and such Dollar Equivalent
shall be used for determining the fronting fee with respect to each Letter of
Credit which is outstanding at any time and during such calendar quarter and
regardless of the issue date of such Letter of Credit. In addition, the Borrower
shall pay directly to each L/C Issuer for its own account with respect to each
Letter of Credit issued by it the customary issuance, presentation, amendment
and other processing fees, and other standard costs and charges, of such L/C
Issuer relating to letters of credit as from time to time in effect. Such
customary fees and standard costs and charges are due and payable within 10
Business Days of demand and are nonrefundable.

(j) Conflict with Issuer Documents. Notwithstanding anything else to the
contrary in this Agreement, in the event of any conflict between the terms
hereof and the terms of any Issuer Document, the terms hereof shall control.

(k) Addition of an L/C Issuer. A Revolving Credit Lender (or an Affiliate of a
Revolving Credit Lender) may become an additional L/C Issuer hereunder pursuant
to a written agreement among the Borrower, the Administrative Agent and such
Revolving Credit Lender (or Affiliate) and such agreement shall specify such
additional L/C Issuer’s L/C Commitment. The Administrative Agent shall notify
the Revolving Credit Lenders of any such additional L/C Issuer.

(l) Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the applicable L/C Issuer and the Borrower when a Letter of Credit is
issued, the rules of the ISP and, as to all matters not covered thereby, the
laws of the State of New York shall apply to each standby Letter of Credit.
Notwithstanding the foregoing, but subject to Section 2.03(f), the applicable
L/C Issuer shall not be responsible to the Borrower (or any other Person) for,
and such L/C Issuer’s rights and remedies against the Borrower shall not be
impaired by, any action or inaction of such L/C Issuer required or permitted
under any law, order, or practice that is required or permitted to be applied to
any Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where such L/C Issuer or the beneficiary is located, the practice
stated in the ISP, or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade—International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice, whether or not any Letter
of Credit chooses such law or practice.

(m) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is stated to be for the account of, a Subsidiary of the Borrower, the Borrower
shall be obligated to reimburse the applicable L/C Issuer hereunder for any and
all drawings under such Letter of Credit. The Borrower hereby acknowledges that
the issuance of Letters of Credit for the account of any such Subsidiary inures
to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Subsidiaries.

 

79



--------------------------------------------------------------------------------

(n) Reporting of Letter of Credit Information. At any time that any Revolving
Credit Lender other than the Person serving as the Administrative Agent is an
L/C Issuer, then (i) on the last Business Day of each calendar month, (ii) on
each date that a Letter of Credit is amended, terminated or otherwise expires,
(iii) on each date that an L/C Credit Extension occurs with respect to any
Letter of Credit, and (iv) upon the request of the Administrative Agent, each
L/C Issuer (or, in the case of part (ii), (iii) or (iv), the applicable L/C
Issuer) shall deliver to the Administrative Agent a report setting forth in form
and detail reasonably satisfactory to the Administrative Agent information
(including any reimbursement, Cash Collateral, or termination in respect of
Letters of Credit issued by such L/C Issuer) with respect to each Letter of
Credit issued by such L/C Issuer that is outstanding hereunder, including any
auto-renewal or termination of auto-renewal provisions in such Letter of Credit.
No failure on the part of any L/C Issuer to provide such information pursuant to
this Section 2.03(n) shall limit the obligation of the Borrower or any Revolving
Credit Lender hereunder with respect to its reimbursement and participation
obligations, respectively, pursuant to this Section 2.03.

(o) Deemed Issuance. Subject to the terms, conditions and limitations set forth
in this Section 2.03, the Borrower may designate letters of credit not otherwise
constituting Letters of Credit hereunder issued by any L/C Issuer to be Letters
of Credit hereunder by written notice to the applicable L/C Issuer and the
Administrative Agent. Following such designation, such letter of credit shall be
deemed to be a Letter of Credit hereunder for all purposes and any fees relating
to such letter of credit shall be payable as set forth herein (in substitution
for any fees set forth in the applicable letter of credit reimbursement
agreements or applications relating to such letters of credit).

(p) Permitted Additional L/C Currencies. Upon the issuance of any Letter of
Credit denominated in a Permitted Additional L/C Currency (a “Foreign Currency
Letter of Credit”), and so long as any Foreign Currency Letter of Credit (or
Unreimbursed Amount in respect thereof) remains outstanding, the following
provisions shall apply:

(i) Subject to paragraph (iii) below, the obligation of the Borrower to
reimburse the applicable L/C Issuer for any Unreimbursed Amount under any
Foreign Currency Letter of Credit, and to pay interest thereon, shall be payable
only in the currency in which such Unreimbursed Amount is made and shall not be
discharged by paying an amount in any other currency; provided that the
applicable L/C Issuer may agree, in its sole discretion, to accept reimbursement
in another currency, but any such agreement shall not affect the obligations of
the Revolving Credit Lenders or the Borrower under paragraphs (ii) and (iii)
below if such reimbursement is not actually made to the applicable L/C Issuer
when due.

(ii) The obligation of each Revolving Credit Lender under Section 2.03(c) and
Section 2.03(d) to pay its Applicable Percentage of any unpaid Unreimbursed
Amount under any Foreign Currency Letter of Credit shall be payable only in
Dollars and shall be in an amount equal to such Applicable Percentage of the
Dollar Amount of such unpaid drawing determined as provided in paragraph
(iv) below. Under no circumstances shall the provisions hereof permitting the
issuance of Foreign Currency Letters of Credit be construed, by implication or
otherwise, as imposing any obligation upon any Revolving Credit Lender to make
any Loan or other payment under the Loan Documents, or to accept any payment
from the Borrower in respect of any unreimbursed Unreimbursed Amount, in each
case in respect of a Foreign Currency Letter of Credit, in any currency other
than Dollars.

(iii) If and to the extent that any Lender pays its Applicable Percentage of any
unreimbursed Unreimbursed Amount under any Foreign Currency Letter of Credit,
then, notwithstanding paragraph (i) above, the obligation of the Borrower to
reimburse the portion of such unreimbursed Unreimbursed Amount funded by such
Lender shall be converted to, and shall be payable only in, Dollars (in an
amount equal to the amount funded by such Lender in Dollars as provided above)
and shall not be

 

80



--------------------------------------------------------------------------------

discharged by paying an amount in any other currency. Interest accrued on such
unreimbursed Unreimbursed Amount to and excluding the date of such payment by
such Lender shall be for the account of the applicable L/C Issuer and be payable
in the applicable currency in which such Unreimbursed Amount was made, but
interest thereafter shall accrue on the amount owed to such Lender and shall be
payable in Dollars.

(iv) If an Unreimbursed Amount is made by an L/C Issuer in respect of a Foreign
Currency Letter of Credit and is not reimbursed by the Borrower as and when
required by paragraph (e) of this Section, then such L/C Issuer shall calculate
the amount in Dollars (the “Dollar Amount”) that would be required in order for
such L/C Issuer to purchase an amount of the currency in which such Unreimbursed
Amount was made equivalent to such unpaid Unreimbursed Amount, employing any
method of exchange that such L/C Issuer would expect to employ in the conduct of
its currency exchange activities. Such L/C Issuer shall notify the
Administrative Agent and the Borrower of the Dollar Amount so determined by it,
and such determination shall be conclusive.

SECTION 2.04. Swingline Loans. (a) Subject to the terms and conditions set forth
herein (including Section 2.17), in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, the Swingline Lender agrees to make
Swingline Loans to the Borrower from time to time on any Business Day during the
period beginning on the Business Day after the Closing Date and until the
Maturity Date of the Revolving Credit Facility, denominated in Dollars, in an
aggregate principal amount at any time outstanding that will not result in
(i) the Outstanding Amount of Swingline Loans of the Swingline Lender exceeding
its Swingline Commitment or (ii) the aggregate Revolving Credit Exposure
exceeding the aggregate Revolving Credit Commitments; provided that the
Swingline Lender shall not be required to make a Swingline Loan (x) to refinance
an outstanding Swingline Loan or (y) if any Lender is at that time a Defaulting
Lender and after giving effect to Section 2.17(a), any Fronting Exposure remains
outstanding. Each Swingline Loan shall be a Base Rate Loan and shall be repaid
in full on the earlier of (x) the funding date of any Borrowing of Revolving
Credit Loans and (y) the date of termination of the Revolving Credit
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Swingline Lender
of such request not later than 2:00 p.m. New York City time on the day of such
proposed Swingline Loan, which may be made in a writing substantially in the
form of Exhibit A-2, appropriately completed and signed by a Responsible Officer
of the Borrower (a “Swingline Request”) or by telephone if confirmed promptly,
but in any event, prior to such Borrowing, with such a Swingline Request. Upon
receipt of such notice, and subject to the terms of this Agreement, the
Swingline Lender shall make a Swingline Loan available to the Borrower by making
the proceeds thereof available to the Borrower on the date set forth in the
relevant Swingline Request.

(c) The Swingline Lender may at any time forward a demand to the Administrative
Agent (which the Administrative Agent shall, upon receipt, forward to the
Revolving Credit Lenders) that each Revolving Credit Lender pay to the
Administrative Agent for the account of the Swingline Lender, such Revolving
Credit Lender’s Applicable Percentage of the outstanding Swingline Loans. Each
Revolving Credit Lender shall pay the amount owing by it to the Administrative
Agent for the account of the Swingline Lender on the Business Day such Revolving
Credit Lender receives a notice or demand therefor. Payments received by the
Administrative Agent after 11:00 a.m. New York City time may, in the
Administrative Agent’s discretion, be deemed to be received on the next Business
Day. Upon receipt by the Administrative Agent of such payment (other than during
the continuation of any Event of Default under Section 8.01(f)), such Revolving
Credit Lender shall be deemed to have made a Revolving Credit Loan to the
Borrower, which, upon receipt of such payment by the Swingline Lender from the
Administrative Agent, the Borrower shall be deemed to have used in whole to
refinance such Swingline

 

81



--------------------------------------------------------------------------------

Loan. In addition, regardless of whether any such demand is made, upon the
occurrence of any Event of Default under Section 8.01(f), each Revolving Credit
Lender shall be deemed to have acquired, without recourse or warranty, an
undivided interest and participation in each Swingline Loan in an amount equal
to such Lender’s Applicable Percentage of such Swingline Loan. If any payment
made by any Revolving Credit Lender as a result of any such demand is not deemed
a Revolving Credit Loan, such payment shall be deemed a funding by such Lender
of such participation. Upon receipt by the Swingline Lender of any payment from
any Revolving Credit Lender pursuant to this clause (c) with respect to any
portion of any Swingline Loan, the Swingline Lender shall promptly pay over to
such Revolving Credit Lender all payments of principal (to the extent received
after such payment by such Lender) and interest (to the extent accrued with
respect to periods after such payment) on account of such Swingline Loan
received by the Swingline Lender with respect to such portion.

(d) Each Revolving Credit Lender’s obligations pursuant to clause (c) above
shall be absolute, unconditional and irrevocable and shall be performed strictly
in accordance with the terms of this Agreement under any and all circumstances
whatsoever, including (A) the existence of any setoff, claim, abatement,
recoupment, defense or other right that such Lender, any Affiliate thereof or
any other Person may have against the Swingline Lender, the Administrative
Agent, any other Lender or L/C Issuer or any other Person, (B) the failure of
any condition precedent set forth in Section 4.02 to be satisfied and (C) any
adverse change in the condition (financial or otherwise) of any Loan Party.

SECTION 2.05. Prepayments. (a) Optional. (i) The Borrower may, upon notice to
the Administrative Agent in a writing substantially in the form of Exhibit I, at
any time or from time to time elect to voluntarily prepay Term Loans or
Revolving Credit Loans in whole or in part without premium or penalty (except as
provided in clause (ii) below); provided, that (1) such notice must be received
by the Administrative Agent not later than 10:00 a.m. (A) three Business Days
prior to any date of prepayment of Eurocurrency Rate Loans and (B) on the date
of prepayment of Base Rate Loans; (2) any partial prepayment of Eurocurrency
Rate Loans denominated in Dollars shall be in a principal amount of $5 million,
or a whole multiple of $100,000, in excess thereof; and (3) any partial
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof. Each such notice shall specify the
date and amount of such prepayment and the Class (or Classes) and Type (or
Types) of Loans and the order of Borrowing (or Borrowings) to be prepaid. The
Administrative Agent will promptly notify each Appropriate Lender of its receipt
of each such notice, and of the amount of such Lender’s Pro Rata Share of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein; provided, that the Borrower may rescind
any notice of prepayment under this Section 2.05(a)(i) if such prepayment would
have resulted from a refinancing or other repayment of all of the Facility or
other transaction, which refinancing or transaction shall not be consummated or
shall otherwise be delayed. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest thereon, together with any additional
amounts then due pursuant to Section 3.05. In the case of each prepayment of the
Loans pursuant to this Section 2.05(a)(i), the Borrower may in its sole
discretion select the Borrowing or Borrowings to be repaid, and such payment
shall be paid to the Appropriate Lenders in accordance with their respective Pro
Rata Shares.

(ii) In the event that, after the Closing Date and on or prior to the date that
is 6 months following the Closing Date, the Borrower (A) makes any prepayment of
Term Loans in connection with any Repricing Transaction, or (B) effects any
amendment of this Agreement resulting in a Repricing Transaction, the Borrower
shall pay to the Administrative Agent, for the ratable account of each Term
Lender, (I) in the case of clause (A), a prepayment premium of 1.00% of the
principal amount of the Term Loans being prepaid and (II) in the case of clause
(B), a payment equal to 1.00% of the aggregate principal amount of the Term
Loans outstanding immediately prior to such amendment that have been repriced
(in each case, the “Prepayment Premium”).

 

82



--------------------------------------------------------------------------------

(b) Mandatory. (i) If the Borrower or any Restricted Subsidiary Disposes of any
property or assets in reliance upon clause (x) of Section 7.04 (other than
Merger Agreement Dispositions), any Material Disposition occurs or any Casualty
Event occurs, that, in either case, results in the realization or receipt by the
Borrower or such Restricted Subsidiary of Net Proceeds in excess of $25 million,
then, subject to clause (vi) below, the Borrower shall cause to be prepaid on or
prior to the date which is 10 Business Days after the date of the realization or
receipt by the Borrower or Restricted Subsidiary of such Net Proceeds an
aggregate amount of Term Loans in an amount equal to 100% of all Net Proceeds
received; provided, that if at the time that any such prepayment would be
required, the Borrower (or any Restricted Subsidiary) is required to prepay or
to offer to prepay or repurchase any other Indebtedness then outstanding that is
secured on a pari passu basis with the Obligations pursuant to the terms of the
documentation governing such Indebtedness with the net proceeds of such
Disposition or Casualty Event (such Indebtedness required to be prepaid, offered
to be so prepaid or repurchased, “Other Applicable Indebtedness”), then the
Borrower (or any Restricted Subsidiary) may apply such Net Proceeds on a pro
rata basis (determined on the basis of the aggregate outstanding principal
amount of the Term Loans and Other Applicable Indebtedness at such time;
provided, that the portion of such Net Proceeds allocated to the Other
Applicable Indebtedness shall not exceed the amount of such Net Proceeds
required to be allocated to the Other Applicable Indebtedness pursuant to the
terms thereof, and the remaining amount, if any, of such Net Proceeds shall be
allocated to the Term Loans in accordance with the terms hereof) to the
prepayment of the Term Loans and to the repurchase or prepayment of Other
Applicable Indebtedness, and the amount of prepayment of the Term Loans that
would have otherwise been required pursuant to this Section 2.05(b)(i) shall be
reduced accordingly; provided further, that to the extent the holders of Other
Applicable Indebtedness decline to have such Indebtedness repurchased or prepaid
(after giving effect to any requirement that the declined amounts be offered to
other holders of such Other Applicable Indebtedness), the declined amount shall
promptly (and in any event within 10 Business Days after the date of such
rejection) be applied to prepay the Term Loans in accordance with the terms
hereof; provided further, that, except with respect to a Material Disposition
(for which the Borrower and its Restricted Subsidiaries shall not have
reinvestment rights) or a Merger Agreement Disposition (for which the Borrower
and its Restricted Subsidiaries shall not be required to make any prepayments
under this Section 2.05(b)(i), no prepayment shall be required pursuant to this
Section 2.05(b)(i) with respect to such portion of such Net Proceeds that the
Borrower or the relevant Restricted Subsidiary shall have reinvested or entered
into a binding commitment to reinvest or otherwise determined or may determine
to reinvest (as set forth in a notice from the Borrower to the Administrative
Agent to be delivered on or prior to the date which is 10 Business Days after
the date of receipt of the applicable Net Proceeds), in each case in accordance
with the definition of “Net Proceeds” and within the timeframe contemplated
thereby.

(ii) If the Borrower or any Restricted Subsidiary incurs or issues any
Indebtedness after the Closing Date (other than Indebtedness permitted to be
incurred under Section 7.02), including Credit Agreement Refinancing
Indebtedness, the Borrower shall cause to be prepaid an aggregate principal
amount of Term Loans equal to 100% of all Net Proceeds received therefrom on or
prior to the date which is five Business Days after the receipt by the Borrower
or such Restricted Subsidiary of such Net Proceeds.

(iii) If for any fiscal year of the Borrower commencing with the fiscal year
ending June 30, 2019 there shall be Excess Cash Flow, the Borrower shall cause
to be repaid on or prior to the date which is five Business Days after the
financial statements are requirement to be delivered pursuant to Section 6.01(a)
for such fiscal year, an aggregate principal amount of the Term Loans in an
amount equal to (A) the Applicable ECF Percentage of Excess Cash Flow, if any,
for the fiscal year covered by such financial statements minus, at the
Borrower’s option, (B) the sum of (1) all voluntary prepayments of Term Loans
made during such fiscal year or after year-end and prior to when such Excess
Cash Flow prepayment is due and (2) all voluntary prepayments of Revolving
Credit Loans during such fiscal year or

 

83



--------------------------------------------------------------------------------

after year-end and prior to when such Excess Cash Flow payment is due to the
extent the Revolving Credit Commitments are permanently reduced by the amount of
such payments, in the case of each of the immediately preceding clauses (1) and
(2), other than prepayments funded with the proceeds of long-term Indebtedness
or the issuance of Equity Interests; provided that, to the extent that any
amount described in the foregoing clause (B) is (x) credited against the
prepayment amount required for a fiscal year, such amount may not be credited
against any future prepayment obligation arising under this Section 2.05(b)(iii)
and (y) not so credited against the prepayment amount required for any fiscal
year, such amount may be credited against any future prepayment obligations
arising under this Section 2.05(b)(iii) on a dollar-for-dollar basis for such
fiscal year (in each case, without duplication of any such credit in any prior
or subsequent fiscal year).

(iv) (A) If for any reason (other than by reason of a change in the Dollar
Equivalent of any Letter of Credit on any Revaluation Date) the aggregate
Revolving Credit Exposures at any time exceed the aggregate Revolving Credit
Commitments then in effect, the Borrower shall promptly prepay or cause to be
promptly prepaid Revolving Credit Loans and Swingline Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess.

(B) If, by reason of a change in the Dollar Equivalent of any Letter of Credit
on any Revaluation Date, the aggregate Revolving Credit Exposures exceed 105% of
the aggregate Revolving Credit Commitments then in effect, the Borrower shall
promptly prepay or cause to be promptly prepaid Revolving Credit Loans and/or
Cash Collateralize the L/C Obligations in an aggregate amount equal to such
excess.

(v) Each prepayment of Term Loans pursuant to this Section 2.05(b) shall be paid
to the Lenders in accordance with their respective Pro Rata Shares (provided,
that any prepayment of Term Loans with the Net Proceeds of Credit Agreement
Refinancing Indebtedness shall be applied solely to each applicable Class (or
Classes) of Refinanced Debt), subject to clause (vi) of this Section 2.05(b).

(vi) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Loans (and/or Cash Collateralization of L/C Obligations)
required to be made pursuant to clauses (i) through (iv) of this Section 2.05(b)
promptly, and in no event more than three Business Days, following the event
giving rise to such mandatory prepayment, such written notice to be in
substantially the form of Exhibit I. Each such notice shall specify the date of
such prepayment and provide a reasonably detailed calculation of the amount of
such prepayment. The Administrative Agent will promptly notify each Appropriate
Lender of the contents of the Borrower’s prepayment notice and of such
Appropriate Lender’s Pro Rata Share of the prepayment. Each Term Lender may
reject all or a portion of its Pro Rata Share of any mandatory prepayment (such
declined amounts, the “Declined Proceeds”) of Term Loans required to be made
pursuant to clause (i), (ii) or (iii) of this Section 2.05(b) by providing
written notice (each, a “Rejection Notice”) to the Administrative Agent and the
Borrower no later than 5:00 p.m. one Business Day prior to the proposed date of
such prepayment. Each Rejection Notice from a given Lender shall specify the
principal amount of the mandatory repayment of Term Loans to be rejected by such
Lender. If a Term Lender fails to deliver a Rejection Notice to the
Administrative Agent within the time frame specified above, any such failure
will be deemed an acceptance of the total amount of such mandatory prepayment of
Term Loans. If a Term Lender delivers a Rejection Notice to the Administrative
Agent within the time frame specified above, but fails to specify the principal
amount of the Term Loans to be rejected, such Term Lender will be deemed to
reject the total amount of such mandatory prepayment. Any Declined Proceeds
remaining thereafter may be retained by the Borrower and/or applied, at the
discretion of the Borrower, for any purpose not otherwise prohibited by this
Agreement.

 

84



--------------------------------------------------------------------------------

(vii) Notwithstanding the foregoing, mandatory prepayments to be made pursuant
to Section 2.05(b)(i) or Section 2.05(b)(iii) by or with respect to Foreign
Subsidiaries shall be limited to the extent that the Borrower reasonably
determines that such prepayment or the obligation to make such prepayment would
result in material adverse tax consequences (including any withholding tax)
related to the repatriation of funds or would be prohibited, restricted or
delayed by applicable law. Further, with respect to any mandatory prepayments
made pursuant to Section 2.05(b)(i) or Section 2.05(b)(iii) by or with respect
to Foreign Subsidiaries there will be no requirement to make any prepayment
where by doing so the Borrower and its Restricted Subsidiaries or any of their
Affiliates and/or their equity partners would suffer material adverse tax
consequences (including any withholding tax) as a result of upstreaming cash to
make such prepayments. The non-application of any such prepayment amounts as a
result of the foregoing provisions will not constitute a Default or an Event of
Default and such amounts shall be available for working capital purposes of the
Borrower and its Restricted Subsidiaries as long as not required to be prepaid
in accordance with the following provisions. The Borrower will undertake to use
commercially reasonable efforts for a period not to exceed one year from the
date of the event or calculation giving rise to such repatriation requirement to
overcome or eliminate any such restriction and/or minimize any such costs of
prepayment and/or use other cash resources of the Borrower and its Restricted
Subsidiaries (subject to the considerations above and as determined in the
Borrower’s reasonable business judgment) to make the relevant payment.
Notwithstanding the foregoing, any prepayments required after application of the
above provisions shall be net of any costs, expenses or taxes incurred by the
Borrower or any of its Affiliates arising as a result of the Borrower’s
undertaking to use commercially reasonable efforts to overcome or eliminate
restrictions as required pursuant to the immediately preceding sentence. If at
any time within one year of a mandatory prepayment pursuant to
Section 2.05(b)(i) or Section 2.05(b)(iii) being forgiven due to such
restrictions, or such restrictions are removed, any relevant proceeds will at
the end of the then current interest period be applied in prepayments in
accordance with Section 2.05(b)(v). Notwithstanding the foregoing, any
prepayments made after application of the above provision shall be net of any
costs, expenses or taxes incurred by the Borrower and its Restricted
Subsidiaries of or any of its Affiliates or equity partners and arising as a
result of compliance with the preceding sentence, and the Borrower and its
Restricted Subsidiaries shall be permitted to make, directly or indirectly, a
dividend or distribution to its Affiliates in an amount sufficient to cover such
tax liability, costs or expenses.

(viii) Funding Losses, Etc. All prepayments under this Section 2.05 shall be
made together with, in the case of any such prepayment of a Eurocurrency Rate
Loan on a date other than the last day of an Interest Period therefor, any
amounts due in respect of such Eurocurrency Rate Loan pursuant to Section 3.05.
Notwithstanding any of the other provisions of this Section 2.05(b), so long as
no Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.05(b), other
than on the last day of the Interest Period therefor, the Borrower may, in its
sole discretion, deposit the amount of any such prepayment otherwise required to
be made thereunder into a Cash Collateral Account until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with this Section 2.05(b). Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent shall also be authorized (without any
further action by or notice to or from the Borrower or any other Loan Party) to
apply such amount to the prepayment of the outstanding Loans in accordance with
this Section 2.05(b).

SECTION 2.06. Termination or Reduction of Commitments. (a) Optional. The
Borrower may, upon notice to the Administrative Agent, elect to terminate the
Revolving Credit Commitments, the Swingline Commitment, the Alternative Currency
Sublimit or the Letter of Credit Sublimit, or from time to time permanently
reduce the Revolving Credit Commitments, the Alternative Currency Sublimit or
the Letter of Credit Sublimit; provided, that (i) any such notice shall be
received by

 

85



--------------------------------------------------------------------------------

the Administrative Agent not later than 1:00 p.m. three Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $5 million or any whole multiple of $1 million in
excess thereof and (iii) the Borrower shall not elect to terminate or reduce
(A) the Revolving Credit Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings for the Revolving
Credit Facility (other than Letters of Credit that have been Cash Collateralized
or otherwise subject to arrangements satisfactory to the applicable L/C Issuer)
would exceed the Revolving Credit Commitments, (B) the Alternative Currency
Sublimit if, after giving effect thereto and to any concurrent prepayment or
Cash Collateralization of Alternative Currency Exposure attributable to L/C
Obligations, the Alternative Currency Exposure (excluding Alternative Currency
Exposure attributing to Letters of Credit denominated in a Permitted Additional
L/C Currency) would exceed the Alternative Currency Sublimit or (C) the Letter
of Credit Sublimit if, after giving effect thereto, the Outstanding Amount of
L/C Obligations (other than Letters of Credit that have been Cash Collateralized
or otherwise subject to arrangements satisfactory to the applicable L/C Issuer)
would exceed the Letter of Credit Sublimit.

(b) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of unused
portions of the Letter of Credit Sublimit or the unused Commitments of any
Class under this Section 2.06. Upon any reduction of unused Commitments of any
Class, the Commitment of each Lender of such Class shall be reduced by such
Lender’s Pro Rata Share of the amount by which such Commitments are reduced
(other than the termination of the Commitment of any Lender as provided in
Section 10.13). All commitment fees accrued until the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination.

SECTION 2.07. Repayment of Loans. (a) Term Loans. The Borrower shall repay to
the Administrative Agent for the ratable account of the Term Lenders (i) on the
last day of each March, June, September and December, beginning with the first
full fiscal quarter ending after the Closing Date, and ending with the last such
date to occur prior to the Maturity Date for the Term Loans, an aggregate
principal amount of Term Loans equal to 0.25% of the aggregate principal amount
of Term Loans made pursuant to this Agreement on the Closing Date (subject to
adjustment as provided below) and (ii) on the Maturity Date for the Term Loans,
the aggregate principal amount of all Term Loans outstanding on such date. All
prepayments of Term Loans shall be applied to reduce the subsequent scheduled
repayments of Term Loans specified in the first sentence of this paragraph as
directed by the Borrower by notice to the Administrative Agent (or, absent such
direction, in the direct order of maturity thereof); provided that, if any Term
Loan is canceled as provided in Section 10.06(k), then such cancellation shall
be applied to reduce the subsequent scheduled repayments of Term Loans pro rata.

(b) Revolving Credit Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Appropriate Lenders on the Maturity Date for the
Revolving Credit Facility the aggregate principal amount of all of the
Borrower’s Revolving Credit Loans outstanding on such date.

(c) Swingline Loans. The Borrower shall repay to the Swingline Lender each
Swingline Loan on the earlier to occur of (A) the date that is five (5) Business
Days after such Loan is made and (B) the Maturity Date applicable to the
Revolving Credit Facility; provided that on each date that a Revolving Credit
Loan is made, the Borrower shall repay all Swingline Loans that were outstanding
on the date such Borrowing was requested. Notwithstanding Section 2.05, no
notice of repayment shall be required to be given by the Borrower in respect of
any such repayment of any Swingline Loan.

SECTION 2.08. Interest. (a) Subject to the provisions of Section 2.08(b), (i)
each Eurocurrency Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurocurrency Rate for such Interest Period plus the Applicable Rate and
(ii) each Base Rate Loan (including each Swingline Loan) shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

 

86



--------------------------------------------------------------------------------

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such overdue amount shall thereafter bear interest at
a fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
such overdue amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

SECTION 2.09. Fees. In addition to certain fees described in Sections 2.03(h)
and (i):

(a) Commitment Fee. The Borrower agrees to pay to the Administrative Agent, for
the account of each Revolving Credit Lender in accordance with its Pro Rata
Share, a commitment fee equal to the Applicable Rate multiplied by the actual
daily amount by which the aggregate Revolving Credit Commitment exceeds the sum
of (A) the Outstanding Amount of Revolving Credit Loans (excluding, for the
avoidance of doubt, any outstanding Swingline Loans) and (B) the Outstanding
Amount of L/C Obligations; provided, that any commitment fee accrued with
respect to any of the Commitments of a Defaulting Lender during the period prior
to the time such Lender became a Defaulting Lender and unpaid at such time shall
not be payable by the Borrower so long as such Lender shall be a Defaulting
Lender except to the extent that such commitment fee shall otherwise have been
due and payable by the Borrower prior to such time; and provided, further, that
no commitment fee shall accrue on any of the Commitments of a Defaulting Lender
so long as such Lender shall be a Defaulting Lender. The commitment fee on the
Revolving Credit Facility shall accrue at all times from the Closing Date until
the Maturity Date for the Revolving Credit Facility, including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the Maturity Date for the Revolving Credit Facility.
The commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect. For purposes of
determining the commitment fee applicable to any Letter of Credit denominated in
an Alternative Currency (and not for any other purpose), the Outstanding Amount
of L/C Obligations shall be determined on the basis of the Dollar Equivalent in
effect on the first Business Day of each January, April, July and October and
such Dollar Equivalent shall be used for determining the commitment fee with
respect to each Letter of Credit which is outstanding at any time and during
such calendar quarter and regardless of the issue date of such Letter of Credit.

 

87



--------------------------------------------------------------------------------

(b) Other Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).

SECTION 2.10. Computation of Interest and Fees. All computations of interest for
Base Rate Loans determined by reference to clause (b) of the definition of “Base
Rate” shall be made on the basis of a year of 365 days or 366 days, as the case
may be, and actual days elapsed. All other computations of fees and interest
shall be made on the basis of a 360 day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365 day year). Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid; provided, that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent demonstrable error.

SECTION 2.11. Evidence of Indebtedness. (a) The Credit Extensions made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and by the Administrative Agent in the ordinary course of business. The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent demonstrable error of the amount of the Credit Extensions
made by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of demonstrable error.
Upon the request of any Lender made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of demonstrable error.

SECTION 2.12. Payments Generally. (a) Except as otherwise provided herein,
including pursuant to Section 3.01, all payments to be made by the Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 3:00 p.m. New York City time. The Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s applicable Lending Office. All payments received by the
Administrative Agent on the due date after 3:00 p.m. New York City time shall be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue.

 

88



--------------------------------------------------------------------------------

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be; provided that, if such extension would cause payment of interest on
or principal of Eurocurrency Rate Loans to be made in the next succeeding
calendar month, such payment shall be made on the immediately preceding Business
Day.

(c) (i) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate as reasonably determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

(ii) Unless the Administrative Agent shall have received notice from the
Borrower prior to the time at which any payment is due to the Administrative
Agent for the account of the Lenders or an L/C Issuer hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Appropriate Lenders or the
applicable L/C Issuers, as the case may be, the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the Appropriate
Lenders or the applicable L/C Issuers, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or such L/C Issuer, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this clause (c) shall be conclusive, absent
demonstrable error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

89



--------------------------------------------------------------------------------

(e) The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and to make payments pursuant to
Section 10.04(c) are several and not joint. The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan,
purchase its participation or to make its payment under Section 10.04(c).

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Except as otherwise provided herein, whenever any payment received by the
Administrative Agent under this Agreement or any of the other Loan Documents is
insufficient to pay in full all amounts due and payable to the Administrative
Agent and the Lenders under or in respect of this Agreement and the other Loan
Documents on any date, such payment shall be distributed by the Administrative
Agent and applied by the Administrative Agent and the Lenders in the order of
priority set forth in Section 8.03. If the Administrative Agent receives funds
for application to the Obligations of the Loan Parties under or in respect of
the Loan Documents under circumstances for which the Loan Documents do not
specify the manner in which such funds are to be applied, the Administrative
Agent may (to the fullest extent permitted by mandatory provisions of applicable
Law), but shall not be obligated to, elect to distribute such funds to each of
the Lenders in accordance with such Lender’s Pro Rata Share of the sum of
(a) the Outstanding Amount of all Loans outstanding at such time and (b) the
Outstanding Amount of all L/C Obligations outstanding at such time, in repayment
or prepayment of such of the outstanding Loans or other Obligations then owing
to such Lender.

SECTION 2.13. Sharing of Payments. Subject to Section 2.05(b)(vi), if any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of (a) Obligations due and payable to such Lender hereunder
and under the other Loan Documents at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations due and
payable to such Lender at such time to (ii) the aggregate amount of the
Obligations due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations due and
payable to all Lenders hereunder and under the other Loan Documents at such time
obtained by all the Lenders at such time or (b) Obligations owing (but not due
and payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations owing (but not due and
payable) to all Lenders hereunder and under the other Loan Parties at such time)
of payment on account of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all of the Lenders at such time then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swingline Exposure of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations then due and payable to the
Lenders or owing (but not due and payable) to the Lenders, as the case may be;
provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

90



--------------------------------------------------------------------------------

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.17, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations to any assignee or participant,
other than an assignment (except an assignment permitted by Section 10.06(i)) to
the Borrower or any of its Subsidiaries (as to which the provisions of this
Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

SECTION 2.14. Incremental Credit Extensions. (a) The Borrower may, at any time
or from time to time after the Closing Date, by notice to the Administrative
Agent (whereupon the Administrative Agent shall promptly deliver a copy to each
of the Lenders), request (i) one or more additional tranches of term loans (the
“Incremental Term Loans”) or (ii) increase the amount of the Revolving Credit
Commitments (such increase, a “Revolving Credit Commitment Increase” and,
together with the Incremental Term Loans, the “Incremental Extensions of
Credit”); provided, that upon the effectiveness of any Incremental Amendment
referred to below and at the time that any such Incremental Extension of Credit
is made (and after giving effect thereto), subject to Section 2.14(d), (i)
subject to Section 1.12, no Default or Event of Default shall exist and (ii) the
Borrower shall be in Pro Forma Compliance with the financial covenant in
Section 7.08 (whether or not then required to be tested). Each Incremental
Extension of Credit shall be in an aggregate principal amount that is not less
than $25 million (provided, that such amount may be less than $25 million if
such amount represents all remaining availability under the limit set forth in
the next sentence or if the Administrative Agent consents to such lesser
amount). Notwithstanding anything to the contrary herein, the aggregate amount
of all Incremental Extensions of Credit (other than, for the avoidance of doubt,
those established in respect of Extended Term Loans or Extended Revolving Credit
Commitments pursuant to Section 2.16) shall not exceed the Maximum Incremental
Extension of Credit Amount.

(b) Subject to Section 1.12, the effectiveness of any Incremental Amendment (as
defined below) shall be subject to each of the conditions set forth in
Section 4.02 and such further conditions as the Borrower and the applicable
Lenders and Additional Lenders shall agree; provided that (i) such Incremental
Extensions of Credit shall rank pari passu or junior in right of payment and of
security with the Revolving Credit Loans and the Term Loans, (ii) such
Incremental Term Loans shall not mature earlier than the Maturity Date with
respect to the Term Loans, (iii) such Incremental Term Loans shall not have a
shorter Weighted Average Life to Maturity than the remaining Weighted Average
Life to Maturity of the Term Loans, (iv) such Incremental Term Loans shall be
entitled to share in mandatory and voluntary prepayments on a ratable (or less
than ratable, but in no event greater than ratable) basis with the Term Loans,
and (v) such Incremental Term Loans shall bear interest at rates and be entitled
to upfront fees as shall be determined by the Borrower and the applicable new
Lenders; provided, however, that if the All-In Yield with respect to any such
Incremental Term Loans incurred prior to the date that is 18 months after the
Closing Date shall exceed the All-In Yield with respect to the Term Loans by
more than 50 basis points, then the interest rate margins applicable to the Term
Loans shall be increased so that such excess shall be only 50 basis points. Any
Revolving Credit Commitment Increase shall be on the exact same terms and
pursuant to the same documentation applicable to the Revolving Credit Facility
and Incremental Term Loans shall otherwise be on terms and pursuant to
documentation to be determined by the Borrower; provided that, to the extent
such terms and documentation are not consistent with the Term Loans with respect
to periods on or prior to the Maturity Date thereof (except to the extent
permitted by

 

91



--------------------------------------------------------------------------------

clauses (i) through (v) above), they shall be reasonably satisfactory to the
Administrative Agent (it being understood to the extent that any financial
maintenance covenant is added or a restrictive covenant is made more restrictive
for the benefit of any Incremental Term Loans, no consent shall be required from
the Administrative Agent or any Lender to the extent that such financial
maintenance covenant is also added or similarly made more restrictive for the
benefit of any corresponding existing Term Loans or is made applicable only
after the Maturity Date of the Term Loans) and subject to clauses (ii) and (iii)
above, the amortization schedule (if any) applicable to the Incremental Term
Loans shall be determined by the Borrower and the Lenders thereof.

(c) Each notice from the Borrower pursuant to this Section 2.14 shall set forth
the requested amount and proposed terms of the relevant Incremental Extension of
Credit. Incremental Term Loans may be made by, and Revolving Credit Commitment
Increase may be provided by, any existing Lender or by any other bank or other
financial institution (any such other bank or other financial institution being
called an “Additional Lender”); provided, that the Administrative Agent shall
have consented (with such consent not to be unreasonably withheld or delayed) to
such Additional Lender’s making such Incremental Term Loans or providing such
Revolving Credit Commitment Increases if such consent would be required under
Section 10.06(b) for an assignment of Loans or Revolving Credit Commitments, as
applicable, to such Additional Lender. Commitments in respect of Incremental
Term Loans and Revolving Credit Commitment Increases shall become Commitments
under this Agreement (or in the case of a Revolving Credit Commitment Increase
to be provided by an existing Revolving Credit Lender, an increase to such
Lender’s applicable Revolving Credit Commitment) pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each Lender agreeing to provide such
Commitment, if any, each Additional Lender, if any, and the Administrative
Agent. The Incremental Amendment shall, without the consent of the Agents or the
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower to effect the provisions of this
Section 2.14. The Borrower may use the proceeds of the Incremental Term Loans or
Revolving Credit Commitment Increases, as applicable, for any purpose not
prohibited by this Agreement. No Lender shall be obligated to provide any
Incremental Term Loans or Revolving Credit Commitment Increases, unless it so
agrees.

(d) Notwithstanding anything to the contrary in this Section 2.14 or in Article
IV or otherwise in this Agreement, so long as no Event of Default has occurred
pursuant to Section 8.01(a) or (f), the lenders providing any Incremental
Extension of Credit in connection with a Permitted Acquisition may agree to
modify the conditionality with respect to such Incremental Extension of Credit
such that the Permitted Acquisition may be consummated on a “certain funds”
basis.

(e) The effectiveness of any Incremental Amendment shall be subject to, if
requested by the Administrative Agent, receipt by the Administrative Agent of
(i) customary legal opinions, board resolutions and officers’ certificates
consistent with those delivered on the Closing Date (conformed as appropriate,
including to reflect any Incremental Extension of Credit provided on a “certain
funds” basis) and (ii) reaffirmation agreements and/or such amendments to the
Collateral Documents as may be reasonably requested by the Administrative Agent
in order to ensure that such Incremental Extensions of Credit are provided with
the benefit of the applicable Loan Documents.

(f) Upon each increase in the Revolving Credit Commitments pursuant to this
Section 2.14, (i) each Revolving Credit Lender immediately prior to such
increase will automatically and without further act be deemed to have assigned
to each Lender providing a portion of the Revolving Credit Commitment Increase
(each, a “Revolving Commitment Increase Lender”) in respect of such increase,
and each such Revolving Commitment Increase Lender will automatically and
without further act be deemed to have assumed, a portion of such Revolving
Credit Lender’s participations hereunder in

 

92



--------------------------------------------------------------------------------

outstanding Letters of Credit such that, after giving effect to such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding participations hereunder in Letters of Credit held by each Revolving
Credit Lender (including each such Revolving Commitment Increase Lender) will
equal the percentage of the aggregate Revolving Credit Commitments of all
Revolving Credit Lenders represented by such Revolving Credit Lender’s Revolving
Credit Commitment and (ii) if on the date of such increase, there are any
Revolving Credit Loans outstanding, such Revolving Credit Loans shall on or
prior to the effectiveness of such Revolving Credit Commitment Increase be
prepaid from the proceeds of additional Revolving Credit Loans made hereunder
(reflecting such increase in Revolving Credit Commitments), which prepayment
shall be accompanied by accrued interest on the Revolving Credit Loans being
prepaid. The Administrative Agent and the Lenders hereby agree that the minimum
borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in this Agreement shall not apply to the transactions effected
pursuant to the immediately preceding sentence.

(g) This Section 2.14 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

SECTION 2.15. Refinancing Amendments. (a) On one or more occasions after the
Closing Date, the Borrower may obtain, from any Lender or any Additional
Refinancing Lender, Credit Agreement Refinancing Indebtedness in respect of all
or any portion of (x) the Term Loans then outstanding under this Agreement, in
the form of Other Term Loans or Other Term Loan Commitments or (y) the Revolving
Credit Loans (or unused Revolving Credit Commitments) under this Agreement, in
the form of Other Revolving Credit Loans or Other Revolving Credit Commitments,
in each case pursuant to a Refinancing Amendment. The effectiveness of any
Refinancing Amendment shall be subject to the satisfaction on the date thereof
of each of the conditions set forth in Section 4.02 (which, for the avoidance of
doubt, shall not require compliance with Section 7.08 for any incurrence of
Other Term Loans) and, to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of (i) customary legal opinions,
board resolutions and officers’ certificates consistent with those delivered on
the Closing Date (conformed as appropriate) and (ii) reaffirmation agreements
and/or such amendments to the Collateral Documents as may be reasonably
requested by the Administrative Agent in order to ensure that such Credit
Agreement Refinancing Indebtedness is provided with the benefit of the
applicable Loan Documents.

(b) Each issuance of Credit Agreement Refinancing Indebtedness under
Section 2.15(a) shall be in an aggregate principal amount that is (i)
$25 million or an integral multiple of $5 million in excess thereof, unless the
Administrative Agent shall otherwise agree in its discretion, (ii) in the case
of a refinancing of all Term Loans of a particular Class, such other amount as
shall be necessary to refinance all Term Loans of such Class, or (iii) in the
case of a refinancing of all Revolving Credit Loans of a particular Class, such
other amount as shall be necessary to refinance all Revolving Credit Loans of
such Class.

(c) Each of the parties hereto hereby agrees that this Agreement and the other
Loan Documents may be amended pursuant to a Refinancing Amendment, without the
consent of any other Lenders, to the extent (but only to the extent) necessary
to (i) reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto, including without limitation to
(x) incorporate the applicable lenders in respect of Other Term Loans as
“Lenders”, and the Other Term Loans as “Loans” and/or “Term Loans”, for all
applicable purposes hereunder, including the definitions of Required Lenders and
Required Class Lenders and to establish any tranche of Other Term Loans as an
independent Class or Facility, as applicable, and (y) incorporate the applicable
lenders in respect of Other Revolving Credit Loans as “Lenders”, and the Other
Revolving Credit Loans as “Loans” and/or “Revolving Credit Loans”, for all
applicable purposes hereunder, including the definitions of Required Lenders and
Required Class Lenders and to establish any tranche of Other Revolving Credit
Loans as an

 

93



--------------------------------------------------------------------------------

independent Class or Facility, as applicable and (ii) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.15, and the Lenders hereby
expressly authorize the Administrative Agent to enter into any such Refinancing
Amendment, which shall not, for the avoidance of doubt be subject to
Section 10.01.

SECTION 2.16. Extension Offers. (a) Pursuant to one or more offers made from
time to time by the Borrower to all Term Lenders of a particular Class by notice
to the Administrative Agent, on a pro rata basis (based on the aggregate
outstanding Term Loans of such Class) and on the same terms (“Term Extension
Offers”), the Borrower is hereby permitted to consummate transactions with
individual Term Lenders from time to time to extend the maturity date of such
Lender’s Term Loans and to otherwise modify the terms of such Lender’s Term
Loans pursuant to the terms of the relevant Term Extension Offer (including
increasing the interest rate or fees payable in respect of such Lender’s Term
Loans and/or modifying the amortization schedule (if any) in respect of such
Lender’s Term Loans). Pursuant to one or more offers made from time to time by
the Borrower to all Revolving Credit Lenders by notice to the Administrative
Agent, on a pro rata basis (based on the aggregate outstanding Revolving Credit
Commitments) and on the same terms (“Revolving Extension Offers” and, together
with Term Extension Offers, “Extension Offers”), the Borrower is hereby
permitted to consummate transactions with individual Revolving Credit Lenders
from time to time to extend the maturity date of such Lender’s Revolving Credit
Commitments and to otherwise modify the terms of such Lender’s Revolving Credit
Commitments pursuant to the terms of the relevant Revolving Extension Offer
(including increasing the interest rate or fees payable in respect of such
Lender’s Revolving Credit Commitments). For the avoidance of doubt, the
reference to “on the same terms” in the preceding sentences shall mean, (i) when
comparing Term Extension Offers, that the Term Loans are offered to be extended
for the same amount of time and that the interest rate changes and fees payable
in respect thereto are the same and (ii) when comparing Revolving Extension
Offers, that the Revolving Credit Commitments are offered to be extended for the
same amount of time and that the interest rate changes and fees payable in
respect thereto are the same. Any such extension (an “Extension”) agreed to
between the Borrower and any such Lender (an “Extending Lender”) will be
established under this Agreement pursuant to a Loan Extension Agreement (any
such extended Term Loan, an “Extended Term Loan” and any such extended Revolving
Credit Commitment, an “Extended Revolving Credit Commitment”).

(b) The Borrower and each Extending Lender shall execute and deliver to the
Administrative Agent a Loan Extension Agreement and such other documentation as
the Administrative Agent shall reasonably specify to evidence the Extended Term
Loans and/or Extended Revolving Credit Commitments of such Extending Lender.
Each Loan Extension Agreement shall specify the terms of the applicable Extended
Term Loans and/or Extended Revolving Credit Commitments; provided, that
(i) except as to interest rates, fees, amortization, final maturity date,
collateral arrangements and voluntary and mandatory prepayment arrangements
(which shall, subject to clauses (ii) and (iii) of this proviso, be determined
by the Borrower and set forth in the Extension Offer), the Extended Term Loans
shall have (x) the same terms as the Term Loans being extended, or (y) such
other terms as shall be reasonably satisfactory to the Administrative Agent,
(ii) the final maturity date of any Extended Term Loans shall be no earlier than
the Maturity Date for the Term Loans being extended, (iii) the Weighted Average
Life to Maturity of any Extended Term Loans shall be no shorter than the
remaining Weighted Average Life to Maturity of the Term Loans being extended and
(iv) except as to interest rates, fees, final maturity, collateral arrangements
and voluntary and mandatory prepayment arrangements, any Extended Revolving
Credit Commitment shall be a Revolving Credit Commitment with the same terms as
the Revolving Credit Commitments being extended. Upon the effectiveness of any
Loan Extension Agreement, this Agreement shall be amended to the extent
necessary to reflect the existence and terms of the Extended Term Loans and/or
Extended Revolving Credit Commitments evidenced thereby and other changes
necessary to preserve the intent of this Agreement without the consent of any
other Lender and without

 

94



--------------------------------------------------------------------------------

regard to Section 10.01, including without limitation to incorporate the
Extending Lenders as “Lenders”, and the Extended Term Loans and Extended
Revolving Credit Commitments as “Loans” and/or “Term Loans” and/or Commitments,
for all applicable purposes hereunder, including the definitions of Required
Lenders and Required Class Lenders and to establish any tranche of Extended Term
Loans or Extended Revolving Credit Commitments as an independent Class or
Facility, as applicable. Any such deemed amendment may, at the Borrower’s or the
Administrative Agent’s request, be memorialized in writing by the Administrative
Agent and the Borrower and furnished to the other parties hereto.

(c) Upon the effectiveness of any such Extension, the applicable Extending
Lender’s Term Loan will be automatically designated an Extended Term Loan and/or
such Extending Lender’s Revolving Credit Commitment will be automatically
designated an Extended Revolving Credit Commitment. For the avoidance of doubt,
the commitments and obligations of L/C Issuer in respect of its L/C Commitment
can only be extended pursuant to an Extension or otherwise with such Person’s
consent.

(d) Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document (including this Section 2.16), (i) no Extended Term Loan or
Extended Revolving Credit Commitment is required to be in any minimum amount or
any minimum increment; provided, that the aggregate amount of Extended Term
Loans or Extended Revolving Credit Commitments for any new Class of Term Loans
or Revolving Credit Commitments made in connection with any Extension Offer
shall be at least $25 million (or such lesser amount as shall equal the entire
amount of outstanding Term Loans of any Class or Revolving Credit Commitments of
any Class, as applicable, being extended), (ii) any Extending Lender may extend
all or any portion of its Term Loans and/or Revolving Credit Commitment pursuant
to one or more Extension Offers (subject to applicable proration in the case of
over participation) (including the extension of any Extended Term Loan and/or
Extended Revolving Credit Commitment), (iii) there shall be no condition to any
Extension of any Loan or Revolving Credit Commitment at any time or from time to
time other than notice to the Administrative Agent of such Extension, any
conditions set forth in the applicable Extension Offer and the terms of the
Extended Term Loan or Extended Revolving Credit Commitment implemented thereby,
(iv) the interest rate limitations referred to in the proviso to clause (v) of
Section 2.14(b) shall not be implicated by any Extension, (v) all obligations in
respect of Extended Term Loans and Extended Revolving Credit Commitments shall
be Obligations under this Agreement and the other Loan Documents that are
secured by the Collateral on a pari passu basis with all other Obligations under
this Agreement and the other Loan Documents and (vi) no Lender shall have any
obligation to extend the maturity date or otherwise modify the terms of its Term
Loans or Revolving Credit Commitments pursuant to any Extension Offers made by
the Borrower hereunder.

(e) Each extension shall be consummated pursuant to procedures set forth in the
associated Extension Offer; provided, that the Borrower shall cooperate with the
Administrative Agent prior to making any Extension Offer to establish reasonable
procedures with respect to mechanical provisions relating to such Extension,
including timing, rounding and other adjustments.

SECTION 2.17. Defaulting Lenders. (a) Reallocation of Participations to Reduce
Fronting Exposure. All or any part of a Defaulting Lender’s participation in L/C
Obligations or Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Percentages (calculated
without regard to such Defaulting Lender’s Commitment) but only to the extent
that (x) the conditions set forth in Section 4.02 are satisfied at the time of
such reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Credit Commitment. Subject

 

95



--------------------------------------------------------------------------------

to Section 10.23, no reallocation hereunder shall constitute a waiver or release
of any claim of any party hereunder against a Defaulting Lender arising from
that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(b) Cash Collateral. If the reallocation described in Section 2.17(a) cannot, or
can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, Cash Collateralize the
L/C Issuers’ and the Swingline Lender’s Fronting Exposure in accordance with the
procedures set forth in Section 2.03(g).

(c) New Letters of Credit. Notwithstanding anything in this Agreement to the
contrary, so long as any Revolving Credit Lender is a Defaulting Lender, no L/C
Issuer shall be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

(d) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and each L/C Issuer agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the applicable Facility (without giving effect to Section 2.17(a)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while such Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the Borrower, the Administrative Agent, the Swingline Lender and each L/C
Issuer, no notice given pursuant to this Section 2.17(d) that such Lender has
ceased to be a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender having been a Defaulting
Lender.

SECTION 2.18. MIRE Events. Prior to the occurrence of a MIRE Event, the Borrower
shall provide to the Administrative Agent (and authorize the Administrative
Agent to provide to the Revolving Credit Lenders) the following documents in
respect of any Mortgage (if any): (a) a flood hazard determination from a third
party vendor; (b) if such real property is so determined to be located in a
“special flood hazard area”, (i) a notification to the Administrative Agent of
that fact and (if applicable) notification to the Administrative Agent that
flood insurance is not available through the National Flood Insurance Program;
and (c) if required by Flood Laws, evidence of required flood insurance.

ARTICLE III

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

SECTION 3.01. Taxes. (a) Any and all payments by any Loan Party to or for the
account of any Recipient under any Loan Document shall be made free and clear of
and without deduction or withholding for any Taxes, except as required by
applicable Law. If any Withholding Agent shall be required by any applicable Law
to deduct or withhold any Taxes from or in respect of any such payment, (i) the
applicable Withholding Agent shall be entitled to make such deductions or
withholdings, (ii) the applicable Withholding Agent shall pay the full amount so
deducted or withheld to the relevant Governmental Authority in accordance with
applicable Law, (iii) as soon as practicable after the date of such payment, if
the Borrower or the applicable Subsidiary Guarantor is the Withholding Agent,
such

 

96



--------------------------------------------------------------------------------

Withholding Agent shall furnish to the Administrative Agent the original or a
copy of a receipt evidencing payment thereof, a copy of the tax return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent, and (iv) if such Tax is an Indemnified Tax, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after all required deductions or withholdings have been made (including
deductions and withholdings applicable to additional sums payable under this
Section 3.01(a)), the applicable Recipient receives an amount equal to the sum
it would have received had no such deductions or withholdings been made.

(b) In addition, the Borrower and the Subsidiary Guarantors agree to pay any and
all present or future stamp, court or documentary, intangible, mortgage
recording or similar Taxes which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document, excluding any
such Taxes that are Other Connection Taxes imposed as a result of an assignment
by a Lender (other than an assignment made pursuant to Section 10.13)
(hereinafter referred to as “Other Taxes”) to the relevant Governmental
Authority, in accordance with applicable Law.

(c) Each of the Borrower and the Subsidiary Guarantors agrees to, jointly and
severally, indemnify each Recipient, within 10 Business Days after written
demand therefor, for (i) the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed on or attributable to amounts payable under this
Section 3.01) payable by such Recipient or required to be withheld or deducted
from a payment to such Recipient and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the Governmental Authority. A certificate as to
the amount of such payment or liability prepared in good faith and delivered to
the Borrower by a Lender or by the Administrative Agent on its own behalf or on
behalf of a Lender shall be conclusive absent demonstrable error.

(d) Status of Lenders. Each Lender shall, at such times as are reasonably
requested by the Borrower or the Administrative Agent, provide the Borrower and
the Administrative Agent with such properly completed and executed documentation
prescribed by any Laws or reasonably requested by the Borrower or the
Administrative Agent certifying as to any entitlement of such Lender to an
exemption from, or reduction in the rate of, any applicable withholding Tax with
respect to any payments to be made to such Lender under any Loan Document. In
addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by any
Laws or reasonably requested by the Borrower or the Administrative Agent as will
enable the Loan Parties or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements. Each Lender shall, whenever any such documentation (including any
specific documentation required below in this Section 3.01(d)) becomes obsolete,
expired or inaccurate in any respect, deliver promptly to the Borrower and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by the Borrower or the Administrative
Agent) or promptly notify the Borrower and the Administrative Agent in writing
of its legal ineligibility to do so.

Without limiting the generality of the foregoing:

(i) Each U.S. Lender shall deliver to the Borrower and the Administrative Agent
on or before the date on which it becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent) two properly completed and duly executed copies of IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding;

 

97



--------------------------------------------------------------------------------

(ii) Each Foreign Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the Borrower or
Administrative Agent) on or before the date on which it becomes a Lender under
this Agreement (and from time to time thereafter upon the reasonable request of
the Borrower or the Administrative Agent) whichever of the following is
applicable:

(A) two properly completed and duly executed copies of IRS Form W-8BEN-E or
W-8BEN (or any successor form) claiming eligibility for the benefits of an
income tax treaty to which the United States is a party and such other
documentation as required under the Code,

(B) two properly completed and duly executed copies of IRS Form W-8ECI (or any
successor form),

(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, (A) two
properly completed and duly executed certificates substantially in the form of
Exhibit G-1 (any such certificate, a “United States Tax Compliance Certificate”)
and (B) two properly completed and duly executed copies of IRS Form W-8BEN-E or
W-8BEN (or any successor form), or

(D) to the extent a Foreign Lender is not the beneficial owner, two properly
completed and duly executed copies of IRS Form W-8IMY (or any successor form),
accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, United
States Tax Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, IRS Form W-8IMY (or any successor form) and/or any
other required information, certification or documentation from each beneficial
owner, as applicable (provided, that if the Foreign Lender is a partnership (and
not a participating Lender) and one or more direct or indirect partners of such
Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a United States Tax Compliance Certificate substantially in
the form of Exhibit G-4 on behalf of such direct or indirect partner (or
partners));

(iii) Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the Borrower or the Administrative Agent) on or prior
to the date on which such Foreign Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent), two properly completed and duly executed copies of
any other form prescribed by applicable Laws (including the Treasury
Regulations) as a basis for claiming a complete exemption from, or a reduction
in, United States federal withholding tax on any payments to such Lender under
the Loan Documents, together with such supplementary documentation as may be
prescribed by applicable Law (including the Treasury Regulations) to permit any
Loan Party or the Administrative Agent to determine the withholding or deduction
required to be made; and

(iv) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by Law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for any Loan Party and the
Administrative

 

98



--------------------------------------------------------------------------------

Agent to comply with their obligations under FATCA, to determine whether such
Lender has or has not complied with such Lender’s obligations under FATCA or to
determine the amount, if any, to deduct and withhold from such payment. For
purposes of this clause (iv), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement and any intergovernmental agreement or similar
agreement intended to facilitate compliance with, or otherwise related to FATCA.

(e) Any Lender claiming any additional amounts payable pursuant to this
Section 3.01 or 3.04(a) shall use its reasonable efforts to change the
jurisdiction of its Lending Office if such a change would reduce any such
additional amounts in the future and would not, in the sole good faith
determination of such Lender, result in any unreimbursed cost or expense or be
otherwise materially disadvantageous to such Lender.

(f) If any party determines, in its sole discretion exercised in good faith that
it has received a refund in respect of any Taxes as to which indemnification or
additional amounts have been paid to it pursuant to this Section 3.01, it shall
promptly remit to the indemnifying party an amount equal to such refund (but
only to the extent of indemnity payments made or additional amounts paid under
this Section 3.01 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses of such indemnified party (including any Taxes
imposed with respect to such refund) and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that such indemnifying party, upon the request of such
indemnified party, agrees to promptly repay to such indemnified party the amount
paid over to it pursuant to the above provisions of this Section 3.01(f) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority), in the event such indemnified party is required to repay such refund
to the relevant Governmental Authority.

(g) For the avoidance of doubt, for purposes of this Section 3.01, the term
“Lender” shall include any L/C Issuer and the term “applicable Law” shall
include FATCA.

SECTION 3.02. Illegality. If any Lender determines in good faith in its
reasonable discretion that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurocurrency Rate, or to determine or charge
interest rates based upon the Eurocurrency Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurocurrency Rate Loans or
to convert Base Rate Loans to Eurocurrency Rate Loans shall be suspended, and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurocurrency Rate component of the Base Rate, the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate, in each case until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (x) the Borrower
shall, upon demand from such Lender (with a copy to the Administrative Agent)
convert all Eurocurrency Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate), either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurocurrency Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to

 

99



--------------------------------------------------------------------------------

such Lender without reference to the Eurocurrency Rate component thereof until
the Administrative Agent is advised in writing by such Lender that it is no
longer illegal for such Lender to determine or charge interest rates based upon
the Eurocurrency Rate. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.

SECTION 3.03. Inability to Determine Rates. (a) If in connection with any
request for a Eurocurrency Rate Loan or a conversion to or continuation thereof
(a) the Administrative Agent determines that (i) deposits in the relevant
currency are not being offered to banks in the London interbank eurocurrency
market for the applicable amount and Interest Period of such Eurocurrency Rate
Loan or (ii) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan or in connection with an existing or proposed Base Rate
Loan, or (b) the Required Lenders determine that for any reason the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans (or, if applicable, Eurocurrency Rate Loans
denominated in the affected currency) shall be suspended (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans (to the extent of the affected Eurocurrency Rate Loans
or Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a committed Borrowing of Base Rate Loans in the
amount specified therein.

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(ii) above have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in clause (a)(ii) above have not
arisen but the supervisory for the administrator of LIBOR or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which LIBOR shall no longer be used
for determining interest rates for loans, then the Administrative Agent and the
Borrower shall endeavor to establish an alternate rate of interest to LIBOR that
gives due consideration to the then prevailing market convention for determining
a rate of interest for syndicated loans in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable (but for the avoidance of doubt, such related changes shall not
include a reduction in the Applicable Rate). Notwithstanding anything to the
contrary in Section 10.01, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five (5) Business Days of
the date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment. From and after the making of a determination described
in the first sentence of this Section 3.03(b) until an alternate rate of
interest shall be determined in accordance with this clause (b) (but, in the
case of the circumstances described in clause (ii) of the first sentence of this
Section 3.03(b), only to the extent LIBOR for the applicable currency and/or
such Interest Period is not available or published at such time on a current
basis), any Committed Loan Notice that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurocurrency Rate Loan shall be
ineffective.

 

100



--------------------------------------------------------------------------------

SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy. (a) Increased
Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement with respect to Eurocurrency Rate Loans as are
reflected in the definition of “Eurocurrency Rate”) or any L/C Issuer;

(ii) subject any Recipient or any L/C Issuer to any Tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or Swingline Loan or any Loan made by it, or change the basis
of taxation of payments to such Recipient or such L/C Issuer in respect thereof
(except for (i) Indemnified Taxes and (ii) Excluded Taxes); or

(iii) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurocurrency Rate (or, in the case of clause (ii) above, any
Loan), or of maintaining its obligation to make any such Loan, or to increase
the cost to such Lender or such L/C Issuer of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or such L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
such L/C Issuer, the Borrower will pay to such Lender or such L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
such L/C Issuer, as the case may be, for such additional costs incurred or
reduction suffered, to the extent such compensation is sought by such Lender or
L/C Issuer from similarly situated borrowers.

(b) Capital Requirements. If any Lender or any L/C Issuer determines in good
faith in its reasonable discretion that any Change in Law affecting such Lender
or L/C Issuer or any Lending Office of such Lender or such Lender’s or such L/C
Issuer’s holding company, if any, regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s or
such L/C Issuer’s capital or on the capital of such Lender’s or such L/C
Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit or Swingline Loans held by, such Lender, or the Letters of Credit issued
by such L/C Issuer, to a level below that which such Lender or such L/C Issuer
or such Lender’s or such L/C Issuer’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or such L/C
Issuer’s policies and the policies of such Lender’s or such L/C Issuer’s holding
company with respect to capital adequacy or liquidity), then, to the extent such
compensation is sought by such Lender or L/C Issuer from similarly situated
borrowers, the Borrower, upon request of such Lender or such L/C Issuer, as the
case may be, will pay to such Lender or such L/C Issuer such additional amount
or amounts as will compensate such Lender or such L/C Issuer or such Lender’s or
such L/C Issuer’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in clause
(a) or (b) of this Section and delivered to the Borrower shall be conclusive
absent demonstrable error. The Borrower shall pay such Lender or such L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 Business Days after receipt thereof.

 

101



--------------------------------------------------------------------------------

SECTION 3.05. Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
(other than loss of margin) actually incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan of the Borrower on a day other than the last day of the Interest Period for
such Loan;

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan of the Borrower on the date or in the amount notified by the Borrower;
or

(c) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;

including the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Eurocurrency Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in the relevant currency and of a
comparable amount and period from other banks in the eurodollar market.

SECTION 3.06. Matters Applicable to All Requests for Compensation. (a) Except
with respect to any requests for compensation or indemnification under
Section 3.01 (requests for which shall be governed by Section 3.01(c)), any L/C
Issuer or any Lender claiming compensation under this Article III shall deliver
a certificate to the Borrower setting forth the additional amount or amounts to
be paid to it hereunder which shall be conclusive in the absence of demonstrable
error. In determining such amount, such L/C Issuer or such Lender may use any
reasonable averaging and attribution methods.

(b) Failure or delay on the part of any Lender or any L/C Issuer to demand
compensation pursuant to Section 3.01 or 3.04 shall not constitute a waiver of
such Lender’s or any L/C Issuer’s right to demand such compensation; provided,
that the Borrower shall not be required to compensate such Lender for any amount
incurred more than 180 days prior to the date that such Lender notifies the
Borrower of the event that gives rise to such claim; provided that, if the event
giving rise to such claim has retroactive effect, then such 180 day period
referred to above shall be extended to include the period of retroactive effect
thereof. If any Lender requests compensation by the Borrower under Section 3.04,
the Borrower may, by notice to such Lender (with a copy to the Administrative
Agent), suspend the obligation of such Lender to make or continue from one
Interest Period to another applicable Eurocurrency Rate Loans, or, if
applicable, to convert Base Rate Loans into Eurocurrency Rate Loans, until the
event or condition giving rise to such request ceases to be in effect (in which
case the provisions of Section 3.06(c) shall be applicable); provided, that such
suspension shall not affect the right of such Lender to receive the compensation
so requested and shall not apply to other Lenders.

(c) If the obligation of any Lender to make or continue any Eurocurrency Rate
Loan, or to convert Base Rate Loans into Eurocurrency Rate Loans shall be
suspended (i) pursuant to Section 3.06(b) hereof, such Lender’s applicable
Eurocurrency Rate Loans shall be automatically converted into Base Rate Loans on
the last day (or days) of the then current Interest Period (or Interest Periods)
for such Eurocurrency Rate Loans or (ii) pursuant to Section 3.02 or 3.06(b)
hereof, unless and until such Lender gives notice as provided below that the
circumstances specified in Section 3.02 or 3.04 hereof that gave rise to such
conversion no longer exist:

 

102



--------------------------------------------------------------------------------

(i) to the extent that such Lender’s Eurocurrency Rate Loans have been converted
to Base Rate Loans, all payments and prepayments of principal that would
otherwise be applied to such Lender’s applicable Eurocurrency Rate Loans shall
be applied instead to its Base Rate Loans; and

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurocurrency Rate Loans shall remain as
Base Rate Loans.

(d) If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.02, 3.03 or
3.04 hereof that gave rise to the conversion of any of such Lender’s
Eurocurrency Rate Loans pursuant to Section 3.02 or 3.03 this Section 3.06 no
longer exist (which such Lender agrees to do promptly upon such circumstances
ceasing to exist) at a time when Eurocurrency Rate Loans made by other Lenders
under the applicable Facility are outstanding, if applicable, such Lender’s Base
Rate Loans shall be automatically converted, on the first (1st) day (or days) of
the next succeeding Interest Period (or Interest Periods) for such outstanding
Eurocurrency Rate Loans, to the extent necessary so that, after giving effect
thereto, all Loans held by the Lenders holding Eurocurrency Rate Loans under
such Facility and by such Lender are held pro rata (as to principal amounts,
interest rate basis, and Interest Periods) in accordance with their respective
outstanding Loans under the applicable Facility.

SECTION 3.07. Replacement of Lenders under Certain Circumstances.
(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, any L/C Issuer, or any Governmental Authority
for the account of any Lender or any L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or such L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender or such L/C Issuer,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or such L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
materially disadvantageous to such Lender or such L/C Issuer, as the case may
be. The Borrower hereby agrees to pay all reasonable costs and expenses incurred
by any Lender or any L/C Issuer in connection with any such designation or
assignment.

(b) Replacement of Lenders. If any Lender gives a notice under Section 3.02 or
requests compensation under Section 3.04, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, the Borrower may replace such
Lender in accordance with Section 10.13.

SECTION 3.08. Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, resignation of the Administrative Agent and any
assignment of rights by, or replacement of, a Lender or L/C Issuer.

 

103



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

SECTION 4.01. Conditions to the Initial Credit Extensions. The obligation of
each L/C Issuer and each Lender to make its initial Credit Extension hereunder
is subject to satisfaction or waiver of the following conditions precedent:

(a) (i) The Senior Notes shall have been (or, substantially simultaneously with
the initial Credit Extension hereunder, shall be) issued in an amount of
$1,400 million and (ii) the Equity Contribution shall have been (or,
substantially simultaneously with the initial Credit Extension hereunder, shall
be) consummated in an amount of not less than $650 million.

(b) The Acquisition shall have been consummated, or substantially simultaneously
with the initial Credit Extension hereunder shall be consummated, in all
material respects in accordance the terms of the Merger Agreement (and no
provision of the Merger Agreement shall have been waived, amended, supplemented
or otherwise modified (including any consents thereunder) in a manner material
and adverse to the Lenders or the Arrangers without the consent of the Arrangers
(such consent not to be unreasonably withheld, delayed or conditioned)).

(c) The Administrative Agent shall have received reasonably satisfactory
evidence that the Refinancing has been consummated or, substantially
simultaneously with initial Credit Extension hereunder shall be consummated, and
after giving effect to the Acquisition, Refinancing and other transactions
contemplated hereby, the Borrower and its Restricted Subsidiaries have not have
any Indebtedness outstanding other than Permitted Indebtedness.

(d) The Administrative Agent’s receipt of the following, each properly executed
by a Responsible Officer of the signing Loan Party (in the case of items
required to be executed on behalf of a Loan Party), each dated the Closing Date
or, in the case of certificates of governmental officials, a recent date before
the Closing Date, and each in form and substance reasonably satisfactory to the
Administrative Agent:

(i) counterparts of this Agreement executed by a Responsible Officer of each
Loan Party and by each of the other parties to this Agreement;

(ii) (A) the Audited Financial Statements; (B) the Quarterly Financial
Statements (if any); and (C) the Pro Forma Balance Sheet, in each case, which
the Administrative Agent shall promptly deliver to any requesting Lender;

(iii) a Note executed by the Borrower in favor of each Lender that shall have
requested a Note not less than three Business Days prior to the Closing Date;

(iv) a security agreement, in substantially the form of Exhibit E hereto
(together with each security agreement supplement delivered pursuant to
Section 6.11, in each case as amended, the “Security Agreement”), duly executed
by each Loan Party, together with:

(A) certificates and instruments representing the applicable Collateral referred
to therein (to the extent required by the terms of the Security Agreement to be
delivered to the Collateral Agent) accompanied by undated stock powers or
instruments of transfer executed in blank;

 

104



--------------------------------------------------------------------------------

(B) financing statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the Security
Agreement, covering the Collateral described in the Security Agreement;

(C) copies of such lien searches, or equivalent reports or searches, each of a
recent date listing all effective financing statements, lien notices or
comparable documents (together with copies of such financing statements and
documents) with respect to the Loan Parties that the Administrative Agent
reasonably deems necessary or appropriate, none of which shall disclose Liens on
the Collateral covered or intended to be covered by the Collateral Documents
(other than Permitted Liens), it being understood that such searches shall be
conducted by the Administrative Agent or its counsel, and the Borrower shall not
be required to conduct such searches;

(D) a Perfection Certificate duly executed by the Borrower; and

(E) a Copyright Security Agreement, Patent Security Agreement and Trademark
Security Agreement (as each such term is defined in the Security Agreement)
(together with each other intellectual property security agreement delivered
pursuant to Section 6.11, in each case as amended or supplemented, the
“Intellectual Property Security Agreements”), duly executed by each applicable
Loan Party;

provided, however, that it is understood that (other than the grant and
perfection of security interests (x) in assets with respect to which a Lien may
be perfected by the filing of a financing statement under the UCC or (y) in
Equity Interests with respect to which a Lien may be perfected by delivery of a
stock (or equivalent) and related executed, undated transfer power (limited, in
the case of Subsidiaries of the Target, after the Borrower uses its commercially
reasonable efforts to obtain such certificates, to those certificates and
related, executed, undated transfer powers that have been provided by the Target
on the Closing Date)) each of the requirements set forth in clause (iv) above
shall not constitute conditions precedent to any Credit Extension on the Closing
Date after the Borrower’s use of commercially reasonable efforts to provide such
items on or prior to the Closing Date, but shall be required to be delivered
and/or perfected after the Closing Date pursuant to Section 6.13;

(v) such certifications of resolutions or other action and incumbency
certificates of Responsible Officers of each Loan Party as the Administrative
Agent may reasonably require evidencing the identity, authority and capacity of
each Responsible Officer authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to be a party;

(vi) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed;

(vii) favorable opinions of each of (A) Cooley LLP and (B) Nyemaster Goode,
P.C., counsel to the Loan Parties and, in each case addressed to the
Administrative Agent and each Lender;

(viii) a certificate signed by a Responsible Officer of the Borrower certifying
that the conditions specified in Section 4.01(e), Section 4.01(f) and
Section 4.01(g) have been satisfied;

 

105



--------------------------------------------------------------------------------

(ix) a certificate attesting to the Solvency of the Borrower and its
Subsidiaries on a combined basis after giving effect to the Transactions, from
the Borrower’s chief financial officer, substantially in the form of Exhibit H
hereto; and

(x) at least three Business Days prior to the Closing Date, all documentation
and other information required by regulatory authorities with respect to the
Loan Parties reasonably requested by the Lenders at least 10 Business Days prior
to the Closing Date under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act, which
documentation and other information the Administrative Agent shall promptly
deliver to any requesting Lender.

(e) A Company Material Adverse Effect (as defined in the Merger Agreement as in
effect on November 26, 2017) has not occurred.

(f) The representations and warranties made by or with respect to the Target in
the Merger Agreement that are material to the interests of the Lenders shall be
true and correct in all material respects (or, to the extent that such
representations and warranties are qualified by materiality, material adverse
effect or similar language, they shall be true and correct in all respects) on
and as of the Closing Date, but only to the extent that Borrower has the right
(taking into account any applicable cure provisions) to terminate its (or any
Affiliates of the Borrower has the right to terminate its) obligations under the
Merger Agreement, or to decline to consummate the Acquisition (in each case, in
accordance with the terms of the Merger Agreement) as a result of such
representations and warranties in the Merger Agreement (collectively, the
“Specified Merger Agreement Representations”).

(g) The Specified Representations shall be true and correct in all material
respects (or, to the extent that such representations and warranties are
qualified by materiality, material adverse effect or similar language, they
shall be true and correct in all respects) on and as of the Closing Date.

(h) The Administrative Agent and, if applicable, the relevant L/C Issuer shall
have received a Request for Credit Extension for the Loans and Letters of Credit
to be made, or issued, on the Closing Date in accordance with the requirements
hereof.

(i) (i) All fees required to be paid to the Agents and Arrangers on or before
the Closing Date shall have been (or, substantially concurrently with the
funding of the Term Loans, shall be) paid; (ii) all fees required to be paid to
the Lenders on or before the Closing Date shall have been (or, substantially
concurrently with the funding of the Term Loans, shall be) paid (which fees, in
the case of those due to the Term Lenders, may be paid by offset against the
proceeds of the Term Loans, to the extent arrangements therefor, satisfactory to
the Borrower and the Administrative Agent, have been made); and (iii) all
out-of- pocket expenses of the Agents (including the reasonable fees, charges
and disbursements of counsel to the Agents) required to be paid or reimbursed by
the Borrower on the Closing Date shall have been (or, substantially concurrently
with the funding of the Term Loans, shall be) paid, to the extent invoiced at
least three Business Days prior to the Closing Date.

SECTION 4.02. Conditions to All Credit Extensions After the Closing Date. The
obligation of each Lender to honor any Request for Credit Extension (other than
a Committed Loan Notice requesting only a conversion of Loans to the other Type,
or a continuation of Eurocurrency Rate Loans) after the Closing Date is subject
to the following conditions precedent:

(a) The representations and warranties of each Loan Party contained in Article V
or any other Loan Document shall be true and correct in all material respects on
and as of the date of such Credit Extension (except to the extent that such
representations and warranties specifically refer to an

 

106



--------------------------------------------------------------------------------

earlier date, they shall be true and correct in all material respects as of such
earlier date); provided, that, to the extent that such representations and
warranties are qualified by materiality, material adverse effect or similar
language, they shall be true and correct in all respects.

(b) No Default or Event of Default shall exist or would result from such
proposed Credit Extension or from the application of the proceeds therefrom.

(c) The Administrative Agent and, if applicable, the relevant L/C Issuer or
Swingline Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
Notwithstanding anything to the contrary in this Section 4.02 or in
Section 2.14, so long as no Event of Default has occurred pursuant to
Section 8.01(a) or (f), the lenders providing any Incremental Extension of
Credit in connection with a Permitted Acquisition may agree to modify the
conditionality with respect to such Incremental Extension of Credit such that
the Permitted Acquisition may be consummated on a “certain funds” basis.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Agents and Lenders that:

SECTION 5.01. Existence, Qualification and Power; Compliance with Laws. Each
Loan Party (a) is a Person (i) duly organized or formed, (ii) validly existing
and (iii) in good standing (where relevant) under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
to (i) own or lease its assets and carry on its business as currently conducted
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, (c) is duly qualified and in good standing (where
relevant) under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification, (d) is in compliance with all Laws, orders, writs and injunctions
applicable to it or its properties and (e) has all requisite governmental
licenses, authorizations, consents and approvals to operate its business as
currently conducted; except in each case referred to in clause (a)(iii), (b)(i),
(c), (d) or (e), to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect.

SECTION 5.02. Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transactions, (a) are within such Loan
Party’s corporate or other powers, (b) have been duly authorized by all
necessary corporate or other organizational action and (c) do not and will not
(i) contravene the terms of any of such Person’s Organization Documents;
(ii) conflict with or result in any breach or contravention of, or the creation
of any Lien under (other than as permitted by Section 7.01) (x) any material
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject or (y) any material
agreement to which such Person is a party; or (iii) violate any material Law
applicable to the Loan Parties; except (A) with respect to any conflict, breach,
violation or contravention referred to in clause (ii) or (iii), to the extent
that such conflict, breach, violation or contravention would not reasonably be
expected to have a Material Adverse Effect and (B) subject to obtaining those
consents required pursuant to Section 8.02(e).

 

107



--------------------------------------------------------------------------------

SECTION 5.03. Governmental Authorization; Other Consents. No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority is necessary or required in connection with
(a) the execution, delivery or performance by any Loan Party of this Agreement
or any other Loan Document, or for the consummation of the Transactions, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, or (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the priority thereof), except for (i) filings
and registrations necessary to perfect the Liens on the Collateral granted by
the Loan Parties in favor of the Collateral Agent, (ii) those approvals,
consents, exemptions, authorizations, actions, notices and filings which have
been duly obtained, taken, given or made and are in full force and effect (or,
with respect to consummation of the Transactions, will be duly obtained, taken,
given or made and will be in full force and effect, in each case within the time
period required to be so obtained, taken, given or made), (iii) those approvals,
consents, exemptions, authorizations or other actions, notices or filings, the
failure of which to obtain or make would not reasonably be expected to have a
Material Adverse Effect, (iv) the filing of certain Loan Documents with the FCC
after the Closing Date, and (v) those consents required pursuant to
Section 8.02(e).

SECTION 5.04. Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is a party thereto.
This Agreement and each other Loan Document constitutes, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is a party thereto in accordance with its terms, except as such enforceability
may be limited by (a) Debtor Relief Laws and by general principles of equity and
(b) the need for filings and registrations necessary to perfect the Liens on the
Collateral granted by the Loan Parties in favor of the Collateral Agent. Prior
to the Closing Date, the representation in this Section 5.04 does not apply to
any Loan Document (other than this Agreement).

SECTION 5.05. Financial Statements; No Material Adverse Effect. (a) The Audited
Financial Statements and the Quarterly Financial Statements (if any) fairly
present in all material respects the financial condition of the Borrower and its
Subsidiaries as of the dates thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the periods covered thereby, (i) except as otherwise expressly noted therein and
(ii) subject, in the case of any Quarterly Financial Statements, to changes
resulting from normal year-end adjustments and the absence of footnotes.

(b) Since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

SECTION 5.06. Litigation. Except as disclosed in Schedule 5.06 of the Disclosure
Letter, there are no actions, suits or proceedings pending or, to the knowledge
of the Borrower, threatened in writing, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any of its
Restricted Subsidiaries or against any of their properties or revenues that,
either individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

SECTION 5.07. Ownership of Property; Liens. Each Loan Party and each of its
Restricted Subsidiaries has good record title to, or valid leasehold interests
in, or easements or other limited property interests in, all tangible
properties, equipment and Real Property necessary in the ordinary conduct of its
business, free and clear of all Liens except (i) as set forth on Schedule 5.07
of the Disclosure Letter, (ii) minor defects in title that do not materially
interfere with its ability to conduct its business or to utilize such assets for
their intended purposes, (iii) Liens permitted by Section 7.01 and (iv) where
the failure to do so would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

 

108



--------------------------------------------------------------------------------

SECTION 5.08. Environmental Compliance. (a) Except as disclosed in Schedule 5.08
of the Disclosure Letter, there are no claims, actions, suits, or proceedings
pending against the Borrower or any of its Subsidiaries alleging liability or
responsibility for violation of, or otherwise relating to, any Environmental Law
that would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(b) Except as disclosed in Schedule 5.08 of the Disclosure Letter or except as
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, (i) none of the properties currently, or to the
knowledge of the Borrower, formerly, owned, leased or operated by any Loan Party
or any of its Subsidiaries is listed or proposed for listing on the NPL or on
the CERCLIS or any analogous foreign, state or local list or is adjacent to any
such property; (ii) there are no underground or aboveground storage tanks or any
surface impoundments, septic tanks, pits, sumps or lagoons in which Hazardous
Materials are being or have been treated, stored or disposed on any property
currently owned, leased or operated by any Loan Party or any of its Subsidiaries
or, to the knowledge of the Borrower, on any property formerly owned or operated
by any Loan Party or any of its Subsidiaries; (iii) there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or any of its Subsidiaries; and (iv) Hazardous Materials have not
been released, discharged or disposed of by any Person on any property
currently, or to the knowledge of the Borrower, formerly, owned, leased or
operated by any Loan Party or any of its Subsidiaries and Hazardous Materials
have not otherwise been released, discharged or disposed of by any Loan Party or
any of its Subsidiaries at any other location.

(c) Except as disclosed in Schedule 5.08 of the Disclosure Letter, the
properties owned, leased or operated by the Loan Parties and their Subsidiaries
do not contain any Hazardous Materials in amounts or concentrations which
(i) constitute a violation of; (ii) require remedial action under; or
(iii) could give rise to liability under, Environmental Laws, which violations,
remedial actions and liabilities, individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect.

(d) Except as disclosed in Schedule 5.08 of the Disclosure Letter, all Hazardous
Materials generated, used, treated, handled or stored at, or transported to or
from, any property currently or formerly owned or operated by any Loan Party or
any of its Subsidiaries have been disposed of in a manner that would not
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect.

(e) Except as disclosed in Schedule 5.08 of the Disclosure Letter, except as
would not reasonably be expected to result, individually or in the aggregate, in
a Material Adverse Effect, none of the Loan Parties or any of their Subsidiaries
has contractually assumed any liability or obligation under or relating to any
Environmental Law.

SECTION 5.09. Taxes. Except as would not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect, each of the Loan
Parties and each of their Subsidiaries has filed all Tax returns required to be
filed, and has paid all Taxes required to be paid by it, that are due and
payable, except those Taxes which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been made to the extent required by GAAP.

SECTION 5.10. ERISA Compliance. (a) Except as would not, either individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect,
each Plan is in compliance with the applicable provisions of ERISA, the Code and
other Federal or state Laws.

 

109



--------------------------------------------------------------------------------

(b) (i) No ERISA Event has occurred or is reasonably expected to occur with
respect to any Pension Plan or Multiemployer Plan; and (ii) neither any Loan
Party nor any ERISA Affiliate has engaged in a transaction that would reasonably
be expected to be subject to Sections 4069 or 4212(c) of ERISA, except, with
respect to each of the foregoing clauses of this Section 5.10(b), as would not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

(c) The Foreign Plans of the Loan Parties and the Subsidiaries are in compliance
with the requirements of any Law applicable in the jurisdiction in which the
relevant Foreign Plan is maintained, in each case, except as would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

SECTION 5.11. Restricted Subsidiaries; Equity Interests. As of the Closing Date
(after giving effect to the Transactions), the Borrower does not have any
Restricted Subsidiaries other than those disclosed in Schedule 5.11 of the
Disclosure Letter, and all of the outstanding Equity Interests owned by a Loan
Party in such Restricted Subsidiaries are owned free and clear of all Liens
except (a) those created under the Collateral Documents; and (b) any Lien that
is permitted under Section 7.01.

SECTION 5.12. Margin Regulations; Investment Company Act. (a) No Loan Party is
engaged in, nor will it engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the FRB (“Margin Stock”)), or extending credit
for the purpose of purchasing or carrying Margin Stock, and no proceeds of any
Borrowings or drawings under any Letter of Credit will be used for the purpose
of purchasing or carrying Margin Stock (other than purchases by the Borrower of
its Capital Stock) or any purpose that violates Regulation U.

(b) None of the Loan Parties or any of the Subsidiaries of the Loan Parties is
or is required to be registered as an “investment company” under the Investment
Company Act of 1940.

SECTION 5.13. Disclosure. The reports, financial statements, certificates and
other written factual information and factual data relating to the Borrower, its
Subsidiaries and the Transactions (other than as set forth below and other than
information of a general economic or industry nature) furnished by or on behalf
of any Loan Party to any Agent or any Lender in connection with the Transactions
and the negotiation of this Agreement or delivered hereunder or under any other
Loan Document, when taken as a whole, do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein not materially misleading in the light of the circumstances
under which they were made; provided, that, with respect to projected financial
information and pro forma financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions that
were believed by the Borrower to be reasonable at the time made and at the time
furnished hereunder; it being understood that (i) such projected and pro forma
financial information (A) is merely a prediction as to future events (in the
case of projected financial information) and is not to be viewed as fact and
(B) is subject to significant uncertainties and contingencies, many of which are
beyond the Borrower’s control, (ii) no assurance can be given that any
particular projections will be realized and (iii) actual results may differ and
such differences may be material.

SECTION 5.14. Sanctions, OFAC and Patriot Act. (a) None of the Borrower, any of
its Subsidiaries, or any of the Borrower’s directors or officers, nor, to the
knowledge of the Borrower, any of its employees and agents or any directors,
officers, employees and agents of any of its Subsidiaries, is a Person that is
owned or controlled by Persons that are (i) the subject of any sanctions
administered or enforced by OFAC, the U.S. Department of State, the United
Nations Security Council, the European Union, Her Majesty’s Treasury, or other
relevant sanctions authority (collectively, “Sanctions”), or (ii) located,
organized or resident in a country or territory that is, or whose government is,
the subject of Sanctions.

 

110



--------------------------------------------------------------------------------

(b) The Borrower and each of its Subsidiaries is in compliance in all material
respects with the United and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law
107-56 (the “USA Patriot Act”) and OFAC.

(c) The Borrower, its Subsidiaries, the Borrower’s directors and officers and,
to the knowledge of the Borrower, its employees and agents and the directors,
officers, employees and agents of the Borrower’s Subsidiaries, as of the Closing
Date, have conducted their business in compliance with, and the Borrower and its
Subsidiaries have instituted and maintain policies and procedures designed to
ensure compliance with, the FCPA, the United Kingdom Bribery Act of 2010 and
applicable Sanctions.

SECTION 5.15. Intellectual Property; Licenses, Etc.. Each of the Loan Parties
and their Restricted Subsidiaries owns, licenses or possesses the right to use,
all of the trademarks, service marks, trade names, domain names, social media
identifiers, source and business indicators, copyrights, patents, patent rights,
technology, software, know-how database rights, design rights, trade secrets and
all other intellectual property rights (collectively, “IP Rights”) that are used
or held for use in connection with and reasonably necessary for the operation of
their respective businesses as currently conducted, except where the failure to
so own, license or possess the right to use any such IP Rights would not
reasonably be expected to have a Material Adverse Effect. All registered,
proprietary IP Rights are subsisting and unexpired, and to the Loan Parties’
knowledge, are valid and enforceable, in each case except to the extent the
failure to be so subsisting or unexpired or to be valid and enforceable would
not reasonably be expected to have a Material Adverse Effect. No IP Rights and,
to the Loan Parties’ knowledge, no advertising, product, process, method,
substance, part or other material, in each case used by any Loan Party or any of
its Restricted Subsidiaries in the operation of their respective businesses as
currently conducted infringes upon any rights held by any other Person except
for such infringements, individually or in the aggregate, which would not
reasonably be expected to have a Material Adverse Effect. No claim or litigation
regarding any of the IP Rights, is pending or, to the knowledge of the Borrower,
threatened against any Loan Party or any of its Subsidiaries, which, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

SECTION 5.16. Solvency. On the Closing Date, after giving effect to the
Transactions, the Borrower and its Subsidiaries, on a consolidated basis taken
as a whole, are Solvent.

SECTION 5.17. Security Documents. (a) Security Agreement. The Collateral
Documents are effective to create in favor of the Collateral Agent, for the
benefit of the Secured Parties, legal, valid and enforceable Liens on, and
security interests in, the Collateral described therein to the extent intended
to be created thereby and (i) when financing statements and other filings in
appropriate form are filed in the appropriate filing offices and (ii) upon the
taking of possession or control by the Collateral Agent of such Collateral with
respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to the Collateral Agent to
the extent required by the Security Agreement or the Intercreditor Agreement (if
in effect)), the Liens created by the Collateral Documents shall constitute
fully perfected Liens on, and security interests in (to the extent intended to
be created thereby), all right, title and interest of the grantors in such
Collateral to the extent perfection can be obtained by filing financing
statements or taking possession or control, in each case subject to no Liens
other than Liens permitted hereunder.

(b) PTO Filing; Copyright Office Filing. In addition to the actions taken
pursuant to Section 5.17(a)(i), when the Security Agreement or a short form
thereof (including any Intellectual Property Security Agreement) is properly
filed in the United States Patent and Trademark Office and the

 

111



--------------------------------------------------------------------------------

United States Copyright Office, the Liens created by such Security Agreement (or
Intellectual Property Security Agreement) shall constitute fully perfected Liens
on, and security interests in, all right, title and interest of the grantors (to
the extent intended to be created thereby) in Patents and Trademarks (in each
case, as defined in the Security Agreement) registered or applied for with the
United States Patent and Trademark Office and Copyrights (as defined in the
Security Agreement) registered or applied for with the United States Copyright
Office, as the case may be, in each case subject to no Liens other than Liens
permitted hereunder (it being understood that subsequent recordings in the
United States Patent and Trademark Office and the United States Copyright Office
may be necessary to perfect a Lien on registered or applied-for Trademarks,
Patents and Copyrights acquired by the grantors thereof after the Closing Date).

(c) Notwithstanding anything herein (including this Section 5.17) or in any
other Loan Document to the contrary, neither the Borrower nor any other Loan
Party makes any representation or warranty as to the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary, or as to the rights
and remedies of the Agents or any Lender with respect thereto, under foreign
Law.

SECTION 5.18. Use of Proceeds. The Borrower will (or will cause each Loan Party
to) use the proceeds of the Loans for the purposes set forth in Section 6.15.

SECTION 5.19. Insurance. Schedule 5.19 of the Disclosure Letter sets forth a
description of all material insurance maintained by or on behalf of the Borrower
and its Subsidiaries as of the Closing Date. The Borrower and its Restricted
Subsidiaries (after giving effect to all self-insurance) have insurance in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses of the same size and
character of the Borrower or such Restricted Subsidiary (as applicable) and, to
the extent relevant, owning similar properties in localities where such Person
operates.

SECTION 5.20. Undisclosed Liabilities. The Borrower and tis Restricted
Subsidiaries have no material obligations or liabilities, matured or unmatured,
fixed or contingent, other than (i) those set forth or adequately provided for
in the financial statements delivered to the Administrative Agent pursuant to
this Agreement, (ii) those incurred in the ordinary course of business and not
required to be set forth in the financial statements under GAAP, (iii) those
incurred in the ordinary course of business since the date of the most recently
delivered balance sheet, (iv) those incurred in connection with the execution of
this Agreement and (v) those that would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

SECTION 5.21. Labor Matters. After the Closing Date, except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (a) there are no strikes, lockouts, slowdowns or other labor
disputes against any Loan Party, or to the knowledge of the Borrower, threatened
and (b) the consummation of the Transactions will not give rise to a right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which the Borrower or any of its Subsidiaries
is a party or by which the Borrower or any of its Subsidiaries is bound.

SECTION 5.22. Senior Indebtedness; Subordination. The Obligations hereunder and
under the other Loan Documents are within the definition of “First Lien Debt”,
“Senior Debt” (or any comparable terms) and “Designated Senior Debt” (or any
comparable terms), to the extent applicable, under and as defined in the
subordination provisions in the documents governing Subordinated Indebtedness
and Junior Lien Secured Indebtedness, if any.

 

112



--------------------------------------------------------------------------------

SECTION 5.23. EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

SECTION 5.24. Broadcast Licenses. (a) Each of the Loan Parties holds such
validly issued Broadcast Licenses as are necessary to operate its associated
Stations as currently operated in all material respects, and, except as may be
set forth in Schedule 5.24 of the Disclosure Letter, each such Broadcast License
is in effect in accordance with its terms. As of the Closing Date, the Stations,
together with the respective Broadcast License for each, are identified on
Schedule 5.24 of the Disclosure Letter, and each such Broadcast License has the
expiration date set forth on Schedule 5.24 of the Disclosure Letter.

(b) Subject to such exceptions as would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect, (i) there is no adverse
condition imposed by the FCC as part of any Broadcast License which is neither
set forth on the face thereof as issued by the FCC nor contained in the
Communications Laws applicable generally to Stations of the type, nature, class,
or location of the Station in question; and (ii) except as otherwise set forth
on Schedule 5.24 of the Disclosure Letter, each Station is being operated in
accordance with the terms and conditions of the Broadcast License applicable to
it and the Communications Laws.

(c) Except as otherwise set forth on Schedule 5.24 of the Disclosure Letter, as
of the Closing Date, no proceedings are pending or, to the knowledge of
Borrower, threatened in writing by or before the FCC, which reasonably would be
expected to result in the revocation, modification, non-renewal or suspension of
any applicable Broadcast License, the denial of any pending applications, the
issuance of any cease and desist order or the imposition of any fines,
forfeitures or other administrative actions by the FCC with respect to any
Station so as to have, individually or in the aggregate, a Material Adverse
Effect, other than proceedings affecting the television broadcasting industry in
general.

(d) All reports, applications, and other documents required to be filed by the
Loan Parties with the FCC with respect to the Stations have been timely filed,
and all such reports, applications and documents are true, correct, and complete
in all respects, except for such failures as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect. No Borrower
has knowledge of any matters which could reasonably be expected to result in the
suspension or revocation of or the refusal to renew any Broadcast License or the
imposition on any of the Loan Parties or its Subsidiaries of any fines or
forfeitures by the FCC, or the rescission, reversal, or material adverse
modification of any Broadcast License so as to have, individually or in the
aggregate, a Material Adverse Effect.

(e) To the knowledge of the Borrower, (i) there are no unsatisfied or otherwise
outstanding forfeiture orders issued by the FCC with respect to any Station or
its operations and (ii) each of the Loan Parties has paid all fees required to
be paid pursuant to the Communications Laws, with such exceptions as would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable remains unpaid or unsatisfied,
or any Letter of Credit shall remain outstanding (and not Cash Collateralized),
each of the Loan Parties shall, and shall cause each of their Restricted
Subsidiaries to:

 

113



--------------------------------------------------------------------------------

SECTION 6.01. Financial Statements. (a) Deliver to the Administrative Agent for
prompt further distribution to each Lender within 90 days after the end of each
fiscal year of the Borrower beginning with the 2018 fiscal year, a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
year, and the related consolidated statements of income or operations,
stockholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a (A) report and opinion of KPMG LLP or any other independent registered
public accounting firm of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit
(other than any qualification or exception that is solely with respect to, or
resulting solely from, (i) an upcoming maturity date of any Indebtedness or
(ii) any potential inability to satisfy a financial maintenance covenant on a
future date or in a future period) (an “Accounting Opinion”) and (B) a customary
management discussion and analysis of the financial condition and results of
operations for such period; and

(b) Deliver to the Administrative Agent for prompt further distribution to each
Lender within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal quarter and the
related (i) consolidated statements of income or operations for such fiscal
quarter and for the portion of the fiscal year then ended, and (ii) consolidated
statements of cash flows for the portion of the fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of the Borrower as fairly presenting in all material respects the
financial condition, results of operations and cash flows of the Borrower and
its Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes, and a customary management discussion
and analysis of the financial condition and results of operations for such
period.

Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing the Borrower’s Form 10-K or 10-Q, as
applicable, filed with the SEC; provided, that, to the extent such information
is in lieu of information required to be provided under Section 6.01(a), such
materials are accompanied by an Accounting Opinion.

Documents required to be delivered pursuant to Section 6.01 and Sections 6.02(b)
and (c) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto, at the website address listed on Schedule 10.02 of
the Disclosure Letter or (ii) on which such documents are posted on the
Borrower’s behalf on IntraLinks / IntraAgency, SyndTrak, DebtDomain or another
relevant website (including without limitation the EDGAR website of the SEC), if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent).

SECTION 6.02. Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:

(a) no later than five Business Days after the delivery of the financial
statements referred to in Section 6.01(a) and (b), a duly completed Compliance
Certificate signed by a Responsible Officer of the Borrower;

 

114



--------------------------------------------------------------------------------

(b) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower or any Subsidiary files with the SEC or with any Governmental Authority
that may be substituted therefor (other than amendments to any registration
statement (to the extent such registration statement, in the form it became
effective, is delivered), exhibits to any registration statement and, if
applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;

(c) together with the delivery of each Compliance Certificate pursuant to
Section 6.02(a) (but only together with the delivery of a Compliance Certificate
in connection with financial statements delivered pursuant to Section 6.01(a)),
(i) a report setting forth the information required by a Perfection Certificate
Supplement or confirming that there has been no change in such information since
the Closing Date or the date of the last such report (provided that no such
Perfection Certificate Supplement or confirmation shall be required in
connection with the Compliance Certificate to be delivered for the financial
statements relating to the fiscal year ended June 30, 2018) and (ii) a list of
the Subsidiaries of the Borrower that identifies each Subsidiary as a Restricted
or an Unrestricted Subsidiary as of the date of delivery of such Compliance
Certificate or a statement confirming that there has been no change in such
information since the Closing Date or the date of the last such list;

(d) promptly following completion thereof and in any event within 75 days
following the end of each fiscal year, a consolidated annual budget of the
Borrower for such fiscal year;

(e) promptly upon any request by the Administrative Agent or any Lender through
the Administrative Agent, copies of any detailed audit reports, management
letters or recommendations submitted to the Board of Directors (or the audit
committee of the Board of Directors) of the Borrower by independent accountants
in connection with the accounts or books of the Borrower or any Subsidiary, or
any audit of any of them; and

(f) promptly, such additional information regarding the business, legal,
financial or corporate affairs of the Loan Parties or any of their respective
Subsidiaries, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request.

The Loan Parties hereby acknowledge that (a) the Administrative Agent will make
available to the Lenders and the L/C Issuers materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Loan Parties hereby agree that so long as the Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (i) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (i) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Agents, the L/C
Issuers and the Lenders to treat such Borrower Materials as not containing any
material non-public information (although it may be sensitive and proprietary)
with respect to the Borrower or its securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.07); (ii) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side

 

115



--------------------------------------------------------------------------------

Information;” and (iii) the Administrative Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC”.

SECTION 6.03. Notices. Promptly after a Responsible Officer of the Borrower has
obtained knowledge thereof, notify the Administrative Agent:

(a) of the occurrence of any Default;

(b) of the occurrence of any ERISA Event, of U.K. Pension Security Obligations
or of other encumbrances or restrictions relating to the IPC Media Ltd. pension
scheme; and

(c) of any matter (including in regard to any court suit or action) that has
resulted or would reasonably be expected to result in a Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Loan Parties have taken and
propose to take with respect thereto and shall be made available to the Lenders
by the Administrative Agent.

SECTION 6.04. Payment of Taxes. Pay, discharge or otherwise satisfy as the same
shall become due and payable, all its obligations and liabilities in respect of
Taxes imposed upon it (including in its capacity as withholding agent) or upon
its income or profits or in respect of its property, except, in each case,
(a) to the extent the failure to pay or discharge the same would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect, or (b) which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been made
to the extent required by GAAP.

SECTION 6.05. Preservation of Existence, Etc.. (a) Preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 7.03 or
Section 7.04 and (b) take all reasonable action to maintain all rights,
privileges (including its good standing where applicable in the relevant
jurisdiction), permits, licenses (including FCC Licenses) and franchises
necessary or desirable in the normal conduct of its business, except (i) to the
extent that failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect or (ii) pursuant to
a transaction permitted by Section 7.03 or Section 7.04.

SECTION 6.06. Maintenance of Properties. Except if the failure to do so would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (a) maintain, preserve and protect all of its material tangible
properties and equipment necessary in the operation of its business in good
working order, repair and condition, ordinary wear and tear excepted and
casualty or condemnation excepted, (b) make all necessary renewals,
replacements, modifications, improvements, upgrades, extensions and additions
thereof or thereto in accordance with prudent industry practice and in the
normal conduct of its business and (c) do or cause to be done all thing
necessary to be done to obtain, preserve, renew, extend and keep in full force
and effect the Intellectual Property which are necessary and material to the
conduct of its business.

SECTION 6.07. Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of

 

116



--------------------------------------------------------------------------------

such types and in such amounts (after giving effect to any self-insurance
reasonable and customary for similarly situated Persons engaged in the same or
similar businesses as the Borrower and the Restricted Subsidiaries) as are
customarily carried under similar circumstances by such other Persons. Subject
to Section 6.13(a), (a) all such liability insurance policies of the Loan
Parties (other than workers’ compensation, officer and director liability or
other policies as to which endorsements are not customary) shall name the
Collateral Agent as additional insured, and (b) in the case of each casualty
insurance policy that insures any Collateral, such policy shall contain a loss
payable clause or endorsement that names the Collateral Agent as loss payee.
With respect to each parcel of Real Property constituting Collateral that is
subject to a Mortgage, obtain flood insurance from financially sound and
reputable insurance companies or through the National Flood Insurance Program in
such total amount (not exceeding the lesser of (i) the fair market value of the
property and (ii) the maximum amount available under a policy issued through the
National Flood Insurance Program) as the Administrative Agent or the Required
Lenders may from time to time reasonably require, if at any time the area in
which any improvements on such Real Property are located is designated a “flood
hazard area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), and otherwise comply with the
National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973, as amended from time to time.

SECTION 6.08. Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except if the failure to comply
therewith would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. Comply in all material respects with all
terms and conditions of all Broadcast Licenses maintain all of the Broadcast
Licenses in effect in accordance with their terms except for such failures as
would not reasonably be expected to have a Material Adverse Effect.

SECTION 6.09. Books and Records. Maintain proper books of record and account, in
which entries are full, true and correct in all material respects and are in
conformity with GAAP consistently applied in all material respects and which
reflect all material financial transactions and matters involving the business
of the Loan Parties or a Restricted Subsidiary, as the case may be.

SECTION 6.10. Inspection Rights. Permit representatives and agents of the
Administrative Agent and each Lender to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its senior officers, and independent public accountants, all at
reasonable times during normal business hours, upon reasonable advance notice to
the Borrower; provided, however, (a) unless an Event of Default exists, only the
Administrative Agent on behalf of the Lenders may exercise the rights under this
Section 6.10 and the Administrative Agent shall not exercise such rights more
often than two times during any calendar year, (b) if an Event of Default exists
and an individual Lender elects to exercise rights under this Section 6.10, (x)
such Lender shall coordinate with the Administrative Agent and any other Lender
electing to exercise such rights and shall share the results of such inspection
with the Administrative Agent on behalf of the Lenders and (y) the number of
visits and expense associated with such individual Lender inspections must be
reasonable, and (c) the Borrower shall have the opportunity to participate in
any discussions with the Borrower’s independent public accountants.

SECTION 6.11. Additional Collateral; Additional Guarantors. (a) Subject to this
Section 6.11 and Section 6.13(b), with respect to any property acquired after
the Closing Date by any Loan Party that is intended to be subject to the Lien
created by any of the Collateral Documents but is not so subject, promptly (and
in any event within 30 days after the acquisition thereof (or, with respect to
intellectual property, in any event on a quarterly basis) (or, in each case,
such later date as the Administrative Agent may agree)) (i) execute and deliver
to the Administrative Agent and the Collateral

 

117



--------------------------------------------------------------------------------

Agent such amendments or supplements to the relevant Collateral Documents or
such other documents as the Administrative Agent or the Collateral Agent shall
reasonably request to grant to the Collateral Agent, for its benefit and for the
benefit of the other Secured Parties, a Lien on such property subject to no
Liens other than Liens permitted hereunder; and (ii) take all actions reasonably
necessary or advisable to cause such Lien to be duly perfected within the United
States to the extent required by such Collateral Document in accordance with all
applicable Law, including the filing of financing statements in such
jurisdictions within the United States as may be reasonably requested by the
Administrative Agent. The Borrower shall otherwise take such actions and execute
and/or deliver to the Collateral Agent such documents as the Administrative
Agent or the Collateral Agent shall reasonably require to confirm the validity,
perfection and priority of the Lien of the Collateral Documents on such
after-acquired properties to the extent required by the Collateral Documents.

(b) With respect to any Person that is or becomes a Restricted Subsidiary
directly owned by a Loan Party after the Closing Date or if any Restricted
Subsidiary that was an Excluded Subsidiary ceases to be an Excluded Subsidiary,
promptly (and in any event within 30 days after the date such Person becomes a
Restricted Subsidiary or the date the Borrower delivers to the Administrative
Agent financial statements by which it is determined that such Restricted
Subsidiary ceased to be an Excluded Subsidiary (or such later date as the
Administrative Agent may agree)) (i) deliver to the Collateral Agent the
certificates, if any, representing all of the Equity Interests of such
Restricted Subsidiary owned by such Loan Party, together with undated stock
powers or other appropriate instruments of transfer executed and delivered in
blank by a duly authorized officer of the holder (or holders) of such Equity
Interests, and all written intercompany notes, if any, representing Indebtedness
owing from such Subsidiary to any Loan Party together with instruments of
transfer executed and delivered in blank by a duly authorized officer of such
Loan Party (in each case, with respect to Foreign Subsidiaries, to the extent
applicable and permitted under foreign laws, rules or regulations) or, if
necessary to perfect a Lien under applicable Law, by means of an applicable
Collateral Document, to create a Lien on such Equity Interests and intercompany
notes in favor of the Collateral Agent on behalf of the Secured Parties and
(ii) cause any such Restricted Subsidiary (A) to execute a joinder agreement
reasonably acceptable to the Administrative Agent or such comparable
documentation to become a Subsidiary Guarantor and a joinder agreement to the
applicable Collateral Documents (including the Security Agreement),
substantially in the form annexed thereto, and (B) to take all other actions
reasonably requested by the Administrative Agent or the Collateral Agent to
cause the Lien created by the applicable Collateral Documents (including the
Security Agreement) to be duly perfected within the United States to the extent
required by such agreement in accordance with all applicable Law, including the
filing of financing statements in such jurisdictions within the United States as
may be reasonably requested by the Administrative Agent or the Collateral Agent.
Notwithstanding the foregoing, (1) compliance with clause (i) of this
Section 6.11(b) shall be required only to the extent required by the terms of
the Security Agreement, (2) no Excluded Subsidiary shall be required to become a
Subsidiary Guarantor or otherwise take the actions specified in clause (ii) of
this Section 6.11(b) and (3) no more than 65% of the total voting power of all
outstanding voting stock and 100% of the Equity Interests not constituting
voting stock of any CFC or CFC Holdco (except that any such Equity Interests
constituting “stock entitled to vote” within the meaning of Treasury Regulation
Section 1.956-2(c)(2) shall be treated as voting stock for purposes of this
Section 6.11(b)) shall be required to be pledged.

(c) Each Loan Party shall grant to the Collateral Agent, within 90 days of the
Closing Date or the acquisition thereof (or such later date as the
Administrative Agent may agree), as applicable, a security interest in and
mortgage in a form reasonably satisfactory to the Administrative Agent and
Collateral Agent (a “Mortgage”) on each parcel of Real Property located in the
United States and owned in fee by such Loan Party as is owned by such Loan Party
on the Closing Date or acquired by such Loan Party after the Closing Date and
that, together with any improvements thereon, individually has a fair market
value of at least $25 million as additional security for the Obligations (unless
the subject

 

118



--------------------------------------------------------------------------------

property is already mortgaged to a third party to the extent permitted
hereunder). Such Mortgages shall be granted pursuant to documentation reasonably
satisfactory in form and substance to the Administrative Agent and the
Collateral Agent and shall constitute valid and enforceable perfected Liens
subject only to Liens permitted hereunder. The Mortgages or instruments related
thereto shall be duly recorded or filed in such manner and in such places as are
required by Law to establish, perfect, preserve and protect the Liens in favor
of the Collateral Agent required to be granted pursuant to the Mortgages and all
taxes, fees and other charges payable in connection therewith shall be paid in
full. Such Loan Party shall otherwise take such actions and execute and/or
deliver to the Collateral Agent such documents as the Administrative Agent or
the Collateral Agent shall reasonably require to confirm the validity,
perfection and priority of the Lien of any existing Mortgage or new Mortgage
against such Real Property (including, to the extent so required, a Title
Policy, a Survey (if required in order to permit the issuer of the Title Policy
to omit a survey exception or issue any survey dependent endorsements requested
by the Administrative Agent), local counsel opinion (in form and substance
reasonably satisfactory to the Administrative Agent and the Collateral Agent)
and a completed “Life-of-Loan” Federal Emergency Management Agency standard
flood hazard determination, together with a notice executed by such Loan Party
about special flood hazard area status, if applicable, in respect of such
Mortgage). Notwithstanding the foregoing, the Administrative Agent shall not
enter into any Mortgage in respect of any real property acquired by any Loan
Party after the Closing Date unless the Administrative Agent has provided to the
Revolving Credit Lenders (i) if such Mortgaged Property is not located in a
“special flood hazard area”, a completed flood hazard determination with respect
to such real property from a third-party vendor at least ten (10) days prior to
entering into such Mortgage or (ii) if such Mortgage relates to real property
located in a “special flood hazard area”, the following documents with respect
to such real property at least twenty (20) days prior to entering into such
Mortgage: (w) a completed flood hazard determination from a third party vendor,
and (x) a notification to the applicable Loan Parties that flood insurance
coverage is not available under the National Flood Insurance Program; or (y) if
required by relevant requirements of Law, evidence of required flood insurance.

(d) The foregoing paragraphs (a) through (c) shall not require the creation or
perfection of pledges of or security interests in, or Mortgage on, or the
obtaining of title insurance or surveys with respect to, particular assets if
and for so long as (i) in the reasonable judgment of the Administrative Agent
and the Borrower, the cost of creating or perfecting such pledges or security
interests in, or a Mortgage on, such assets or obtaining title insurance or
surveys in respect of such assets shall be excessive in view of the benefits to
be obtained by the Lenders therefrom or (ii) such asset constitutes an Excluded
Asset (as such term is defined in the Security Agreement). In addition, the
foregoing will not require actions under this Section 6.11 by a Person if and to
the extent that such action would (a) go beyond the corporate or other powers of
the Person concerned (and then only as such corporate or other power cannot be
modified or excluded to allow such action); or (b) unavoidably result in
material issues of director’s or officer’s personal liability, breach of
fiduciary duty or criminal liability. The Administrative Agent may grant
extensions of time for the perfection of security interests in, or a Mortgage
on, or the obtaining of title insurance or surveys with respect to particular
assets (including extensions beyond the Closing Date for the perfection of
security interests in the assets of the Loan Parties on such date) where it
reasonably determines, in consultation with the Borrower, that perfection cannot
be accomplished without undue effort or expense by the time or times at which it
would otherwise be required by this Agreement or the Collateral Documents.

(e) Notwithstanding the foregoing provisions of this Section 6.11 or anything in
this Agreement or any other Loan Document to the contrary, Liens required to be
granted from time to time pursuant to this Section 6.11 shall be subject to
exceptions and limitations set forth herein, in the Collateral Documents and, to
the extent appropriate in the applicable jurisdiction, as agreed between the
Collateral Agent and the Borrower. Notwithstanding the foregoing provisions of
this Section 6.11 or anything in this Agreement or any other Loan Document to
the contrary, any Subsidiary of the Borrower that Guarantees the Senior Notes
shall be a Guarantor hereunder for so long as it Guarantees such Indebtedness.

 

119



--------------------------------------------------------------------------------

SECTION 6.12. Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (a) comply, and
take all reasonable actions to cause all lessees and other Persons operating or
occupying its properties to comply, with all applicable Environmental Laws and
Environmental Permits, (b) obtain and renew all Environmental Permits necessary
for its operations and properties, and (c) to the extent the Loan Parties are
required by Environmental Laws, conduct any investigation, study, sampling and
testing, and undertake any cleanup, removal, remedial or other action necessary
to remove and clean up all Hazardous Materials from any affected property, in
accordance with the requirements of all Environmental Laws.

SECTION 6.13. Post-Closing Conditions and Further Assurances. (a) Within 90 days
after the Closing Date (subject to extension by the Administrative Agent in its
discretion), deliver each Collateral Document or other deliverable set forth on
Schedule 6.13(a) of the Disclosure Letter (as such Schedule may be supplemented
or modified on or prior to the Closing Date by agreement between the
Administrative Agent and the Borrower), duly executed by each Loan Party that is
a party thereto, together with all documents and instruments required to perfect
the security interest of the Administrative Agent in the Collateral (if any)
free of any other pledges, security interests or mortgages, except Liens
permitted hereunder.

(b) Promptly upon request by the Administrative Agent (i) correct any material
defect or error that may be discovered in the execution, acknowledgment, filing
or recordation of any Collateral Document or other document or instrument
relating to any Collateral, and (ii) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent may reasonably request from time to time in order to carry
out more effectively the purposes of the Collateral Documents.

SECTION 6.14. Designation of Subsidiaries. (a) After the Closing Date, the
Borrower may at any time and from time to time designate any of its Subsidiaries
(including any existing Subsidiary and any newly acquired or newly formed
Subsidiary) to be an Unrestricted Subsidiary unless such Subsidiary or any of
its Subsidiaries owns any Equity Interests or Indebtedness of, or owns or holds
any Lien on, any property of, the Borrower or any Restricted Subsidiary of the
Borrower (other than solely any Subsidiary of the Subsidiary to be so
designated); provided, that (i) no Default or Event of Default shall have
occurred and be continuing before and after giving effect to such designation
and (ii) the Borrower and its Restricted Subsidiaries shall be in Pro Forma
Compliance with Section 7.08 for the most recently ended Test Period for which
Required Financial Statements have been delivered (whether or not then required
to be tested) and provided, further that (A) such designation complies with
Section 7.05; and (B) neither the Subsidiary to be so designated nor any of its
Subsidiaries has at the time of designation, created, incurred, issued, assumed,
guaranteed or otherwise become directly or indirectly liable with respect to any
Indebtedness pursuant to which the lender has recourse to any of the assets of
any Loan Party or any Restricted Subsidiary.

(b) The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary; provided that, immediately before and after giving effect to such
designation, no Default or Event of Default shall have occurred and be
continuing and the Borrower and its Restricted Subsidiaries shall be in Pro
Forma Compliance with Section 7.08 for the most recently ended Test Period for
which Required Financial Statements have been delivered (whether or not then
required to be tested); provided further, that any Indebtedness of the
applicable Subsidiary and any Liens encumbering its property existing as of the
time of such designation shall be deemed incurred or established, as applicable,
at the time of such designation.

 

120



--------------------------------------------------------------------------------

(c) For purposes of designating any Restricted Subsidiary as an Unrestricted
Subsidiary, all outstanding Investments by the Borrower and its Restricted
Subsidiaries (except to the extent repaid) in the Subsidiary so designated will
be deemed to be Investments in an amount determined as set forth in the
definition of “Investment”. Such designation will be permitted only if an
Investment in such amount would be permitted at such time, under any of the
provisions of this Agreement, and if such Subsidiary otherwise meets the
definition of an “Unrestricted Subsidiary.”

(d) Any such designation by the Borrower shall be notified by the Borrower to
the Administrative Agent by promptly delivering to the Administrative Agent a
certificate of a Responsible Officer of the Borrower certifying that such
designation complied with the foregoing provisions, whereupon such designation
shall be immediately effective.

SECTION 6.15. Use of Proceeds. (a) The Borrower will use the proceeds of the
Term Loans solely for the following purposes: (i) as consideration for the
Acquisition, (ii) to fund the Refinancing, and (iii) to fund the Transaction
Expenses and other fees and expenses relating to the Transactions.

(b) The Borrower will use the proceeds of the Revolving Credit Loans (a) on the
Closing Date in an amount up to $75 million plus such additional amounts
required to fund any additional upfront fees or OID required to be funded on the
Closing Date, and (b) thereafter, for general corporate purposes, including
Permitted Investments and Restricted Payments.

(c) The Borrower will use Letters of Credit for general corporate purposes.

(d) The Borrower will not use the proceeds of any Credit Extensions (including
any Letter of Credit) for the purpose of (i) furthering an offer, payment,
promise to pay, or authorization of the payment of money, to any Person in
violation of FCPA or the United Kingdom Bribery Act of 2010 or (ii) funding,
financing or facilitating any activities, business or transaction in violation
of any applicable Sanctions.

SECTION 6.16. Maintenance of Ratings. Use commercially reasonable efforts to
(a) cause each Facility to be continuously rated (but not any specific rating)
by S&P and Moody’s and (b) maintain a public corporate rating (but not any
specific rating) from S&P and a public corporate family rating (but not any
specific rating) from Moody’s, in each case for the Borrower.

SECTION 6.17. Lender Calls. At the request of the Administrative Agent or of the
Required Lenders and upon reasonable prior notice, hold a conference call (at a
location and time selected by the Administrative Agent and the Borrower) with
all Lenders who choose to attend such conference call, at which conference call
the financial results of the previous fiscal year or first two fiscal quarters
of the current fiscal year, as applicable, and the financial condition of the
Borrower and its Subsidiaries shall be reviewed; provided, that notwithstanding
the foregoing, the requirement set forth in this Section 6.17 may be satisfied
with a public earnings call; provided further, in no event shall any such call
be required to take place prior to forty-five days after the end of each of the
second fiscal quarter of each fiscal year of the Borrower and ninety days after
the end of each fiscal year of the Borrower, as applicable; provided further,
that the Borrower shall in no event be required to hold more than two such calls
during any fiscal year.

 

121



--------------------------------------------------------------------------------

SECTION 6.18. Anti-Corruption Laws. The Borrower will maintain in effect
policies and procedures designated to promote compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
the FCPA and any other applicable anti-corruption laws.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding (and not Cash
Collateralized):

SECTION 7.01. Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, directly or indirectly, create, incur, assume or suffer to exist
any Lien that secures any obligation or any related guarantee, on any asset or
property of the Borrower or any of its Restricted Subsidiaries whether now owned
or hereafter acquired, other than the following (“Permitted Liens”):

(1) pledges, deposits or security by such Person under workmen’s compensation
laws, unemployment insurance, employers’ health tax, and other social security
laws or similar legislation, or other insurance related obligations (including,
but not limited to, in respect of deductibles, self-insured retention amounts
and premiums and adjustments thereto) or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance, or good faith deposits in connection with bids, tenders, trade
contracts or government contracts (other than for the payment of Indebtedness)
or leases to which such Person is a party, or agreements with utilities, or
deposits to secure public or statutory obligations of such Person or deposits of
cash or U.S. government bonds to secure surety, stay, customs or appeal bonds to
which such Person is a party, or deposits as security for contested taxes or
import duties or for the payment of rent, performance and return of money bonds
and other similar obligations (including letters of credit issued in lieu of any
such bonds or to support the issuance thereof and including those to secure
health, safety and environmental obligations), in each case incurred in the
ordinary course of business;

(2) Liens imposed by law or regulation, such as carriers’, warehousemen’s,
materialmen’s, repairmen’s, mechanics’, contractors’ and other similar Liens, in
each case for sums not yet overdue for a period of more than 30 days or being
contested in good faith by appropriate proceedings or other Liens arising out of
judgments or awards against such Person with respect to which such Person shall
then be proceeding with an appeal or other proceedings for review if adequate
reserves with respect thereto are maintained on the books of such Person in
accordance with GAAP;

(3) Liens for Taxes, assessments or other governmental charges not yet overdue
for more than 30 days or which are being contested in good faith by appropriate
proceedings, if adequate reserves with respect thereto are maintained on the
books of such Person in accordance with GAAP or for property taxes on property
the Borrower or one of its Subsidiaries has determined to abandon if the sole
recourse for such tax, assessment or charge is to such property;

(4) Liens in favor of issuers of performance, surety bonds or bid, indemnity,
warranty, release, appeal or similar bonds or with respect to other regulatory
requirements or letters of credit issued pursuant to the request of and for the
account of such Person in the ordinary course of its business;

 

122



--------------------------------------------------------------------------------

(5) survey exceptions, encumbrances, ground leases, servitudes, easements or
reservations of, or rights of others for, licenses, rights-of-way, sewers,
electric lines, telegraph, cable and telephone lines, utilities and other
similar purposes, or zoning or other restrictions as to the use of real
properties or Liens incidental to the conduct of the business of such Person or
to the ownership of its properties that were not incurred in connection with
Indebtedness or other covenants, conditions, restrictions and minor defects or
irregularities in title (“Other Encumbrances”), in each case which Liens and
Other Encumbrances do not in the aggregate materially adversely affect the value
of said properties or materially impair their use in the operation of the
business of such Person;

(6) Liens securing Indebtedness permitted to be incurred pursuant to Sections
7.02(b)(iv), 7.02(b)(xii) or 7.02(b)(xvii); provided that (x) Liens securing
Indebtedness permitted to be incurred pursuant to Section 7.02(b)(iv) extend
only to the assets and/or Capital Stock, the acquisition, lease, construction,
repair, replacement or improvement of which is financed thereby and any
replacements, additions and accessions thereto and any income or profits
therefrom; provided that individual financings of equipment provided by one
lender may be cross-collateralized to other financings of equipment provided by
such lender, (y) Liens securing Refinancing Indebtedness permitted to be
incurred pursuant to Section 7.02(b)(xii) only secure Refinancing Indebtedness
that serves to Refinance any Indebtedness secured by a Lien; provided that such
Liens are limited to all or part of the same property or assets (plus additions,
accessions, improvements, proceeds or dividends or distributions in respect
thereof) that secured (or, under the written arrangements under which the
original Lien arose, could secure) the Indebtedness being refinanced and
(z) Liens securing Indebtedness permitted to be incurred pursuant to
Section 7.02(b)(xvii) extend only to the assets of Non-Guarantor Subsidiaries;

(7) Liens existing on the Closing Date listed on Schedule 7.01 of the Disclosure
Letter;

(8) Liens on property or shares of stock of a Person at the time such Person
becomes a Restricted Subsidiary; provided, however, such Liens are not created
or incurred in connection with, or in contemplation of, such Person becoming
such a Restricted Subsidiary; provided further, however, that such Liens may not
extend to any other property owned by the Borrower or any of its Restricted
Subsidiaries other than pursuant to customary after acquired-property clauses;

(9) Liens on property at the time the Borrower or a Restricted Subsidiary
acquired the property, including any acquisition by means of a merger or
consolidation with or into the Borrower or a Restricted Subsidiary; provided,
however, that such Liens are not created or incurred in connection with, or in
contemplation of, such acquisition, merger or consolidation;

(10) Liens securing Indebtedness or other obligations of a Restricted Subsidiary
owing to the Borrower or any Restricted Subsidiary permitted to be incurred
under Section 7.02;

(11) Liens securing Hedging Obligations incurred pursuant to
Section 7.02(b)(ix);

(12) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances or
trade letters of credit issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods;

 

123



--------------------------------------------------------------------------------

(13) (a) leases, subleases, licenses or sublicenses (including of real property
and intellectual property) granted to others in the ordinary course of business
and (b) with respect to any leasehold interest held by the Borrower or any of
its Subsidiaries, the terms of the leases granting such leasehold interest and
the rights of lessors thereunder, which in the case of each of (a) and (b) do
not materially interfere with the ordinary conduct of the business of the
Borrower and its Restricted Subsidiaries, taken as a whole, and do not secure
any Indebtedness;

(14) Liens arising from Uniform Commercial Code (or equivalent statute)
financing statement filings regarding operating leases entered into by the
Borrower and its Restricted Subsidiaries in the ordinary course of business;

(15) Liens in favor of the Loan Parties;

(16) Liens on equipment of the Borrower or any of its Restricted Subsidiaries
granted in the ordinary course of business;

(17) Liens on accounts receivable and related assets incurred in connection with
a Receivables Facility;

(18) Liens to secure any Refinancing (or successive Refinancings) as a whole, or
in part, of any Indebtedness secured by any Lien referred to in the foregoing
clauses (6), (7), (8), (9) and this clause (18); provided, however, that
(a) such new Lien shall be limited to all or part of the same property that
secured the original Lien (and additions, accessions, improvements, proceeds and
replacements and customary deposits in connection therewith and proceeds and
products therefrom) and assets that secured or, under the written agreements
pursuant to which the original Lien arose, could secure the original
Indebtedness, and (b) the Indebtedness secured by such Lien at such time is not
increased to any amount greater than the sum of (i) the outstanding principal
amount or, if greater, committed amount of the Indebtedness described under
clauses (6), (7), (8), (9) and this clause (18) at the time the original Lien
became a Permitted Lien under this Agreement, and (ii) an amount necessary to
pay any fees and expenses, including premiums, and accrued and unpaid interest
related to such Refinancing;

(19) deposits made in the ordinary course of business to secure liability to
insurance carriers;

(20) other Liens securing obligations that do not exceed $200 million in
aggregate amount at any one time outstanding;

(21) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(g) so long as such Liens are adequately bonded and
any appropriate legal proceedings that may have been duly initiated for the
review of such judgment have not been finally terminated or the period within
which such proceedings may be initiated has not expired;

(22) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(23) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code or any comparable or successor provision on items in the course
of collection, (ii) attaching to commodity trading accounts or other commodity
brokerage accounts incurred in the ordinary course of business, and (iii) in
favor of banking or other financial institutions arising as a matter of law or
pursuant to customary depositary terms encumbering deposits (including the right
of set-off) and which are within the general parameters customary in the banking
industry;

 

124



--------------------------------------------------------------------------------

(24) Liens deemed to exist in connection with Investments in repurchase
agreements permitted pursuant to Section 7.02; provided, that such Liens do not
extend to any assets other than those that are the subject of such repurchase
agreement;

(25) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(26) banker’s liens, Liens that are statutory, common law or contractual rights
of set-off and other similar Liens, in each case (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business or
(iii) relating to purchase orders and other agreements entered into with
customers of the Borrower or any of its Restricted Subsidiaries in the ordinary
course of business;

(27) Liens pursuant to any Loan Document;

(28) Liens on Collateral securing Indebtedness incurred pursuant to
Section 7.02(b)(xxi) or 7.02(b)(xxii), in each case so long as such Indebtedness
is subject to an Intercreditor Agreement (or Second Lien Intercreditor Agreement
in the case of Permitted Junior Secured Refinancing Debt and such other
Indebtedness pursuant to such sections as shall be intended to be secured on a
second-lien basis);

(29) Liens on assets of Non-Guarantor Subsidiaries securing Indebtedness of
Non-Guarantor Subsidiaries permitted pursuant to Section 7.02;

(30) Liens on the Equity Interests of Unrestricted Subsidiaries;

(31) Liens deemed to exist by reason of (i) any encumbrance or restriction
(including put and call arrangements) with respect to Capital Stock of any joint
venture or similar arrangement pursuant to any joint venture or similar
agreement or (ii) any encumbrance or restriction imposed under any contract for
the sale by the Borrower or any of its Subsidiaries of the Capital Stock of any
Subsidiary of the Borrower, or any business unit or division of the Borrower or
any Subsidiary of the Borrower permitted by this Agreement;

(32) Liens on property or assets used to defease or to irrevocably satisfy and
discharge Indebtedness; provided that such defeasance or satisfaction and
discharge is not prohibited by this Agreement;

(33) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;

(34) Liens incurred to secure cash management services or to implement cash
pooling arrangements in the ordinary course of business;

 

125



--------------------------------------------------------------------------------

(35) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement in respect of any Investment permitted under this Agreement;

(36) rights deemed to arise under revenue sharing or similar agreements entered
into in the ordinary course of business pursuant to which third parties are
granted the right to receive a portion of the revenues, income or profits
generated from specific assets or operations of the Borrower or any Restricted
Subsidiary;

(37) Liens on cash collateral, letters of credit or similar arrangements
securing the U.K. Pension Security Obligations in an amount not to exceed at any
time £85 million; and

(38) additional Liens securing Indebtedness of the Borrower and its Restricted
Subsidiaries permitted to be incurred pursuant to Section 7.02; provided, that
at the time of incurrence of such Indebtedness, on a Pro Forma Basis after
giving effect to the incurrence of such Indebtedness, the Consolidated Secured
Net Leverage Ratio shall not be greater than 2.00 to 1.00; provided, that any
Liens on the Collateral incurred pursuant to this clause (38) shall be subject
to an Intercreditor Agreement or a Second Lien Intercreditor Agreement.

For purposes of this Section 7.01, the term “Indebtedness” shall be deemed to
include interest on and the costs in respect of such Indebtedness.

For purposes of determining compliance with this Section 7.01, in the event that
any Lien meets the criteria of more than one of the categories of Permitted
Liens described in clause (1) through (38) of this Section 7.01, the Borrower,
in its sole discretion, divide and/or classify on the date of incurrence of such
Lien in any manner that complies with this Section 7.01 and may later redivide
and/or reclassify (based on circumstances existing at the time of such
redivision or reclassification) such Lien in any manner that complies with this
covenant; provided that all Liens securing the Facilities on the Closing Date
will be treated as incurred on the Closing Date under Section 7.01(27) and will
not later be reclassified.

SECTION 7.02. Incurrence of Indebtedness and Issuance of Disqualified Stock and
Preferred Stock. (a) The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, directly or indirectly, create, incur, issue,
assume, guarantee or otherwise become directly or indirectly liable for
(collectively, “incur” and collectively, an “incurrence”) any Indebtedness
(including Acquired Indebtedness) and the Borrower will not issue any shares of
Disqualified Stock and will not permit any Restricted Subsidiary to issue any
shares of Disqualified Stock or Preferred Stock; provided, however, that the
Borrower may incur Indebtedness (including Acquired Indebtedness) or issue
shares of Disqualified Stock, and any Restricted Subsidiary may incur
Indebtedness (including Acquired Indebtedness), issue shares of Disqualified
Stock and issue shares of Preferred Stock, if the Consolidated Net Leverage
Ratio at the time such additional Indebtedness is incurred or such Disqualified
Stock or Preferred Stock is issued would have been no greater than 3.50 to 1.00,
determined on a Pro Forma Basis (including a pro forma application of the net
proceeds therefrom); provided further, however, that Non-Guarantor Subsidiaries
may not incur Indebtedness or issue Disqualified Stock or Preferred Stock
pursuant to this Section 7.02(a) if, after giving pro forma effect to such
incurrence or issuance, more than an aggregate of $300 million at the time of
incurrence of such Indebtedness or Disqualified Stock or Preferred Stock of such
Non-Guarantor Subsidiaries is outstanding pursuant to this clause (a) and clause
(xvii) of Section 7.02(b) in the aggregate.

 

126



--------------------------------------------------------------------------------

(b) The provisions of Section 7.02(a) hereof shall not apply to:

(i) Indebtedness of any Loan Party under the Loan Documents;

(ii) Indebtedness represented by the Senior Notes (including any guarantee
thereof by a Subsidiary Guarantor) (other than any “Additional Notes” (as
defined in the Senior Notes Indenture) or guarantees with respect thereto);

(iii) Indebtedness of the Borrower and its Restricted Subsidiaries in existence
on the Closing Date (other than Indebtedness described in clauses (i) and (ii))
listed on Schedule 7.02(b) of the Disclosure Letter;

(iv) (A) Indebtedness (including Capitalized Lease Obligations and Attributable
Indebtedness), Disqualified Stock and Preferred Stock incurred or issued by the
Borrower or any of its Restricted Subsidiaries to finance the purchase, lease,
construction or improvement of property (real or personal) or equipment, whether
through the direct purchase of assets or the Capital Stock of any Person owning
such assets, and any Indebtedness incurred to refinance any such Indebtedness
(and successive refinancings thereof), in an aggregate principal amount or
liquidation preference which, when aggregated with the principal amount of all
other Indebtedness, Disqualified Stock and Preferred Stock then outstanding
under this clause (iv)(A), together with the aggregate principal amount of
Indebtedness outstanding pursuant to clause (B) of this clause (iv), does not
exceed the greater of (x) $300 million and (y) 25% of Four Quarter EBITDA at the
time of incurrence and (B) any Indebtedness incurred to Refinance Indebtedness
incurred under clause (A) of this clause (iv) (or successive Refinancings of
Indebtedness incurred under this clause (B));

(v) Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
constituting reimbursement obligations with respect to letters of credit,
bankers’ acceptances, bank guarantees, warehouse receipts or similar facilities
issued or entered into in the ordinary course of business, including letters of
credit in respect of workers’ compensation claims, performance or surety bonds,
health, disability or other employee benefits, property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to reimbursement
type obligations regarding workers’ compensation claims, performance or surety
bonds, health, disability or other employee benefits, or property, casualty or
liability insurance or self-insurance;

(vi) Indebtedness arising from agreements of the Borrower or its Restricted
Subsidiaries providing for indemnification, earn-out, holdback, adjustment of
purchase price or similar obligations, in each case, incurred or assumed in
connection with the acquisition or Disposition of any business, assets or a
Subsidiary, other than guarantees of Indebtedness incurred by any Person
acquiring all or any portion of such business, assets or a Subsidiary for the
purpose of financing such acquisition;

(vii) Indebtedness of the Borrower to a Restricted Subsidiary or a Restricted
Subsidiary to the Borrower or another Restricted Subsidiary; provided that any
(A) such Indebtedness (other than such as may arise from ordinary course
intercompany cash management obligations) owing by the Borrower or a Subsidiary
Guarantor to a Non-Guarantor Subsidiary is expressly subordinated in right of
payment to the Obligations, (B) any such Indebtedness (other than such as may
arise from ordinary course intercompany cash management obligations) owing by a
Non-Guarantor Subsidiary to the Borrower or a Subsidiary Guarantor is pledged to
the Administrative Agent pursuant to the terms of the Collateral Documents to
the extent required thereby and (C) any such Indebtedness (other than such as
may arise from ordinary course intercompany cash management obligations) owing
by a Non-Guarantor Subsidiary to the Borrower or a Subsidiary Guarantor,
together with, but without duplication of, Investments made by Loan Parties in
Non-Guarantor Subsidiaries pursuant to clauses (a) and (c) of the definition of
“Permitted Investments” and Disposition Deficiencies shall not exceed an
aggregate amount outstanding equal to the greater of (x) $375 million and (y)
33% of Four Quarter EBITDA at the time

 

127



--------------------------------------------------------------------------------

such Indebtedness is incurred; provided further, that any subsequent issuance or
transfer of any Capital Stock or any other event which results in any Restricted
Subsidiary ceasing to be a Restricted Subsidiary or any other subsequent
transfer of any such Indebtedness (except to the Borrower or another Restricted
Subsidiary or any pledge of such Indebtedness constituting a Permitted Lien)
shall be deemed, in each case, to be an incurrence of such Indebtedness not
permitted by this clause (vii);

(viii) shares of Preferred Stock of a Restricted Subsidiary issued to the
Borrower or another Restricted Subsidiary; provided that any subsequent issuance
or transfer of any Capital Stock or any other event that results in such
Preferred Stock being beneficially owned by a Person other than the Borrower or
any Restricted Subsidiary or any other subsequent transfer of any such shares of
Preferred Stock (except to the Borrower or another of its Restricted
Subsidiaries) shall be deemed in each case to be an issuance of such shares of
Preferred Stock not permitted by this clause (viii);

(ix) Hedging Obligations not entered into for speculative purposes;

(x) obligations in respect of workers’ compensation claims, self-insurance,
performance, bid, appeal and surety bonds and performance or completion
guarantees and similar obligations provided by the Borrower or any of its
Restricted Subsidiaries or obligations in respect of letters of credit, bankers’
acceptances, bank guarantees or similar instruments related thereto, in each
case in the ordinary course of business;

(xi) (A) Indebtedness or Disqualified Stock of the Borrower and Indebtedness,
Disqualified Stock or Preferred Stock of any Subsidiary Guarantor not otherwise
permitted hereunder in an aggregate principal amount or liquidation preference,
which when aggregated with the outstanding principal amount and liquidation
preference of all other Indebtedness, Disqualified Stock and Preferred Stock
then outstanding and incurred pursuant to this clause (xi)(A), together with the
aggregate principal amount of Indebtedness outstanding pursuant to clause (B) of
this clause (xi), does not exceed the greater of (x) $500 million and (y) 50% of
Four Quarter EBITDA at the time of incurrence and (B) any Indebtedness incurred
to Refinance Indebtedness incurred under clause (A) of this clause (xi) (or
successive Refinancings of Indebtedness incurred under this clause (B));

(xii) the incurrence by the Borrower or any Restricted Subsidiary of Refinancing
Indebtedness that serves to refinance:

(A) any Indebtedness, Disqualified Stock or Preferred Stock incurred or issued
as permitted under any of Section 7.02(a) and clauses (ii), (iii) and/or
(xiii) of this Section 7.02(b), or

(B) any Indebtedness, Disqualified Stock or Preferred Stock incurred or issued
to so Refinance the Indebtedness, Disqualified Stock or Preferred Stock
described in clause (A) above,

including, in each case, additional Indebtedness, Disqualified Stock or
Preferred Stock incurred to pay premiums (including tender premiums), accrued
interest, defeasance costs and reasonable fees and expenses in connection
therewith;

(xiii) Indebtedness, Disqualified Stock or Preferred Stock of (x) the Borrower
or a Loan Party incurred to finance an acquisition of any assets, business or
Person or (y) Persons that are acquired by the Borrower or any Loan Party or
merged into or consolidated with the Borrower or a Loan Party in accordance with
the terms of this Agreement; provided that, after giving effect to such
acquisition, merger or consolidation, either:

(A) the Borrower would be permitted to incur at least $1.00 of additional
Indebtedness pursuant to the Consolidated Net Leverage Ratio test set forth in
Section 7.02(a), or

 

128



--------------------------------------------------------------------------------

(B) the Consolidated Net Leverage Ratio is less than or equal to the
Consolidated Net Leverage Ratio immediately prior to such acquisition, merger or
consolidation;

(xiv) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business; provided that such Indebtedness is extinguished
within 10 Business Days of notice of its incurrence;

(xv) Indebtedness of the Borrower or any of its Restricted Subsidiaries
supported by a letter of credit or bank guarantee issued pursuant to the
Facilities, in a principal amount not in excess of the stated amount of such
letter of credit or bank guarantee;

(xvi) (A) any guarantee by the Borrower or a Restricted Subsidiary of
Indebtedness or other obligations of any Restricted Subsidiary so long as the
incurrence of such Indebtedness incurred by such Restricted Subsidiary is
permitted under the terms of this Agreement and, in the case of the guarantee by
a Loan Party of Indebtedness of Non-Guarantor Subsidiary, only to the extent
that the related Investment is permitted;

(B) any guarantee by a Subsidiary Guarantor of Indebtedness of the Borrower, or

(C) any guarantee by the Borrower or a Restricted Subsidiary in the ordinary
course of business in respect of obligations to suppliers, customers,
franchisees, lessors and licensees of the Borrower or any Restricted Subsidiary;

(xvii) (A) Indebtedness of Non-Guarantor Subsidiaries in an aggregate principal
amount, which when aggregated with the principal amount of all other
Indebtedness then outstanding and incurred pursuant to this clause (xvii)(A),
together with the aggregate principal amount of Indebtedness outstanding
pursuant to clause (B) of this clause (xvii), does not exceed the greater of (x)
$300 million and (y) 25% of Four Quarter EBITDA at the time of incurrence and
(B) any Indebtedness incurred to Refinance Indebtedness incurred under clause
(A) of this clause (xvii) (or successive Refinancings of Indebtedness incurred
under this clause (B));

(xviii) Indebtedness of the Borrower or any of its Restricted Subsidiaries
consisting of (i) the financing of insurance premiums or (ii) take-or-pay
obligations contained in supply arrangements in each case, incurred in the
ordinary course of business;

(xix) Indebtedness of the Borrower or any of its Restricted Subsidiaries
undertaken in connection with cash management, overdraft protection and related
activities with respect to any Subsidiary or joint venture in the ordinary
course of business;

(xx) Indebtedness consisting of Indebtedness issued by the Borrower or any of
its Restricted Subsidiaries to current or former officers, directors and
employees thereof, their respective estates, spouses or former spouses, in each
case to finance the purchase or redemption of Equity Interests of the Borrower
to the extent permitted under Section 7.05(b)(iv);

 

129



--------------------------------------------------------------------------------

(xxi) Indebtedness incurred pursuant to a Permitted Debt Offering so long as, at
the time of the incurrence thereof, after giving effect thereto, the aggregate
principal amount of such Indebtedness does not exceed the Maximum Incremental
Extension of Credit Amount; and

(xxii) Credit Agreement Refinancing Indebtedness.

(c) For purposes of determining compliance with this Section 7.02, in the event
that an item of Indebtedness, Disqualified Stock or Preferred Stock (or any
portion thereof) meets the criteria of more than one of the categories of
permitted Indebtedness, Disqualified Stock or Preferred Stock described in
clauses (i) through (xxii) of Section 7.02(b) above or is permitted to be
incurred pursuant to Section 7.02(a) hereof, the Borrower, in its sole
discretion, may divide and/or classify on the date of incurrence such item of
Indebtedness, Disqualified Stock or Preferred Stock (or any portion thereof) in
any manner that complies with this Section 7.02 and may later redivide and/or
reclassify (based on circumstances existing at the time of such redivision or
reclassification) such item of Indebtedness, Disqualified Stock or Preferred
Stock (or any portion thereof) in any manner that complies with this covenant;
provided that all Indebtedness outstanding under the Facilities on the Closing
Date will be treated as incurred on the Closing Date under Section 7.02(b)(i)
and will not later be reclassified.

Accrual of interest or dividends, the accretion of accreted value and the
payment of interest in the form of additional Indebtedness with the same terms,
the payment of dividends in the form of additional shares of Disqualified Stock
or Preferred Stock, as applicable, of the same class, and accretion of original
issue discount or liquidation preference will not be deemed to be an incurrence
of Indebtedness, Disqualified Stock or Preferred Stock for purposes of this
Section 7.02. Guarantees of, or obligations in respect of letters of credit
relating to, Indebtedness which is otherwise included in the determination of a
particular amount of Indebtedness shall not be included in the determination of
such amount of Indebtedness; provided that the incurrence of the Indebtedness
represented by such guarantee or letter of credit, as the case may be, was in
compliance with this Section 7.02.

The principal amount of any Indebtedness incurred to Refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
Refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated as in
effect on the date of such Refinancing.

Notwithstanding anything to the contrary contained in this Section 7.02, the
Borrower will not, and will not permit any other Loan Party to, directly or
indirectly, incur Indebtedness (including Acquired Indebtedness) that is
contractually subordinated in right of payment to any Indebtedness of the
Borrower or such other Loan Party, as the case may be, unless such Indebtedness
is contractually subordinated in right of payment to the Obligations or such
Guarantor’s Guarantee, in all material respects, to the extent and in the manner
as such Indebtedness is so subordinated to other Indebtedness of the applicable
Loan Party.

For the purposes of this Agreement, (x) Indebtedness that is unsecured is not
deemed to be subordinated or junior to secured Indebtedness merely because it is
unsecured and (y) Indebtedness is not deemed to be subordinated or junior to any
other Indebtedness merely because it has a junior priority with respect to the
same collateral.

SECTION 7.03. Fundamental Changes. Neither the Borrower nor any of its
Restricted Subsidiaries shall merge, dissolve, liquidate, wind up, consolidate
with or into another Person, or Dispose of all or substantially all of its
properties or assets (whether now owned or hereafter acquired) in one or more
related transactions (for the avoidance of doubt, other than in the
Transactions) to or in favor of any Person, except that:

 

130



--------------------------------------------------------------------------------

(a) any Restricted Subsidiary may merge or consolidate with (i) the Borrower or
a Subsidiary Guarantor (including a merger, the purpose of which is to
reorganize such Restricted Subsidiary into a new jurisdiction); provided, that
the Borrower or such Subsidiary Guarantor shall be the continuing or surviving
Person; or (ii) one or more other Restricted Subsidiaries; provided, that when
any Person that is a Loan Party is merging with a Restricted Subsidiary under
this clause (a)(ii), a Loan Party shall be the continuing or surviving Person;

(b) (i) any Subsidiary that is not a Loan Party may merge or consolidate with or
into any other Subsidiary that is not a Loan Party; and (ii) any Subsidiary may
liquidate or may dissolve into its parent if the Borrower determines in good
faith that such action is in the best interest of the Borrower and its
Subsidiaries as a whole and is not materially disadvantageous to the Lenders;

(c) the Borrower or any Restricted Subsidiary may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or any Restricted Subsidiary; provided, that if the transferor in such
a transaction is the Borrower or a Subsidiary Guarantor, then the transferee
must be the Borrower or a Subsidiary Guarantor and; provided further, that the
Borrower shall remain after such transaction;

(d) so long as no Default exists or would result therefrom, the Borrower may
merge or consolidate with any other Person; provided, that (i) the Borrower
shall be the continuing or surviving corporation or (ii) if the Person formed by
or surviving any such merger or consolidation (any such Person, the “Successor
Company”) is not the Borrower, (A) the Successor Company shall be an entity
organized or existing under the laws of the United States, any state or
commonwealth thereof, the District of Columbia or any territory thereof, (B) the
Successor Company shall expressly assume all the obligations of the Borrower
under this Agreement and the other Loan Documents to which the Borrower is a
party pursuant to a supplement hereto or thereto in form reasonably satisfactory
to the Administrative Agent, (C) in the case of a Successor Company for the
Borrower, each Guarantor, unless it is the other party to such merger or
consolidation, shall have confirmed that its Guarantee and its pledges and other
obligations under the Collateral Documents shall apply to the Successor
Company’s obligations under the Loan Documents, including, to the extent
reasonably requested by the Administrative Agent, by executing amendments or
supplements to the Security Agreement, any Mortgage (if any) and any other
Collateral Documents, and (D) the Borrower shall have delivered to the
Administrative Agent (i) an officer’s certificate stating that such merger or
consolidation and such supplement to this Agreement or any Collateral Document
comply with this Agreement, (ii) all documentation and information of the type
set described in Section 4.01(d)(x) with respect to the Successor Company and
(iii) such other certificates and other documentation as reasonably requested by
the Administrative Agent; provided further, that if the foregoing are satisfied,
the Successor Company will succeed to, and be substituted for, the Borrower
under this Agreement;

(e) so long as no Default exists or would result therefrom, a Subsidiary
Guarantor may merge or consolidate with any other Person; provided, that
(i) such Subsidiary Guarantor shall be the continuing or surviving corporation
or (ii) if the Successor Company is not such Subsidiary Guarantor, (A) the
Successor Company shall be an entity organized or existing under the laws of the
United States, any state or commonwealth thereof, the District of Columbia or
any territory thereof, (B) the Successor Company shall expressly assume all the
obligations of such Subsidiary Guarantor under this Agreement and the other Loan
Documents to which such Subsidiary Guarantor is a party pursuant to a supplement
hereto or thereto in form reasonably satisfactory to the Administrative Agent,
and (C) such Subsidiary Guarantor shall have delivered to the Administrative
Agent an officer’s certificate stating that such merger or consolidation and
such supplement to this Agreement or any Collateral Document comply with this
Agreement; provided further, that if the foregoing are satisfied, the Successor
Company will succeed to, and be substituted for, such Subsidiary Guarantor under
this Agreement;

 

131



--------------------------------------------------------------------------------

(f) so long as no Default exists or would result therefrom, the Borrower or any
Restricted Subsidiary may merge or consolidate with any other Person in order to
effect an Investment permitted pursuant to Section 7.05; and

(g) so long as no Default exists or would result therefrom, any Restricted
Subsidiary may consummate a merger, dissolution, liquidation, consolidation or
Disposition, the purpose of which is to effect a Disposition permitted pursuant
to Section 7.04.

SECTION 7.04. Dispositions. The Borrower will not, and will not permit any of
its Restricted Subsidiaries to, consummate any Disposition, except:

(a) any Disposition of cash, Cash Equivalents or Investment Grade Securities, or
of damaged, unnecessary, obsolete or worn out equipment or other property or
assets in the ordinary course of business, or of property or assets no longer
used or useful or economically practicable to maintain the business of the
Borrower and its Restricted Subsidiaries in the reasonable opinion of the
Borrower in the ordinary course of business, or of any Disposition of inventory
or goods (or other property or assets) in the ordinary course of business;

(b) the Disposition of all or substantially all of the property or assets of the
Borrower or any of its Subsidiaries pursuant to Section 7.03;

(c) the making of any Restricted Payment or Permitted Investment that is
permitted to be made, and is made, under Section 7.05;

(d) any Disposition of property or assets or issuance or sale of Equity
Interests of any Restricted Subsidiary in any transaction or series of
transactions with an aggregate fair market value (as determined in good faith by
the Borrower) not to exceed $20 million;

(e) any Disposition of property or assets or issuance of securities by a
Restricted Subsidiary to the Borrower or by the Borrower or a Restricted
Subsidiary to another Restricted Subsidiary; provided, however, Disposition
Deficiencies, together with, but without duplication of, Investments made by
Loan Parties in Non-Guarantor Subsidiaries pursuant to clauses (a) and (c) of
the definition of “Permitted Investments” and Indebtedness of a Non-Guarantor
Subsidiary owing to the Borrower or a Subsidiary Guarantor incurred pursuant to
Section 7.02(b)(vii) shall not exceed an aggregate amount outstanding equal to
the greater of (x) $375 million and (y) 33% of Four Quarter EBITDA at the time
such of such Disposition;

(f) to the extent allowable under Section 1031 of the Code, or any comparable or
successor provision, any exchange of like property (excluding any boot thereon)
for use in a Similar Business;

(g) the sale, lease, assignment, license, sublicense or sub-lease of any real or
personal property, assets or services in the ordinary course of business;

(h) any Disposition of Equity Interests in, or Indebtedness or other securities
of, an Unrestricted Subsidiary;

(i) any Disposition of property or assets subject to a Lien held by the Borrower
or a Restricted Subsidiary in a foreclosure, eminent domain, seizure or similar
proceeding or exercises of termination rights under any lease, license,
concession or other agreement or Dispositions of property or assets required by
law, governmental regulation or any order of any court, administrative agency or
regulatory body;

 

132



--------------------------------------------------------------------------------

(j) sales of accounts receivable, or participations therein, and related assets
or rights customarily sold or assigned, in each case in connection with any
Receivables Facility; provided that the aggregate Receivables Exposure shall not
exceed $150 million;

(k) (A) non-exclusive licenses, sublicenses or cross-licenses of intellectual
property or other general intangibles of, and (B) exclusive licenses,
sublicenses or cross-licenses of intellectual property or other general
intangibles in the ordinary course of business of, the Borrower or the
Restricted Subsidiaries;

(l) sales, transfers and other Dispositions of Investments or other interests in
joint ventures or similar entities to the extent required by, or made pursuant
to, customary buy/sell arrangements or rights of first refusal between the
parties set forth in joint venture arrangements and similar binding
arrangements;

(m) the lapse or abandonment of intellectual property rights in the ordinary
course of business, which in the good faith determination of the Borrower is not
material to the conduct of the business of the Borrower and its Restricted
Subsidiaries, taken as a whole;

(n) the granting of Liens not prohibited by Section 7.01;

(o) the unwinding of any Hedging Obligations;

(p) an issuance of Equity Interests pursuant to benefit plans, employment
agreements, equity plans, stock subscription or shareholder agreements, stock
ownership plans and other similar plans, policies, contracts or arrangements
established in the ordinary course of business or approved by the Borrower in
good faith;

(q) any surrender or waiver of obligations of trade creditors or customers or
contract rights or the settlement, release or surrender of contractual rights,
tort or other claims of any kind;

(r) Dispositions or discounts of receivables in connection with the compromise,
settlement or collection thereof in the ordinary course of business or in
bankruptcy or similar proceedings and exclusive of factoring or similar
arrangements;

(s) any financing transaction (excluding by way of a Sale and Lease-Back
Transaction) with respect to property constructed, acquired, replaced, repaired
or improved by the Borrower or any of its Restricted Subsidiaries after the
Closing Date;

(t) Dispositions of leasehold improvements or leased assets in connection with
the termination of any operating lease;

(u) any swap of assets, in the ordinary course of business, in exchange for
services (including in connection with any outsourcing arrangements) of
comparable or greater value or usefulness to the business of the Borrower and
its Restricted Subsidiaries, taken as a whole, as determined in good faith by an
Borrower;

(v) Dispositions of Investments in joint ventures and, to the extent any joint
venture constitutes a Restricted Subsidiary, the property of such joint venture,
so long as the aggregate fair market value (as determined in good faith by the
Borrower) (determined, with respect to each such Disposition, as of the time of
such Disposition), of all such Dispositions does not exceed $20 million;

 

133



--------------------------------------------------------------------------------

(w) the Merger Agreement Dispositions; and

(x) Dispositions (including by way of any Sale and Lease-Back Transaction) with
respect to which (i) the Borrower or any Restricted Subsidiary, as the case may
be, receives consideration at the time of such Disposition at least equal to the
fair market value (as determined in good faith by the Borrower) of the assets
sold or otherwise Disposed of; and (ii) except in the case of a Permitted Asset
Swap, at least 75% of the consideration therefor received by the Borrower or
such Restricted Subsidiary, as the case may be, is in the form of cash or Cash
Equivalents; provided, that the amount of:

(i) any liabilities (as shown on the Borrower’s most recent consolidated balance
sheet or in the footnotes thereto or, if incurred or accrued subsequent to the
date of such balance sheet, such liabilities that would have been reflected on
the Borrower’s consolidated balance sheet or in the footnotes thereto if such
incurrence or accrual had taken place on or prior to the date of such balance
sheet, as determined in good faith by the Borrower) of the Borrower or such
Restricted Subsidiary, other than liabilities that are by their terms
subordinated to the Obligations, that are assumed by the transferee of any such
assets (or are otherwise extinguished by the transferee in connection with the
transactions relating to such Disposition) and for which the Borrower and all
such Restricted Subsidiaries have been released,

(ii) any notes or other obligations or securities received by the Borrower or
such Restricted Subsidiary from such transferee that are converted by the
Borrower or such Restricted Subsidiary into cash or Cash Equivalents, or by
their terms are required to be satisfied for cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents received), in each case, within 180 days
following the date of such Disposition, and

(iii) any Designated Non-cash Consideration received by the Borrower or such
Restricted Subsidiary in such Disposition having an aggregate fair market value
(as determined in good faith by the Borrower) taken together with all other
Designated Non-cash Consideration received pursuant to this clause (iii) that is
at that time outstanding (but, to the extent that any such Designated Non-cash
Consideration is sold or otherwise liquidated for cash, minus the lesser of
(A) the amount of the cash received (less the cost of Disposition, if any) and
(B) the initial amount of such Designated Non-cash Consideration) not to exceed
$150 million at the time of receipt, with the fair market value (as determined
in good faith by the Borrower) of each item of Designated Non-cash Consideration
being measured at the time received and without giving effect to subsequent
changes in value shall be deemed to be cash for purposes of this clause (x) and
for no other purpose.

SECTION 7.05. Restricted Payments. (a) The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, directly or indirectly:

(i) declare or pay any dividend or make any other payment or distribution on
account of the Borrower’s or any of its Restricted Subsidiaries’ Equity
Interests (including the Capital Stock issued in connection with the Equity
Contribution), including any dividend, payment or distribution payable in
connection with any merger or consolidation, other than:

(A) dividends, payments or distributions payable in Equity Interests (other than
Disqualified Stock) of the Borrower; or

 

134



--------------------------------------------------------------------------------

(B) dividends, payments or distributions by a Restricted Subsidiary so long as,
in the case of any dividend, payment or distribution payable on or in respect of
any class or series of securities issued by a Restricted Subsidiary other than a
Wholly Owned Subsidiary, the Borrower or a Restricted Subsidiary receives at
least its pro rata share of such dividend, payment or distribution in accordance
with its Equity Interests in such class or series of securities;

(ii) purchase, redeem, repurchase, defease or otherwise acquire or retire for
value any Equity Interests of the Borrower (including in connection with any
merger or consolidation), to the extent held by a Person other than the Borrower
or a Restricted Subsidiary;

(iii) make any principal payment on, or purchase, redeem, repurchase, defease or
otherwise acquire or retire for value, in each case prior to any scheduled
repayment, sinking fund payment or maturity, any Junior Indebtedness of the
Borrower or a Subsidiary Guarantor other than the payment, purchase, redemption,
repurchase, defeasance, acquisition or retirement of:

(A) Indebtedness permitted under Section 7.02(b)(vii); or

(B) Junior Indebtedness in anticipation of satisfying a sinking fund obligation,
principal installment or final maturity, in each case due within one year of the
date of purchase, redemption, repurchase, defeasance, acquisition or retirement;
or

(iv) make any Restricted Investment

(all such payments and other actions set forth in clauses (i) through (iv) above
being collectively referred to as “Restricted Payments”), unless, at the time of
such Restricted Payment:

(1) no Default shall have occurred and be continuing or would occur as a
consequence thereof;

(2) immediately after giving effect to such transaction on a Pro Forma Basis,
the Borrower would be permitted to incur at least $1.00 of additional
Indebtedness pursuant to the Consolidated Net Leverage Ratio test set forth in
Section 7.02(a) for the most recently ended Test Period for which Required
Financial Statements have been delivered; and

(3) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Borrower and its Restricted Subsidiaries (and
not rescinded or refunded) after the Closing Date (including Restricted Payments
permitted by Section 7.05(b)(i), but excluding all other Restricted Payments
permitted by Section 7.05(b)), is less than the sum of (without duplication);

(A) (i) 100% of Consolidated Adjusted EBITDA of the Borrower for the period
(taken as one accounting period) beginning on the first day of the fiscal
quarter during which the Closing Date occurs to the end of the Borrower’s most
recently ended Test Period for which Required Financial Statements have been
delivered at the time of such Restricted Payment, minus (ii) the product of (x)
1.4 and (y) Consolidated Interest Expense of the Borrower for the same period
(taken as one accounting period); plus

 

135



--------------------------------------------------------------------------------

(B) 100% of the aggregate net cash proceeds and the fair market value (as
determined in good faith by the Borrower) of marketable securities or other
property received by the Borrower from the issuance or sale of Equity Interests
of the Borrower (other than a Specified Equity Contribution, Disqualified Stock
or Refunding Capital Stock (as defined below)) or otherwise contributed to the
equity (other than through an issuance of Disqualified Stock) of the Borrower
after the Closing Date (other than an issuance or sale to a Subsidiary of the
Borrower or an issuance or sale to an employee stock ownership plan or other
trust established by the Borrower or its Restricted Subsidiaries to the extent
funded by the Borrower or its Subsidiaries); plus

(C) 100% of the aggregate net cash proceeds and the fair market value (as
determined in good faith by the Borrower) of marketable securities or other
property received by the Borrower or any Restricted Subsidiary from the issuance
or sale (other than to the Borrower or a Restricted Subsidiary or to an employee
stock ownership plan or other trust established by the Borrower or its
Subsidiaries to the extent funded by the Borrower or its Restricted
Subsidiaries) by the Borrower or any Restricted Subsidiary after the Closing
Date of any Indebtedness or Disqualified Stock that has been converted into or
exchanged for Equity Interests of the Borrower (other than Disqualified Stock),
plus, without duplication, any cash proceeds and the fair market value (as
determined in good faith by the Borrower) of marketable securities or other
property received by the Borrower or any Restricted subsidiary upon such
conversion or exchange; plus

(D) in the event that the Borrower or any Restricted Subsidiary has made or
makes any Investment in a Person subsequent to the Closing Date that, as a
result of or in connection with such Investment, becomes a Subsidiary Guarantor,
an amount equal to the existing Investment of the Borrower or any Restricted
Subsidiary in such Person to the extent it was previously treated as a
Restricted Payment.

(b) The provisions of the preceding clause (a) will not prohibit any of the
following (collectively, “Permitted Payments”):

(i) the payment of any dividend or distribution or the consummation of any
irrevocable redemption within 60 days after the date of declaration thereof or
the giving of such irrevocable notice, as applicable, if at the date of
declaration or the giving of such notice such payment would have complied with
the provisions of this Agreement;

(ii) the purchase, redemption, defeasance, repurchase, retirement or other
acquisition of any Equity Interests of the Borrower or of Junior Indebtedness of
any Loan Party, in exchange for, or out of the proceeds of the substantially
concurrent issuance or sale (other than to a Restricted Subsidiary or to an
employee stock ownership plan or other trust established by the Borrower or its
Restricted Subsidiaries to the extent funded by the Borrower or its Restricted
Subsidiaries) of, Equity Interests (other than Disqualified Stock) of the
Borrower (collectively, the “Refunding Capital Stock”);

(iii) the purchase, redemption, defeasance, repurchase, retirement or other
acquisition of (x) Junior Indebtedness of any Loan Party made by, in exchange
for, or out of the proceeds of the substantially concurrent incurrence of,
Indebtedness of any Loan Party or (y) Disqualified Stock of any Loan Party made
in exchange for, or out of the proceeds of the substantially concurrent issuance
of Disqualified Stock of any Loan Party, in each case that is incurred in
compliance with Section 7.02) so long as:

(A) the principal amount (or accreted value, if applicable) of such new
Indebtedness or the liquidation preference of such new Disqualified Stock does
not exceed the principal amount of (or accreted value, if applicable), plus any
accrued and unpaid interest on, the Junior Indebtedness or the liquidation
preference of, plus any

 

136



--------------------------------------------------------------------------------

accrued and unpaid dividends on, the Disqualified Stock, as applicable, being so
purchased, redeemed, defeased, repurchased, retired or acquired for value, plus
the amount of any premium required to be paid under the terms of the instrument
governing the Junior Indebtedness or Disqualified Stock being so purchased,
redeemed, defeased, repurchased, acquired or retired and any fees and expenses
incurred in connection with the issuance of such new Indebtedness or
Disqualified Stock;

(B) such new Indebtedness is subordinated to the Loans or the applicable
Guarantee and the Collateral at least to the same extent as such Junior
Indebtedness so purchased, redeemed, defeased, repurchased, retired or acquired;

(C) such new Indebtedness or Disqualified Stock has a final scheduled maturity
date equal to or later than the final scheduled maturity date of the Junior
Indebtedness or Disqualified Stock being so purchased, redeemed, defeased,
repurchased, retired or acquired; and

(D) such new Indebtedness or Disqualified Stock has a Weighted Average Life to
Maturity equal to or greater than the remaining Weighted Average Life to
Maturity of the Junior Indebtedness or Disqualified Stock being so purchased,
exchanged, redeemed, defeased, repurchased, acquired or retired;

(iv) a Restricted Payment to pay for the purchase, repurchase, retirement or
other acquisition for value of Equity Interests (other than Disqualified Stock)
of the Borrower held by any future, present or former member of management,
employee, director or consultant of the Borrower or any of its Subsidiaries
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement, or any stock subscription or
shareholder agreement or upon the termination of such member’s, employee’s,
director’s or consultant’s employment or directorship; provided, however, that
the aggregate Restricted Payments made under this Section 7.05(b)(iv) do not
exceed in any calendar year $50 million (with unused amounts in any calendar
year being carried over for one additional calendar year); provided further,
that such amount in any calendar year may be increased by an amount not to
exceed:

(A) the cash proceeds from the sale of Equity Interests (other than a Specified
Equity Contribution or Disqualified Stock) of the Borrower to future, present or
former members of management, employees, directors or consultants of the
Borrower or any of its Subsidiaries that occurs after the Closing Date, to the
extent the cash proceeds from the sale of such Equity Interests have not
otherwise been applied to the payment of Restricted Payments by virtue of
Section 7.05(a)(iii); plus

(B) the cash proceeds of key man life insurance policies received by the
Borrower or any of its Restricted Subsidiaries after the Closing Date; less

(C) the amount of any Restricted Payments previously made with the cash proceeds
described in clauses (A) and (B) of this Section 7.05(b)(iv);

and provided further, that cancellation of Indebtedness owing to the Borrower or
any Restricted Subsidiary from any future, present or former members of
management, employees, directors or consultants of the Borrower or any of the
Borrower’s Restricted Subsidiaries in connection with a repurchase of Equity
Interests of the Borrower will not be deemed to constitute a Restricted Payment
for purposes of this Section 7.05 or any other provision of this Agreement;

 

137



--------------------------------------------------------------------------------

(v) purchases, redemptions, defeasances, repurchases or other acquisitions of
Equity Interests deemed to occur (i) upon exercise of stock options, stock
appreciation rights or warrants if such Equity Interests represent a portion of
the exercise price of such options, stock appreciation rights or warrants or
(ii) for purposes of satisfying any required tax withholding obligation upon the
exercise or vesting of a grant or award that was granted or awarded to an
employee;

(vi) other Restricted Payments in an aggregate amount taken together with all
other outstanding Restricted Payments made pursuant to this Section 7.05(b)(vi),
not to exceed $250 million;

(vii) distributions or payments of Receivables Fees;

(viii) any Restricted Payment attributable to, or arising or made in connection
with the Transactions and the fees and expenses related thereto;

(ix) the repurchase, redemption, defeasance or other acquisition or retirement
of Equity Interests of the Borrower deemed to occur in connection with paying
cash in lieu of fractional shares of such Equity Interests in connection with a
share dividend, distribution, share split, reverse share split, merger,
consolidation, amalgamation or other business combination of the Borrower or its
Subsidiaries, in each case permitted under this Agreement;

(x) the repurchase, redemption or other acquisition for value of Equity
Interests of the Borrower deemed to occur in connection with paying cash in lieu
of fractional shares of such Equity Interests in connection with a share
dividend, distribution, share split, reverse share split, merger, consolidation,
amalgamation or other business combination of the Borrower or its Subsidiaries,
in each case permitted under this Agreement;

(xi) the distribution, by dividend or otherwise, of shares of Capital Stock of,
or Indebtedness owed to, the Borrower or a Restricted Subsidiary by Unrestricted
Subsidiaries (other than Unrestricted Subsidiaries, the primary assets of which
are cash and/or Cash Equivalents);

(xii) for any taxable period in which the taxable income of the Borrower and/or
any of its Subsidiaries is included in a consolidated, combined or similar
income tax group of which a direct or indirect parent of the Borrower is the
common parent (a “Tax Group”), an amount not to exceed the tax liabilities that
the Borrower and the applicable Subsidiaries, in the aggregate, would have been
required to pay in respect of such taxable income if the Borrower and such
Subsidiaries were a standalone group of corporations separate from such Tax
Group (it being understood and agreed that, if the Borrower or any Subsidiary
pays any portion of such tax liabilities directly to any taxing authority, a
Restricted Payment in duplication of such amount shall not be permitted to be
made pursuant to this clause (xii);

(xiii) the declaration and payment of regularly scheduled or accrued dividends
to holders of any class or series of Disqualified Stock of the Borrower or any
Restricted Subsidiary or Preferred Stock of any Restricted Subsidiaries issued
or incurred in accordance with Section 7.02;

(xiv) payments of cash, or dividends, distributions or advances by the Borrower
or any Restricted Subsidiary to allow the payment of cash in lieu of the
issuance of fractional shares upon the exercise of options or warrants or upon
the conversion or exchange of Capital Stock of any such Person; and

(xv) mandatory redemptions or repurchases of Disqualified Stock the issuance of
which itself constituted a Restricted Payment or Permitted Investment otherwise
permissible hereunder;

 

138



--------------------------------------------------------------------------------

provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (vi) or (xi), no Default or Event of
Default shall have occurred and be continuing or would occur as a consequence
thereof.

For purposes of clauses (ii) and (iii) above, a Restricted Payment shall be
deemed to have been made substantially concurrently with the applicable event if
made or irrevocably committed to be made within 90 days of such event.

The amount of all Restricted Payments (other than cash) shall be the fair market
value (as determined in good faith by the Borrower) on the date of such
Restricted Payment of the asset(s) or securities proposed to be paid,
transferred or issued by the Borrower or such Restricted Subsidiary, as the case
may be, pursuant to such Restricted Payment.

SECTION 7.06. Dividend and Other Payment Restrictions Affecting Restricted
Subsidiaries. The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any consensual encumbrance or consensual restriction
on the ability of any Restricted Subsidiary to:

(a) (i) pay dividends or make any other distributions to the Borrower or any of
its Restricted Subsidiaries on its Capital Stock, or with respect to any other
interest or participation in, or measured by, its profits, or (ii) pay any
Indebtedness owed to the Borrower or any of its Restricted Subsidiaries;

(b) make loans or advances to the Borrower or any of its Restricted
Subsidiaries; or

(c) sell, lease or transfer any of its properties or assets to the Borrower or
any of its Restricted Subsidiaries

except (in each case) for such encumbrances or restrictions existing under or by
reason of:

(1) contractual encumbrances or restrictions in effect on the Closing Date on
substantially the terms described in the Offering Memorandum, including those
arising under the Loan Documents;

(2) (i) the Senior Notes Indenture, the Senior Notes and, in each case, the
guarantees thereunder and (ii) any agreement governing Indebtedness permitted to
be incurred pursuant to Section 7.02; provided that the provisions relating to
restrictions of the type described in clauses (a) through (c) above contained in
such agreement, taken as a whole, are (in the good faith determination of the
Borrower) not materially more restrictive than the provisions contained in this
Agreement or in the Senior Notes Indenture, in each case as in effect when
initially executed;

(3) purchase money obligations for property acquired in the ordinary course of
business and Capitalized Lease Obligations that impose restrictions of the
nature discussed in clause (c) above on the property so acquired or leased;

(4) applicable law or any applicable rule, regulation or order;

(5) any agreement or other instrument of a Person (including an Unrestricted
Subsidiary that becomes a Restricted Subsidiary whether by redesignation or
otherwise) acquired by or merged or consolidated with or into the Borrower or
any of its Restricted Subsidiaries in existence at the time of such transaction
(but not created in contemplation thereof), which encumbrance or restriction is
not applicable to any Person, or the properties or assets of any Person, other
than the Person and its Subsidiaries, or the property or assets of the Person
and its Subsidiaries, so acquired;

 

139



--------------------------------------------------------------------------------

(6) contracts for the sale of assets, including customary restrictions with
respect to a Subsidiary of the Borrower, that impose restrictions solely on the
assets to be sold;

(7) any Hedging Obligations;

(8) Secured Indebtedness otherwise permitted to be incurred pursuant to Sections
7.01 and 7.02;

(9) restrictions on cash or other deposits or net worth imposed by leases,
customers under contracts or other contracts or agreements entered into in the
ordinary course of business;

(10) other Indebtedness, Disqualified Stock or Preferred Stock of Non-Guarantor
Subsidiaries permitted to be incurred subsequent to the Closing Date pursuant to
Section 7.02;

(11) customary provisions in joint venture agreements or arrangements and other
similar agreements or arrangements relating solely to such joint venture;

(12) customary provisions contained in leases, sub-leases, licenses or
sub-licenses, permits, contracts and other agreements, in each case, entered
into in the ordinary course of business;

(13) any agreements entered into in the ordinary course of business, not
relating to Indebtedness and that do not, individually or in the aggregate,
materially impair (in the good faith determination of the Borrower) the ability
of the Borrower or the Subsidiary Guarantors to pay the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations or any other
Obligations;

(14) any agreement for the sale or other Disposition of all or substantially all
the Capital Stock or the assets of a Restricted Subsidiary to the extent it
restricts distributions by that Restricted Subsidiary pending such sale or other
Disposition;

(15) customary provisions imposed on the transfer of copyrighted or patented
materials;

(16) encumbrances or restrictions relating to the IPC Media Ltd. pension scheme;

(17) any encumbrances or restrictions of the type referred to in clauses (a),
(b) and (c) above imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to in clauses (1) through
(16) above; provided that such amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings are,
in the good faith determination of the Borrower, no more restrictive in any
material respect with respect to such encumbrance and other restrictions taken
as a whole than those prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing; and

 

140



--------------------------------------------------------------------------------

(18) restrictions created in connection with any Receivables Facility that, in
the good faith determination of the Borrower, are necessary or advisable to
effect such Receivables Facility; provided that such restrictions apply only to
the applicable Receivables Subsidiary.

For purposes of determining compliance with this Section 7.06, (i) the priority
of any Preferred Stock in receiving dividends or liquidating distributions prior
to dividends or liquidating distributions being paid on common stock will not be
deemed a restriction on the ability to make distributions on Capital Stock and
(ii) the subordination of loans or advances made to the Borrower or any
Restricted Subsidiary to other Indebtedness incurred by the Borrower or any
Restricted Subsidiary will not be deemed a restriction on the ability to make
loans or advances.

SECTION 7.07. Transactions with Affiliates. (a) The Borrower will not, and will
not permit any of its Restricted Subsidiaries to, make any payment to, or sell,
lease, transfer or otherwise dispose of any of its properties or assets to, or
purchase any property or assets from, or enter into or make or amend any
transaction, contract, agreement, understanding, loan, advance or guarantee
with, or for the benefit of, any Affiliate of the Borrower (each of the
foregoing, an “Affiliate Transaction”) involving aggregate payments or
consideration in excess of $25 million, unless:

(i) such Affiliate Transaction is on terms, taken as a whole, that are not
materially less favorable to the Borrower or its relevant Restricted Subsidiary
than those that would have been obtained in a comparable transaction at the time
of such transaction by the Borrower or such Restricted Subsidiary with an
unrelated Person on an arm’s-length basis;

(ii) any Affiliate Transaction or series of related Affiliate Transactions
involving aggregate payments or consideration in excess of $100 million is
approved by a majority of the Board of Directors of the Borrower; and

(iii) the Borrower delivers to the Administrative Agent with respect to any
Affiliate Transaction or series of related Affiliate Transactions involving
aggregate payments or consideration in excess of $200 million, an opinion as to
the fairness to the Borrower or such Restricted Subsidiary of such Affiliate
Transaction from a financial point of view issued by an Independent Financial
Advisor.

(b) The foregoing provisions will not apply to the following:

(1) transactions between or among the Borrower and any of its Restricted
Subsidiaries (including transactions between or among the Borrower’s Restricted
Subsidiaries) (or an entity that becomes a Restricted Subsidiary as a result of,
or in connection with, such transaction, so long as neither such entity nor the
selling entity was an Affiliate of the Borrower or any Restricted Subsidiary
prior to such transaction);

(2) Restricted Payments permitted to be made pursuant to Section 7.05 or
Permitted Investments;

(3) the payment of reasonable fees and compensation paid to, and indemnities and
reimbursements and employment, benefit and severance arrangements and agreements
provided on behalf of, or entered into with, officers, directors, employees or
consultants of the Borrower or any of its Restricted Subsidiaries;

(4) (i) any agreement or arrangement as in effect as of the Closing Date (or
transactions pursuant thereto), or (ii) any amendment, modification or
supplement to the agreements referenced in clause (i) above or any replacement
thereof, as long as the terms of such

 

141



--------------------------------------------------------------------------------

agreement or arrangement, as so amended, modified, supplemented or replaced are
not materially more disadvantageous to the Lenders when taken as a whole
compared to the applicable agreements or arrangements as in effect on the
Closing Date, as determined in good faith by the Borrower;

(5) the Transactions;

(6) transactions with customers, clients, suppliers, or purchasers or sellers of
goods or services, or transactions otherwise relating to the purchase or sale of
goods or services, in each case in the ordinary course of business and otherwise
in compliance with the terms of this Agreement which are fair to the Borrower
and its Restricted Subsidiaries, in the reasonable determination of the Board of
Directors of the Borrower or the senior management thereof, or are on terms at
least as favorable as might reasonably have been obtained at such time from an
unaffiliated party;

(7) the issuance or transfer of Equity Interests (other than Disqualified Stock)
of the Borrower and the granting of registration and other customary rights in
connection therewith;

(8) sales of accounts receivable, or participations therein, in connection with
any Receivables Facility;

(9) payments or loans (or cancellation of loans) to employees, directors or
consultants of the Borrower or any of its Restricted Subsidiaries and employment
agreements, benefit plans, equity plans, stock option and stock ownership plans
and other similar arrangements with such employees, directors or consultants
which, in each case, are approved by the Borrower in good faith;

(10) transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business;

(11) transactions in which the Borrower or any Restricted Subsidiary, as the
case may be, has delivered to the Administrative Agent a letter from an
Independent Financial Advisor stating that such transaction is fair to the
Borrower or such Restricted Subsidiary from a financial point of view or meets
the requirements of Section 7.07(a)(i);

(12) the issuances of securities or other payments, loans (or cancellation of
loans), awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment arrangements, benefit plans, equity plans, stock option
and stock ownership plans or similar employee benefit plans approved by the
Board of Directors of the Borrower in good faith;

(13) any transaction with a Person (other than an Unrestricted Subsidiary) that
would constitute an Affiliate Transaction solely because the Borrower or any of
its Restricted Subsidiaries owns an Equity Interest in or otherwise controls
such Person;

(14) any transaction in which the only consideration paid by the Borrower or any
of its Restricted Subsidiaries is in the form of Equity Interest (other than
Disqualified Stock) of the Borrower to Affiliates of the Borrower or any
contribution to the capital of the Borrower or any Restricted Subsidiary (other
than in consideration of Disqualified Stock);

 

142



--------------------------------------------------------------------------------

(15) the provision to Unrestricted Subsidiaries of cash management, accounting,
business and strategic management, legal, human resources, centralized
purchasing, leasing and other overhead services (including any necessary or
incidental use of equipment, goods or services involving intellectual property
that are related to the foregoing) in the ordinary course of business undertaken
in good faith and not for the purpose of circumventing any covenant set forth in
this Agreement;

(16) intellectual property licenses in the ordinary course of business;

(17) transactions between the Borrower or any of its Restricted Subsidiaries and
any Person that would constitute an Affiliate Transaction solely because a
director of which is also a director of the Borrower or any other direct or
indirect parent of the Borrower; provided, however, that such director abstains
from voting as a director of the Borrower or such direct or indirect parent of
the Borrower, as the case may be, on any matter involving such other Person;

(18) payments by the Borrower or any of its Restricted Subsidiaries pursuant to
tax sharing agreements among the Borrower or any of its Restricted Subsidiaries;
and

(19) intercompany transactions undertaken after consultation of the Borrower
with the Administrative Agent for the purpose of improving the consolidated tax
efficiency of the Borrower and its Restricted Subsidiaries and not for the
purpose of circumventing any covenant set forth herein, so long as, after giving
effect thereto, the security interest of the Lenders in the Collateral, taken as
a whole, is not materially impaired.

SECTION 7.08. Financial Covenant. The Borrower shall not permit the Consolidated
Net Leverage Ratio as of the last day of any Test Period to be higher than 4.25
to 1.00.

The provisions of this Section 7.08 are for the benefit of the Revolving Credit
Lenders only and the Required Class Lenders for the Revolving Credit Facility
may amend, waive or otherwise modify this Section 7.08 or the defined terms used
for purposes of this Section 7.08 (but solely for such purposes) or waive any
Default resulting from a breach of this Section 7.08 without the consent of any
Lenders other than such Required Class Lenders in accordance with the provisions
of clause (iv) of the second proviso of Section 10.01(a).

Notwithstanding the foregoing, this Section 7.08 shall be in effect (and shall
only be in effect) when the aggregate principal amount of outstanding Revolving
Credit Loans, Swingline Loans and Letters of Credit (other than Letters of
Credit that have been Cash Collateralized) exceeds 30% of the Revolving Credit
Commitments at the end of the applicable Test Period.

SECTION 7.09. Accounting Changes. The Borrower shall not, and shall not permit
any Restricted Subsidiary to, make any change in its fiscal year; provided,
however, that the Borrower may, upon written notice to the Administrative Agent,
change the fiscal year of the Target and its Subsidiaries to the fiscal year of
the Borrower.

SECTION 7.10. Change in Nature of Business. The Borrower will not, and will not
permit any Restricted Subsidiary to, engage in any business other than Similar
Businesses, except as would not be material to the Borrower and its Restricted
Subsidiaries, taken as a whole.

SECTION 7.11. Sale and Lease-Back Transactions. The Borrower will not, nor will
it permit any Restricted Subsidiary to, directly or indirectly, enter into any
Sale and Lease-Back Transaction; provided, that the Borrower or any Restricted
Subsidiary may enter into a Sale and Lease-Back Transaction if (a) the Borrower
or such Restricted Subsidiary, as applicable, could have (i) incurred
Indebtedness in an amount equal to the Attributable Indebtedness relating to
such Sale and Lease-Back Transaction under Section 7.02, (ii) incurred a Lien to
secure such Indebtedness pursuant to Section 7.01 and (b) the transfer of assets
in such Sale and Lease-Back Transaction is permitted by Section 7.04.

 

143



--------------------------------------------------------------------------------

SECTION 7.12. Modifications of Organizational Documents. The Borrower will not,
and will not permit any Restricted Subsidiary to, terminate, amend, modify or
change any of its Organizational Documents (including by filing or modification
of any certificate of designation) or any agreement to which it is a party with
respect to its Equity Interests (including any stockholders’ agreement), other
than any such amendments, modifications or changes or such new agreements which
are not materially adverse to the interests of the Lenders.

SECTION 7.13. Sanctions. The Borrower will not, directly or indirectly, use the
proceeds of the Loans, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner, or other Person (i) to fund
any activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions, or (ii) in any other manner that would result in a
violation of Sanctions by any Person (including any Person participating in the
Loans, whether as underwriter, advisor, investor, or otherwise).

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

SECTION 8.01. Events of Default. Any of the following shall constitute an event
of default (an “Event of Default”):

(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, (ii) within three Business Days
after the same becomes due, any interest on any Loan or (iii) within five
Business Days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.03(a) or 6.05(a) (solely
with respect to the existence of the Borrower), Section 6.15, or Article VII;
provided, that a Default as a result of a breach of Section 7.08 (a “Financial
Covenant Event of Default”) shall not constitute an Event of Default with
respect to any Term Loans, Incremental Term Loans or Extended Term Loans unless
and until the Revolving Credit Lenders have declared all amounts outstanding
under the Revolving Credit Facility to be immediately due and payable and all
outstanding Revolving Credit Commitments to be immediately terminated, in each
case in accordance with this Agreement (the “Term Loan Standstill Period”); or

(c) Other Defaults. Any Loan Party (other than a Loan Party that is an
Immaterial Subsidiary) fails to perform or observe any other covenant or
agreement (not specified in Section 8.01(a) or (b) above) contained in any Loan
Document on its part to be performed or observed and such failure continues for
30 days following the date of receipt by the Borrower of notice thereof from the
Administrative Agent (given at the request of any Lender); or

(d) Representations and Warranties. Any representation, warranty or
certification made or deemed made by or on behalf of the Borrower or any other
Loan Party (other than a Loan Party that is an Immaterial Subsidiary) herein, in
any other Loan Document, or in any document required to be delivered in
connection herewith or therewith shall be incorrect in any material respect when
made or deemed made; or

 

144



--------------------------------------------------------------------------------

(e) Cross-Default. The Borrower or any Restricted Subsidiary (i) fails to make
any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (including any outstanding letters of
credit thereunder, but other than Indebtedness hereunder) having an aggregate
principal amount of not less than the Threshold Amount, or (ii) fails to observe
or perform any other agreement or condition relating to any such Indebtedness,
or any other event occurs that would constitute a default under such
Indebtedness (other than, with respect to Indebtedness consisting of Swap
Contracts, termination events or equivalent events pursuant to the terms of such
Swap Contracts), the effect of which default is to cause, or to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, such Indebtedness to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such Indebtedness to be made or require
cash collateralization thereof, prior to its stated maturity; provided, that
this clause (e)(ii) shall not apply to secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness, if such sale or transfer is permitted hereunder; or

(f) Insolvency Proceedings, Etc. (i) Any Loan Party (other than a Loan Party
that is an Immaterial Subsidiary) or any Material Non-Guarantor Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver or similar
officer for it or for all or any material part of its property; or (ii) any
receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Loan Party (other than a Loan Party that is
an Immaterial Subsidiary) or Material Non-Guarantor Subsidiary and the
appointment continues undischarged or unstayed for 60 calendar days; or
(iii) any proceeding under any Debtor Relief Law relating to any Loan Party
(other than a Loan Party that is an Immaterial Subsidiary) or Material
Non-Guarantor Subsidiary or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or (iv) any Loan Party (other than a Loan Party that is an
Immaterial Subsidiary) or any Material Non-Guarantor Subsidiary becomes unable
or fails generally to pay its debts as they become due; or

(g) Judgments; Attachments. (i) There is entered against any Loan Party (other
than a Loan Party that is an Immaterial Subsidiary) or any Material
Non-Guarantor Subsidiary a final judgment or order for the payment of money in
an aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer has been notified of
such judgment or order and has not disputed coverage) and such judgment or order
shall not have been satisfied, vacated, discharged or stayed or bonded pending
an appeal for a period of 60 consecutive days; or (ii) in respect of an
obligation in excess of the Threshold Amount, any writ or warrant of attachment
or execution or similar process is otherwise issued or levied against all or any
material part of the property of the Loan Parties (other than a Loan Party that
is an Immaterial Subsidiary) and any Material Non-Guarantor Subsidiary, taken as
a whole, and is not released, vacated or fully bonded within 60 days after its
issue or levy; or

(h) Invalidity of Guaranties. Any Guaranty by any Guarantor (other than a Loan
Party that is an Immaterial Subsidiary) pursuant to Article XI hereof shall
cease to be, or shall be asserted by any Loan Party (other than a Loan Party
that is an Immaterial Subsidiary) not to be, in full force and effect, except as
a result of the release or termination of such Guaranty in accordance with this
Agreement; or

(i) Change of Control. There occurs any Change of Control; or

 

145



--------------------------------------------------------------------------------

(j) Collateral Documents. Any Lien created under any Collateral Document on
assets of any Loan Party (other than a Loan Party that is an Immaterial
Subsidiary) shall for any reason cease to be a valid Lien, perfected to the
extent, and with the priority, required by the Collateral Documents, on and
security interest in any material portion of the Collateral, subject to Liens
permitted under Section 7.01, except (i) to the extent that any such loss of
perfection or priority results from the failure of the Administrative Agent or
the Collateral Agent to maintain possession of any stock certificate, promissory
note or other instrument actually delivered to it under the Collateral Documents
or to properly file Uniform Commercial Code financing statements or continuation
statements, (ii) as a result of the release of any Lien or Liens in accordance
with the Loan Documents or (iii) to the extent due to foreign Laws, rules and
regulations as they relate to pledges of Equity Interests in Foreign
Subsidiaries; or

(k) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of a Loan Party, a Restricted Subsidiary or any ERISA Affiliate
under Title IV of ERISA in an aggregate amount which would reasonably be
expected to result in a Material Adverse Effect, (ii) a Loan Party, any
Restricted Subsidiary or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount which would reasonably be expected to result in a
Material Adverse Effect, or (iii) with respect to any Foreign Plan, a
termination, withdrawal or noncompliance with applicable Law or plan terms or
the foreclosure on any assets securing the U.K. Pension Security Obligations,
except as would not reasonably be expected to have a Material Adverse Effect.

SECTION 8.02. Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent may and, at the request of the Required
Lenders, shall take any or all of the following actions (or, to the extent such
Event of Default solely comprises a Financial Covenant Event of Default, prior
to the expiration of the Term Loan Standstill Period, at the request of the
Required Class Lenders with respect to the Revolving Credit Facility only, and
in such case only with respect to the Revolving Credit Loans, Revolving Credit
Commitments, and any Letters of Credit):

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Loan Parties;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law
subject to Section 8.02(e) hereof;

provided, that upon the entry of an order for relief with respect to the
Borrower under the United States Bankruptcy Code (11 U.S.C. § 101, et seq.), the
obligation of each Lender to make Loans and any obligation of the L/C Issuers to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable and the obligation of the Borrower to
Cash Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

 

146



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, any foreclosure on, sale, transfer or other disposition of any
Collateral or any other action taken or proposed to be taken hereunder that
would affect the operational, voting, or other control of any Loan Party or
affect the ownership of any FCC License issued by the Federal Communications
Commission (the “FCC”) to a Loan Party shall be in accordance with the
Communications Act of 1934, as amended (the “Communications Act”) and, if and to
the extent required thereby, subject to the prior consent of the FCC and any
other applicable Governmental Authority. Notwithstanding anything to the
contrary contained herein, (i) the Administrative Agent and the Lenders shall
not take any action pursuant hereto that would constitute or result in any
assignment of any FCC License or the transfer of control of any Loan Party if
such assignment or transfer of control would require, under then existing law
(including the Communications Act), the prior approval of the FCC, without first
obtaining such approval of the FCC and notifying the FCC of the consummation of
such assignment or transfer of control (to the extent required to do so); (ii)
voting rights in any Collateral representing direct or indirect control of any
FCC License shall remain with the FCC-approved holder thereof notwithstanding
the existence of any Event of Default until all required consents of the FCC
shall have been obtained; (iii) if the Administrative Agent or the Lenders
exercise any remedies of foreclosure in respect to any such pledged interest
following the occurrence of an Event of Default, there shall be either a private
or public arm’s-length sale of such pledged interest; and (iv) prior to the
exercise of voting rights by any purchaser at a public or private arm’s-length
sale of any Collateral representing direct or indirect control of any FCC
License, the consent and approval of the FCC as required pursuant to 47 U.S.C. §
310(d) of the Communications Act of 1934 shall have first been obtained. The
Collateral shall not include any FCC License or other authorization issued by
the FCC to the extent (but only to the extent) that at such time the
Administrative Agent or the Lenders may not validly possess a security interest
therein pursuant to applicable Communications Laws, but the Collateral shall
include, to the maximum extent permitted by law, all rights incident or
appurtenant to any FCC License and the right to receive any consideration or
proceeds derived from or in connection with the sale, assignment or transfer of
any FCC License. Each Loan Party agrees to use its best efforts to take any
lawful action which the Administrative Agent may request in order to obtain and
enjoy the full rights and benefits granted to the Administrative Agent and the
Lenders by this Agreement, including, but not limited to, after the occurrence
of an Event of Default, the use of such Loan Party’s best efforts to assist in
obtaining any approval of the FCC and any other Governmental Authority that is
then required under the Communications Act or under any other Law for any action
or transaction contemplated by this Agreement, including, without limitation,
the sale or transfer of Collateral.

SECTION 8.03. Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order (to the fullest extent permitted by applicable
Law):

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent or the Collateral Agent in its
capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

 

147



--------------------------------------------------------------------------------

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, Swingline Loans and L/C Borrowings, and any fees,
premiums and scheduled periodic payments due under Treasury Services Agreements
or Secured Hedge Agreements, ratably among the Secured Parties in proportion to
the respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Swingline Loans and L/C Borrowings (including to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit), and any breakage, termination or other payments
under Treasury Services Agreements or Secured Hedge Agreements, ratably among
the Secured Parties in proportion to the respective amounts described in this
clause Fourth held by them;

Fifth, to the payment of all other Obligations of the Borrower that are due and
payable to the Administrative Agent and the other Secured Parties on such date,
ratably based upon the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other Secured Parties on such date;
and

Last, the balance, if any, after all of the Obligations have been paid in full,
as directed by the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, as directed by the Borrower.

SECTION 8.04. Equity Cure. (a) Notwithstanding anything to the contrary
contained in Section 8.01, in the event that the Borrower fails to comply with
the requirements of the covenant under Section 7.08 at the end of any fiscal
quarter, from and after the beginning of the relevant fiscal quarter until the
expiration of the tenth (10th) Business Day subsequent to the date the financial
statements are required to be delivered pursuant to Section 6.01(a) or
Section 6.01(b), as applicable, any net cash proceeds of any common equity
contribution made, directly or indirectly to the Borrower, or any net cash
proceeds of any issuance of Qualified Equity Interests of the Borrower, in each
case, from and after the beginning of the fiscal quarter then ended for which
the Borrower has failed to comply with Section 7.08 and/or following the end of
such fiscal quarter and on or prior to such tenth (10th) Business Day, in each
case in an aggregate amount equal to the amount necessary to cure the relevant
failure to comply with such covenant may, at the election of the Borrower be
included in the calculation of Consolidated Adjusted EBITDA for purposes of
determining compliance with such covenant (the “Cure Right”), and upon the
receipt by the Borrower of such cash proceeds (the “Cure Amount”), such covenant
shall be recalculated with Consolidated Adjusted EBITDA being increased by such
Cure Amount; and

(b) Notwithstanding anything herein to the contrary, (i) in each
four-fiscal-quarter period of the Borrower there shall be at least two
(2) fiscal quarters in which the Cure Right is not exercised, and the Cure Right
may not be exercised more than five (5) times during the term of this Agreement,
(ii) the Cure Amount shall not exceed the amount required to cause the Borrower
to be in compliance with the covenant under Section 7.08; (iii) Cure Amounts
shall only be counted as Consolidated Adjusted EBITDA for a fiscal quarter for
which a Cure Right is exercised and solely for the purpose of compliance with
Section 7.08 and not for any other purposes under the Loan Documents, (iv)

 

148



--------------------------------------------------------------------------------

from and after the date on which the Borrower provides notice of their intention
to use the Cure Right, (A) no Default or Event of Default shall be deemed to
have occurred or be continuing with respect to Section 7.08 unless the Cure
Amount is not paid by the date so required (provided that, if the Cure Amount is
not paid on or before the date the Borrower’s ability to cure has lapsed without
exercise of the Cure Right, such Event of Default or potential Event of Default
shall be deemed, to exist from the date of the end of the applicable fiscal
quarter) and (B) neither the Administrative Agent nor any Lender or Secured
Party shall exercise any remedy under the Loan Documents or applicable law on
the basis of an Event of Default caused by the failure to comply with
Section 7.08 until the earliest of (x) the date the Borrower’s ability to cure
has lapsed without exercise of the Cure Right and (y) the date the Borrower
confirms in writing that they do not intend to exercise the Cure Right. No
Lender will be required to extend new Revolving Credit Loans or issue or extend
new Letters of Credit until the date the Cure Amount is received. To the extent
that the Cure Amount (x) is used to repay Indebtedness, there shall be no pro
forma or other reduction in Indebtedness with the Cure Amount for determining
compliance with Section 7.08 for the for any period which includes the fiscal
quarter for which a Cure Right is exercised or (y) is not used to repay
Indebtedness, there shall be no reduction in Indebtedness by cash netting for
determining compliance with Section 7.08 for any period which includes the
fiscal quarter for which a Cure Right is exercised.

ARTICLE IX

ADMINISTRATIVE AGENT AND OTHER AGENTS

SECTION 9.01. Appointment and Authority. (a) Each of the Lenders and the L/C
Issuers hereby irrevocably appoints Royal Bank to act on its behalf as the
Administrative Agent and the Collateral Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article (other than
Sections 9.07 and 9.09) are solely for the benefit of the Administrative Agent,
the Collateral Agent, the Lenders and the L/C Issuers, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.

(b) The Administrative Agent shall also act as the Collateral Agent under the
Loan Documents, and each of the Lenders (including in its capacity as a
potential Hedge Bank) and the L/C Issuers hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender and such
L/C Issuer for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as Collateral Agent and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.02 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Section 10.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the Collateral Agent under the
Loan Documents) as if set forth in full herein with respect thereto.

SECTION 9.02. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

149



--------------------------------------------------------------------------------

SECTION 9.03. Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided, that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(d) The Administrative Agent shall not be liable for any action taken or not
taken by it with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02), in each case in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower, a Lender or an L/C Issuer.

(e) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 9.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) reasonably believed by it to be genuine and to
have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and reasonably believed by it to have been made by the proper Person,
and shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance of a
Letter of Credit, that by its terms

 

150



--------------------------------------------------------------------------------

must be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

SECTION 9.05. Non-Reliance on Administrative Agent and Other Lenders; Certain
ERISA Matters. (a) Each Lender and L/C Issuer acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and L/C Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

(b) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments;

(ii) the prohibited transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable so as to
exempt from the prohibitions of Section 406 of ERISA and Section 4975 of the
Code, such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement;

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement; or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

151



--------------------------------------------------------------------------------

(c) In addition, unless sub-clause (i) in the immediately preceding clause
(b) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (b), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:

(i) none of the Administrative Agent or the Arrangers or their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto);

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Loan Document Obligations);

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder; and

(v) no fee or other compensation is being paid directly to the Administrative
Agent or any Arranger or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Commitments or
this Agreement.

(d) The Administrative Agent and each Arranger hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

 

152



--------------------------------------------------------------------------------

SECTION 9.06. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

SECTION 9.07. Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders, the L/C Issuers and
the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, with the Borrower’s consent (which shall not be
unreasonably withheld or delayed and, if an Event of Default has occurred and is
continuing, shall not be required), to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been so
appointed by the Required Lenders (with the consent of the Borrower, if so
required) and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may (with the Borrower’s consent, as aforesaid) on behalf
of the Lenders and the L/C Issuers, appoint a successor Administrative Agent
meeting the qualifications set forth above; provided, that if, after the expiry
of such 30 day period, the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment and that it
elects that its resignation become effective, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuers under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuers directly (or, in the case of determinations, by the Required Lender),
until such time as the Required Lenders appoint a successor Administrative Agent
as provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

Any resignation by Royal Bank as Administrative Agent pursuant to this
Section 9.07 shall also constitute its resignation as a L/C Issuer and Swingline
Lender, unless it remains a Lender; provided that, if Royal Bank does not remain
a Lender (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of Royal Bank as retiring L/C Issuer and
Swingline Lender and (ii) Royal Bank shall be discharged from all of its duties
and obligations hereunder or under the other Loan Documents as a Swingline
Lender and as an L/C Issuer except with respect to Letters of Credit previously
issued by it.

 

153



--------------------------------------------------------------------------------

SECTION 9.08. Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts to the extent due to the Lenders, the L/C Issuers and the
Administrative Agent under Section 2.03(h) and (i), 2.09 and 10.04) allowed in
such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuers, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due to the Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer or in any such proceeding.

SECTION 9.09. Collateral and Guaranty Matters. Each of the Lenders (including in
its capacity as a potential Hedge Bank) and each L/C Issuer irrevocably
authorize the Collateral Agent:

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Treasury
Services Agreements and Secured Hedge Agreements, except as to amounts that are
due and payable thereunder for which the Administrative Agent has received a
written notice from the applicable Hedge Bank) and the expiration or termination
of all Letters of Credit (other than Letters of Credit that have been Cash
Collateralized or back-stopped by a letter of credit, or are otherwise subject
to arrangements, in each case reasonably satisfactory to the applicable L/C
Issuer), (ii) that is sold or to be sold or otherwise transferred as part of or
in connection with any sale or other transfer permitted hereunder or under any
other Loan Document to a Person that is not a Loan Party, (iii) that constitutes
“Excluded Assets” (as such term is defined in the Security Agreement), (iv) if
approved, authorized or ratified in writing in accordance with Section 10.01,
(v) if the property subject to such Lien is owned by a Guarantor, upon release
of such Guarantor from its obligations under its Guaranty pursuant to clause
(b) below or (vi) upon the terms of the Collateral Documents or the
Intercreditor Agreement (if in effect), Second Lien Intercreditor Agreement (if
in effect), or any other intercreditor agreement entered into pursuant hereto;

 

154



--------------------------------------------------------------------------------

(b) to release any Guarantor from its obligations under the Guaranty (i) if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder, or becomes an Excluded Subsidiary or an Unrestricted Subsidiary or
(ii) upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than (A) contingent indemnification obligations and
(B) obligations and liabilities under Treasury Services Agreements and Secured
Hedge Agreements, except as to amounts that are due and payable thereunder for
which the Administrative Agent has received a written notice from the applicable
Hedge Bank) and the expiration or termination of all Letters of Credit (other
than Letters of Credit that have been Cash Collateralized or back-stopped by a
letter of credit, or are otherwise subject to arrangements, in each case
reasonably satisfactory to the applicable L/C Issuer); and

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent or Collateral Agent under any Loan Document to the holder
of any Lien on such property that is permitted by Section 7.01(6) (but solely in
the case of Indebtedness incurred pursuant to clause (iv) of Section 7.02(b)).

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Lenders will confirm in writing the Administrative Agent’s authority to
release or subordinate its interest in particular types or items of property, or
to release any Guarantor from its obligations under the Guaranty pursuant to
this Section 9.09. The Administrative Agent or the Collateral Agent, as
applicable, will, at the Borrower’s expense, execute and deliver to the Borrower
such documents as the Borrower may reasonably request to evidence the release of
any item of Collateral from the assignment and security interest granted under
the Collateral Documents or to subordinate its interest in such item, or to
release any Loan Party from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.09.

Notwithstanding the foregoing, if, in compliance with the terms and provisions
of Section 7.04 hereof, any portion of the Collateral is sold or otherwise
transferred to a Person or Persons, none of which is a Loan Party, then such
portion of the Collateral shall, upon the consummation of such sale or transfer,
be automatically released from the Lien of the Collateral Agent pursuant to any
Collateral Document.

The Lenders hereby authorize the Administrative Agent and Collateral Agent, as
applicable, to enter into any Intercreditor Agreement, any Second Lien
Intercreditor Agreement or other intercreditor agreement or arrangement
permitted under this Agreement and the Lenders acknowledge that any such
intercreditor agreement shall be binding upon the Lenders. The Administrative
Agent and Collateral Agent, as applicable, agree, upon the request of the
Borrower and at the Borrower’s expense, to negotiate in good faith and enter
into any Intercreditor Agreement, any Second Lien Intercreditor Agreement or
other intercreditor agreement or arrangement permitted under this Agreement.

SECTION 9.10. No Other Duties, Etc.. Anything herein to the contrary
notwithstanding, none of the Arrangers or Documentation Agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent,
the Collateral Agent a Lender or an L/C Issuer hereunder.

SECTION 9.11. Treasury Services Agreements and Secured Hedge Agreements. No
Hedge Bank that obtains the benefits of Section 8.03, the Guaranty or any
Collateral Document by virtue of the provisions hereof or of the Guaranty or any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or

 

155



--------------------------------------------------------------------------------

otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article IX to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Treasury
Services Agreements and Secured Hedge Agreements unless the Administrative Agent
has received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Hedge
Bank, as the case may be.

SECTION 9.12. Withholding Tax. To the extent required by any applicable Laws (as
determined in good faith by the Administrative Agent), the Administrative Agent
may withhold from any payment to any Lender under any Loan Document an amount
equivalent to any applicable withholding Tax. Without limiting or expanding the
provisions of Section 3.01, each Lender shall indemnify and hold harmless the
Administrative Agent against, and shall make payment in respect thereof within
10 days after demand therefor, any and all Taxes and any and all related losses,
claims, liabilities and expenses (including fees, charges and disbursements of
any counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the IRS or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from amounts
paid to or for the account of such Lender for any reason (including because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of, withholding Tax ineffective).
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent demonstrable
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under this Agreement
or any other Loan Document against any amount due the Administrative Agent under
this Section 9.12. The agreements in this Section 9.12 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations. For the
avoidance of doubt, the term “Lender” shall, for purposes of this Section 9.12,
include each L/C Issuer and Swingline Lender.

ARTICLE X

MISCELLANEOUS

SECTION 10.01. Amendments, Etc.. (a) Except as otherwise set forth in this
Agreement, none of this Agreement, any Loan Document or any provision hereof or
thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided that:

(i) any provision of this Agreement or any other Loan Document may be amended by
an agreement in writing entered into by the Borrower and the Administrative
Agent to cure any ambiguity, omission, defect or inconsistency so long as, in
each case, the Lenders shall have received at least five Business Days’ prior
written notice thereof and the Administrative Agent shall not have received,
within five Business Days of the date of such notice to the Lenders, a written
notice from the Required Lenders stating that the Required Lenders object to
such amendment;

(ii) no such agreement shall:

 

156



--------------------------------------------------------------------------------

(A) increase any Commitment of any Lender without the written consent of such
Lender;

(B) except as expressly provided otherwise in the definition of Eurocurrency
Rate, reduce or forgive the principal amount of any Loan or payment obligation
in respect of any L/C Obligation or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
directly and adversely affected thereby; provided that only the consent of the
Required Lenders shall be necessary to waive any obligation of the Borrower to
pay interest at the Default Rate or change the amount of the Default Rate;

(C) postpone the maturity of any Loan, or the required date of reimbursement of
any L/C Obligation, or any date for the payment of any interest or fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly and adversely affected thereby (it being
understood that the waiver of any Default or any mandatory prepayment shall not
constitute a postponement, waiver or excuse of any payment of principal,
interest, fees or other amounts); provided that only the consent of the Required
Lenders shall be necessary to waive any obligation of the Borrower to pay
interest at the Default Rate or change the amount of the Default Rate;

(D) change Section 2.12(g) or 2.13 in a manner that would alter the pro rata
sharing of payments required thereby, or the definition of “Pro Rata Share”, in
each case, without the written consent of each Lender;

(E) change any of the provisions of this Section or the percentage set forth in
the definition of “Required Lenders”, “Required Class Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
(or Lenders of any Class) required to waive, amend or modify any rights
hereunder or thereunder or make any determination or grant any consent hereunder
or thereunder, without the written consent of each Lender (or each Lender of
such Class, as the case may be);

(F) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(G) release all or substantially all of the aggregate value of the Guarantees,
without the written consent of each Lender;

(H) change any provision of any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments or prepayments due to
Lenders with Commitments or Obligations of any Class differently than those with
Commitments or Obligations of any other Class without the written consent of the
Required Class Lenders of the adversely affected Class;

(I) change or waive any of the provisions in Section 4.02 as it relates to any
Revolving Credit Loan, Swingline Loan or L/C Extension without the written
consent of the Required Class Lenders under the Revolving Credit Facility; or

(J) change any of the provisions of Section 8.03, without the written consent of
each Lender adversely affected thereby;

 

157



--------------------------------------------------------------------------------

provided further that (i) no such agreement shall amend, modify or otherwise
affect the rights or duties of any Agent, the Swingline Lender or any L/C Issuer
without the prior written consent of such Agent, the Swingline Lender or such
L/C Issuer, as the case may be; (ii) any waiver, amendment or modification of
this Agreement that by its terms affects the rights or duties under this
Agreement of one Class (but not of the other Classes) may be effected by an
agreement or agreements in writing entered into by the Borrower and the
requisite percentage in interest of the affected Lenders of such Class;
(iii) Section 10.06(h) may not be amended, waived or otherwise modified without
the consent of each Granting Lender all or any part of whose Loans are being
funded by an SPC at the time of such amendment, waiver or other modification;
and (iv) no amendment, waiver or consent shall be made to modify Section 7.08 or
any definition related thereto (as any such definition is used for purposes of
Section 7.08) or waive any Default or Event of Default resulting from a failure
to perform or observe the requirements of Section 7.08 without the written
consent of the Required Class Lenders under the Revolving Credit Facility;
provided, however, that the waivers described in this clause (iv) shall not
require the consent of any Lenders other than the Required Class Lenders under
such Facility; and

(iii) the Administrative Agent and the Borrower (without the consent or approval
of another Person) are expressly permitted to amend this Agreement and the other
Loan Documents and to enter into customary intercreditor agreements as they
determine to be necessary or appropriate to provide for the pari passu treatment
of obligations secured by a Lien on the Collateral as provided for under
Section 7.01(20).

(b) Notwithstanding the foregoing, no consent with respect to any amendment,
waiver or other modification of this Agreement or any other Loan Document shall
be required of any Defaulting Lender, except that (i) the Commitment of such
Defaulting Lender may not be increased or extended, (ii) the maturity date of
any Loan held by such Defaulting Lender may not be extended and (iii) the
principal or interest in respect of any Loans held by such Defaulting Lender
shall not be reduced or forgiven, in each case without the consent of such
Defaulting Lender (it being understood that any Commitments or Loans held or
deemed held by any Defaulting Lender shall be excluded for a vote of the Lenders
hereunder requiring any consent of the Lenders).

(c) Notwithstanding the foregoing, any provision of this Agreement may be
amended by an agreement in writing entered into by the Borrower, the Required
Lenders and the Administrative Agent (and, if their rights or obligations are
affected thereby, the other Agents, the Swingline Lender and the L/C Issuers) if
(i) by the terms of such agreement the Commitments of each Lender not consenting
to the amendment provided for therein shall terminate upon the effectiveness of
such amendment and (ii) at the time such amendment becomes effective, each
Lender not consenting thereto receives payment in full of the principal of and
interest accrued on each Loan owed to it and all other amounts owing to it or
accrued for its account under this Agreement.

(d) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional Classes of credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Credit Loans and the accrued interest and
fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.
Notwithstanding anything to the contrary herein, this Agreement and the other
Loan Documents may be amended as set forth in Sections 2.14, 2.15 and 2.16.

(e) If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of such
Lender or each adversely affected Lender and that has been approved by the
Required Lenders or Required Class Lenders (as applicable), the Borrower may
replace such non-consenting Lender in accordance with Section 10.13.

 

158



--------------------------------------------------------------------------------

(f) Notwithstanding anything in this Section 10.01 or in the definition of
“Required Lenders” to the contrary, for purposes of determining whether the
Required Lenders have (i) consented (or not consented) to any amendment,
modification, waiver, consent or other action with respect to any of the terms
of any Loan Document or any departure by any Loan Party therefrom,
(ii) otherwise acted on any matter related to any Loan Document or
(iii) directed or required the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) with respect to or under any Loan
Document, no Affiliated Lender shall have any right to consent (or not consent),
otherwise act or direct or require the Administrative Agent or any Lender to
take (or refrain from taking) any such action and the Total Outstandings,
aggregate unused Term Commitments and aggregate unused Revolving Credit
Commitments held by any Affiliated Lenders shall be deemed to be not outstanding
for all purposes of calculating whether the Required Lenders have taken any
actions. In addition, notwithstanding anything to the contrary contained herein,
no Affiliated Lender shall have any right to (i) attend (including by telephone)
any meeting or discussions (or portion thereof) among the Administrative Agent
or any Lender to which representatives of the Borrower are not then present or
(ii) receive any information or material prepared by the Administrative Agent or
any Lender or any communication by or among Administrative Agent and one or more
Lenders, except to the extent such information or materials have been made
available to the Borrower or its representatives (and in any case, other than
the right to receive notices of prepayments and other administrative notices in
respect of its Loans required to be delivered to Lenders pursuant to Article
II).

SECTION 10.02. Notices; Effectiveness; Electronic Communications. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in clause (b) below),
all notices and other communications provided for herein shall be in writing
(including by electronic communication) and shall be delivered as follows, and
all notices and other communications expressly permitted hereunder to be given
by telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent or the Swingline Lender, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02 of the Disclosure Letter; and

(ii) if to any Lender or L/C Issuer, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender or L/C Issuer on its Administrative Questionnaire then in
effect for the delivery of notices that may contain material non- public
information relating to the Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in clause (b) below shall be effective as provided in such clause (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent;

 

159



--------------------------------------------------------------------------------

provided, that the foregoing shall not apply to notices to any Lender or any L/C
Issuer pursuant to Article II if such Lender or such L/C Issuer, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided, that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided, that if such notice or other communication
is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, any L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower or the Administrative Agent may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each Lender, L/C
Issuer and Swingline Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the Borrower
and the Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

 

160



--------------------------------------------------------------------------------

(e) Reliance by the Agents, L/C Issuer and Lenders. The Administrative Agent,
the Collateral Agent, the L/C Issuers, the Swingline Lender and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent, the
Collateral Agent, each L/C Issuer, the Swingline Lender, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower in the absence of gross negligence or willful
misconduct by such Person. All telephonic notices to and other telephonic
communications with the Administrative Agent or the Collateral Agent, may be
recorded by the Administrative Agent or the Collateral Agent, and each of the
parties hereto hereby consents to such recording.

SECTION 10.03. No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender or the Administrative Agent or the Collateral Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swingline Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swingline Lender
(as applicable)) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

SECTION 10.04. Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The
Borrower shall pay (i) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, disbursements and other charges of a single firm of counsel for
the Administrative Agent, and if reasonably required by the Administrative
Agent, local or specialist firms of counsel (which may include a single firm of
counsel acting in multiple

 

161



--------------------------------------------------------------------------------

jurisdictions)), in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated); (ii) all
reasonable and documented out-of-pocket expenses incurred by an L/C Issuer in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder; and (iii) after the occurrence and
during the continuance of an Event of Default, all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Swingline
Lender, any Lender or any L/C Issuer (including the reasonable fees,
disbursements and other charges of legal counsel for the Administrative Agent,
the Swingline Lender, the Lenders and the L/C Issuers) in connection with the
enforcement or protection of its rights in connection with this Agreement and
the Loans made or Letters of Credit issued hereunder, including all
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit; provided that
reasonable fees, disbursements and other charges of such legal counsel shall be
limited to (x) one primary firm of counsel for the Administrative Agent, the
Swingline Lender the Lenders and the L/C Issuers and, if reasonably required by
the Administrative Agent, local or specialist firms of counsel (which may
include a single firm of counsel acting in multiple jurisdictions) and (y) if
there is an actual or perceived conflict of interest that requires separate
representation for any Lender and such Lender informs the Borrower of such
conflict, in which case such Lender and those Lenders similarly affected shall,
as a whole, be entitled to one separate firm of counsel and, to the extent
reasonably necessary, local or specialist firms of counsel (which may include a
single firm of counsel acting in multiple jurisdictions).

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Collateral Agent, each
Documentation Agent, each Arranger, the Swingline Lender, each Lender and each
L/C Issuer, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages and liabilities of any kind or nature
and reasonable, documented and invoiced out-of-pocket fees and expenses
(including the reasonable and documented out-of-pocket legal expenses of (x) one
firm of counsel for all such Indemnitees, taken as a whole, and, if necessary,
of a single firm of local counsel in each appropriate jurisdiction (which may
include a single firm of special counsel acting in multiple jurisdictions) for
all such affected Indemnitees, taken as a whole and (y) if there is an actual or
perceived conflict of interest that requires separate representation for any
Indemnitee and such Indemnitee informs the Borrower of such conflict, one
separate firm of counsel and, to the extent reasonably necessary, local or
specialist firms of counsel (which may include a single firm of counsel acting
in multiple jurisdictions) for such Indemnitee and similarly affected
Indemnitees, taken as a whole), incurred by any Indemnitee or asserted against
any Indemnitee by any third party or by the Borrower or any other Loan Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby (including in connection with
the arranging and syndication of the credit facilities provided for herein), or,
in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents; (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by any L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit); (iii) any actual or alleged presence or Release of Hazardous Materials
at, on, under or emanating from any property owned, leased or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries; or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party or any of
the Borrower’s or such Loan Party’s

 

162



--------------------------------------------------------------------------------

directors, shareholders or creditors, and regardless of whether any Indemnitee
is a party thereto; provided, that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (A) the
gross negligence, bad faith or willful misconduct of such Indemnitee or any of
its Related Parties or (B) any material breach of the obligations of such
Indemnitee or any of its Related Parties under the Loan Documents; (y) result
from any such proceeding that does not involve an act or omission by the
Borrower or any Restricted Subsidiary and that is brought by an Indemnitee
against another Indemnitee (other than disputes involving claims against any
Agent in its capacity as such) or (z) are incurred by an Indemnitee not acting
in its capacity hereunder as a Lender, Agent, Swingline Lender, L/C Issuer or
Related Party of any of the foregoing. This Section 10.04(b) shall not apply
with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to an Agent (or any sub-agent thereof), the Swingline
Lender, any L/C Issuer or any Related Party of any of the foregoing, each Lender
severally agrees to pay to such Agent (or any such sub-agent), the Swingline
Lender, such L/C Issuer or such Related Party, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against such Agent (or any such sub-agent), the Swingline Lender or such L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for such Agent (or any such sub-agent), the Swingline Lender or
such L/C Issuer in connection with such capacity. The obligations of the Lenders
under this clause (c) are subject to the provisions of Section 2.12(e).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in clause (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
10 Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent and any L/C Issuer, the replacement of any Lender, the
termination of the Loan Documents and the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

SECTION 10.05. Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to any Agent or any Lender or L/C Issuer, or any
Agent or any Lender or L/C Issuer exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including

 

163



--------------------------------------------------------------------------------

pursuant to any settlement entered into by such Agent or such Lender or such L/C
Issuer in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall, to the fullest extent
possible under provisions of applicable Law, be revived and continued in full
force and effect as if such payment had not been made or such setoff had not
occurred; and (b) each Lender severally agrees to pay to the applicable Agent
upon demand its applicable share of any amount so recovered from or repaid by
such Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the applicable Federal Funds Rate
from time to time in effect.

SECTION 10.06. Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that (other than as permitted pursuant to Section 7.03), neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 10.06(b); (ii) by way of
participation in accordance with the provisions of Section 10.06(d); or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.06(f) or (iv) to an SPC in accordance with the provisions of
Section 10.06(h) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than (i) the parties hereto,
(ii) their respective successors and assigns permitted hereby,
(iii) Participants to the extent provided in clause (d) of this Section and
(iv) to the extent expressly contemplated hereby, the Related Parties of each of
the Agents, the L/C Issuers and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment (or Commitments) and the
Loans (including for purposes of this Section 10.06(b), participations in L/C
Obligations) at the time owing to it); provided, that any such assignment shall
be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and the Loans at the time owing to it
under such Facility or in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in clause (b)(i)(A) of this Section, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5 million, in the case of any assignment in respect of the
Revolving Credit Facility, or $1 million, in the case of any assignment in
respect of Term Loans, unless each of the Administrative Agent and, so long as
no Event of Default under Section 8.01(a) or (f) (excluding sub-clause (iv) of
such clause (f)) has occurred and is continuing, the Borrower otherwise
consents; provided, however, that concurrent assignments to members of an
Assignee Group and

 

164



--------------------------------------------------------------------------------

concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under each applicable Facility, except that this clause (ii) shall
not prohibit any Lender from assigning all or a portion of its rights and
obligations under one Facility on a non- pro rata basis relative to its rights
and obligations under another Facility.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by clause (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default under Section 8.01(a)
or (f) (excluding sub-clause (iv) of such clause (f)) has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund (which, in the case of an
assignment in respect of the Revolving Credit Facility, shall be a Revolving
Credit Lender, an Affiliate of a Revolving Credit Lender or an Approved Fund
with respect to such Lender; provided, that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 10 Business Days after having received
notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Term Commitment or Revolving Credit Commitment (and associated Revolving Credit
Loans and participations in L/C Obligations) if such assignment is to a Person
that is not a Lender with a Commitment in respect of the applicable Facility or
(in the case of a Term Commitment only) an Affiliate of such Lender or an
Approved Fund with respect to such Lender or (2) any Term Loan to a Person that
is not a Lender, an Affiliate of a Lender or an Approved Fund; and

(C) the consent of the L/C Issuers and the Swingline Lender (each such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
in respect of the Revolving Credit Facility if such assignment is to a Person
that is not a Revolving Credit Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries except as
permitted by Section 10.06(i), (B) to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B) or (C) to a
natural person.

 

165



--------------------------------------------------------------------------------

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective (without the Borrower’s and the Administrative Agent’s consent) unless
and until, in addition to the other conditions thereto set forth herein, the
parties to the assignment shall make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of (and subject to the obligations and limitations of) Sections
3.01, 3.04, 3.05 and 10.04 with respect to amounts payable thereunder and
accruing for such Lender’s benefit but not paid prior to the effective date of
such assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section shall be treated for purposes of this Agreement as a sale by such Lender
of a participation in such rights and obligations in accordance with
Section 10.06(d).

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and related interest amounts) of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent demonstrable error and the Borrower, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender (with respect to its own
interests only), at any reasonable time and from time to time upon reasonable
prior notice. This Section 10.06(c) and Section 2.12 shall be construed so that
all Loans are at all times maintained in “registered form” within the meaning of
Section 163(f), 871(h)(2) and 881(c)(2) of the Code and the Treasury regulations
thereunder.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, the Administrative Agent, the Swingline Lender or any
L/C Issuer sell participations to any Eligible Assignee (each, a “Participant”)
in all or a portion of such Lender’s rights and/or obligations under this
Agreement (including all or a portion of its Commitment and/or the Loans
(including such Lender’s participations in L/C Obligations) owing to it);
provided, that (i) such Lender’s obligations

 

166



--------------------------------------------------------------------------------

under this Agreement shall remain unchanged; (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations; and (iii) the Borrower, the Agents, the Lenders and the L/C Issuers
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided, that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 10.01
that adversely affects such Participant. Subject to clause (e) of this Section,
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 (subject to the requirements and limitations of
such Sections and Section 10.13 and the Participant’s compliance with
Section 3.01(d)) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 10.06(b). To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender; provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and related
interest amounts) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”). The entries in
the Participant Register shall be conclusive, absent demonstrable error, and the
Borrower and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary; provided, that no Lender
shall have the obligation to disclose all or a portion of the Participant
Register (including the identity of the Participant or any information relating
to a Participant’s interest in any Loans or other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that any Loans are in registered form for U.S. federal income tax
purposes (including under Section 5F.103-1(c) of the Treasury regulations).

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, except to the extent such entitlement to receive a
greater payment results in a Change in Law that occurs after the Participant
acquired the applicable participation.

(f) Certain Pledges. Any Lender may at any time, without consent or notice,
pledge or assign a security interest in all or any portion of its rights under
this Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any central bank having jurisdiction over such Lender; provided,
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Resignation as L/C Issuer after Assignment. Notwithstanding anything to the
contrary contained herein, if at any time any L/C Issuer assigns all of its
Revolving Credit Commitment and Revolving Credit Loans pursuant to
Section 10.06(b), such L/C Issuer may, subject to the remainder of this
paragraph, upon 30 days’ notice to the Borrower and the Lenders, resign as L/C
Issuer. In the event of any such resignation as L/C Issuer, the Borrower shall
be entitled to appoint from among the Lenders a successor L/C Issuer hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of such L/C Issuer. If any L/C Issuer resigns as
L/C Issuer, it shall retain all the rights, powers, privileges and duties of
such L/C Issuer hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as L/C Issuer and all L/C

 

167



--------------------------------------------------------------------------------

Obligations with respect thereto (including the right to require the Lenders to
make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)(i)). Upon the appointment of a successor L/C Issuer
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer.

(h) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided, that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan;
(ii) any grant of such an option to any SPC shall not constitute a novation, if
an SPC elects not to exercise such option or otherwise fails to make all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof, and in no event shall any Granting Lender be
released from its obligations hereunder. Each party hereto hereby agrees that
(i) each SPC shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations of such Sections and Section 10.13)
to the same extent as if it were a Granting Lender and had acquired its interest
by assignment pursuant to Section 10.06(b); provided, that an SPC shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Granting Lender would have been entitled to receive with respect to
the SPC granted to such SPC, (ii) no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement for which a Lender would be
liable; and (iii) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the lender of record hereunder. The making of a Loan by an
SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not institute against, or join any other Person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with the payment of a processing fee in the amount of
$3,500 (which processing fee may be waived by the Administrative Agent in its
sole discretion), assign all or any portion of its right to receive payment with
respect to any Loan to the related Granting Lender; and (ii) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
Guarantee or credit or liquidity enhancement to such SPC.

(i) Assignments to the Borrower and its Subsidiaries. Notwithstanding anything
to the contrary set forth herein, the Borrower and its Subsidiaries may acquire
outstanding Term Loans, and each Term Lender shall have the right at any time to
assign all or a portion of its Term Loans to the Borrower or any of its
Subsidiaries, on the following basis:

(i) such assignment shall be made pursuant to (A) an open-market transaction on
a non-pro rata basis or (B) a Dutch Auction open to all Lenders of the
applicable Class of Term Loans on a pro rata basis, and in each case the
Borrower or such Subsidiary shall identify itself as such to the assignor Lender
(it being agreed that such assignment shall be made pursuant to an assignment
agreement in form and substance consistent with this paragraph (i) and otherwise
reasonably satisfactory to the Borrower and the assignor Lender; provided, that
(A) the Borrower or such Subsidiary, as applicable, shall (1) make a customary
representation to the assignor Lender to the effect that it does not possess
material non-public information with respect to the Borrower and its
Subsidiaries or the securities of any of them that has not been disclosed to the
Term Lenders generally (other than Term Lenders who have

 

168



--------------------------------------------------------------------------------

elected not to receive such information) other than information that the
Borrower or such Subsidiary has offered to disclose to the assignor Lender and
such Lender has declined to receive, or (2) make a statement that such
representation cannot be made or the assignor Lender shall deliver to such
assignee a customary “big boy” letter containing customary “big boy” assurance
by the assignor Lender to the effect that it is a sophisticated investor and is
willing to proceed with the assignment;

(ii) at the time of such assignment and after giving effect thereto, no Default
shall have occurred and be continuing;

(iii) the Borrower shall not use the proceeds of Revolving Credit Loans to make
such acquisition; and

(iv) upon any such acquisition by the Borrower or any Subsidiary of any Term
Loans, such Term Loans shall, without further action by any Person, be deemed
cancelled and no longer outstanding (and may not be resold by the Borrower or
such Subsidiary) for all purposes of this Agreement and the other Loan
Documents, including with respect to (A) the making of, or the application of,
any payments to the Lenders under this Agreement or any other Loan Document,
(B) the making of any request, demand, authorization, direction, notice, consent
or waiver under this Agreement or any other Loan Document or (C) the
determination of Required Lenders or Required Class Lenders, or for any similar
or related purpose, under this Agreement or any other Loan Document.

SECTION 10.07. Treatment of Certain Information; Confidentiality. Each of the
Agents, the Lenders and the L/C Issuers agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, trustees, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential and that the disclosing party shall be liable for
the failure of any such Persons to adhere to the requirements of this
Section 10.07); (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners); (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process; (d) to any other party hereto; (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder; (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement; or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction or securitization relating to the Borrower and its
obligations, (g) with the consent of the Borrower; (h) on a confidential basis
to the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder; (i) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to an Agent, any Lender, any L/C Issuer
or any of their respective Affiliates on a non-confidential basis from a source
other than the Borrower or any of its Subsidiaries (or any of their respective
representatives) that is not itself, to the knowledge of such Person, in breach
of a confidentiality obligation to the Borrower or any Subsidiary in connection
with the disclosure of such Information, (j) to any credit insurance provider
relating to the Borrower and its obligations and (i) in consultation with the
Borrower, to Rating Agencies.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary (or any of their respective representatives)
relating to the Borrower or any Subsidiary or any of their respective
businesses, other than any such information that is available to any

 

169



--------------------------------------------------------------------------------

Agent, any Lender or any L/C Issuer on a non-confidential basis prior to
disclosure by the Borrower or any Subsidiary (or any of their respective
representatives). Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Each of the Agents, the Lenders and the L/C Issuers acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be; (b) it has developed compliance procedures
regarding the use of material non-public information; and (c) it will handle
such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws. In addition, any
Agent or Lender may disclose the existence of this Agreement and the information
about this Agreement to market data collectors, similar services providers to
the lending industry, and service providers to any Agent or Lender in connection
with the administration and management of this Agreement and the other Loan
Documents.

SECTION 10.08. Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates (and the Collateral Agent, in respect of
any unpaid fees, costs and expenses payable hereunder) is authorized at any time
and from time to time, without prior notice to the Borrower, any such notice
being waived by the Borrower (on its own behalf and on behalf of each Loan
Party) to the fullest extent permitted by applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held by, and other Indebtedness at any time owing by, such Lender
and its Affiliates or the Collateral Agent to or for the credit or the account
of the respective Loan Parties against any and all Obligations owing to such
Lender and its Affiliates or the Collateral Agent hereunder or under any other
Loan Document, now or hereafter existing, irrespective of whether or not such
Agent or such Lender or Affiliate shall have made demand under this Agreement or
any other Loan Document and although such Obligations may be contingent or
unmatured or denominated in a currency different from that of the applicable
deposit or Indebtedness. Each Lender agrees promptly to notify the Borrower and
the Administrative Agent after any such set off and application made by such
Lender; provided, that the failure to give such notice shall not affect the
validity of such setoff and application. The rights of the Administrative Agent,
the Collateral Agent and each Lender under this Section 10.08 are in addition to
other rights and remedies (including other rights of setoff) that the
Administrative Agent, the Collateral Agent and such Lender may have.

SECTION 10.09. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender or L/C Issuer shall receive interest in an amount that exceeds the
Maximum Rate, the excess interest shall be applied to the principal of the Loans
or, if it exceeds such unpaid principal, refunded to the Borrower. In
determining whether the interest contracted for, charged, or received by an
Agent or a Lender or L/C Issuer exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest; (b) exclude
voluntary prepayments and the effects thereof; and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

SECTION 10.10. Counterparts; Effectiveness. This Agreement and each other Loan
Document may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Delivery by telecopier or email pdf of an executed counterpart of a
signature page to this Agreement and each other Loan Document shall be

 

170



--------------------------------------------------------------------------------

effective as delivery of an original executed counterpart of this Agreement and
such other Loan Document. The Agents may also require that any such documents
and signatures delivered by telecopier or email pdf be confirmed by a manually
signed original thereof; provided, that the failure to request or deliver the
same shall not limit the effectiveness of any document or signature delivered by
telecopier or email pdf. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto.

SECTION 10.11. Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided, that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

SECTION 10.12. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

SECTION 10.13. Replacement of Lenders. If any Lender gives a notice under
Section 3.02 or requests compensation under Section 3.04, if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, if any Lender
is a Defaulting Lender, if Section 10.01(e) applies to any Lender or if any
other circumstance exists hereunder that gives the Borrower the right to replace
a Lender as a party hereto, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that:

(A) the Administrative Agent shall have received the assignment fee specified in
Section 10.06(b), unless waived by it as provided therein;

(B) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances and, other than in the case
of a Defaulting Lender, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents from the assignee and any amounts
payable by the Borrower then due pursuant to Section 3.01, 3.04 or 3.05 from the
Borrower (it being understood that the Assignment and Assumption relating to
such assignment shall provide that any interest and fees that accrued prior to
the effective date of the assignment shall be for the account of the replaced
Lender and such amounts that accrue on and after the effective date of the
assignment shall be for the account of the replacement Lender);

 

171



--------------------------------------------------------------------------------

(C) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(D) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each Lender agrees that, if the Borrower elects to replace such
Lender in accordance with this Section 10.13, it shall promptly execute and
deliver to the Administrative Agent an Assignment and Assumption to evidence the
assignment and shall deliver to the Administrative Agent any Note (if Notes have
been issued in respect of such Lender’s Loans) subject to such Assignment and
Assumption; provided, that the failure of any such Lender to execute an
Assignment and Assumption shall not render such assignment invalid and such
assignment shall be recorded in the Register.

Notwithstanding the foregoing, if the Borrower elects to replace a Term Lender
in connection with a Repricing Transaction, such Lender shall be entitled to the
Prepayment Premium paid in accordance with Section 2.05(a)(ii).

SECTION 10.14. Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired
thereby; and (b) the parties shall endeavor in good faith negotiations to
replace the illegal, invalid or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section 10.14, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by the Borrower and the
Administrative Agent, the Swingline Lender or the applicable L/C Issuer, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

SECTION 10.15. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
ANY CONFLICTS PROVISIONS THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK LOCATED IN THE BOROUGH
OF MANHATTAN OR ANY APPELLATE COURT FROM ANY SUCH COURT, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY, EACH AGENT, EACH LENDER AND EACH
L/C ISSUER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH LOAN PARTY, EACH AGENT, EACH LENDER AND EACH
L/C ISSUER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY

 

172



--------------------------------------------------------------------------------

OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENTS IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN TELECOPIER) IN SECTION
10.02. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

SECTION 10.16. WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 10.17. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Administrative Agent and the Loan Parties and
the Administrative Agent shall have been notified by each Lender and L/C Issuer
that each such Lender and L/C Issuer has executed it and thereafter shall be
binding upon and inure to the benefit of the Loan Parties, each Agent, each
Lender and each L/C Issuer and their respective successors and assigns, in each
case in accordance with Section 10.06 (if applicable) and except that no Loan
Party shall have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Lenders except as permitted by
Section 7.03.

SECTION 10.18. No Advisory or Fiduciary Responsibility. (a) In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrower and the other Loan Parties acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (a) (i) the
arranging and other services regarding this Agreement provided by the Agents,
the Arrangers, Documentation Agents and the Lenders, are arm’s-length commercial
transactions between the Borrower, the other Loan Parties and its and their
respective Affiliates, on the one hand, and the Agents, the Arrangers,
Documentation Agents and the Lenders, on the other hand, (ii) each of the
Borrower and the other Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(iii) each of the Borrower and each of the other Loan Parties are capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (b) (i) each
of the Agents, Documentation Agents, the Arrangers and the Lenders is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower, the other Loan Parties or any of
its or their respective Affiliates, or any other Person; and (ii) neither the
Agents, Documentation Agents, the Arrangers nor the Lenders have any obligation
to the Borrower, the other Loan Parties or any of its or their respective
Affiliates with respect to the transactions contemplated hereby except (x) those
obligations expressly set forth herein and in the other Loan Documents and
(y) pursuant to any separate advisory agreement; and (c) the Agents, the
Arrangers,

 

173



--------------------------------------------------------------------------------

Documentation Agents, the Lenders and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Borrower, the other Loan Parties and its and their respective Affiliates,
and neither the Agents, Documentation Agents, the Arrangers nor the Lenders have
any obligation to disclose any of such interests to the Borrower, the other Loan
Parties or any of its or their respective Affiliates. To the fullest extent
permitted by law, each of the Borrower and the other Loan Parties hereby waive
and release any claims that it may have against the Agents, Documentation
Agents, the Arrangers and the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

(b) No Documentation Agent shall have or be deemed to have any fiduciary
relationship with any Lender. Each Lender acknowledges that it has not relied,
and will not rely, on the Documentation Agents in deciding to enter into this
Agreement or any other Loan Document or in taking or not taking any action
hereunder or thereunder.

SECTION 10.19. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents, the Secured Hedge Agreements or the Treasury Services Agreements
(including the exercise of any right of setoff, rights on account of any
banker’s lien or similar claim or other rights of self-help), or institute any
actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, without
the prior written consent of the Administrative Agent. The provision of this
Section 10.19 are for the sole benefit of the Lenders and shall not afford any
right to, or constitute a defense available to, any Loan Party.

SECTION 10.20. USA Patriot Act. Each Lender that is subject to the USA Patriot
Act and each Agent (for itself and not on behalf of any Lender) hereby notifies
the Loan Parties that pursuant to the requirements of the USA Patriot Act, it is
required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name, address and tax identification
number of each Loan Party and other information regarding each Loan Party that
will allow such Lender or Agent, as applicable, to identify each Loan Party in
accordance with the USA Patriot Act. This notice is given in accordance with
each requirement of the USA Patriot Act and is effective as to the Lenders and
the Agents. The Borrower shall, promptly following a request by an Agent or any
Lender, provide all documentation and other information that such Agent or such
Lender requests in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA Patriot Act.

SECTION 10.21. Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

SECTION 10.22. Judgment Currency. (a) If, for the purpose of obtaining judgment
in any court, it is necessary to convert a sum owing hereunder in one currency
into another currency, each party hereto agrees, to the fullest extent that it
may effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures in the relevant jurisdiction the first
currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.

 

174



--------------------------------------------------------------------------------

(b) The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss, and if the amount of the Agreement
Currency so purchased exceeds the sum originally due to the Applicable Creditor
in the Agreement Currency, the Applicable Creditor shall refund the amount of
such excess to the applicable Borrower. The obligations of the parties contained
in this Section 10.22 shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.

SECTION 10.23. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by: (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent company,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Credit Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

ARTICLE XI

GUARANTEE

SECTION 11.01. The Guarantee. Each Guarantor hereby jointly and severally with
the other Guarantors guarantees, as a primary obligor and not as a surety, to
each Secured Party and their respective successors and assigns, the prompt
payment in full when due (whether at stated maturity, by required prepayment,
declaration, demand, by acceleration or otherwise) of the principal of and
interest (including any interest that would accrue but for the provisions of
(i) the Title 11 of the United States Code after any bankruptcy or insolvency
petition under Title 11 of the United States Code and (ii) any other Debtor
Relief Laws) on the Loans made by the Lenders to, and the Notes held by each
Lender of,

 

175



--------------------------------------------------------------------------------

the Borrower (other than such Guarantor), and all other Obligations from time to
time owing to the Secured Parties by any Loan Party (or any Non-Guarantor
Subsidiary) under any Loan Document, any Secured Hedge Agreement or any Treasury
Services Agreement, in each case strictly in accordance with the terms thereof,
excluding, with respect to any Guarantor at any time, Excluded Swap Obligations
with respect to such Guarantor at such time (such obligations being herein
collectively called the “Guaranteed Obligations”). The Guarantors hereby jointly
and severally agree that if the Borrower shall fail to pay in full when due
(whether at stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Guarantors will promptly pay the same in cash, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.
Notwithstanding anything to the contrary, this Section 11.01 shall not require
or result in the application of any amount received from any Loan Party to any
Excluded Swap Obligation of such Loan Party (or any Non-Guarantor Subsidiary).

SECTION 11.02. Obligations Unconditional. The obligations of the Guarantors
under Section 11.01 shall constitute a guaranty of payment and to the fullest
extent permitted by applicable Law, are absolute, irrevocable and unconditional,
joint and several, irrespective of the value, genuineness, validity, regularity
or enforceability of the Guaranteed Obligations of the Borrower under this
Agreement, the Notes, if any, or any other agreement or instrument referred to
herein or therein, or any substitution, release or exchange of any other
guarantee of or security for any of the Guaranteed Obligations, and,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or Guarantor
(except for payment in full). Without limiting the generality of the foregoing,
it is agreed that the occurrence of any one or more of the following shall not
alter or impair the liability of the Guarantors hereunder which shall remain
absolute, irrevocable and unconditional under any and all circumstances as
described above:

(A) at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

(B) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(C) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;

(D) any Lien or security interest granted to, or in favor of, an L/C Issuer or
any Lender or Agent as security for any of the Guaranteed Obligations shall fail
to be perfected;

(E) the release of any other Guarantor pursuant to Section 11.09; or

(F) the expiration of any statute of limitations.

 

176



--------------------------------------------------------------------------------

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against the Borrower under this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein, or against any other Person under any other guarantee of, or
security for, any of the Guaranteed Obligations. The Guarantors waive any and
all notice of the creation, renewal, extension, waiver, termination or accrual
of any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guarantee or acceptance of this Guarantee, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guarantee, and all
dealings between the Borrower and the Secured Parties shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guarantee. This Guarantee shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment without regard to any right
of offset with respect to the Guaranteed Obligations at any time or from time to
time held by Secured Parties, and the obligations and liabilities of the
Guarantors hereunder shall not be conditioned or contingent upon the pursuit by
the Secured Parties or any other Person at any time of any right or remedy
against the Borrower or against any other Person which may be or become liable
in respect of all or any part of the Guaranteed Obligations or against any
collateral security or guarantee therefor or right of offset with respect
thereto. This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
successors and assigns thereof, and shall inure to the benefit of the Lenders,
and their respective successors and assigns, notwithstanding that from time to
time during the term of this Agreement there may be no Guaranteed Obligations
outstanding.

SECTION 11.03. Reinstatement. The obligations of the Guarantors under this
Article XI shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrower or any other Loan Party in
respect of the Guaranteed Obligations is rescinded or must be otherwise restored
by any holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.

SECTION 11.04. Subrogation; Subordination. Each Guarantor hereby agrees that
until the payment and satisfaction in full in cash of all Guaranteed Obligations
and the expiration and termination of the Commitments of the Lenders under this
Agreement it shall waive any claim and shall not exercise any right or remedy,
direct or indirect, arising by reason of any performance by it of its guarantee
in Section 11.01, whether by subrogation or otherwise, against the Borrower or
any other Guarantor of any of the Guaranteed Obligations or any security for any
of the Guaranteed Obligations.

SECTION 11.05. Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the Obligations of the Borrower under
this Agreement and the Notes, if any, may be declared to be forthwith due and
payable as provided in Section 8.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in Section 8.02) for
purposes of Section 11.01, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Borrower and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by the
Borrower) shall forthwith become due and payable by the Guarantors for purposes
of Section 11.01.

SECTION 11.06. Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guarantee in this Article XI constitutes an instrument for
the payment of money, and consents and agrees that any Lender or Agent, at its
sole option, in the event of a dispute by such Guarantor in the payment of any
moneys due hereunder, shall have the right to bring a motion-action under New
York CPLR Section 3213.

 

177



--------------------------------------------------------------------------------

SECTION 11.07. Continuing Guarantee. The guarantee in this Article XI is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising.

SECTION 11.08. General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other Law affecting the rights of creditors
generally, if the obligations of any Guarantor under Section 11.01 would
otherwise be held or determined to be void, voidable, invalid or unenforceable,
or subordinated to the claims of any other creditors, on account of the amount
of its liability under Section 11.01, then, notwithstanding any other provision
to the contrary, the amount of such liability shall, without any further action
by such Guarantor, any Loan Party or any other Person, be automatically limited
and reduced to the highest amount (after giving effect to the right of
contribution established in Section 11.10) that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.

SECTION 11.09. Release of Liens and Guarantees. If, in compliance with the terms
and provisions of the Loan Documents, any Subsidiary Guarantor ceases to be a
Restricted Subsidiary or becomes an Excluded Subsidiary, then such Subsidiary
Guarantor shall be automatically released from its Guaranty and other
obligations under this Agreement (including under Section 10.04 hereof) and any
other Loan Document to which it is a party including its obligations to pledge
and grant a Lien on any Collateral owned by it pursuant to any Collateral
Document, and all Liens granted by it pursuant to the Collateral Documents, in
each case shall be automatically released and such Subsidiary Guarantor shall
cease to be a party to this Agreement and each other Loan Document to which it
is a party. If, in compliance with the terms and provisions of the Loan
Documents, any Loan Party Disposes of any Collateral (other than to another Loan
Party) in a transaction permitted under this Agreement, or upon the
effectiveness of any written consent to the release of the security interest
created under any Collateral Document in any Collateral pursuant to
Section 10.01, in each case the security interest in such Collateral created by
the Collateral Documents shall be automatically released. So long as the
Borrower shall have provided the Agents such certifications or documents as any
Agent shall reasonably request to the effect that such release is permitted, the
Collateral Agent shall take such actions as requested by the any Loan Party to
confirm each release described in this Section 11.09.

SECTION 11.10. Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 11.04. The provisions of
this Section 11.10 shall in no respect limit the obligations and liabilities of
any Guarantor to the Agents, the L/C Issuers and the Lenders, and each Guarantor
shall remain liable to the Agents, the L/C Issuers and the Lenders for the full
amount guaranteed by such Guarantor hereunder.

SECTION 11.11. Subject to Intercreditor Agreement. Notwithstanding anything
herein to the contrary, (i) the liens and security interests granted to the
Collateral Agent pursuant to the Collateral Documents are expressly subject to
any Intercreditor Agreement (if in effect), any Second Lien Intercreditor
Agreement (if in effect) and any other intercreditor agreement entered into
pursuant hereto and (ii) the exercise of any right or remedy by either Agent
hereunder or under any Intercreditor Agreement (if in effect), any Second Lien
Intercreditor Agreement (if in effect) and any other intercreditor agreement
entered into pursuant hereto is subject to the limitations and provisions of any
Intercreditor Agreement (if in effect), any Second Lien Intercreditor Agreement
(if in effect) and such other intercreditor agreement entered into pursuant
hereto. In the event of any conflict between the terms of any Intercreditor
Agreement (if in effect), any Second Lien Intercreditor Agreement (if in effect)
or any other such intercreditor agreement and terms of this Agreement, the terms
of any Intercreditor Agreement (if in effect), any Second Lien Intercreditor
Agreement (if in effect) or such other intercreditor agreement, as applicable,
shall govern.

 

178



--------------------------------------------------------------------------------

SECTION 11.12. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 11.12 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this
Section 11.12, or otherwise under this Guaranty, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 11.12 shall remain in full force and effect until the release of this
Guaranty under Section 9.09(b)(ii). Each Qualified ECP Guarantor intends that
this Section 11.12 constitute, and this Section 11.12 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

[Remainder of page intentionally left blank]

 

179



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, all as of the date first above written.

 

MEREDITH CORPORATION By:   /s/ Joseph H. Ceryanec   Name: Joseph H. Ceryanec  
Title:   Chief Financial Officer

 

GOTHAM MERGER SUB, INC. ALLRECIPES.COM, INC. EATING WELL, INC. SELECTABLE MEDIA
INC. MEREDITH XCELERATED MARKETING CORPORATION MYWEDDING, LLC By:   /s/ Joseph
H. Ceryanec   Name: Joseph H. Ceryanec   Title:   President

 

KPHO BROADCASTING CORPORATION KPTV-KPDX BROADCASTING CORPORATION KVVU
BROADCASTING CORPORATION MEREDITH PERFORMANCE MARKETING, LLC By:   /s/ Joseph H.
Ceryanec   Name: Joseph H. Ceryanec   Title:   Treasurer

 

MEREDITH SHOPPER MARKETING, LLC By:   /s/ John S. Zieser   Name: John S. Zieser
  Title:   President

[Signature Page to the Credit Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, all as of the date first above written.

 

BIZRATE INSIGHTS INC.

BOOK-OF-THE-MONTH CLUB, INC.

COZI INC.

ENTERTAINMENT WEEKLY INC.

FANSIDED INC.

HEALTH MEDIA VENTURES INC.

HELLO GIGGLES, INC.

MNI TARGETED MEDIA INC.

NEWSUB MAGAZINE SERVICES LLC

NSSI HOLDINGS INC.

SI DIGITAL GAMES, INC.

SOUTHERN PROGRESS CORPORATION

SYNAPSE DIRECT, INC.

SYNAPSE GROUP, INC.

SYNAPSE RETAIL VENTURES, INC.

SYNAPSE VENTURES, INC.

SYNAPSECONNECT, INC.

TI ADMINISTRATIVE HOLDINGS LLC

TI BOOKS HOLDINGS LLC

TI CIRCULATION HOLDINGS LLC

TI CORPORATE HOLDINGS LLC

TI DISTRIBUTION HOLDINGS LLC

TI INTERNATIONAL HOLDINGS INC.

TI LIVE EVENTS INC.

TI MAGAZINE HOLDINGS LLC

TI MARKETING SERVICES INC.

TI MEDIA SOLUTIONS INC.

TI MEXICO HOLDINGS INC.

TI PAPERCO INC.

TI SALES HOLDINGS LLC

TIME CONSUMER MARKETING, INC.

TIME CUSTOMER SERVICE, INC.

TIME DIRECT VENTURES LLC

TIME DISTRIBUTION SERVICES INC.

TIME INC.

TIME INC. AFFLUENT MEDIA GROUP

TIME INC. BOOKS

TIME INC. LIFESTYLE GROUP

TIME INC. PLAY

TIME INC. RETAIL

TIME INC. VENTURES

TIME PUBLISHING VENTURES, INC.

VIANT TECHNOLOGY HOLDING INC.

By   /s/ Joseph H. Ceryanec   Name: Joseph H. Ceryanec   Title:   President

[Signature Page to the Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as Administrative Agent and Collateral Agent

By:   /s/ Ann, Hurley   Name: Ann, Hurley   Title:   Manager, Agency

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as a Lender, L/C Issuer and Swingline Lender

By:   /s/ Alfonse Simone   Name: Alfonse Simone   Title:   Authorized Signatory

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Lender and L/C Issuer

By:   /s/ Judith E. Smith   Name: Judith E. Smith   Title:   Authorized
Signatory By:   /s/ Joan Park   Name: Joan Park   Title:   Authorized Signatory

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,
as a Lender and L/C Issuer

By:   /s/ Robert Chen   Name: Robert Chen   Title:   Managing Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK N.A., as a Lender and L/C Issuer By:   /s/ Matthew S. Burke   Name:
Matthew S. Burke   Title:   Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BNP PARIBAS,
as a Lender and L/C Issuer solely with
respect to Existing Letters of Credit

By:   /s/ David L. Berger   Name: David L. Berger   Title:   Director

 

By:   /s/ Sang W. Han   Name: Sang W. Han   Title:   Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender

By:   /s/ Nirmal Bivek   Name: Nirmal Bivek   Title: Duly Authorized Signatory

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

FIFTH THIRD BANK,
as a Lender

By:   /s/ Suzanne Rode   Name: Suzanne Rode   Title:   Managing Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANKERS TRUST COMPANY,
as a Lender

By:   /s/ Todd W. Wishman   Name: Todd W. Wishman   Title:   Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY,
as a Lender

By:   /s/ Lisa DeCristofaro   Name: Lisa DeCristofaro   Title:   SVP

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A-1

[FORM OF]

COMMITTED LOAN NOTICE

 

To: Royal Bank of Canada, as Administrative Agent

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of January 31, 2018 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Meredith Corporation, an Iowa corporation,
as borrower (the “Borrower”), the Subsidiary Guarantors party thereto from time
to time, each lender party thereto from time to time and Royal Bank of Canada,
as Administrative Agent, Collateral Agent and Swingline Lender. Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

The Borrower hereby requests (select one):

 

A Borrowing of new Loans

    

A conversion of Loans made on

    

A continuation of Loans made on

    

to be made on the terms set forth below:

 

(A)   Class of Borrowing1

        

(B)   Date of Borrowing, conversion or continuation (which is a Business Day)

        

(C)   Principal amount2

        

(D)   Type of Loan3

        

(E)   Interest Period and the last day thereof4

        

(F)   Location and number of applicable Borrower’s account to which proceeds of
Borrowings are to be disbursed:

        

  

 

1  Term Loans or Revolving Credit Loans.

2  For Eurocurrency Rate Loans, borrowing minimum of $5 million or a whole
multiple of $1 million in excess thereof. For Base Rate Loans, borrowing minimum
of $1 million or a whole multiple of $500,000 in excess thereof.

3  Specify Eurocurrency Rate or Base Rate.

4  Applicable for Eurocurrency Rate Borrowings/Loans only.

 

EXHIBIT A-1 - 1



--------------------------------------------------------------------------------

[The Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that, on and as of the date of the Borrowing contemplated by this
Committed Loan Notice, the conditions to lending specified in Section 4.02(a)
and (b) of the Credit Agreement shall have been satisfied.]5

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

5  Insert bracketed language if the Borrower is requesting a Borrowing of new
Revolving Credit Loans after the Closing Date.

 

EXHIBIT A-1 - 2



--------------------------------------------------------------------------------

MEREDITH CORPORATION By:       Name:   Title:

[Signature Page to Committed Loan Notice]



--------------------------------------------------------------------------------

EXHIBIT A-2

[FORM OF]

SWINGLINE REQUEST

 

To: Royal Bank of Canada, as Swingline Lender

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of January 31, 2018 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Meredith Corporation, an Iowa corporation,
as borrower (the “Borrower”), the Subsidiary Guarantors party thereto from time
to time, each lender party thereto from time to time and Royal Bank of Canada,
as Administrative Agent, Collateral Agent and Swingline Lender, this represents
the Borrower’s request to borrow as follows:

The Borrower hereby gives you irrevocable notice pursuant to Section 2.04(b) of
the Credit Agreement that it requests Swingline Loans under the Credit Agreement
(the “Proposed Advance”) and, in connection therewith, sets forth the following
information:

1. The date of the Proposed Advance is [•] (the “Funding Date”)

2. The aggregate principal amount of the Proposed Advance is $[•]

The undersigned is a duly authorized officer of the Borrower executing this
Swingline Request and hereby certifies on behalf of the Borrower that as of the
Funding Date:

(i) the representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct in all material respects, in each case on and as
of the requested Funding Date (or true and correct in all material respects as
of a specified date, if earlier); and

(ii) at the time of and immediately after giving effect to the Borrowing
contemplated hereby, no Default or Event of Default has occurred and is
continuing.

 

MEREDITH CORPORATION as the Borrower By:       Name:   Title:

 

EXHIBIT A-2 - 1



--------------------------------------------------------------------------------

EXHIBIT B-1

LENDER: [•]

PRINCIPAL AMOUNT: $[•]

[FORM OF]

TERM NOTE

New York, New York

[Date]

FOR VALUE RECEIVED, the undersigned, Meredith Corporation, an Iowa corporation
(the “Borrower”), hereby promises to pay to the Lender set forth above (the
“Lender”) or its registered assigns, in accordance with the provisions of the
Credit Agreement (as defined below), in lawful money of the United States of
America in immediately available funds to the Administrative Agent for the
benefit of the Lender at the Administrative Agent’s Office (such term, and each
other capitalized term used but not otherwise defined herein, having the meaning
assigned to it in the Credit Agreement, dated as of January 31, 2018 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the Subsidiary Guarantors
party thereto from time to time, each lender party thereto from time to time and
Royal Bank of Canada, as Administrative Agent, Collateral Agent and Swingline
Lender) (i) on the dates set forth in the Credit Agreement, the principal
installment amounts set forth in the Credit Agreement with respect to Term Loans
made by the Lender to the Borrower pursuant to the Credit Agreement and
(ii) interest at the rate or rates per annum and payable on such dates as
provided in the Credit Agreement on the unpaid principal amount of all Term
Loans made by the Lender to the Borrower pursuant to the Credit Agreement.

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at the
rate or rates provided in (and to the extent required by) the Credit Agreement.

The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever. The nonexercise by the holder hereof of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrower
under this note.

This note is one of the Term Notes referred to in the Credit Agreement that,
among other things, contains provisions for the acceleration of the maturity
hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit Agreement, all upon the
terms and conditions therein specified.

 

EXHIBIT B-1 – 1



--------------------------------------------------------------------------------

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY CONFLICTS OF LAWS PROVISIONS THAT
WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

EXHIBIT B-1 - 2



--------------------------------------------------------------------------------

MEREDITH CORPORATION By:       Name:   Title:

[Signature Page to Term Note]



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date

   Amount of Loan    Maturity Date    Payments of
Principal/Interest    Principal
Balance of
Note    Name of
Person
Making the
Notation



--------------------------------------------------------------------------------

EXHIBIT B-2

LENDER: [•]

PRINCIPAL AMOUNT: $[•]

[FORM OF]

REVOLVING CREDIT NOTE

New York, New York

[Date]

FOR VALUE RECEIVED, the undersigned, Meredith Corporation, an Iowa corporation
(the “Borrower”), hereby promises to pay to the Lender set forth above (the
“Lender”) or its registered assigns, in accordance with the provisions of the
Credit Agreement (as defined below), in lawful money of the United States of
America in immediately available funds to the Administrative Agent for the
benefit of the Lender at the Administrative Agent’s Office (such term, and each
other capitalized term used but not otherwise defined herein, having the meaning
assigned to it in the Credit Agreement, dated as of January 31, 2018 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the Subsidiary Guarantors
party thereto from time to time, each lender party thereto from time to time and
Royal Bank of Canada, as Administrative Agent, Collateral Agent and Swingline
Lender) (A) on the dates set forth in the Credit Agreement, the lesser of
(i) the principal amount set forth above and (ii) the aggregate unpaid principal
amount of all Revolving Credit Loans made by the Lender to the Borrower pursuant
to the Credit Agreement, and (B) interest on the principal amount from time to
time outstanding on each such Revolving Credit Loan at the rate or rates per
annum and payable on such dates, as provided in the Credit Agreement.

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at a rate
or rates provided in (and to the extent required by) the Credit Agreement.

The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever. The nonexercise by the holder hereof of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrower
under this note.

This note is one of the Revolving Credit Notes referred to in the Credit
Agreement that, among other things, contains provisions for the acceleration of
the maturity hereof upon the happening of certain events, for optional and
mandatory prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Credit Agreement, all
upon the terms and conditions therein specified.

 

EXHIBIT B-2 - 1



--------------------------------------------------------------------------------

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY CONFLICTS OF LAWS PROVISIONS THAT
WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

EXHIBIT B-2 - 2



--------------------------------------------------------------------------------

MEREDITH CORPORATION By:       Name:   Title:

[Signature Page to Revolving Credit Note]



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date

   Amount of Loan    Maturity Date    Payments of
Principal/Interest    Principal
Balance of
Note    Name of
Person
Making the
Notation



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF]

COMPLIANCE CERTIFICATE

[Date]

Reference is made to the Credit Agreement, dated as of January 31, 2018 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Meredith Corporation, an Iowa corporation,
as borrower (the “Borrower”), the Subsidiary Guarantors party thereto from time
to time, each lender party thereto from time to time and Royal Bank of Canada,
as Administrative Agent, Collateral Agent and Swingline Lender. Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement. Pursuant to Section 6.02(a) of
the Credit Agreement, the undersigned, in his/her capacity as a Responsible
Officer of the Borrower, certifies as follows:

 

  1. [Attached hereto as Exhibit A is the consolidated balance sheet of the
Borrower and its Subsidiaries as of June 30, 20[•] and related consolidated
statements of income or operations, stockholders’ equity and cash flows for the
fiscal year then ended, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by (i) a report and opinion of
KPMG LLP or any other independent registered public accounting firm of
nationally recognized standing, prepared in accordance with generally accepted
auditing standards and not subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit
(other than any qualification or exception that is solely with respect to, or
resulting solely from, (A) an upcoming maturity date of any Indebtedness or
(B) any potential inability to satisfy a financial maintenance covenant on a
future date or in a future period) and (ii) a customary management discussion
and analysis of the financial conditions and results of operations for such
period.]1

[Attached hereto as Exhibit A is the consolidated balance sheet of the Borrower
and its Subsidiaries as of [•] and the related (i) consolidated statements of
income or operations for such fiscal quarter and for the portion of the fiscal
year then ended and (ii) consolidated statements of cash flows for the portion
of the fiscal year then ended, setting forth in each case in comparative form
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year, all in reasonable detail.
These present fairly in all material respects the financial condition, results
of operations and cash flows of the Borrower and its Subsidiaries in accordance
with GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes and a customary management discussion and analysis of the financial
conditions and results of operations for such period.]2

 

1  To be included if delivered in connection with annual financial statements
only.

2  To be included if delivered in connection with quarterly financial statements
only.

 

EXHIBIT C - 1



--------------------------------------------------------------------------------

  2. To my knowledge, except as otherwise disclosed to the Administrative Agent
pursuant to the Credit Agreement, no Default has occurred and is continuing. [If
unable to provide the foregoing certification, fully describe the reasons
therefor and circumstances thereof and any action taken or proposed to be taken
with respect thereto on Annex A attached hereto.]

 

  3. The following represent true and accurate calculations, as of [•], 20[•],
to be used to determine compliance with the covenant set forth in Section 7.08
of the Credit Agreement:

 

Consolidated Net

  

Leverage Ratio:

  

Consolidated Total Net Debt=

   [•]

Consolidated Adjusted

  

EBITDA=

   [•]

Actual Ratio=

   [•] to 1.00

Maximum Ratio (as of the last

   4.25 to 1.00

day of any Test Period)

  

Supporting detail showing the calculation of the Consolidated Net Leverage Ratio
is attached hereto as Schedule 1.3

 

  4. [Attached hereto is the information required by Section 6.02(c) of the
Credit Agreement.]4

 

3  Used for computing margin and if Section 7.08 is applicable for reporting
period.

4  To be included only in annual compliance certificate.

 

EXHIBIT C - 2



--------------------------------------------------------------------------------

SCHEDULE 1

 

(A)  

   Consolidated Net Leverage Ratio: Consolidated Total Net Debt, to Consolidated
Adjusted EBITDA for the most recently ended Test Period.

(1)   

   Consolidated Total Net Debt as of [•], 20[•]:      

(a)   The total amount of:

     

(i) Indebtedness for borrowed money,

       

(ii)  Indebtedness evidenced by bonds, notes, (other than notes in favor of
trade creditors evidencing trade payables incurred in the ordinary course of
business), debentures or other similar instruments,

       

(iii)  Capitalized Lease Obligations,

       

(iv) the Senior Notes, and

       

(v)   guarantees of the foregoing,

       

in each case of the Borrower and of its Restricted Subsidiaries (excluding
(w) the U.K. Pension Security Obligations, (x) Indebtedness in respect of
undrawn letters of credit and bankers’ acceptances (or, without duplication,
reimbursement agreements in respect thereof), except to the extent of
unreimbursed amounts drawn thereunder, (y) intercompany Indebtedness and
(z) Indebtedness in respect of Hedging Obligations not yet due and owing)
outstanding on such date;

     

(b)   less up to $250 million of Eligible Cash included on the consolidated
balance sheet of the Borrower and its Restricted Subsidiaries as of such date of
determination;1

       

(c)   plus the greater of (i) the aggregate liquidation value and (ii) maximum
fixed repurchase price without regard to any change of control or redemption
premiums of all Disqualified Stock of the Borrower and the Subsidiary Guarantors
and all Preferred Stock of Restricted Subsidiaries, in each case determined on a
consolidated basis in accordance with GAAP.

  

 

1  provided that (1) for purposes of determining the Consolidated Net Leverage
Ratio in connection with the incurrence of any Incremental Credit Extensions
incurred pursuant to Section 2.14 of the Credit Agreement or any Permitted Debt
Offerings incurred pursuant to Section 7.02(b)(xxi) of the Credit Agreement
only, the cash proceeds of such Incremental Credit Extensions and/or Permitted
Debt Offering being incurred shall not be deemed to be included on the
consolidated balance sheet of the Borrower and its Restricted Subsidiaries.

 

EXHIBIT C - 3



--------------------------------------------------------------------------------

   Consolidated Total Net Debt     

(2)

   Consolidated Adjusted EBITDA:      

(a)   Consolidated Net Income:

     

The aggregate Net Income of the Borrower and its Restricted Subsidiaries for
such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided, however, that, without duplication:

       

(i) any after-tax effect of extraordinary, non-recurring or unusual gains or
losses or expenses (including fees and expenses relating to (i) the
Transactions, (ii) severance, relocation and transition costs and (iii) any
rebranding or corporate name change) shall be excluded;

       

(ii)  the cumulative effect of a change in accounting principles during such
period shall be excluded;

       

(iii)  any after-tax effect of income (or loss) from disposed or discontinued
operations and any net after-tax gains (or losses) on disposal of disposed,
abandoned or discontinued operations shall be excluded;

       

(iv) any after-tax effect of gains (or losses) (less all fees and expenses
relating thereto) attributable to asset Dispositions other than in the ordinary
course of business, as determined in good faith by the Borrower, shall be
excluded;

    

 

EXHIBIT C - 4



--------------------------------------------------------------------------------

  

(v)    any impairment charge or asset write-off or write-down, including
impairment charges, write-offs or write-downs related to goodwill, intangible
assets, long-lived assets, investments in debt and equity securities, in
accordance with GAAP or as a result of a change in law or regulation, and the
amortization of intangibles arising pursuant to GAAP shall be excluded;

       

(vi)  the Net Income for such period of any Person that is not a Subsidiary, or
is an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be excluded; provided that Consolidated Net Income of the
Borrower shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash (or to the extent converted into cash or
Cash Equivalents) to the Borrower or a Restricted Subsidiary in respect of such
period;

       

(vii)  the Net Income for such period of any Non-Guarantor Subsidiary shall be
excluded to the extent of any portion of its Net Income that may not be
transferred (including by way of any one or more of the following (i) dividends
or similar distributions, (ii) returns of capital, (iii) loans or advances or
the repayment thereof or (iv) other conveyances) at the date of determination
without any prior governmental approval (which has not been obtained) and
without violating, directly or indirectly, the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Restricted Subsidiary or its stockholders, unless
such restriction has been legally waived; provided that Consolidated Net Income
of the Borrower will be increased by the amount of dividends or other

  

 

EXHIBIT C - 5



--------------------------------------------------------------------------------

  

distributions or other payments actually paid in cash (or to the extent
converted into cash or Cash Equivalents) to the Borrower or a Restricted
Subsidiary thereof in respect of such period;

       

(viii)   any non-cash compensation charge or expense, including any such charge
or expense arising from the grants of stock appreciation or similar rights,
employee benefit plans or agreements, stock options, restricted stock or other
rights, and any non-cash deemed finance charges or expenses in respect of any
pension liabilities or other retiree provisions or on the revaluation of any
benefit plan obligation and any non-cash charges or expenses in respect of
curtailments, discontinuations or modifications to pension plans shall be
excluded;

       

(ix)  any after-tax effect of income (or loss) from the early extinguishment or
cancellation of Indebtedness or Hedging Obligations or other derivative
instruments shall be excluded;

       

(x)    any unrealized foreign currency translation or transaction gains or
losses (or similar charges) (i) in respect of Indebtedness of any Person
denominated in a currency other than the functional currency of such Person,
(ii) relating to translation of assets and liabilities denominated in foreign
currencies and (iii) in respect of Indebtedness or other obligations of the
Borrower or any Restricted Subsidiary owing to the Borrower or any Restricted
Subsidiary shall be excluded;

    

 

EXHIBIT C - 6



--------------------------------------------------------------------------------

  

(xi)  accruals and reserves for liabilities or expenses that are established or
adjusted as a result of the Transactions, calculated in accordance with GAAP,
within 18 months after the Closing Date shall be excluded;

       

(xii)  any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with the Transactions and any
acquisition, Investment, Disposition, issuance or repayment of Indebtedness,
issuance of Equity Interests, refinancing transaction or amendment or
modification of any debt instrument (in each case, including any such
transaction consummated prior to the Closing Date and any such transaction
undertaken but not completed) and any charges or non-recurring merger costs
incurred during such period as a result of any such transaction shall be
excluded;

       

(xiii)   losses, charges and expenses that are covered by indemnification or
other reimbursement provisions in connection with any Investment, acquisition,
sale, conveyance, transfer or other Disposition of assets will be excluded to
the extent actually reimbursed, or, so long as such Person has made a
determination that a reasonable basis exists for indemnification or
reimbursement, but only to the extent that such amount is in fact indemnified or
reimbursed within 365 days of such determination (with a deduction in the
applicable future period for any amount so added back to the extent not so
indemnified or reimbursed within such 365 days) shall be excluded;

    

 

EXHIBIT C - 7



--------------------------------------------------------------------------------

  

(xiv) losses, charges and expenses with respect to liability or casualty events
or business interruption, to the extent covered by insurance and actually
reimbursed, or, so long as such Person has made a determination that a
reasonable basis exists for reimbursement by the insurer and such amount (A) is
not denied by the applicable carrier in writing and (B) is in fact reimbursed
within 365 days of the date on which such liability was discovered or such
casualty event or business interruption occurred (with a deduction in the
applicable future period for any amount so added back to the extent not so
reimbursed within 365 days) shall be excluded;

       

(xv)   the effects of purchase accounting, fair value accounting or
recapitalization accounting adjustments (including the effects of such
adjustments pushed down to such Person and its Restricted Subsidiaries)
resulting from the application of purchase accounting, fair value accounting or
recapitalization accounting in relation to the Transactions or any acquisition
consummated before or after the Closing Date, and the amortization, write-down
or write-off of any amounts thereof, shall be excluded;

       

(xvi) all non-cash gains, losses, expenses or charges attributable to the
movement in the mark-to-market valuation of Hedging Obligations or other
derivative instruments shall be excluded; and

       

(xvii)  any deferred tax expense associated with tax deductions or net operating
losses as a result of the Transactions, or the release of any valuation
allowance related to such item shall be excluded.

    

 

EXHIBIT C - 8



--------------------------------------------------------------------------------

 

(b)

   plus (without duplication) to the extent the same were deducted (and not
added back) in computing such Consolidated Net Income (other than clause (x)):
       

(i)  provision for taxes based on income or profits or capital gains, including
federal, state, provincial, local, foreign, non-U.S. franchise, excise, value
added and similar taxes, foreign withholding taxes and taxes (whether paid in
full or in installments) incurred as a result of or in order to consummate the
Transactions, of such Person paid or accrued during such period, including any
penalties and interest relating to such taxes or arising from any tax
examinations; plus

         

(ii)   Consolidated Interest Expense of such Person for such period; plus

         

(iii)   Consolidated Depreciation and Amortization Expense of such Person for
such period; plus

         

(iv)  any fees, premiums, expenses or charges related to (x) the Transactions
(y) any actual, proposed or contemplated Equity Offering, Permitted Investment,
acquisition, Disposition, recapitalization, the incurrence or repayment of
Indebtedness permitted to be incurred by this Agreement (including a refinancing
thereof) or (z) any amendments, consents, waivers or other modifications
relating to the Senior Notes, or the Facilities (whether or not consummated or
successful); plus

         

(v)    the amount of any restructuring charge, accrual or reserve, integration
cost or other business optimization expense, including any restructuring costs
incurred in connection with the Transactions, acquisitions, mergers or
consolidations after the Closing Date and any other restructuring expenses,
severance expenses, one-time compensation charges, post-retirement employee
benefits plans, any expenses relating to reconstruction, decommissioning or
recommissioning fixed assets for alternate use, expenses or charges relating to
facility closing costs, acquisition integration costs and signing, retention or
completion bonuses or expenses; plus

    

 

EXHIBIT C - 9



--------------------------------------------------------------------------------

      

(vi)  any other non-cash charges or expenses, including any write-offs or
write-downs and non-cash compensation charges or expenses recorded from grants
of stock appreciation or similar rights, stock options, restricted stock or
other rights (provided that if any such non-cash charges represent an accrual or
reserve for potential cash items in any future period, the cash payment in
respect thereof in such future period shall be subtracted from Consolidated
Adjusted EBITDA in such future period to the extent paid, but excluding from
this proviso, for the avoidance of doubt, amortization of a prepaid cash item
that was paid in a prior period); plus

           

(vii)  the amount of any minority interest expense consisting of Subsidiary
income attributable to minority equity interests of third parties in any
non-Wholly Owned Subsidiary; plus

           

(viii)   the amount of loss on sale of receivables and related assets to any
Receivables Subsidiary in connection with a Receivables Facility; plus

           

(ix)  any costs or expenses incurred by the Borrower or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such costs or expenses are funded with
cash proceeds contributed to the capital of the Borrower or net cash proceeds of
an issuance of Equity Interest of the Borrower (other than Disqualified Stock)
solely to the extent that such net cash proceeds are excluded from the
calculation set forth in Section 7.05(a)(iii) of the Credit Agreement: plus

    

 

EXHIBIT C - 10



--------------------------------------------------------------------------------

      

(x)    other than with respect to the Transactions, the amount of cost savings,
operating expense reductions, other operating improvements and initiatives and
synergies projected by the Borrower in good faith to result from actions taken
or to be taken in connection with any Investment, acquisition, Disposition,
merger, amalgamation, consolidation, discontinued operations, operational
changes or other action being given pro forma effect (which will be added to
Consolidated Adjusted EBITDA as so projected until fully realized and calculated
on a Pro Forma Basis as though such cost savings, operating expense reductions,
other operating improvements and initiatives and synergies had been realized on
the first day of such period), net of the amount of actual benefits realized
during such period from such actions; provided that (x) such actions have been
taken or are expected to be taken within 18 months after the consummation of the
Investment, acquisition, Disposition, merger, amalgamation, consolidation,
discontinued operations, operational change or other action expected to result
in such cost savings or other benefits, (y) such cost savings are reasonably
identifiable and factually supportable (in the good faith determination of the
Borrower) and (z) the aggregate amount of cost savings, operating expense
reductions, other operating improvements and initiatives and synergies added
back pursuant to this clause (x) in any Test Period shall not exceed 20% of
Consolidated Adjusted EBITDA (prior to giving effect to such addbacks); plus

           

(xi)  solely with respect to the Transactions, such add-backs reflected in the
financial model delivered by the Borrower to the Arrangers on or about
October 17, 2017, and projected by the Borrower in good faith to result from
actions with respect to the Transactions that have been taken or are expected to
be taken (in the good faith determination of the Borrower) within 18 months of
the Closing Date, in an aggregate amount not to exceed $400 million;

  

 

EXHIBIT C - 11



--------------------------------------------------------------------------------

  

(c)   minus (without duplication) the amount of non-cash gains increasing such
Consolidated Net Income, excluding (i) any non-cash gains to the extent they
represent the reversal of an accrual or reserve for a potential cash item that
reduced Consolidated Adjusted EBITDA in any prior period and (ii) any non-cash
gains in respect of which cash was actually received in a prior period so long
as such cash did not increase Consolidated Adjusted EBITDA in such prior period;
and (iii) the accrual of revenue in the ordinary course of business; and

       

(d)   plus or minus (without duplication)

       

(i) any net loss or gain resulting in such period from Hedging Obligations and
the application of Financial Accounting Codification No. 815- Derivatives and
Hedging; and

       

(ii)  any net loss or gain resulting in such period from currency translation
gains or losses related to currency remeasurements of Indebtedness (including
any net loss or gain resulting from hedge agreements for currency exchange
risk).

       

Consolidated Adjusted EBITDA

       

Consolidated Total Net Debt to Consolidated

Adjusted EBITDA

   [•]: 1.00   

Covenant Requirement (as of the last day of any Test Period)

   4.25 to 1.00

 

EXHIBIT C - 12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, in his/her capacity as a Responsible
Officer of the Borrower, has executed this certificate for and on behalf of the
Borrower and has caused this certificate to be delivered as of the first date
written above.

 

MEREDITH CORPORATION By:       Name:   Title:

[Signature Page to Compliance Certificate]



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the] [each]2 Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees]3 hereunder are several and not joint.]4 Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.

For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit included in such facilities5) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)] [the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

5 

Include all applicable subfacilities.

 

Exhibit D - 1



--------------------------------------------------------------------------------

related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the] [any] Assignor
to [the] [any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the] [any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the] [any] Assignor.

 

1.    Assignor[s]:                    2.    Assignee[s]:                   

[for each Assignee, indicate [Affiliate] [Approved Fund] of [identify Lender]]

 

3. Borrower: Meredith Corporation

 

4. Administrative Agent: Royal Bank of Canada, as the administrative agent under
the Credit Agreement

 

5. Credit Agreement: Credit Agreement, dated as of January 31, 2018 (as amended,
amended and restated, supplemented or otherwise modified from time to time),
among Meredith Corporation, as Borrower, the Subsidiary Guarantors party thereto
from time to time, each lender party thereto from time to time and Royal Bank of
Canada, as Administrative Agent, Collateral Agent and Swingline Lender.

 

Exhibit D - 2



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Assignor[s]6

   Assignee[s]7      Facility
Assigned8      Aggregate
Amount of
Commitment/
Loans for all
Lenders9      Amount
of
Commitment/
Loans
Assigned      Percentage
Assigned of
Commitment/
Loans10      CUSIP
Number            $      $                          %               $      $  
                       %               $      $                          %     

 

7. [Trade Date: ___________________]11

Effective Date: _____________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

6  List each Assignor, as appropriate.

7  List each Assignee, as appropriate.

8  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment”, “Term Commitment”, etc.).

9  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

10  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

11  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Exhibit D - 3



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

[NAME OF ASSIGNOR], as

Assignor

By:           Name:     Title:  

 

[NAME OF ASSIGNEE], as

Assignee

By:           Name:     Title:  

 

[Signature Page to Assignment and Assumption]



--------------------------------------------------------------------------------

[Consented to and]1 Accepted:

 

ROYAL BANK OF CANADA, as

Administrative Agent

By:           Name:     Title:  

 

[Consented to:]2 By:           Name:     Title:  

 

1  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

2  To be added only if the consent of the Borrower and/or other parties (e.g.,
L/C Issuer) is required by the terms of the Credit Agreement.

 

[Signature Page to Assignment and Assumption]



--------------------------------------------------------------------------------

Annex 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

Representations and Warranties.

1.1. Assignor. [The] [Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its respective Subsidiaries or Affiliates or
any other Person of any of its respective obligations under any Loan Document.

1.2. Assignee. [The] [Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06 of the Credit
Agreement (subject to such consents, if any, as may be required under
Section 10.06(b)(i)(B) or 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the] [the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the] [such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the] [such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase [the]
[such] Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee; and
(b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the] [any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will be bound by the terms of the Credit
Agreement and perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender including its obligations under Section 3.01(d) of the Credit Agreement.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the] [the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the] [the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York without
giving effect to any conflicts of laws provisions that would result in the
application of the laws of another jurisdiction.



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF]

SECURITY AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT F-1

[FORM OF]

PERFECTION CERTIFICATE

(See Attached)



--------------------------------------------------------------------------------

EXHIBIT F-2

[FORM OF]

PERFECTION CERTIFICATE SUPPLEMENT

This Perfection Certificate Supplement, dated as of [•] is delivered pursuant to
Section 6.02(c) of that certain Credit Agreement, dated as of January 31, 2018
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Meredith Corporation, an Iowa
corporation, as borrower (the “Borrower”), the Subsidiary Guarantors party
thereto from time to time, each lender party thereto from time to time and Royal
Bank of Canada as Administrative Agent, Collateral Agent and Swingline Lender.
Capitalized terms used but not defined herein have the meanings assigned in the
Credit Agreement.

The undersigned hereby certifies (in my capacity as [•] of the Borrower and not
in my individual capacity) to the Collateral Agent and each of the other Secured
Parties that, as of the date hereof, there has been no change in the information
described in the Perfection Certificate delivered on the Closing Date (as
supplemented by any perfection certificate supplements delivered prior to the
date hereof, the “Prior Perfection Certificate”), other than as follows:

[The Remainder of this Page has been intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto signed this Perfection
Certificate Supplement as of the date first written above.

 

MEREDITH CORPORATION
as the Borrower By:       Name:   Title:

[Signature Page to Perfection Certificate Supplement]



--------------------------------------------------------------------------------

EXHIBIT G-1

[FORM OF]

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Treated As Partnerships For

U.S. Federal Income Tax Purposes)

Reference is made to the Credit Agreement, dated as of January 31, 2018 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Meredith Corporation, an Iowa corporation,
as borrower (the “Borrower”), the Subsidiary Guarantors party thereto from time
to time, each lender party thereto from time to time (collectively, the
“Lenders” and individually, a “Lender”) and Royal Bank of Canada, as
Administrative Agent, Collateral Agent and Swingline Lender. Capitalized terms
used but not otherwise defined herein shall have the meanings assigned to them
in the Credit Agreement.

Pursuant to the provisions of Section 3.01 (d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a “controlled foreign corporation” related to the Borrower
as described in Section 881(c)(3)(C) of the Code and (v) no payments in
connection with any Loan Document are effectively connected with the
undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent in writing and (2) the undersigned
shall furnish the Borrower and the Administrative Agent a properly completed and
currently effective certificate in either the calendar year in which payment is
to be made by the Borrower or the Administrative Agent to the undersigned, or in
either of the two calendar years preceding each such payment.

[Signature Page Follows]

 

Exhibit G-1 - 1



--------------------------------------------------------------------------------

[Foreign Lender] By:       Name:   Title:

[Address] Dated:                                            , 20[•]

[Signature Page to United States Tax Compliance Certificate]



--------------------------------------------------------------------------------

EXHIBIT G-2

[FORM OF]

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Treated As Partnerships For

U.S. Federal Income Tax Purposes)

Reference is made to the Credit Agreement, dated as of January 31, 2018 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the Credit Agreement”), among Meredith Corporation, an Iowa corporation,
as borrower (the Borrower), the Subsidiary Guarantors party thereto from time to
time, each lender party thereto from time to time (collectively, the “Lenders”
and individually, a “Lender”) and Royal Bank of Canada, as Administrative Agent,
Collateral Agent and Swingline Lender. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

Pursuant to the provisions of Sections 3.01(d) and 10.06(d) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code, (iv) it is not a “controlled
foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) no payments in connection with any Loan
Document are effectively connected with the undersigned’s conduct of a U.S.
trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding each such payment.

[Signature Page Follows]

 

Exhibit G-2 - 1



--------------------------------------------------------------------------------

[Foreign Lender] By:       Name:   Title:

[Address] Dated:                                            , 20[•]

[Signature Page to United States Tax Compliance Certificate]



--------------------------------------------------------------------------------

EXHIBIT G-3

[FORM OF]

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Treated As Partnerships For

U.S. Federal Income Tax Purposes)

Reference is made to the Credit Agreement, dated as of January 31, 2018 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Meredith Corporation, an Iowa corporation,
as borrower (the “Borrower”), the Subsidiary Guarantors party thereto from time
to time, each lender party thereto from time to time (collectively, the
“Lenders” and individually, a “Lender”) and Royal Bank of Canada, as
Administrative Agent, Collateral Agent and Swingline Lender. Capitalized terms
used but not otherwise defined herein shall have the meanings assigned to them
in the Credit Agreement.

Pursuant to the provisions of Section 3.01(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) neither the undersigned nor any of its direct or indirect
partners/members is a bank within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (v) none of its direct or indirect partners/members is a “controlled
foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (vi) no payments in connection with any
Loan Documents are effectively connected with the undersigned’s or its direct or
indirect partners’/members’ conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members claiming the portfolio interest exemption: (i) an IRS Form
W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN
or W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent in writing and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding each such payment.

[Signature Page Follows]

 

Exhibit G-3 - 1



--------------------------------------------------------------------------------

[Foreign Lender] By:       Name:   Title:

[Address] Dated:                                            , 20[•]

[Signature Page to United States Tax Compliance Certificate]



--------------------------------------------------------------------------------

EXHIBIT G-4

[FORM OF]

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Treated As Partnerships For

U.S. Federal Income Tax Purposes)

Reference is made to the Credit Agreement, dated as of January 31, 2018 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Meredith Corporation, a corporation, as
borrower (the “Borrower”), the Subsidiary Guarantors party thereto from time to
time, each lender party thereto from time to time (collectively, the “Lenders”
and individually, a “Lender”) and Royal Bank of Canada, as Administrative Agent,
Collateral Agent and Swingline Lender. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

Pursuant to the provisions of Sections 3.01(d) and 10.06(d) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate,
(ii) its direct or indirect partners/members are the sole beneficial owners of
such participation, (iii) neither the undersigned nor any of its direct or
indirect partners/members is a bank within the meaning of Section 881(c)(3)(A)
of the Code, (iv) none of its direct or indirect partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its direct or indirect partners/members is a
“controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (vi) no payments in connection with any
Loan Document are effectively connected with the undersigned’s or its direct or
indirect partners’/members’ conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members
claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E or
(ii) and IRS Form W- 8IMY accompanied by an IRS Form W-8BEN OR W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender in writing and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding each
such payment.

[Signature Page Follows]

 

Exhibit G-4 - 1



--------------------------------------------------------------------------------

[Foreign Lender] By:       Name:   Title:

[Address] Dated: ______________________, 20[•]

[Signature Page to United States Tax Compliance Certificate]



--------------------------------------------------------------------------------

EXHIBIT H

[FORM OF]

SOLVENCY CERTIFICATE

Date: ______________, 2018

To the Administrative Agent and each of the Lenders party to the Credit
Agreement referred to below:

I, the undersigned, the Chief Financial Officer of Meredith Corporation, a
corporation organized under the laws of Iowa (the “Borrower”), in that capacity
only and not in my individual capacity (and without personal liability), do
hereby certify as of the date hereof, and based upon facts and circumstances as
they exist as of the date hereof (and disclaiming any responsibility for changes
in such facts and circumstances after the date hereof), that:

1. This certificate is furnished to the Administrative Agent and the Lenders
pursuant to Section 4.01(d)(ix) of the Credit Agreement, dated as of January 31,
2018 (as the same may be amended, supplemented, amended and restated or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the Subsidiary Guarantors party thereto from time to time, each lender
party thereto from time to time and Royal Bank of Canada, as Administrative
Agent, Collateral Agent and Swingline Lender. Unless otherwise defined herein,
capitalized terms used in this certificate shall have the meanings set forth in
the Credit Agreement.

2. For purposes of this certificate, the terms below shall have the following
definitions:

(a) “Fair Value”

The amount at which the assets (both tangible and intangible), in their
entirety, of the Borrower and its Subsidiaries taken as a whole would change
hands between a willing buyer and a willing seller, within a commercially
reasonable period of time, each having reasonable knowledge of the relevant
facts, with neither being under any compulsion to act.

(b) “Present Fair Salable Value”

The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets (both tangible and intangible) of the
Borrower and its Subsidiaries taken as a whole are sold with reasonable
promptness in an arm’s-length transaction under present conditions for the sale
of comparable business enterprises insofar as such conditions can be reasonably
evaluated.

(c) “Stated Liabilities”

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of the Borrower and its Subsidiaries taken as
a whole, as of the date hereof after giving effect to the consummation of the
Transactions (including the execution and delivery of the Credit Agreement, the
making of the Loans and the use of proceeds of such Loans on the date hereof),
determined in accordance with GAAP consistently applied.

 

EXHIBIT H - 1



--------------------------------------------------------------------------------

(d) “Identified Contingent Liabilities”

The maximum estimated amount of liabilities reasonably likely to result from
pending litigation, asserted claims and assessments, guaranties, uninsured risks
and other contingent liabilities of the Borrower and its Subsidiaries taken as a
whole after giving effect to the Transactions (including the execution and
delivery of the Credit Agreement, the making of the Loans and the use of
proceeds of such Loans on the date hereof) (including all fees and expenses
related thereto but exclusive of such contingent liabilities to the extent
reflected in Stated Liabilities), as identified and explained in terms of their
nature and estimated magnitude by responsible officers of the Borrower.

(e) “Will be able to pay their Stated Liabilities and Identified Contingent
Liabilities as they mature”

For the period from the date hereof through the Maturity Date, the Borrower and
its Subsidiaries taken as a whole will have sufficient assets and cash flow to
pay their respective Stated Liabilities and Identified Contingent Liabilities as
those liabilities mature or (in the case of Identified Contingent Liabilities)
otherwise become payable, in light of business conducted or anticipated to be
conducted by the Borrower and its subsidiaries as reflected in the projected
financial statements and in light of the anticipated credit capacity.

(f) “Do not have Unreasonably Small Capital”

The Borrower and its Subsidiaries taken as a whole after consummation of the
Transactions is a going concern and has sufficient capital to reasonably ensure
that it will continue to be a going concern for the period from the date hereof
through the Maturity Date. I understand that “unreasonably small capital”
depends upon the nature of the particular business or businesses conducted or to
be conducted, and I have reached my conclusion based on the needs and
anticipated needs for capital of the business conducted or anticipated to be
conducted by the Borrower and its Subsidiaries as reflected in the projected
financial statements and in light of the anticipated credit capacity.

3. For purposes of this certificate, I, or officers of the Borrower under my
direction and supervision, have performed the following procedures as of and for
the periods set forth below.

(a) I have reviewed the financial statements (including the pro forma financial
statements) referred to in Section 4.01(d)(ii) of the Credit Agreement.

(b) I have knowledge of and have reviewed to my satisfaction the Credit
Agreement.

(c) As chief financial officer of the Borrower, I am familiar with the financial
condition of the Borrower and its Subsidiaries.

 

EXHIBIT H - 2



--------------------------------------------------------------------------------

4. Based on and subject to the foregoing, I hereby certify on behalf of the
Borrower that after giving effect to the consummation of the Transactions
(including the execution and delivery of the Credit Agreement, the making of the
Loans and the use of proceeds of such Loans on the date hereof), it is my
opinion that (i) the Fair Value of the assets of the Borrower and its
Subsidiaries taken as a whole exceeds their Stated Liabilities and Identified
Contingent Liabilities, (ii) the Present Fair Salable Value of the assets of the
Borrower and its Subsidiaries taken as a whole exceeds their Stated Liabilities
and Identified Contingent Liabilities; (iii) the Borrower and its Subsidiaries
taken as a whole do not have Unreasonably Small Capital; and (iv) the Borrower
and its Subsidiaries taken as a whole will be able to pay their Stated
Liabilities and Identified Contingent Liabilities as they mature.

 

EXHIBIT H - 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this certificate in such
undersigned’s capacity as Chief Financial Officer of the Borrower, on behalf of
the Borrower, and not individually, as of the date first stated above.

 

MEREDITH CORPORATION By:       Name:   Title: Chief Financial Officer

[Signature Page to Solvency Certificate]



--------------------------------------------------------------------------------

EXHIBIT I

[FORM OF]

PREPAYMENT NOTICE

To: Royal Bank of Canada, as Administrative Agent

[Date]1

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of January 31, 2018 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Meredith Corporation, an Iowa corporation,
as borrower (the “Borrower”), the Subsidiary Guarantors party thereto from time
to time, each lender party thereto from time to time and Royal Bank of Canada,
as Administrative Agent, Collateral Agent and Swingline Lender. Capitalized
terms used herein and not otherwise defined herein shall have the respective
meanings assigned to such terms in the Credit Agreement.

The undersigned Borrower hereby gives you notice that, pursuant to
Section 2.05[(a)(i)][(b)[•]] of the Credit Agreement, the undersigned intends to
make a prepayment on the terms set forth below:

 

  1. Date of Prepayment: _______________.

 

  2. Class of Borrowing: _______________.2

 

  3. Type of Loans: _______________.3

 

  4. In the principal amount of $______________.4

 

  5. Conditions to Prepayment (if any): ______________.

 

  6. [Manner of Application ______________.]5

 

1  Notice must be received by the Administrative Agent not later than 10:00 a.m.
(New York City time) (A) three (3) Business Days prior to any date of prepayment
of Eurocurrency Rate Loans and (B) on the day of prepayment of Base Rate Loans.
In the case of mandatory prepayments required under Section 2.05(b), notice must
be delivered three (3) Business Days following the event giving rise to the
mandatory prepayment.

2  E.g., Term Loans, Revolving Credit Loans, Extended Term Loans, or Replacement
Term Loans.

3  Specify whether Eurocurrency Rate Loans, Base Rate Loans or a combination
thereof.

4  If a combination of Eurocurrency Rate Loans and Base Rate Loans, specify the
principal amount allocable to each. If a prepayment is required by
Section 2.05(b), please attach a reasonably detailed calculation of the amount
of such payment.

5  To be provided in the case of prepayments of Term Loans. If not specified,
such prepayment of Term Loans shall be applied in direct order of maturity to
repayments thereof required pursuant to Section 2.07(a) of the Credit Agreement.

 

EXHIBIT I - 1



--------------------------------------------------------------------------------

MEREDITH CORPORATION By:       Name:   Title:

[Signature Page to Prepayment Notice]